               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

                                    :
KEVIN D. HARDWICK,                  :
                                    :
                  Plaintiff,        :   Case No. 2:18-cv-01185
                                    :
       v.                           :
                                    :
3M COMPANY; DYNEON, LLC;            :   Judge Edmund A. Sargus, Jr.
E. I. DU PONT DE NEMOURS AND        :
COMPANY; THE CHEMOURS               :   Chief Magistrate Judge Elizabeth
COMPANY; ARCHROMA MANAGEMENT :          A. Preston Deavers
LLC; ARKEMA, INC.; ARKEMA FRANCE, :
S.A.; AGC CHEMICALS AMERICAS, INC.; :
DAIKIN INDUSTRIES LTD.; DAIKIN      :
AMERICA, INC.; SOLVAY SPECIALTY     :
POLYMERS, USA, LLC,                 :
                                    :
                  Defendants.       :
                                    :




           DEFENDANTS’ JOINT OPPOSITION TO PLAINTIFF’S
                MOTION FOR CLASS CERTIFICATION
SUMMARY OF EXPERT REPORTS...................................................................................... vi
TABLE OF AUTHORITIES ................................................................................................... viii
INTRODUCTION........................................................................................................................ 1
BACKGROUND .......................................................................................................................... 7
                A. The Differences Among Substances Known As “PFAS”...................................... 7
                     1. Variability of the PFAS compounds at issue..................................................... 7
                     2. The myriad potential pathways of exposure to PFAS ........................................ 9
                     3. Variability of individuals exposed and health effects ...................................... 10
                B. Plaintiff Hardwick Works With and Sells PFAS-Containing Product ................ 11
                C. Hardwick Files This Lawsuit—                                                                  ....................... 13
                D. Without Offering Experts, Hardwick Wants a Court-Ordered Science Panel
                   of Experts to Study Every Kind of PFAS ............................................................ 15


ARGUMENT .............................................................................................................................. 19
        Without any expert support, Plaintiff moves for certification of a mandatory (non-opt-
out) nationwide class of 330 million people to litigate state-law tort claims seeking novel
medical-monitoring and scientific-study relief regarding 5,000 different kinds of substances.
Plaintiff’s motion cannot withstand the required “rigorous” review, see Wal-Mart Stores, Inc.
v. Dukes, 564 U.S. 338, 348 (2011), and should be denied for a host of reasons. (I.A) The
proposed class litigation is the opposite of cohesive and, indeed, (I.B) raises no common class-
wide questions. (II) Plaintiff does not request the kind of classwide “final injunctive relief”
required under Rule 23(b)(2). (III) The class is not defined in an adequate or ascertainable
way. (IV) Plaintiff, a firefighter who used and sold certain PFAS-containing products, is not
a typical or adequate class representative. (V) And certifying the proposed class would violate
the Constitution in several distinct ways.


I.      HARDWICK FAILS TO MEET RULE 23(B)(2)’S COHESIVENESS
        REQUIREMENT OR EVEN RULE 23(A)’S LESS STRINGENT
        COMMONALITY REQUIREMENT ............................................................................ 20
                A. The Proposed Class Lacks The Required Cohesion for a (b)(2) Class ................ 21
                  The proposed class does not satisfy the cohesion requirement of Rule 23(b)(2),
          a requirement more rigorous even than predominance. Different members of the 330-
          million-person putative class are subject to different state laws and present different,
          outcome-determinative facts. Whether one class member is entitled to relief against one
          or more Defendants under the state law applicable to that putative class member’s claims
          says nothing about whether the same is true of another class member. At bottom, there
          is cohesion-precluding variation in (1) the state law applicable to various putative
          members’ claims (2) the class members themselves, and (3) additional issues such as
          the defenses available against different class members.

                                                                     i
        1. State-law variation: The nationwide reach of the proposed class destroys
        any possible cohesiveness .................................................................................... 22
        The common-law claims asserted on behalf of this proposed nationwide class
will be subject to the widely different laws of at least all fifty States on a host of critical
issues. (In an appendix to this brief, Defendants submit tables to illustrate these state-
law differences.) Under Sixth Circuit authority, nationwide classes with this much
state-law variation cannot be certified. See, e.g., Pilgrim v. Universal Health Card,
LLC, 660 F.3d 943, 946–49 (6th Cir. 2011); In re Am. Med. Sys., Inc., 75 F.3d 1069,
1085 (6th Cir. 1996).
        2. Class-member variation: Class members differ in fundamental ways,
        making it impossible to rule on the claims as to all of them together ................. 27
        The putative class members present different facts on every material element of
the claims asserted on their behalf. Their ability to prove their case thus hinges on a
bevy of individual factors—ranging from the type and amount of PFAS to which a
class member was exposed; to the timing, location, sources, and means of exposure; to
each class member’s demographic, health, and lifestyle circumstances; to the
connection between a class member’s PFAS exposures and the conduct of Defendants
(and non-Defendants); to the different conduct and knowledge of different Defendants
at different times. Again here, many decisions—including several involving PFAS—
have rejected class certification based on the presence of these individual issues. See,
e.g., Ball v. Union Carbide Corp., 385 F.3d 713, 727–28 (6th Cir. 2004); In re Welding
Fume Prods. Liab. Litig., 245 F.R.D. 279, 309–11 (N.D. Ohio 2007); Wilson v. Brush
Wellman Inc., 817 N.E.2d 59, 65–66 (Ohio 2004); Rowe v. E.I. du Pont de Nemours &
Co., 2008 WL 5412912, at *9–22 (D.N.J. 2008); Rhodes v. E.I. du Pont de Nemours &
Co., 253 F.R.D. 365, 374–80 (S.D. W. Va. 2008); Palmer v. 3M Co., 2007 WL 1879844
(Minn. Dist. Ct. Jun. 19, 2007).
        3. Other individualized issues preclude certification .......................................... 38
       Additional issues—such as choice-of-law, statutes of limitations and repose,
contributory negligence, comparative negligence, assumption of risk, and the
government-contractor defense—raise further individual questions that likewise
destroy cohesiveness. See, e.g., Georgine v. Amchem Prods., Inc., 83 F.3d 610, 626-
27 (3d Cir. 1996), aff’d, 521 U.S. 591 (1997).


    B. Hardwick’s Commonality Arguments Do Not Change This Conclusion ............ 40
        Plaintiff focuses on commonality rather than cohesion, even though cohesion is
a harder standard to meet. But Plaintiff cannot satisfy even commonality. None of
Plaintiff’s purportedly common questions promises common answers, as they must.
See Dukes, 564 U.S. at 350. Nor does Plaintiff’s case law support class certification.
Those cases involved far smaller classes based on releases of one or two substances
from a single facility in a single community—not, as here, thousands of different
substances from countless facilities, products, and more, across millions of people
throughout the entire country.


                                                     ii
II.   HARDWICK’S PROPOSED RELIEF ALSO DEFEATS RULE 23(B)(2)
      CERTIFICATION ............................................................................................................ 45
                This class separately cannot be certified under (b)(2) because the requested
        injunctive relief, apparently consisting of some sort of medical monitoring and
        scientific study, neither is adequately specified nor is classwide final injunctive relief.

             A. Hardwick Has Failed To Explain the Supposed Classwide Relief ...................... 45
                 Plaintiff bears the burden, under (b)(2), of showing that he seeks “final
        injunctive relief” that applies to “the class as a whole.” Fed. R. Civ. P. 23(b)(2).
        Plaintiff has failed that burden here, because he has not laid out any details of the
        relief requested. He has refused to answer Defendants’ questions about the relief,
        leaving Defendants and the Court to speculate what medical monitoring or any
        science panel would look like. This Court cannot certify a class when it cannot
        know that the class in fact seeks uniform injunctive relief across the class.

             B. The Relief that Plaintiff Possibly Seeks Fails to Provide Final Injunctive
                Relief Uniformly to Each Class Member............................................................. 46
                 To the extent the Court can make out what exactly Plaintiff seeks, it does
        not satisfy (b)(2)’s requirement for classwide final injunctive relief—for two
        separate reasons. First, the relief does not apply uniformly to each of the 330
        million putative class members. Any sort of medical monitoring would necessarily
        be individualized, given the extraordinary number of substances involved and the
        class members’ varying circumstances. And the same is true of any sort of
        nationwide study of the 5,000 substances involved. This lack of a single injunction
        across the class precludes certification. Second, and at any rate, the relief is not
        “final” but is expressly intended merely to be the starting pointing for further
        litigation seeking damages.


III. THE CLASS DEFINITION MAKES THE CLASS UNCERTIFIABLE ................... 54
                The party moving to certify must “sufficiently define the class,” but Plaintiff
        has not done so. Brown v. Worthington Steel, Inc., 211 F.R.D. 320, 326 (S.D. Ohio
        2002) (Sargus, J.). He has not “specif[ied] a particular group that was harmed during
        a particular time frame, in a particular location, in a particular way,” making his class
        definition overbroad. Id. Nor is his definition adequate, including because: (i) it is
        impossible to test for PFAS at blood concentrations as low as Plaintiff proposes (0.05
        part per trillion); (ii) the testing required would force hundreds of millions of people to
        submit to blood draws at specialized labs; (iii) it is unclear what each laboratory would
        be testing for, because the “any other PFAS” on which class membership is conditioned
        is not defined; and (iv) the whole endeavor would cost at least $198 billion on a class-
        wide basis, merely to determine class membership. All of this requires denial of the
        motion on grounds separate from “ascertainability,” see, e.g., Romberio v.
        UnumProvident Corp., 385 F. App’x 423, 433 (6th Cir. 2009), although the class fails
        the separate ascertainability requirement too.


                                                               iii
IV. HARDWICK IS NEITHER AN ADEQUATE NOR A TYPICAL PLAINTIFF ....... 60
             Mr. Hardwick satisfies the requirements of neither typicality nor adequacy
     because: (A) resolving his claims does not necessarily resolve all others’ claims; (B) he
     is subject to unique defenses; (C) he has certification-precluding conflicts with other
     class members; and (D) he lacks the knowledge and control needed to vigorously
     pursue the class claims.
        A. Hardwick Fails Typicality Because Resolving His Claims Does Not
           Necessarily Resolve Other Class Members’ Claims ........................................... 60
             The vast differences in the 5,000 substances at issue, the pathways of exposure,
     and the types of putative class members—
                                                               —mean that Plaintiff could, in
     theory, “prove his own claim but not necessarily have proved anybody else’s claim.”
     Beattie v. CenturyTel, Inc., 511 F.3d 554, 561 (6th Cir. 2007) (quotation omitted).
     Typicality is thus not satisfied. See, e.g., Mays v. LaRose, 951 F.3d 775, 793–94 (6th
     Cir. 2020); Am. Med. Sys., 75 F.3d at 1082.
        B. Hardwick Fails Typicality Because He Is Subject To Unique Defenses ............. 63
             Plaintiff is subject to “possible defense[s] applicable only to him or a subset of
     the class that includes him, [meaning he] cannot establish typicality.” 1 McLaughlin
     on Class Actions § 4:18 (17th ed. Oct. 2020 update) (collecting cases). Defendants
     have unique defenses against Plaintiff because of his work as a firefighter,

           and his job as a salesman, even at the present, of firefighter foam and other
     PFAS-containing products, among other things.
        C. Hardwick Fails Adequacy Because of His Conflicts with the Putative
           Class ..................................................................................................................... 65
              A class representative “cannot adequately protect the class if his interests are
     antagonistic to or in conflict with the objectives of those he purports to represent.”
     Rutherford v. City of Cleveland, 137 F.3d 905, 909 (6th Cir. 1998) (citation omitted).
     That is the case here—in at least four real-world ways: (1) Plaintiff contends he has no
     present symptoms of any disease he links to PFAS, but other putative class members
     would; (2) Plaintiff seeks research, but others would want money or other forms of
     relief; (3)
                                                               and (4) Plaintiff sold PFAS-
     containing products to putative class members who may have claims against him. This
     massive putative class also raises the possibility of claim splitting. Plaintiff thus fails
     adequacy. See, e.g., Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 626 (1997).
        D. Hardwick Fails Adequacy Because of His Lack of Knowledge of His Case ...... 69
            Plaintiff cannot vigorously pursue the claims on behalf of the class, which
     independently defeats adequacy, because he is uninformed about the facts and
     fundamentals of his case. Plaintiff appears to be a mere “puppet[] for class counsel.”
     In re AEP ERISA Litig., 2008 WL 4210352, at *2 (S.D. Ohio Sept. 8, 2008).


                                                               iv
V.      HARDWICK’S PROPOSED CLASS CANNOT BE CERTIFIED BECAUSE
        DOING SO WOULD VIOLATE THE CONSTITUTION ........................................... 70

                A.    This Court Lacks Article III Jurisdiction Because Hardwick
                     Lacks Standing ..................................................................................................... 70
                  Although this Court found at the motion-to-dismiss stage that Plaintiff had
          adequately alleged standing, he has run away from the allegations on which this Court
          based that decision. The record now shows that Plaintiff fails all three prongs of Article
          III standing. He admitted that he is not at any increased risk of disease from PFAS but
          is instead suing to learn whether he is at any personal risk, the antithesis of an injury in
          fact. Plaintiff also admitted that he has “no idea” whether any Defendant exposed him
          to any PFAS and that other companies may well have contributed to his exposure,
          defeating traceability twice over. Nor can Plaintiff satisfy redressability, as he no
          longer seeks damages, cognizable medical monitoring, or any kind of binding relief but
          now wants only nonbinding answers to resolve his fears and curiosity.

                B. Certification Would Violate Article III Because the Proposed Class
                   Contains Numerous Uninjured Parties ................................................................ 77
                  This putative class includes millions of people who have suffered no harm or
          injury under any conceivable standard, requiring denial of Plaintiff’s motion. See, e.g.,
          Colley v. Procter & Gamble Co., 2016 WL 5791658, *8 (S.D. Ohio Oct. 4, 2016).

                C. Certifying this Class Would Violate Defendants’ and Absent Class
                   Members’ Seventh Amendment Rights ............................................................... 79
                 If the motion’s requested relief were binding, then the relief violates the Seventh
          Amendment rights—of Defendants and of putative class members—by delegating
          questions of general causation to a science panel.

                D. Certifying this Class Would Violate Absent Class Members’ and
                   Defendants’ Due Process Rights .......................................................................... 80
                  This proposed class also violates constitutional due process—because (1) without
          any notice, it could bind putative class members involved in other litigation to findings
          here, see Ortiz v. Fibreboard Corp., 527 U.S. 815, 845–46 (1999); and (2) it would result
          in this Court asserting personal jurisdiction over state-law claims of persons who live
          outside Ohio and who cannot possibly demonstrate that their claims arise out of particular
          Defendants’ contacts with Ohio, see Bristol-Myers Squibb Co. v. Superior Ct., 137 S. Ct.
          1773, 1781 (2017).

CONCLUSION .......................................................................................................................... 83


APPENDICES ............................................................................................................................ 87




                                                                     v
                     TABLE AND SUMMARY OF EXPERT REPORTS
                                  (Exhibits 1–5)

Dr. Dominik Alexander (Exhibit 1), an epidemiologist, evaluates Plaintiff’s proposal for a
nationwide study of the health effects, if any, associated with roughly 5,000 different PFAS. He
explains why, from an epidemiological perspective, a nationwide study of PFAS is infeasible,
improper, and unnecessary. He also explains that the Leach Settlement Science Panel assessment
cannot serve as a model for such a study. Studying the potential health effects of each of the
thousands of different PFAS across a nationwide population would require a much more rigorous
and ultimately infeasible methodology than that used by the Leach Settlement Science Panel to
assess PFOA exposures. And the Leach Settlement Science Panel neither addressed causation nor
in many instances used a methodology equipped to do so. Given the inherent methodological
limitations of the proposed nationwide study and the considerable work already being performed
to investigate PFAS health effects by other researchers, Plaintiff’s proposed study program will
not advance the science.


Dr. Barbara Beck (Exhibit 2), a toxicologist who specializes in human health risk assessment,
explains why individualized assessment is necessary to evaluate the health risk, if any, to putative
class members from exposures to PFAS. She describes the enormous variation in the sources,
transport, exposure media, and human receptors for the various PFAS in the environment. And
she explains how variation in factors such as age, gender, body mass, occupation, diet, race, and
behavior can affect PFAS intake and result in variability in dose, demonstrating the need for
individualized assessment of intake to evaluate the potential health risks, if any, to an individual
from exposure to PFAS. Separately, she evaluates variability in serum concentrations of PFAS
across and within different populations, as well as variation in factors that potentially influence
the toxicity of different types of PFAS. Her analysis demonstrates that a reliable characterization
of health risk (if any) for any particular individual from exposure to PFAS requires an assessment
of the particular PFAS to which the individual was exposed, along with the exposure, dose, and
risk parameters specific to that individual. These parameters will vary significantly across
members of the proposed class.


Dr. Jessica Herzstein (Exhibit 3), an environmental and occupational medicine physician and
expert in medical monitoring, explains why Plaintiff’s apparent request for classwide medical
monitoring is inappropriate and contrary to generally accepted principles. Dr. Herzstein first
explains the purpose of medical monitoring, and the importance of numerous individualized
considerations in the determination of how and whom to monitor for latent health effects of
environmental exposures. Dr. Herzstein then addresses Plaintiff’s failure to adhere to the generally
accepted principles of medical monitoring. In particular, Plaintiff adopts a misguided definition
of the proposed class (one that fails to identify a population at increased risk for adverse health
effects due to exposure), fails to consider the harms that can result from class-wide medical
monitoring, and fails to define the elements of his proposed medical-monitoring program, which
renders a meaningful assessment of the propriety of classwide adjudication impossible.



                                                vi
Dr. Maureen Reitman (Exhibit 4), an expert in polymer chemistry and materials science, opines
on the characteristics of the thousands of compounds covered by Plaintiff’s broad definition of
“PFAS.” According to Dr. Reitman, PFAS are diverse in structure, properties, and behaviors,
making it inappropriate to treat any, let alone all, “PFAS” compounds as interchangeable. Dr.
Reitman further opines that the complex network of entities involved with marketing, developing,
distributing, selling, manufacturing, releasing, training users in, producing instructional materials
and/or otherwise handling and/or using one or more of the thousands of PFAS is far broader than
the companies named as Defendants in this action.


Dr. Dallas Wait (Exhibit 5), an expert in organic, environmental, and analytical chemistry, opines
on serious problems with Plaintiff’s proposed class-definition criteria that all class members have
a concentration of at least 0.05 part per trillion (ppt) of PFOA and at least 0.05 ppt of another
undefined “PFAS” in their blood serum. Current analytical capabilities do not allow reliable
measurements of PFOA or any other PFAS in blood serum at such low levels. And there are no
known methods that would allow reliable detection and quantification of levels in serum for many
of the PFAS that fall within Plaintiff’s sweeping definition of that term.




                                                 vii
                                               TABLE OF AUTHORITIES

                                                                                                                                   Page

CASES

Aetna Life Ins. Co. of Hartford, Conn. v. Haworth,
   300 U.S. 227 (1937) .................................................................................................................76

Allen v. Wright,
    468 U.S. 737 (1984) .................................................................................................................73

Amchem Prod., Inc. v. Windsor,
  521 U.S. 591 (1997) ......................................................................................................... passim

Andrews v. Chevy Chase Bank,
   545 F.3d 570 (7th Cir. 2008) ...................................................................................................53

Ball v. Kasich,
   No. 2:16-CV-282, 2018 WL 6437426 (S.D. Ohio Dec. 7, 2018) (Sargus, J.) .........................54

Ball v. Union Carbide Corp.,
   385 F.3d 713 (6th Cir. 2004) ........................................................................................... passim

Barnes v. Am. Tobacco Co.,
   161 F.3d 127 (3d Cir. 1998).....................................................................................................39

Barraza v. C.R. Bard Inc.,
   322 F.R.D. 369 (D. Ariz. 2017) .............................................................................34, 37, 39, 49

Beattie v. CenturyTel, Inc.,
   511 F.3d 554 (6th Cir. 2007) ...................................................................................................63

Benner v. Becton Dickinson & Co.,
   214 F.R.D. 157 (S.D.N.Y. 2003) .............................................................................................34

Benoit v. Saint-Gobain Performance Plastics Corp.,
   959 F.3d 491 (2d Cir. 2020).....................................................................................................44

Berger v. Compaq Computer Corp.,
   257 F.3d 475 (5th Cir. 2001) ...................................................................................................70



                                                                   viii
Bond v. Antero Res. Corp.,
   328 F.R.D. 187 (S.D. Ohio 2018) ............................................................................................69

Bostick v. St. Jude Med., Inc.,
   2004 WL 3313614 (W.D. Tenn. Aug. 17, 2004) .....................................................................24

Bovee v. Coopers & Lybrand,
   216 F.R.D. 596 (S.D. Ohio 2003) ............................................................................................44

Bower v. Westinghouse Elec. Corp.,
   522 S.E.2d 424 (W. Va. 1999) .................................................................................................23

Boyle v. United Techs. Corp.,
   487 U.S. 500 (1988) .................................................................................................................39

Brashear v. Perry Cnty.,
   No. 6:06-143-DCR, 2006 WL 3021135 (E.D. Ky. Oct. 23, 2006) ..........................................54

Bristol-Myers Squibb Co. v. Superior Ct.,
    137 S. Ct. 1773 (2017) .............................................................................................................81

Brown v. Worthington Steel, Inc.,
   211 F.R.D. 320 (S.D. Ohio 2002) (Sargus, J.) .......................................................35, 54, 55, 58

Burdick v. Tonoga, Inc.,
   110 N.Y.S.3d 219 (Sup. Ct. 2018), aff’d, 112 N.Y.S.3d 342 (App. Div. 2019) ......................43

Burkhead v. Louisville Gas & Elec. Co.,
   250 F.R.D. 287 (W.D. Ky. 2008).......................................................................................63, 68

Carney v. Adams,
   __ U.S. __, 2020 WL 7250101 (U.S. Dec. 10, 2020) ........................................................73, 77

Civil Rights Educ. & Enforcement Ctr. v. Hospitality Props. Trust,
   317 F.R.D. 91 (N.D. Cal. 2016) ...............................................................................................29

Clapper v. Amnesty Int’l USA,
   568 U.S. 398 (2013) ...........................................................................................................72, 75

Clark v. Experian Info. Sols., Inc.,
   2001 WL 1946329 (D.S.C. 2001) ............................................................................................69

Clay v. Am. Tobacco Co.,
   188 F.R.D. 483 (S.D. Ill. 1999) ...............................................................................................25

                                                                   ix
Cole v. City of Memphis,
   839 F.3d 530 (6th Cir. 2016) .............................................................................................58, 59

Coleman v. GMAC,
   296 F.3d 443 (6th Cir. 2002) .......................................................................................20, 21, 79

Coleman v. Union Carbide Corp.,
   2013 WL 5461855 (S.D. W. Va. 2013) .......................................................................31, 33, 37

Colley v. Procter & Gamble Co.,
   2016 WL 5791658 (S.D. Ohio Oct. 4, 2016) .....................................................................27, 77

Corliss v. O’Brien,
   200 F. App’x 80 (3d Cir. 2006) ...............................................................................................53

Creech v. Emerson Elec. Co.,
   3:15-cv-14, 2019 WL 1723716 (S.D. Ohio Apr. 18, 2019) .....................................................28

Cross v. Nat’l Tr. Life Ins. Co.,
   553 F.2d 1026 (6th Cir. 1977) .................................................................................................65

Donovan v. Philip Morris USA, Inc.,
   268 F.R.D. 1 (D. Mass. 2010) ..................................................................................................44

Ebert v. Gen. Mills, Inc.,
   823 F.3d 472 (8th Cir. 2016) .............................................................................................20, 21

Edwards v. McCormick,
   196 F.R.D. 487 (S.D. Ohio 2000) ......................................................................................54, 58

Eisen v. Carlisle & Jacquelin,
   417 U.S. 156 (1974) .................................................................................................................19

Feltner v. Columbia Pictures TV, Inc.,
    523 U.S. 340 (1998) .................................................................................................................79

Frank v. Gaos,
   139 S. Ct. 1041 (2019) (per curiam) ........................................................................................70

Gates v. Rohm & Haas Co.,
   655 F.3d 255 (3d Cir. 2011)............................................................................................. passim

Gen. Tel. Co. v. Falcon,
   457 U.S. 147 (1982) .................................................................................................................60

                                                                    x
Georgine v. Amchem Prods., Inc.,
   83 F.3d 610 (3d Cir. 1996)............................................................................................... passim

Goldman v. Johns-Manville Sales Corp.,
   514 N.E.2d 691 (Ohio 1987) ...................................................................................................37

Hansberry v. Lee,
   311 U.S. 32 (1940) ...................................................................................................................80

Hansen v. Mountain Fuel Supply Co.,
   858 P.2d 970 (Utah 1993) ........................................................................................................23

Harding v. Tambrands Inc.,
   165 F.R.D. 623 (D. Kan. 1996)................................................................................................25

Harris v. Purdue Pharma, L.P.,
   218 F.R.D. 590 (S.D. Ohio 2003) .................................................................................... passim

Hearring v. Sliwowski,
   806 F.3d 864 (6th Cir. 2015) .............................................................................................73, 77

Henke v. Arco Midcon, L.L.C.,
   No. 4:10-CV-86, 2014 WL (E.D. Mo. Mar. 12, 2014) ............................................................68

Henke v. ARCO Midcon, LLC,
   2014 WL 982777 (E.D. Mo. Mar. 12, 2014) .....................................................................37, 39

Henry v. Dow Chem. Co.,
   701 N.W.2d 684 (Mich. 2005) ...........................................................................................23, 78

Hermens v. Textile Coated, Inc.,
   Nos. 216-2017-CV-00524........................................................................................................43

Hinton v. Monsanto Co.,
   813 So. 2d 827 (Ala. 2001) ......................................................................................................78

Hood v. Gilster-Mary Lee Corp.,
   No. 3:14-cv-05012, 2016 WL 5852866 (W.D. Mo. Sept. 30, 2016) .......................................43

In re AEP ERISA Litig.,
    No. C2-03-67, 2008 WL 4210352 (S.D. Ohio Sept. 8, 2008) ...........................................69, 70

In re AFFF Prods. Liab. Litig.,
    No. 2:18-mn-2873 (D.S.C.) .....................................................................................................67

                                                                    xi
In re Am. Med. Sys., Inc.,
    75 F.3d 1069 (6th Cir. 1996) ........................................................................................... passim

In re Asacol Antitrust Litig.,
    907 F.3d 42 (1st Cir. 2018) ......................................................................................................21

In re Baycol Prods. Litig.,
    218 F.R.D. 197 (D. Minn. 2003)..............................................................................................34

In re Cardinal Health, Inc. Sec. Litig.,
    226 F.R.D. 298 (S.D. Ohio 2005) ............................................................................................64

In re Certified Question from Fourteenth Dist. Court of Appeals of Tex.,
    740 N.W.2d 206 (Mich. 2007) .................................................................................................24

In re Dicamba Herbicides Litig.,
    No. MDL 2820, 2019 WL 460500 (E.D. Mo. Feb. 6, 2019) ...................................................82

In re Fosamax Prods. Liab. Litig.,
    248 F.R.D. 389 (S.D.N.Y. 2008) .................................................................................33, 39, 68

In re Microsoft Corp. Antitrust Litig.,
    214 F.R.D. 371 (D. Md. 2003).................................................................................................70

In re Monster Worldwide, Inc. Secs. Litig.,
    251 F.R.D. 132 (S.D.N.Y. 2008) .............................................................................................70

In re MTBE Prods. Liab. Litig.,
    209 F.R.D. 323 (S.D.N.Y. 2002) .......................................................................................49, 68

In re NFL Players Concussion Injury Litig.,
    821 F.3d 410 (3d Cir. 2016).....................................................................................................44

In re NHL Players’ Concussion Injury Litig.,
    327 F.R.D. 245 (D. Minn. 2018)..............................................................................................24

In re Oil Spill by the Oil Rig Deepwater Horizon,
    295 F.R.D. 112 (E.D. La. 2013)...............................................................................................44

In re Prempro,
    230 F.R.D. 555 (E.D. Ark. 2005).................................................................................24, 25, 39

In re Rezulin Prods. Liab. Litig.,
    210 F.R.D. 61 (S.D.N.Y.2002) ................................................................................................24

                                                                  xii
In re Rhone-Poulenc Rorer, Inc.,
    51 F.3d 1293 (7th Cir. 1995) ...................................................................................................25

In re: RoundUp Prods. Liab. Litig.,
    2020 WL 32723305 (N.D. Cal. July 6, 2020)....................................................................51, 80

In re St. Jude Med., Inc.,
    425 F.3d 1116 (8th Cir. 2005) .....................................................................................24, 33, 38

In re Teflon Prods. Liab. Litig.,
    254 F.R.D. 354 (S.D. Iowa 2008) ......................................................................................28, 68

In re Telectronics Pacing Sys., Inc.,
    172 F.R.D. 271 (S.D. Ohio 1997) ............................................................................................44

In re Telectronics Pacing Sys., Inc.,
    221 F.3d 870 (6th Cir. 2000) ...................................................................................................44

In re Terazosin Hydrochloride,
    220 F.R.D. 672 (S.D. Fla. 2004) ..............................................................................................71

In re Welding Fume Prods. Liab. Litig.,
    245 F.R.D. 279 (N.D. Ohio 2007) ................................................................................... passim

Jamie S. v. Milwaukee Pub. Schs.,
   668 F.3d 481 (7th Cir. 2012) ...................................................................................................53

Johnson v. McCuskey,
   72 F. App’x 475 (7th Cir. 2003) ..............................................................................................53

Kardules v. City of Columbus,
   95 F.3d 1335 (6th Cir. 1996) ...................................................................................................75

Kirkpatrick v. J.C. Bradford & Co.,
   827 F.2d 718 (11th Cir. 1987) .................................................................................................70

Klaxon Co. v. Stentor Elec. Mfg. Co.,
   313 U.S. 487 (1941) .................................................................................................................22

Kondash v. Kia Motors Am., Inc.,
   No. 1:15-CV-506, 2016 WL 11246421 (S.D. Ohio June 24, 2016) ........................................82

Krueger v. Wyeth, Inc.,
   2008 WL 481956 (S.D. Cal. 2008) ..........................................................................................68

                                                                  xiii
Kurczi v. Eli Lilly & Co.,
   160 F.R.D. 667 (N.D. Ohio 1995) ...........................................................................................37

Leach v. E.I. du Pont de Nemours & Co.,
   2002 WL 1270121 (W. Va. Cir. Ct. Apr. 10, 2002) ................................................................44

League of Women Voters of N.C. v. N. Carolina,
   769 F.3d 224 (4th Cir. 2014) ...................................................................................................59

Leu v. Int’l Boundary Comm’n,
   605 F.3d 693 (9th Cir. 2010) ...................................................................................................76

Lewis v. Governor of Alabama,
   944 F.3d 1287 (11th Cir. 2019) (en banc) ...............................................................................76

Lindsey v. 3M Company,
   No. 5:15-cv-1750 (N.D. Ala.) ..................................................................................................67

Loreto v. Procter & Gamble Co.,
   No. 1:09-CV-815, 2013 WL 6055401 (S.D. Ohio Nov. 15, 2013) .........................................77

Lowe v. Philip Morris, Inc.,
   183 N.W.2d 181 (Ore. 2008) ...................................................................................................78

Lujan v. Defs. of Wildlife,
   504 U.S. 555 (1992) ...........................................................................................................71, 75

Maclin v. Reliable Reports of Texas, Inc.,
  314 F. Supp. 3d 845 (N.D. Ohio 2018) ....................................................................................82

Mays v. LaRose,
  951 F.3d 775 (6th Cir. 2020) .............................................................................................60, 63

Maywalt v. Parker & Parsley Petroleum Co.,
  67 F.3d 1072 (2d Cir. 1995).....................................................................................................70

McClure v. Ashcroft,
  335 F.3d 404 (5th Cir. 2003) ...................................................................................................76

Modern Holdings, LLC v. Corning, Inc.,
  2018 WL 1546355 (E.D. Ky. 2018) ......................................................................31, 37, 39, 63

Monroe v. City of Charlottesville,
  579 F.3d 380 (4th Cir. 2009) ...................................................................................................70

                                                                 xiv
Mooradian v. FCA US, LLC,
  286 F. Supp. 3d 865 (N.D. Ohio 2017) ....................................................................................64

Morgan v. Biro Mfg. Co.,
  474 N.E.2d 286 (Ohio 1984) ...................................................................................................22

Mussat v. IQIVA, Inc.,
  953 F.3d 441 (7th Cir. 2020) ...................................................................................................82

New Hampshire v. Maine,
   532 U.S. 742 (2001) .................................................................................................................81

North Carolina v. Rice,
   404 U.S. 244 (1971) (per curiam) ............................................................................................76

O’Shea v. Littleton,
   414 U.S. 488 (1974) ...........................................................................................................70, 73

Ortiz v. Fibreboard Corp.,
   527 U.S. 815 (1999) ...............................................................................................21, 79, 80, 81

Palmer v. 3M Co.,
   No. C2-04-6309, 2007 WL 1879844 (Minn. Dist. Ct. Jun. 19, 2007) ............................. passim

Palombaro, et al. v. Emery Federal Credit Union,
   Case No. 15-cv-792 .................................................................................................................19

Paternostro v. Choice Hotel Int’l Servs. Corp.,
   309 F.R.D. 397 (E.D. La. 2015)...............................................................................................49

Perez v. Metabolife Int’l, Inc.,
   218 F.R.D. 262 (S.D. Fla. 2003) ..................................................................................31, 33, 39

Petito v. A.H. Robins Co., Inc.,
    750 So. 2d 103 (Fla. Ct. App. 1999) ........................................................................................23

Pilgrim v. Universal Health Card, LLC,
    660 F.3d 943 (6th Cir. 2011) .............................................................................................22, 27

Progressive Health & Rehab Corp. v. Medcare Staffing, Inc.,
   No. 2:19-CV-4710, 2020 WL 3050185 (S.D. Ohio June 8, 2020) ..........................................82

Redland Soccer Club Inc. v. Dep’t of the Army,
   696 A.2d 137 (Pa. 1997) ..........................................................................................................23

                                                                   xv
Reilly v. Gould, Inc.,
    965 F. Supp. 588 (M.D. Pa. 1997) ...........................................................................................37

Rhodes v. E.I. du Pont de Nemours & Co.,
   253 F.R.D. 365 (S.D. W. Va. 2008)...................................................................................28, 33

Rhodes v. E.I. du Pont de Nemours & Co.,
   636 F.3d 88 (4th Cir. 2011) ............................................................................................. passim

Rikos v. Procter & Gamble Co.,
   799 F.3d 497 (6th Cir. 2015) ...................................................................................................42

Romberio v. UnumProvident Corp.,
   385 F. App’x 423 (6th Cir. 2009) ................................................................................20, 21, 58

Roundtree v. Cincinnati Bell, Inc.,
   90 F.R.D. 7 (S.D. Ohio 1979) ..................................................................................................69

Rowe v. E.I. du Pont de Nemours & Co.,
   2008 WL 5412912 (D.N.J. 2008) .................................................................................... passim

Rutherford v. City of Cleveland,
   137 F.3d 905 (6th Cir. 1998) ...................................................................................................65

Sandusky Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc.,
   863 F.3d 460 (6th Cir. 2017) ...................................................................................................59

Schoelwer v. Omega Flex, Inc.,
   No. 1:14-cv-360, 2014 WL 7185295 (S.D. Ohio Dec. 16, 2014) ............................................72

Shelby Advocates for Valid Elections v. Hargett,
   947 F.3d 977 (6th Cir. 2020) ...................................................................................................72

Shook v. Bd. Of Cnty. Comm’rs,
   543 F.3d 597 (10th Cir. 2008) .................................................................................................28

Smyth v. Carter,
   168 F.R.D. 28 (W.D. Va. 1996) ...............................................................................................70

Sprague v. Gen. Motors Corp.,
   133 F.3d 388 (6th Cir. 1998) (en banc) ...................................................................................60

Stanley v. Univ. of S. Cal.,
   13 F.3d 1313 (9th Cir. 1994) ...................................................................................................60

                                                                xvi
Steel Co. v. Citizens for a Better Env’t,
    523 U.S. 83 (1998) .............................................................................................................75, 76

Sullivan v. Saint-Gobain Performance Plastics Corp.,
    2019 WL 8272995 (D. Vt. Aug. 23, 2019) ..............................................................................43

Sutton v. Hoffman-La Roche Inc.,
    Nos. A-5545-18T3 ...................................................................................................................44

Sutton v. St. Jude Med. S.C., Inc.,
    419 F.3d 568 (6th Cir. 2005) ...................................................................................................74

Taylor v. Sturgell,
   553 U.S. 880 (2008) .................................................................................................................81

Thompson v. Am. Tobacco Co.,
   189 F.R.D. 544 (D. Minn. 1999)........................................................................................48, 69

United States v. Asakevich,
   810 F.3d 418 (6th Cir. 2016) ...................................................................................................76

United States v. Carroll,
   667 F.3d 742 (6th Cir. 2012) ...................................................................................................74

Vallario v. Vandehey,
   554 F.3d 1259 (10th Cir. 2009) .........................................................................................45, 46

Wal-Mart Stores, Inc. v. Dukes,
   564 U.S. 338 (2011) ......................................................................................................... passim

Wiggins v. Bank of Am.,
   -- F. Supp. 3d. --, No. 2:19-CV-3223, 2020 WL 5642422 (S.D. Ohio Sept. 22,
   2020) ........................................................................................................................................82

Wilson v. Brush Wellman, Inc.,
   817 N.E.2d 59 (Ohio 2004) ...................................................................................28, 34, 38, 39

Wood v. Wyeth-Ayerst Lab.,
  82 S.W.3d 849 (Ky. 2002) .................................................................................................23, 78

Young v. Nationwide Mut. Ins. Co.,
   693 F.3d 532 (6th Cir. 2012) ...................................................................................................58



                                                                      xvii
Zehel-Miller v. AstraZenaca Pharm., LP,
   223 F.R.D. 659 (M.D. Fla. 2004)..................................................................................... passim

Zinser v. Accufix Research Inst., Inc.,
   253 F.3d 1180 (9th Cir. 2001) ...........................................................................................24, 25

STATUTES

28 U.S.C. § 2072(b) .......................................................................................................................21

CONN. GEN. STAT.
  § 52-572n(a) .............................................................................................................................26

MICH. COMP. LAWS 600.2946 et seq. .............................................................................................26

O.R.C. § 4123.68(X) ......................................................................................................................64

OTHER AUTHORITIES

1 CV Ohio, Jury Instrs. 401.01, 401.07 .........................................................................................34

EPA, EPA PFAS Action Plan ....................................................................................................8, 18

7A Fed. Prac. & Proc. Civ. § 1760 (3d ed.) ...................................................................................54

7AA Fed. Prac. & Proc. Civ. § 1775 (3d ed.) ..........................................................................47, 52

7AA Fed. Prac. & Proc. Civ. § 1775 & nn. 17–18 ........................................................................52

Federal Rule of Civil Procedure 23 ....................................................................................... passim

Federal Rule of Civil Procedure 23(a) ...........................................................................................60

Federal Rule of Civil Procedure 23(a)(4) ......................................................................................70

Federal Rule of Civil Procedure 23(b) ...........................................................................................59

Federal Rule of Civil Procedure 23(b)(2) .............................................................................. passim

Federal Rule of Civil Procedure 23(b)(3) ..........................................................................21, 44, 59

Federal Rule of Civil Procedure 23(c)(2) ......................................................................................21

Federal Rule of Civil Procedure 23(g) ...........................................................................................70

Felix Frankfurter, A Note on Advisory Opinions, 37 .....................................................................76
                                                                   xviii
Harv. L. Rev. 1002, 1008 (1924) ...................................................................................................76




                                                                xix
                                        INTRODUCTION

       Plaintiff has set out the most ambitious class imaginable:

        “[A]ny individual residing within the United States at the time of class certification
       for one year or more since 1977 with 0.05 parts per trillion (ppt) or more of PFOA
       and at least 0.05 ppt or more of any other PFAS in their blood serum.”

Motion for Class Certification (ECF 164, “Mot.”) at 1.1 By Plaintiff’s calculation, this would

include approximately 330 million people, a number roughly equal to the entire population of the

United States. See Memorandum In Support of Motion for Class Certification (ECF 164, “Mem.”)

at 38 n.10. The class claims would implicate exposures to any of 5,000 or so distinct chemicals

regardless of the chemicals’ individual characteristics, the countless potential third-party sources

of them, the identity of the thousands of companies potentially tied to them, or any given class

member’s individual circumstances of exposure.

       The vast ambition of the motion, however, is in stark contrast to the paucity of support for

it. The motion does not offer a single expert report—none for the assumed and unexplained

proposition that the 0.05 parts per trillion level of chemicals in blood is detectable or that such a

level would be meaningful if it were detectable; none for the assumed and unexplained proposition

that there is an additive or synergistic relationship between PFOA and every other PFAS, which

forms the basis of the class definition; none for the unexplained assumption that it is even possible

or feasible to conduct a cross-study of 5,000 chemicals for every person in the country; none for

anything. Beyond the absence of experts, the motion is often at odds with the testimony and stated

desires of the plaintiff himself. A motion for class certification, and particularly one of such

unprecedented size and scope, needs to rest on more than the imagination of counsel, however

creative or ambitious.


1
 “PFAS” refers to the 5,000 or so different per- and polyfluoroalkyl substances, one of which is
“PFOA,” which stands for perfluorooctanoic acid.
                                                 1
        But the motion’s predicates, including all the assumed and unexplained propositions

enumerated above, are not just unsupported; they are impossible. The 0.05 ppt standard of

detection, as just one example, is 2,000 times lower than Centers for Disease Control (“CDC”)

detection limits for any PFAS; no laboratory can detect 0.05 ppt. And even if the CDC detection

limits were used, the cost of merely determining class membership, before even addressing

liability, would be disqualifying.

                     which would equate to $198 billion on a class-wide basis (even assuming,

against fact, that laboratories in the United States were equipped to handle 330 million PFAS

detection tests).

        The very idea of a nationwide class for these claims is likewise impossible under

controlling Rule 23 authority. A Rule 23(b)(2) class must be “cohesive,” and the proposed class

is the opposite of that. Plaintiff’s claims arise under state common law, and under Ohio choice-

of-law rules, the law of the State where any particular class member was allegedly injured would

govern the class member’s claims. Yet the laws of the States are wildly diverse on substance,

claims, defenses, remedies, and more. As to medical monitoring, to take just one example, some

States require anyone seeking monitoring to have present illness, which Mr. Hardwick admittedly

lacks. Many other States’ laws do not recognize a medical-monitoring remedy at all. And even

among the States that do, many impose a predicate that members of any medical-monitoring class

have significantly greater risk of some serious latent disease than the general population—the

antithesis of Plaintiff’s theory, under which virtually everyone would be entitled to medical

monitoring no matter their demonstrated risk, if any.

        State-law differences present only one of the disqualifying cohesion problems, as the

proposed class litigation would also be beset by a welter of individual questions that preclude any



                                                2
class cohesion. Putative class members would have different exposures to different types of PFAS;

at different levels; linked in whole or in part to different Defendants (and non-parties); at different

times; in different places; through different methods of exposure. And each of these differences

is material. The thousands of chemicals that this proposed class action would embrace, to take

just the issue of biopersistence, are often vastly different—some having half-lives measured in

years, others in hours, others not detectable in blood, and others still having no bioavailability at

all. As Plaintiff would have it, all of these substances would be lumped together in one massive

case, all without any science, and certainly none offered by Mr. Hardwick, to support their

aggregation.    Putative class members would also have very different health and personal

circumstances. As a result, different class members would have different evidence on medical

monitoring, negligence, battery, injury, causation, and other crucial issues, involving different

subsets of Defendants and non-parties. There is no common evidence that could establish any

class member’s right to the requested (but unspecified) medical-monitoring, scientific-study, or

declaratory relief, let alone any Defendant’s liability for such relief.

       Plaintiff tries to minimize his proposed class and requested relief as “nothing new.” Mem.

2. But he is being modest. There is no precedent for a nationwide class of 330 million people,

relating to exposure to 5,000 distinct chemicals, involving numerous Defendants and countless

unnamed third parties. It would be a first in the annals of American legal history. The few cases

certifying a class relating to PFAS instead involved emissions of one or two PFAS from a particular

localized facility allegedly affecting a single community by creating localized exposures. And the

Leach Settlement Science Panel could not be further afield from the relief requested here: that

panel arose out of a negotiated contractually agreed-upon settlement, conducted a limited

assessment rather than a nationwide study, involved one PFAS compound, focused on a population



                                                   3
that included some persons exposed at significantly higher levels than in other communities, and

determined any “probable links” under the lower threshold specifically defined in the parties’

contract rather than the more demanding general-causation standard of toxic-tort law. The Leach

Settlement Science Panel is simply inapposite—and is not precedent for what Plaintiff seeks here.

       Nor has Plaintiff shown any need for such an unprecedented use of the judicial power. The

study of PFAS is a complex and evolving science that is being pursued by numerous subject-matter

experts, including government bodies and regulators. Mr. Hardwick may be dissatisfied with the

pace or outcome of these efforts. But that is no basis for the breathtaking ask made here—for a

federal court to use the judicial power to displace federal, state, and local public-health officials,

as well as the broader scientific and public-health community, in determining what potential

studies and monitoring should be conducted on behalf of virtually all Americans.

       Beyond all of these problems—the lack of cohesion, the absence of any class-wide final

injunctive relief, the unworkable and unsupportable class definition, the unprecedented nature of

the proposed class and requested relief—the sole plaintiff, Mr. Kevin Hardwick, is an inadequate

and atypical class representative, all the more so in a mandatory (non-opt-out) class of virtually

every American. His view of the case and the remedies he desires depart significantly from those

put forth by his counsel and those favored by other would-be class members; his exposures,

including his highly particularized potential exposures due to his career as a firefighter,

                                                                                    ; and there are

exceptional and unique defenses available against him.2




2
 To be clear, Plaintiff will not be able to sustain the merits of his individual claim against any
defendant based on any alleged PFAS exposure he might claim. Nothing in this Opposition should
be read to suggest otherwise—and Defendants will raise those defenses to Plaintiff’s claim at the
appropriate time. For current purposes, however, class certification is improper because the facts
                                                  4
       As class representative, Mr. Hardwick’s trial would be dispositive of the claims for all class

members, which is to say all Americans. But few class members would be subject to the same

potentially withering cross examination as Mr. Hardwick. In one of Mr. Hardwick’s two full-time

jobs, as a professional firefighter, he has worked with, among other things, aqueous film-forming

foam (AFFF) (which can include as a constituent component certain types of PFAS), often getting

covered with it. It is primarily due to that alleged exposure that Mr. Hardwick alleges liability

against the eleven Defendants for having done any one or more of ten different things:

       “marketed, developed, manufactured, distributed, sold, released, trained users on,
       produced instructional materials, and/or otherwise handled and/or used PFAS
       materials . . . in such a way as to result in the contamination of Plaintiff’s and the
       other class members’ blood and/or bodies.”

Plaintiff’s First Amended Class Action Complaint, ECF No. 96 (“Am. Compl.”) ¶ 27.

       In his other full-time job, Mr. Hardwick is a salesman for a fire equipment company. There,

he is engaged in exactly the conduct he challenges in others. He demonstrates AFFF to potential

purchasers, trains others in its use, promotes it, and, with full knowledge of its PFAS composition,

sells AFFF on commission. The opportunities for cross examination that his trial would present,

and the unique defenses he would face, disqualify him as one on whose trial the fortunes of 330

million others should rest.

       Every potential class member has a unique medical history and a unique level and

combination of chemicals in his blood, but Mr. Hardwick’s circumstances are particularly atypical.




and evidence that would be at issue in Plaintiff’s own merits examination are different than those
at issue for any other putative class member’s claim.
                                                 5
                                                            So we are left with this: The class-

certification motion seeks a study of thousands of chemicals to which the sole plaintiff has not

been exposed for illnesses he does not have and for which he is not being monitored.

       The relief Plaintiff seeks on behalf of 330 million Americans also creates a host of class-

certification-precluding problems. To take just one, a gulf exists between Mr. Hardwick’s sworn

testimony and the motion papers filed on his behalf about the nature of the requested court-ordered

science panel. Throughout this case, Plaintiff’s counsel has insisted that Mr. Hardwick’s claims

are justiciable because the findings of the science panel would be more than precatory; that the

panel’s findings would, on a disease-by-disease basis, establish or disestablish general causation

for subsequent personal-injury actions. Mr. Hardwick, however, would not be comfortable with

any of that. He wants nonbinding relief that will give him “knowledge” and satisfy his curiosity

and fear. Dep. 133:17–21. Other than that he wants nothing. Mr. Hardwick has thus clarified that

he does not support the relief requested by his counsel—and that his own case is non-justiciable.

       Last but not least, the proposed class litigation would trample a multitude of additional

constitutional principles. Article III, the Seventh Amendment, and the Due Process Clause all

foreclose class certification here.

       Plaintiff’s motion has provided no basis upon which the requested class, the most

aggressive in American history, should be certified. This Court should deny it.



                                                6
                                        BACKGROUND

       A.      The Differences Among Substances Known As “PFAS.”

       To say that someone has “PFAS” in their blood barely begins to tell their story, really not

much more than saying that they have one (or more) of potentially thousands of “substances” in

their blood. The substances known as PFAS consist of approximately 5,000 different chemical

compounds, which have vastly different chemical properties and compositions and come from

vastly different manufacturing processes, intermediates, products, and sources that have varied

over time.3 The expert reports that accompany this brief (Exhibits 1–5) tell a more complete story,

but here is a summary:

               1.     Variability of the PFAS compounds at issue.

       PFAS is a broad term encompassing a large array of organic molecules containing fluorine

and carbon. A subset of these compounds contains a chain of between 4 and 16 carbons that are

fully bonded to fluorine atoms and one of a large variety of other chemical groups, depending on

the particular type of the thousands of types of PFAS. The properties of PFAS depend, in part, on

the carbon chain length, the degree of fluorination, and the particular functional groups that are

present.4

       In part because of these different carbon chain lengths and functional groups, there is

substantial variability in the compounds that make up PFAS and the properties of those 5,000 or



3
  Ex. 4, Expert Report of Dr. Maureen Reitman (“Reitman Rep.”) at 3; OECD (Organization for
Economic Co-operation and Development). Summary report on the new comprehensive global
database of Per- and Polyfluoroalkyl Substances (PFASs). Publications Series on Risk
Management                          No.                         39,                       2018,
http://www.oecd.org/officialdocuments/publicdisplaydocumentpdf/?cote=ENV-JM-
MONO(2018)7&doclanguage=en.
4
  Reitman Rep. 4–8 (discussing the different chemical properties); Ex. 2, Expert Report of Dr.
Barbara Beck (“Beck Rep.”) at 15 (discussing the differences in bioaccumulation, biopersistence,
and half-lives).
                                                7
so PFAS.5 Based on what is known so far, certain PFAS have the potential to persist in certain

organisms.6 These kinds of PFAS have what is known as a long “half-life”—the time required for

half of the total amount of a chemical to be eliminated from the blood, assuming there is no

ongoing exposure.7 But while some PFAS may have half-lives of years, others have half-lives

measured in hours or days.8 More than different half-lives, the 5,000 different kinds of PFAS also

have different clearance rates (i.e., the rate at which a chemical can be removed from blood by

metabolism or excretion).9 And they have different “distributions” (i.e., the transfer of a chemical

throughout the body across different biological compartments). This variability in distribution

rates can also result in variability in serum concentrations, if any, across different PFAS and across

species, sexes, doses, and life stages.10

       The upshot of this PFAS science—the substantially different half-lives, clearance and

distribution rates, and targets, if any, of the 5,000 or so different PFAS—is that the toxicity

characteristics, if any, of one particular PFAS compound cannot be relied on to make scientific

assumptions about the toxicity characteristics of any other PFAS compound.11 The science instead




5
  Beck Rep. 14–15, 46.
6
  Beck Rep. 14.
7
  Beck Rep. 40–41.
8
  Beck Rep. 44 (Table 7.3), 47 (Table 7.4).
9
  Beck Rep. 40–44.
10
   Beck Rep. 38, 40.
11
   Beck Rep. 46 (“My analysis demonstrates that the extent and magnitude of variability across
factors that influence PFAS exposure and dose is such that individualized assessments would be
required to perform a scientifically reliable assessment of exposure, dose, and risk of PFAS across
proposed class members.”); see also EPA, PFAS Action Plan (Feb. 2019) at 13 (“While many of
the same effects are observed for the family of PFAS chemicals, it appears that different adverse
effects may be dominant in different PFAS”); NIH, PFAS Conference Highlights Research
Obstacles (Sept. 2019) (“The fact that there are more than 4,700 PFAS complicates matters for
researchers. A one-size-fits-all approach to understanding them will not work”).
                                                  8
says that each PFAS must be studied individually; experts cannot make categorical determinations

about the potential health risks associated with all PFAS, or even a large class of PFAS.12

               2.      The myriad potential pathways of exposure to PFAS.

       Making generalizations more difficult is that there is a plethora of potential pathways of

exposure to these 5,000 different compounds, some of which have been around since the mid-20th

century.13 Defendants do not account for all the PFAS and PFAS-containing products that have

been produced by thousands of non-parties.14 In addition to Defendants, there are myriad other

sources of PFAS and PFAS-containing products (both domestically and globally), and PFAS

manufactured abroad by non-parties has been and continues to be imported into the United States.15

       For the alleged 330 million people with PFAS detectable in their blood (in exceptionally

minute and unmeasurable amounts for many), there are millions of stories with respect to the

pathways of exposure.16 The surfactant properties of certain PFAS—e.g., stability, and oil-, water-

, stain-, and soil-repellent capabilities—have rendered those types of PFAS useful in an enormous

range of products.17 To take a few examples, certain PFAS may be used in the manufacture of

certain medical devices and pharmaceuticals; food packaging; building materials; home-use

products (e.g., paper plates, liners for ovens and trays); home-maintenance products (e.g., cleaners,

paints, varnish, floor polish, and insecticides); personal-care products; stain-resistant, water-

repellent, and fire-repellent apparel and textiles; and other miscellaneous products, such as


12
   Beck Rep. 5, 44.
13
   Beck Rep. 4, 23; see also Reitman Rep. 3.
14
   Reitman Rep. 12–13.
15
   Reitman Rep. 12 (citing, among other authorities, a 2012 publication identifying Chinese
manufacturers of PFOS).
16
   Beck Rep. 20–28.
17
   Reitman Rep. 6–7, Beck Rep. 13–14; 20–21; NIH, Per- and Polyfluoroalkyl Substances (PFAS),
available at https://ntp.niehs.nih.gov/whatwestudy/topics/pfas/index.html (discussing the ability
of certain PFAS to reduce friction, thereby making them useful in a variety of industries such as
aerospace, construction, electronics, and automotive).
                                                 9
batteries, car waxes, and ski waxes.18 Various PFAS have also been used in manufacturing and

industrial processes.19 And especially notable here, AFFF, a kind of foam used by firefighters to

put out certain hard-to-control fires, may contain PFAS.20

               3.     Variability of individuals exposed and health effects.

       As a result of the variety in types of PFAS and means of exposure over time, toxicologists

and epidemiologists attempting to evaluate a potential link between exposure to a given PFAS

compound and any potential health issues must account for a variety of individualized factors. 21

Another set of factors differentiating putative class members is the vast differences in the health

and health risks of the U.S. population, which unless accounted for in any study are potential

confounders of any observed association.22

       An individual’s potential risk, if any, for adverse effects from any given chemical (PFAS

or otherwise) varies widely across the population. Some of the critical, individual-specific

considerations include exposure level, intake, body mass, age, gender, and health and medical

history.   Toxicologists evaluate individual-specific variability using two lenses.          First,

toxicologists evaluate any changes that a particular individual may undergo throughout his or her

lifetime. These include physical changes (e.g., body weight and age) and behavioral changes (e.g.,

ingestion rates and proximity to PFAS source). Second, toxicologists evaluate the differences




18
   Beck Rep. 21–22; see also Reitman Rep. 9 (“myriad consumer products”).
19
   Beck Rep. 23.
20
   Beck Rep. 24. For a more detailed explanation of the various firefighting foams used over the
years that contained PFAS, see Beck Rep. 23–24.
21
   Beck Rep. 16 (“Quantifying PFAS exposures is particularly challenging due to the multitude of
PFAS compounds in various sources, which amplifies the variability in potential exposures.
Understanding exposure variability is key to understanding the likelihood that an individual or
group of individuals may be at elevated risk from a chemical exposure[.]”); Ex. 1, Expert Report
of Dominik Alexander (“Alexander Rep.”) at 6–7.
22
   Alexander Rep. 10, 15-16 & App’x A, C.
                                                10
among individuals within a population (e.g., age, gender, occupation, diet, race, behavior, health

conditions, and water intake rate) that may also impact potential PFAS risks.23

                                             *    *      *

          So in the end, any given individual’s story with respect to PFAS depends on (i) the types

and levels of PFAS detectable in their blood, if any; (ii) their routes of exposure; and

(iii) their individual health circumstances, including age, health risks, and lifestyle. All of these

individual issues must be factored into any study to determine any toxicological effect, if any, of

any PFAS on any given person.

          B.     Plaintiff Kevin Hardwick Works With and Sells PFAS-Containing Products.

          The individual who takes center stage in this case is Plaintiff and purported class

representative Kevin Hardwick—




          Though he has not used it himself since 2013, Hardwick has worked with and extensively

trained others in the use of AFFF, and he both uses and demands that others use firefighting

personal protective equipment that he believes contain PFAS because he understands there is no

PFAS-free substitute. 25     He spent half of his career at the Cincinnati/Northern Kentucky




23
     For this paragraph, see Beck Rep. 30.
24


25
     Dep. 177:6–178:11.
                                                 11
International Airport Fire Department,26 where AFFF was regularly used to put out fuel fires.27 In

fact, at least until 2018, the FAA required airports like the one Hardwick worked at to store and

use AFFF.28 Hardwick used AFFF once a week during his approximately 20-year tenure at the

airport,29 sometimes so much so that he “just got covered in the stuff.”30 Despite his familiarity

with AFFF, Hardwick admitted that he never reviewed any Material Safety Data Sheet for an

AFFF product, and he could not identify any manufacturer or brand name of the AFFF he used.

Dep. 12:11–21; 73:6–9; 248:16–23.

       Hardwick did not just use AFFF and products containing PFAS, either; he also sold them

on commission, profiting from each sale. He worked as a sales manager at Ferrera Fire Apparatus,

Inc. from 2002 to 2014, where he sold fire trucks, turnout gear, firefighting equipment—and AFFF.

In 2008 alone, he sold 200 gallons of AFFF to the Cincinnati/Northern Kentucky International

Airport.31 And he has not stopped selling PFAS-containing products since. From 2016 on, he has

sold for Finley Fire Equipment Co., which also sells firefighting gear and equipment containing

PFAS.32

       In addition to using and selling PFAS-containing products, Hardwick has also trained

others in the use of PFAS-containing products such as AFFF.33 He has conducted trainings “across




26
   Ex. 7 (Pl’s Resps. to Arkema) at No. 3.
27
   Dep. 211:21–212:4.
28
    FAA, ARFF Research Facility, available at https://www.airporttech.tc.faa.gov/Airport-
Safety/Aircraft-Rescue-Fire-Fighting/-ARFF-Research-Facility.
29
   Dep. 211:21–212:4.
30
   Dep. 157:18–158:7.
31
   Dep. 93:8–94:19.
32
   See id.; November 17, 2016 Employment Agreement; Finley Fire, About Us, available at
https://finleyfire.com/about-us/ (“[W]e have a sales force of over 30 sales representatives who
undergo continuous training and are available for onsite demonstrations and training [sic].”).
33
   Dep. 92:21–93:10.
                                               12
the country,” for example, in the use of trucks that spray AFFF into the environment.34 Since

bringing this lawsuit, Hardwick says he tells customers and other firefighters that there may be

unspecified risks of AFFF and other PFAS-containing products, and, warning or not, he continues

to sell and promote AFFF and PFAS-containing personal protective gear, earning a commission

on every sale.35

       C.      Hardwick Files This Lawsuit—

       When Hardwick filed this lawsuit, he alleged that he “now has one or more PFAS materials

in his blood serum.” ECF No. 1 (“Compl.”) ¶ 4.




34
   See Ex. 7 (Pl’s Resps. to Arkema) at No. 3 (“Responsible for sales and service training and
education for fire departments in Ohio, Kentucky, and Indiana. When Hardwick started at Ferrera,
he sold fire apparatus, turnout gear, and firefighting equipment. After a couple of years, Hardwick
began to focus on fire apparatus. Hardwick provided sales, training, maintenance, and
demonstrations of fire trucks to departments across the country.”).
35
   Dep. 95:2–10; 96:12–97:1; 42:10–23.
36
37




                                                13
       Different Defendants and non-parties had different roles regarding different kinds of PFAS,



                                       Hardwick’s work as a firefighter suggests

                   that may be different from other putative class members.40




            only compounds the motion’s failure to provide any expert support—either with

respect to epidemiological evidence41 or on medical monitoring.42




38
   See, e.g., Reitman Rep. 13 (“Further, among the named Defendants, the type of involvement
each Defendant has or has had with PFAS is not the same because the Defendants sit in different
positions within the supply network, depending on the type of PFAS and time frame. They have
manufactured/used different PFAS at different times and in different ways, in different volumes,
and for different durations.”).
39
   Dep. 69:15–73:1.
40
   See Beck Rep. 35.
41
   Alexander Rep. 8–9, 15–16 (noting, also, a “large volume of epidemiological studies” regarding
PFAS “has been conducted on worldwide study populations with background, above background,
and high levels of PFAS” and “do not support a causal relationship between exposure to any PFAS
and human disease or adverse health conditions”) and 25–30; Beck Rep. 16 (“[I]t is my opinion
that the overall epidemiological, toxicological, and mode-of-action evidence does not demonstrate
that humans have been harmed from PFAS exposure, either in occupational or community
studies.”).
42
   See, e.g., Ex. 3, Expert Report of Dr. Jessica Herzstein (“Herzstein Rep.”) at 21, 25 (“For
asymptomatic individuals exposed to PFAS, insufficient evidence exists at this time to support
                                               14
       D.      Without Offering Experts, Hardwick Wants a Court-Ordered Science Panel
               of Experts to Study Every Kind of PFAS.

       So what does Hardwick want from this lawsuit? It depends on whom you ask.

       If you ask Hardwick, as Defendants did at his deposition, he wants to “learn [what] personal

risk,” if any, he may face

He sees this being accomplished by having the Court assemble a group of experts

                                 But he does not want the science panel’s findings to bind him or

anyone else in the class; he wants those findings to be advisory only—at least as to him and his

fellow 330 million would-be class members. Id. at 135:20–137:4. To take, as an example, type II

diabetes, found by the Leach Settlement Science Panel to be unrelated to PFOA exposure,

Hardwick testified as follows:

       Q. If the science panel determined that there was no link, no probable link, no
       epidemiological link between PFAS exposure and type II diabetes, would you be
       comfortable if that prevented firefighters or others with diabetes from later bringing
       suits against PFAS manufacturers?



deviations from established standards of medical care” and “there is no established PFAS blood
level at which a health risk is expected, nor is there a level that predicts health problems.”).
43
                                            .
44
45


                                                15
       A. No, I would not be comfortable with that.

Dep. 136:20–137:3 (objection deleted).       Hardwick’s answers to this inquiry were uniform

regardless of disease; he would be comfortable supporting a remedy only in which the science

panel’s findings were informational and precatory. And that is all Hardwick himself wants: He

does not seek medical monitoring for PFAS-related risks, only “a group to determine



He seeks nothing else. Id. at 134:2–11.

       If you ask counsel for the putative class, on the other hand, the putative class seeks more.

The motion filed by counsel seeks a binding “science panel” and “testing/medical monitoring” for

Hardwick. Mot. 1. But not just for Hardwick. Class counsel also wants all of this relief for a class

of 330 million people, to be certified under Federal Rule of Civil Procedure 23(b)(2), and

comprising “any individual residing within the United States at the time of class certification for

one year or more since 1977 with 0.05 parts per trillion (ppt) or more of PFOA and at least 0.05

ppt or more of any other PFAS in their blood serum.” Mot. 1.

       After certification, class counsel wants the science panel to study



                           to determine whether any kind of PFAS might cause any kind of disease

or medical condition.

       Neither Hardwick nor his counsel offers any experts or other literature or authority showing

that any of this would be possible. The one science panel Hardwick frequently cites—the Leach

Settlement Science Panel—is a different thing entirely. That was a contractually agreed-upon

settlement—with built-in protections and with the scope of the limited assessment negotiated and




                                                16
agreed upon by the parties 46 —not a class-certification decision entered over a defendant’s

objection. By negotiated agreement of the parties, the Leach Settlement Science Panel conducted

a limited assessment according to a scope bilaterally agreed upon by class counsel and a single

defendant. This was an assessment (rather than a nationwide study) of one PFAS compound

(PFOA, rather than 5,000 compounds), focused on a limited population, including some persons

exposed at significantly higher levels than in other communities, to determine “probable links”

under the lower standard of the parties’ contract (rather than the more demanding general-

causation standard of toxic-tort law). Even that negotiated compromise for one specific chemical

focused on people living near one industrial facility illustrates the monumental task facing any

attempt to conduct a comprehensive, scientifically-sufficient nationwide study of all PFAS at all

levels of exposure, all ordered by the Court.47

       Nor would this be necessary. This Court is not “the only option” to address PFAS, as

Plaintiff suggests. Mem. 30. Other groups are currently studying, regulating, and legislating




46
   Some of the protections included: The Leach settlement was negotiated and approved in order
to comprehensively resolve all the claims of the class, after notice and full opt-out rights, including
personal-injury, medical-monitoring, and water-treatment claims. The settlement reached did not
split the claims for class members with personal-injury claims and those with no injury who sought
medical monitoring, and therefore embodied no irreconcilable conflicts. Under the Leach
settlement agreement, moreover, the personal-injury claims were stayed and the statute of
limitations was tolled until the panel made its determinations.
47
   See Alexander Rep. 7–8.
                                                  17
PFAS.48 Indeed, Plaintiff’s counsel has proposed that regulators conduct a national PFAS study.49

       And yet Hardwick wants this Court to interrupt those processes and mandate nationwide

conclusions—with no scientific support for class certification or his class definition. Further,

Plaintiff’s motion contains no explanation on why the mixtures of PFAS (PFOA plus any other

type of PFAS) were picked and no evidence to support that selection. And Plaintiff would not

even answer Defendants’ interrogatories asking for an explanation of such fundamental things as

the basis (scientific or otherwise) for the proposed class definition; how Hardwick plans to test

330 million people using a testing level not currently available; how the proposed science panel

would operate (or even at what stage of the case it would kick in); whether the panel’s findings

would be binding on the class; whether Hardwick was expressly seeking medical-monitoring

relief; or Hardwick’s plan for trying this mandatory class action.50




48
   See generally Beck Rep.; Alexander Rep. 15–16; Reitman Rep. 4–6; Ex. 5, Expert Report of Dr.
Dallas Wait (“Wait Rep.”) at 4; see, e.g., EPA, EPA PFAS Action Plan: Program Update (Feb.
2020),                             https://www.epa.gov/sites/production/files/2020-01/documents/
pfas_action_plan_feb2020.pdf; Ohio EPA & Ohio Dep’t of Health, Ohio Per- and Polyfluoroalkyl
Substances (PFAS) Action Plan for Drinking Water (Dec. 2019), https://epa.ohio.gov/Portals/28/
documents/pfas/PFASActionPlan.pdf; California Water Boards, Notification Level Issuance–
PFOS,            at        1          (Aug.           22,       2019),         available         at
https://www.waterboards.ca.gov/drinking_water/programs/documents/pfos_nl_issuance%20.pdf;
California Water Boards, Notification Level Issuance – PFOA, at 1 (Aug. 22, 2019), available at
https://www.waterboards.ca.gov/drinking_water/programs/documents/pfoa_nl_issuance%20.pdf;
ITRC, PFAS Water and Soil Values Table (Sept. 2020), available at http://pfas-
dev.itrcweb.org/wp-content/uploads/2020/10/ITRCPFASWaterandSoilValuesTables_SEP_2020-
FINAL.xlsx; see also, e.g., PFAS Research, National Institute of Environmental Health Sciences,
available at https://www.niehs.nih.gov/research/programs/pfas/index.cfm; EPA, Research on Per-
and Polyfluoroalkyl Substances (PFAS), available at https://www.epa.gov/chemical-
research/research-and-polyfluoroalkyl-substances-pfas#1.
49
   See Ex. 10, 2017 Bilott Letter, at 2 (stating that “[A]TSDR has the clear power and authority to
mandate a national study of PFAS health impacts and associated testing. . . .”).
50
   See, e.g., Ex. 11 (Plaintiff’s Responses and Objections to Solvay Specialty Polymers USA,
LLC’s Second Set of Interrogatories, “Pl.’s Resp. to Solvay”); Ex. 12 (Plaintiff’s Responses and
Objections to Daikin America, Inc.’s Second Set of Interrogatories, “Pl.’s Resp. to DAI”).
                                                18
       Hardwick did not fill in those details, but the experts and other record authority show that

nothing Hardwick wants is possible.51 And that starts with certification of his class.

                                           ARGUMENT

       Class certification is the exception, not the rule. See Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 348 (2011). The plaintiff bears the burden of showing that the exception applies. In re

Am. Med. Sys., Inc., 75 F.3d 1069, 1086 (6th Cir. 1996). To meet this burden, the plaintiff cannot

rest on his allegations but must provide evidence meeting Rule 23’s requirements: “Rule 23,” after

all, “does not set forth a mere pleading standard.” Dukes, 564 U.S. at 350. After the plaintiff

produces evidence, the Court must perform a “rigorous analysis” of the evidence to determine

whether the plaintiff has met his burden. Id. at 350–51.

       All of this is so even when certification “touch[es] aspects of the merits.” Id. at

351. Hardwick’s contrary view—that courts are “not permitted to inquire into a case’s merits at

the class certification stage,” Mem. 35 (citing Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 177–

78 (1974))—has long since been overruled. Dukes, 564 U.S. at 351 n.6 (abrogating the relevant

part of Eisen). Now, courts “[f]requently” analyze “the merits of the plaintiff’s underlying claim”

in determining whether the plaintiff has satisfied Rule 23’s requirements. Dukes, 564 U.S. at 351.

       Performing the required rigorous analysis here leads only to one conclusion: Hardwick

has failed to meet his burden—many times over.




51
  See Table and Summary of Expert Reports, supra, pp. vi–vii. As to Hardwick’s refusal to
answer an interrogatory directed at a trial plan: Hardwick’s counsel has referred to this Court’s
January 17, 2017 decision in Palombaro, et al. v. Emery Federal Credit Union, Case No. 15-cv-
792, in prior discussions with Defendants for the proposition that there is no express requirement
under Rule 23 that a plaintiff submit a “formal trial plan” for class certification. But this Court’s
Palombaro decision went on to state that “this ruling does not relieve plaintiffs of their burden of
showing in their motion for class certification the manageability of the proposed class . . ., whether
by submission of a trial plan or some other means.” Id. at p. 18 (emphasis added).
                                                 19
I.     HARDWICK FAILS TO MEET RULE 23(B)(2)’S COHESIVENESS
       REQUIREMENT OR EVEN RULE 23(A)’S LESS STRINGENT COMMONALITY
       REQUIREMENT.

       Hardwick seeks certification of his proposed nationwide class under Rule 23(b)(2). That

Rule allows class treatment only if Defendants have “acted or refused to act on grounds that apply

generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). As Hardwick purports to

recognize, “[t]he key to the (b)(2) class is ‘the indivisible nature of the injunctive or declaratory

remedy warranted.’” Dukes, 564 U.S. at 360. The conduct must be “such that it can be enjoined

or declared unlawful only as to all of the class members or as to none of them” through a “single

injunction or declaratory judgment.”       Id.   That means not only that the proposed class

representative needs to seek relief common to the class, but also that the proposed class

representative must be able to prove his claims with evidence common to each class member.

       As a shorthand for this requirement, and consistent with the “indivisible nature” of Rule

23(b)(2) relief, courts require a proposed (b)(2) class to be “cohesive.”              Romberio v.

UnumProvident Corp., 385 F. App’x 423, 433 (6th Cir. 2009); see also Harris v. Purdue Pharma,

L.P., 218 F.R.D. 590, 597 (S.D. Ohio 2003); Ebert v. Gen. Mills, Inc., 823 F.3d 472, 480 (8th Cir.

2016). Members of a (b)(2) class must, therefore, have “homogenous interests.” Coleman v.

GMAC, 296 F.3d 443, 447 (6th Cir. 2002); see also Romberio, 385 F. App’x at 433–34. Individual

issues arising from the “disparate factual circumstances of class members” will “prevent [a] class

from being cohesive.” Ebert, 823 F.3d at 481; see also Gates v. Rohm & Haas Co., 655 F.3d 255,

264 (3d Cir. 2011).

       All classes must be cohesive in a sense—they must satisfy Rule 23(a)’s commonality

requirement, and (b)(3) classes must also satisfy the predominance requirement. But (b)(2)

imposes a higher bar for cohesion still. “[T]he cohesiveness requirement of Rule 23(b)(2) is more
                                                 20
stringent than the predominance and superiority requirements for maintaining a class action under

Rule 23(b)(3).” Ebert, 823 F.3d at 480. And so it must be: A (b)(2) class is mandatory, with no

opportunity to opt out and no right to notice (Fed. R. Civ. P. 23(c)(2)), and it seeks relief that “must

perforce affect the entire class at once.” Dukes, 564 U.S. at 361–62. Only true cohesiveness—

over and above commonality and even predominance, cohesiveness that eliminates concerns over

both the loss of individual claims and the prospect of individual issues—can make a proposed class

worthy of (b)(2) certification. See Romberio, 385 F. App’x at 433–34; Coleman, 296 F.3d 447–

48; Ebert, 823 F.3d at 481; Gates, 655 F.3d at 264.

        Hardwick does not come close to satisfying the cohesiveness requirement of Rule

23(b)(2)—a requirement he barely mentions. He does not even satisfy Rule 23(a)’s less stringent

commonality requirement. Viewed through either lens, his proposed class cannot be certified.

        A.       The Proposed Class Lacks The Required Cohesion for a (b)(2) Class.

        No surprise in a proposed nationwide class of virtually all Americans against a variety of

Defendants from around the world, this litigation is rife with individualized questions that

inevitably will have individualized answers, making certification of any class—and especially a

non-opt-out class that must satisfy the rigorous cohesiveness standard—impossible. There are

stark differences in (1) the state law applicable to class claims, (2) the facts relevant to the claims

of different class members, and (3) the class-member-specific facts relevant to defenses and other

key issues. 52


52
  Because the Rules Enabling Act forbids interpreting Rule 23 to “‘abridge, enlarge or modify
any substantive right,’” the Supreme Court has admonished that “a class cannot be certified on the
premise that [a defendant] will not be entitled to litigate its statutory defenses to individual claims.”
Dukes, 564 U.S. at 367 (quoting 28 U.S.C. § 2072(b)); see also Ortiz, 527 U.S. at 845 (“[N]o
reading of [Rule 23] can ignore the Act’s mandate that rules of procedure shall not abridge, enlarge
or modify any substantive right.”) (quotation marks omitted). The same principle applies to a
defendant’s right to bring a “challenge to a plaintiff’s ability to prove an element of liability.” In
re Asacol Antitrust Litig., 907 F.3d 42, 53 (1st Cir. 2018).
                                                   21
               1.      State-law variation: The nationwide reach of the proposed class
                       destroys any possible cohesiveness.

       The laws of fifty states (and several territories, and perhaps even foreign countries53) would

govern the claims, defenses, requests for relief, and rights to allocate fault in this suit. Hardwick

asserts state common-law claims. Am. Compl. ¶¶ 98–129. Under Ohio choice-of-law rules—

which apply in diversity suits brought in Ohio federal courts (Klaxon Co. v. Stentor Elec. Mfg. Co.,

313 U.S. 487, 496 (1941))—there is a presumption that the law of the place of the injury controls

unless another jurisdiction has a more significant relationship to the lawsuit. Morgan v. Biro Mfg.

Co., 474 N.E.2d 286, 289 (Ohio 1984).54 For a class of hundreds of millions of people who reside

all over the United States (and potentially the world) and were exposed to different PFAS from

different sources attributable to different Defendants (and untold non-parties) in different places,

the choice-of-law inquiries (to wildly understate) would point to different states’ laws. 55

Unavoidably, the class would face application of all fifty states’ laws. See Pilgrim v. Universal

Health Card, LLC, 660 F.3d 943, 946–49 (6th Cir. 2011) (rejecting nationwide class because Ohio

choice-of-law principles required application of the law of the place of injury).

       And the laws of the fifty states differ tremendously. Different class members, even

otherwise similarly situated, would see different results on their individual claims. Different states


53
   The class definition could sweep in the law of foreign countries. It requires only one year of
residency in the United States since 1977. It contains no requirement that putative class members
live in the United States now, or that they have been exposed to any kind of PFAS or injured while
living in the United States.
54
   To determine which jurisdiction has the most significant relationship, a court looks to various
factors, including (1) “the place of the injury;” (2) “the place where the conduct causing the injury
occurred;” (3) “the domicile, residence, nationality, place of incorporation, and place of business
of the parties;” and (4) “the place where the relationship between the parties, if any, is located.”
Morgan, 474 N.E.2d at 289.
55
   Indeed, Hardwick’s own history illustrates the complex assessments that would need to be made.
He worked as a firefighter for the bulk of his career in Kentucky but also for many years in Ohio,
implicating potential need for analysis under Kentucky and Ohio law, and potential choice-of-law
problems.
                                                 22
have materially different legal standards for the claims, defenses, and relief raised here. Tables

attached to this brief catalog just a sampling of the many apparent differences in relevant state law

(see Defs.’ App’x A–J), but a few examples—particularly differences concerning medical

monitoring and some key claims and defenses—illustrate the point:

       Medical Monitoring. State law on medical monitoring varies enormously. Some States

would not allow medical monitoring for someone like Hardwick, who (for one thing) admittedly

has no present illness or disease. Dep. 153:10–154:3; Ex. 7 (Pl’s Resps. to Arkema) at 8–9; see,

e.g., Henry v. Dow Chem. Co., 701 N.W.2d 684, 691 (Mich. 2005); Wood v. Wyeth-Ayerst Lab.,

82 S.W.3d 849, 856–59 (Ky. 2002). Other states require an increased (or significantly increased)

risk of disease or illness. See, e.g., Petito v. A.H. Robins Co., Inc., 750 So. 2d 103, 106–07 (Fla.

Ct. App. 1999); Hansen v. Mountain Fuel Supply Co., 858 P.2d 970, 979 (Utah 1993). States also

differ in the type and level of exposure required. See, e.g., Redland Soccer Club Inc. v. Dep’t of

the Army, 696 A.2d 137, 146 (Pa. 1997) (exposure to greater than normal background levels);

Bower v. Westinghouse Elec. Corp., 522 S.E.2d 424, 433 (W. Va. 1999) (significant exposure).

And those differences are only the tip of the iceberg. See Defs.’ App’x A.

       Hardwick’s circumstances confirm the importance of these differences in state medical-

monitoring law. He would have absolutely no claim in a number of states, even ones that might

allow claims without present illness or disease.




Even if all class members presented the same circumstances—and, as explained below, they do



                                                 23
not—a class member’s ability to prove an entitlement to medical monitoring relief would depend

on (among other things) which state’s law governed. That is the antithesis of class cohesion.

       Differences in state medical-monitoring law have led one court after another, listed in the

footnote below, to reject nationwide medical-monitoring classes.56 As one court observed, “the

necessity of applying ‘the laws of each of the fifty states to the claims of members of the putative

class’” is an “insurmountable obstacle to class treatment of the claim for medical monitoring.”

Zehel-Miller, 223 F.R.D. at 663. The same is true here.

       Claims and Defenses. But it is not just medical monitoring. Even the core of Hardwick’s

claims and Defendants’ defenses exhibit similar variations.

       Consider the proposed class negligence claim. States differ in the basis and scope of the

duty of care, the breadth of any duty to warn, the role of foreseeability analysis, and the definition

of proximate cause. See Defs.’ App’x B. For instance, in some states, a manufacturer owes no

duty of care to a person with whom it lacks a relationship, while a relationship might not be

necessary in other states. See, e.g., In re Certified Question from Fourteenth Dist. Court of Appeals

of Tex., 740 N.W.2d 206, 212 (Mich. 2007) (relationship required). These differences in state

negligence law led the Sixth Circuit to reject certification of a nationwide class, reasoning that “a

comparison of differing state pattern instructions on negligence and differing judicial formulations

of the meaning of negligence and the subordinate concepts” indicates the “significance” of “how




56
    See, e.g., In re St. Jude Med., Inc., 425 F.3d 1116, 1122 (8th Cir. 2005); Zinser v. Accufix
Research Inst., Inc., 253 F.3d 1180, 1188–89 (9th Cir. 2001); In re NHL Players’ Concussion
Injury Litig., 327 F.R.D. 245, 260–66 (D. Minn. 2018); In re Prempro, 230 F.R.D. 555, 569 (E.D.
Ark. 2005); Bostick v. St. Jude Med., Inc., 2004 WL 3313614, at *11 (W.D. Tenn. Aug. 17, 2004);
Zehel-Miller v. AstraZenaca Pharm., LP, 223 F.R.D. 659, 663–64 (M.D. Fla. 2004); In re Rezulin
Prods. Liab. Litig., 210 F.R.D. 61, 74 (S.D.N.Y.2002); see also Georgine v. Amchem Prods., Inc.,
83 F.3d 610, 627 (3d Cir. 1996) (citing differences in medical monitoring law in rejecting class
certification), aff’d, 521 U.S. 591 (1997).
                                                 24
the law of negligence differs from jurisdiction to jurisdiction.” Am. Med. Sys., 75 F.3d at 1074,

1085. And the Sixth Circuit is by no means alone.57 Again, the same analysis applies here.

       Or, to take another example of the proposed class’s claims, the battery and conspiracy-to-

commit-battery claims are incapable of uniform treatment in a nationwide class (see Defs.’ App’x

C, D), which has led courts to reject nationwide classes for similar claims. See, e.g., Clay v. Am.

Tobacco Co., 188 F.R.D. 483, 499 (S.D. Ill. 1999). For instance, battery in some states requires

actual physical impairment (see, e.g., Rhodes v. E.I. du Pont de Nemours & Co., 636 F.3d 88, 95

(4th Cir. 2011) (West Virginia law)), while Plaintiff may claim it requires only offensive touching

in others. The class is thus not cohesive.

       The same holds true for other issues in this case. Defendants contend that Hardwick cannot

prove causation—that any particular Defendant caused his or any class member’s PFAS exposures.

Hardwick attempts to side-step that problem by invoking “alternative liability and/or market-share

liability.” Those theories should not apply here under any State’s law. But regardless, acceptance

and application of those theories varies widely from State to State. Many States have already

rejected alternative liability, market-share liability, or both—and those that have not done so apply

different requirements (often strictly limiting the theories to particular claims (such as DES cases)).

See Defs.’ App’x F. Rules for allocating fault among defendants (and non-parties)—joint, several,

and other regimes—also differ widely among states. See Georgine, 83 F.3d at 627.

       Affirmative defenses, too, would vary by state. Some states have statutes of repose, while

others do not. See Defs.’ App’x B–D. And different states have different statutes of limitations—




57
   See also, e.g., In re Rhone-Poulenc Rorer, Inc., 51 F.3d 1293, 1300–01 (7th Cir. 1995) (rejecting
nationwide class because “[t]he voices of the quasi-sovereigns that are the states of the United
States sing negligence with a different pitch”); Zinser, 253 F.3d at 1188–89; Prempro, 230 F.R.D.
at 564; Harding v. Tambrands Inc., 165 F.R.D. 623, 629 (D. Kan. 1996).
                                                  25
ranging in the case of limitations periods for battery and negligence from one to six years (see

Defs.’ App’x B, C)—which is potentially outcome-determinative given the press, government, and

academic reports on PFAS in the years leading up to the filing of this suit.58 Bulk-supplier and

sophisticated-user defenses—which could apply where a class member’s exposure came from non-

party products containing PFAS supplied by a Defendant—likewise vary by state. See Defs.’

App’x I, J.    States also take different approaches to contributory negligence, comparative

negligence, and assumption of risk (see Defs.’ App’x G, H), which could apply to class members

who misused PFAS products or exposed themselves to PFAS after seeing reports of its alleged

risks. And, in some states, the proposed class claims would be subject to the state’s product

liability act, which could either displace the common law claims entirely or add elements and

defenses to the claims. See, e.g., MICH. COMP. LAWS 600.2946 et seq. (elements and defenses);

CONN. GEN. STAT. § 52-572n(a) (displacement); Defs.’ App’x F. State law variations in these

defenses have led courts to reject nationwide classes. See, e.g., Georgine, 83 F.3d at 627; Zehel-

Miller, 223 F.R.D. at 664. This Court should too.

       In addition to knowing that state law varies on all of these issues, there is also the problem

of not knowing what the highest courts in some states would do on many of these key issues,

including the availability of medical monitoring for asymptomatic plaintiffs. See Defs.’ App’x A–

F, I, J. As other courts have recognized, “that would force this Court into the undesirable position

of attempting to predict how [each state’s] courts of last resort would resolve [those] issue[s].”




58
   See, e.g., https://www.epa.gov/assessing-and-managing-chemicals-under-tsca/fact-sheet-
20102015-pfoa-stewardship-program; http://www.c8sciencepanel.org/prob_link.html; https://
www.epa.gov/sites/production/files/2015-09/documents/pfoa-pfos-provisional.pdf;      https://
www.epa.gov/sites/production/files/2016-06/documents/drinkingwaterhealthadvisories_pfoa
_pfos_updated_5.31.16.pdf.
                                                26
Zehel-Miller, 223 F.R.D. at 663 (internal citations omitted). “There simply is no justification for

embarking on so complex a path.” Id. (internal citations omitted).

                                           *       *       *

        Any of these differences in state law—on medical monitoring, negligence, battery,

conspiracy, causation, alternative liability, market-share liability, and on and on—would alone be

enough to deny certification. Together they present an overwhelming case against certification of

the only class Hardwick seeks to certify. Whenever faced with even some of these differences in

state law, the Sixth Circuit has refused to approve of a nationwide class, in accord with rulings

from many other courts. See, e.g., Pilgrim, 660 F.3d at 948–49; Am. Med. Sys., 75 F.3d at 1085;

see also, e.g., Colley v. Procter & Gamble Co., 2016 WL 5791658, at *6 (S.D. Ohio Oct. 4, 2016).

As the Sixth Circuit has held, “[i]f more than a few of the laws of the fifty states differ, the district

judge would face an impossible task of instructing a jury on the relevant law,” and “class

certification would not be the appropriate course of action.” Am. Med. Sys., 75 F.3d at 1085. It is

inappropriate here too—especially under the rigorous cohesion requirement of Rule 23(b)(2).

                2.      Class-member variation: Class members differ in fundamental ways,
                        making it impossible to rule on the claims as to all of them together.

        Beyond the variations in state law, there is huge variation in class member experiences

with the enormous variety of PFAS and PFAS-containing products—to which Defendants and

numerous non-parties have very different connections that varied over time and by location. This,

too, makes the proposed class anything but cohesive. In cases alleging far less variation in

exposure to purportedly harmful substances, courts have regularly rejected class certification on

cohesion and similar grounds. Those cases include decisions from the Sixth Circuit, federal district

courts in Ohio, and the Ohio Supreme Court. Ball v. Union Carbide Corp., 385 F.3d 713, 727–28

(6th Cir. 2004) (radioactive emissions, no commonality or typicality); In re Welding Fume Prods.


                                                   27
Liab. Litig., 245 F.R.D. 279, 309–11 (N.D. Ohio 2007) (beryllium, no typicality); Harris, 218

F.R.D. at 597 (medication, no cohesion); Wilson v. Brush Wellman, Inc., 817 N.E.2d 59, 65–66

(Ohio 2004) (beryllium, no cohesion). They also include at least three cases based on PFAS

exposures. Rowe v. E.I. du Pont de Nemours & Co., 2008 WL 5412912, at *9–22 (D.N.J. 2008)

(PFOA, no cohesion); Rhodes v. E.I. du Pont de Nemours & Co., 253 F.R.D. 365, 374–80 (S.D.

W. Va. 2008) (PFOA, no cohesion); Palmer v. 3M Co., No. C2-04-6309, 2007 WL 1879844, at

*18–20, *42–47 (Minn. Dist. Ct. Jun. 19, 2007) (several PFAS, no typicality or predominance); In

re Teflon Prods. Liab. Litig., 254 F.R.D. 354 (S.D. Iowa 2008) (PFOA in consumer claims context,

no cohesiveness). This case should join that good company.

       The grounds for denying class certification here are particularly strong because the

differences among class members flow in part from the lack of any common, class-wide conduct

by the Defendants. For a class to be certified, Rule 23(b)(2) requires that the defendants have

“acted or refused to act on grounds that apply generally to the class,” Fed. R. Civ. P. 23(b)(2)—so

that their “conduct . . . can be enjoined or declared unlawful” in one fell swoop, as to all of them

or none of them, Dukes, 564 U.S. at 360–61. Hardwick has not set forth a course of conduct by

Defendants that applies “generally to the class.” Fed. R. Civ. P. 23(b)(2). Much to the contrary,

Hardwick’s “and/or” list of Defendants’ actions shows that there is no conduct that can be

generalized to the hodgepodge of Defendants that Hardwick has thrown together in this case. Any

production, sale, or use over a specific time period of specific types of PFAS in specific locations

varies from Defendant to Defendant—confirming that (b)(2) certification would be improper.59



59
  See, e.g., Creech v. Emerson Elec. Co., 3:15-cv-14, 2019 WL 1723716, at *13 (S.D. Ohio Apr.
18, 2019) (denying Rule 23(b)(2) certification because “Plaintiff has failed to prove that
Defendants acted or refused to act on grounds that apply generally to the entire class”); Shook v.
Bd. Of Cnty. Comm’rs, 543 F.3d 597, 606 n.5 (10th Cir. 2008) (“[t]he broader class . . . raises
concerns about whether defendants acted on ‘grounds that apply generally to the class,’” because
                                                28
       Differing “injuries” of class members. Whether PFAS exposures harmed each putative

class member is a central issue in this litigation—and a source of cohesion-destroying variation.

Hardwick characterizes “[t]he harm in this case” as “an increased risk of disease because of

contamination of their blood and bodies.” Mem. 32. But—even if, contrary to the law in many

states, such “harm” could be a cognizable injury—whether a class member has incurred “an

increased risk of disease” depends on the class-member-specific answers to a host of individual

questions.

       The Court (and any jury) would need to know which of the thousands of PFAS the class

member was exposed. By definition, different class members have been exposed to different

PFAS. Mem. 4; see also Beck Rep. 4–5, 16–27; Reitman Rep. 9–11. And different PFAS have

different attributes that impact the assessment of whether they might be harmful and at what level

of exposure. Beck Rep. 14–15, 37–45; Reitman Rep. 4–8. For instance, some PFAS have a half-

life measured in hours. Beck Rep. 41–45 & Table 7.3.

       Hardwick would need to establish for each class member the amount, frequency, and

duration of any particular PFAS exposure, as well as current PFAS blood levels. A fundamental

principle of toxicology is that the dose makes the poison. Id. at 6–7. In high enough doses, even

essential substances like water and salt can be harmful. And in low enough doses, even recognized

toxins like manganese are innocuous, and some are necessary for life. The same principle applies

to PFAS; any potential risk of health effects depends in part on the dose. Id. at 6–7, 16, 30–37;




certain class members “are not subject to defendants’ policies . . . in any meaningful way”); Civil
Rights Educ. & Enforcement Ctr. v. Hospitality Props. Trust, 317 F.R.D. 91, 105 (N.D. Cal. 2016)
(denying Rule 23(b)(2) certification where “there can be no ‘generally applicable’ relief in this
case” across multiple locations).


                                                29
Herzstein Rep. 20–21; Alexander Rep. 5–6.         And doses vary enormously among exposed

individuals. Beck Rep. 16–36; accord Mem. 4.

       Individual demographic and health factors also affect any assessment of a class member’s

risk of disease. Even if a factfinder somehow concluded that some real-world dose of some PFAS

could have health effects, 60 the age, gender, weight, genetic predispositions, medical history,

lifestyle, and existing health issues would have a big impact in determining whether any particular

class member might face increased health risks. Beck Rep. 30–34, 40–44, 46; Herzstein Rep. 9–

11; Alexander Rep. 6–7. In short, the many variations in class member PFAS exposures and health

circumstances mean that each putative class member would have a materially different case to

prove on the harm/increased-risk question. Whether the types and amounts of PFAS in the blood

of one class member with a given health background create “an increased risk of disease” says

nothing about the ability of a different class member, with a different medical background and

different types and amounts of PFAS in his or her blood, to demonstrate “an increased risk of

disease.”

       Case after toxic exposure case holds that class member variations like these in substances,

doses, and backgrounds prevent class certification. That’s one reason the Supreme Court rejected

class certification in Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 624 (1997) (no common-issue

predominance where “[c]lass members were exposed to different asbestos-containing products,

for different amounts of time, in different ways, and over different periods” and had different

personal histories). It led the Sixth Circuit to do the same in Ball. 385 F.3d at 727–28 (no

commonality or typicality where “[e]ach individual’s claim was . . . proportional to his or her




60
  Defendants deny that a real-world dose of some PFAS can have health effects. See Beck
Rep. 1 n.1, 16, 37; Alexander Rep. 8–14 & App’x C.
                                                30
exposure to toxic emissions or waste”). And it is why Rhodes and Rowe—cases which addressed

a single substance and a single alleged source defendant—denied motions to certify (b)(2) classes

seeking to litigate PFOA exposure claims. Rhodes, 253 F.R.D. at 376–79 (no cohesion where

“each class member’s ‘risk of disease will vary based upon: (a) variations in [C-8] exposure and

dose … and (b) variations in an individual’s background risk of disease”); Rowe, 2008 WL

5412912, at *17–20 (no cohesion where “each individual’s risk of disease will vary depending on

his/her actual PFOA exposure as well as his/her background risk of disease”). Other cases reach

the same result. See, e.g., Palmer, slip op. at 43–44 (refusing to presume classwide subcellular

injury from PFAS exposure due to need for “individualized inquiry” into “lifestyle, level of

exposure, and susceptibility to illness,” as well as “medical records and histories of each

plaintiff”).61 The many class-member-specific variations here dictate the same outcome.

       Different kinds of medical monitoring. Further cohesion-destroying variation arises from

the request for the still unspecified medical-monitoring relief that Hardwick’s complaint and

motion apparently seek. See Mem. 2; ECF No. 128 at 17–21 (“MTD Op.”). Although the

requirements for (and availability of) such relief vary by jurisdiction, a plaintiff usually must show

(among other things) some kind of meaningful exposure to a harmful substance, some kind of

actual injury or materially increased risk of disease, and some kind of need for or benefit from

medical monitoring that outweighs the risks of such monitoring. Defs.’ App’x A. Each of those

requirements turns on the answers to a series of class-member-specific questions. Which PFAS

was a class member exposed to? In what quantity and for what duration and frequency? What are




61
   See also, e.g., Gates, 655 F.3d at 266–68; Modern Holdings, LLC v. Corning, Inc., 2018 WL
1546355, at *14–16 (E.D. Ky. 2018); Coleman v. Union Carbide Corp., 2013 WL 5461855, at
*41–42 (S.D. W. Va. 2013); Welding Fume, 245 F.R.D. at 309–11; Perez v. Metabolife Int’l, Inc.,
218 F.R.D. 262, 271–75 (S.D. Fla. 2003).
                                                 31
the class member’s PFAS blood levels? Was the exposure “significant” for the class member?

Did the exposure injure the class member? Did the exposure increase the class member’s risk of

disease? By how much? What medical care and monitoring is the class member already receiving?

What, if any, additional monitoring is necessary? What risks would such monitoring create for

the class member? The answers to these questions necessarily will differ widely.

       Hardwick proposes an intentionally generic class, making no differentiation based on the

type of PFAS to which class members were exposed, the degree of their individual exposures, or

(as noted) the operative substantive law applicable to the individual class members’ claims. Nor

does Hardwick even attempt to demonstrate that the claims for medical monitoring of the least

exposed and more heavily exposed proposed class members are identical or in any way cohesive.

Similarly, Hardwick assumes that the claims of those exposed to different PFAS should be lumped

together regardless of whether testing has demonstrated any health risks. Hardwick simply ignores

all these issues. As Defendants’ experts describe, however, the answers to these questions would

be far from the same for every class member. Even if one assumed (contrary to the weight of

scientific evidence) that some actual human dose of some PFAS could significantly increase

certain health risks, class members have different exposures to different PFAS that would affect

them differently (if at all) and would call for different medical-care responses (if any) based on

their distinct demographic, genetic, and health circumstances. Herzstein Rep. 9–24; Beck Rep. 46.

       The breadth of the proposed class adds to the lack of cohesion on the kind of medical

monitoring needed in another way as well. The class definition appears to be intended to comprise

substantially all of the U.S. population. See Am. Compl. ¶ 55; Mem. 38 n.10. But a need for

medical monitoring is defined by heightened risk compared to the general population. Herzstein

Rep. 3, 22, 31. And the general population is already monitored using standards suitable for



                                               32
prevalence of diseases in the population. Id. at 3. But even if Hardwick limited any medical

monitoring to subsets of the proposed class, it would simply exacerbate the lack of class cohesion.

       When it comes to proposed medical-monitoring classes, therefore, “numerous courts across

the country have denied certification” because the proposed classes “suffer from cohesion

difficulties”—and that is even setting aside the differences in state law. St. Jude, 425 F.3d at 1122.

The Sixth Circuit in Ball held that, “by seeking medical monitoring . . . , Plaintiffs have raised

individual issues” that preclude class certification. 385 F.3d at 728. So too in Rowe and Rhodes,

which rejected certification of a PFOA-exposure medical-monitoring class and found that “the

elements of significant exposure, increased risk of disease, and necessity of medical monitoring

pose numerous individualized issues” that “preclude[] a finding of cohesiveness” and “render[]

certification under 23(b)(2) inappropriate.” Rowe, 2008 WL 5412912, at *20; Rhodes, 253 F.R.D.

at 380. And so too for many other courts.62 Variations among class members in exposures, health

risks, and need for monitoring eliminate the cohesion required to certify a class.

       Proving negligence. Whether any particular Defendant breached a duty to any particular

class member “is inextricably intertwined with individual issues,” given that different Defendants

had different connections to different types of PFAS or PFAS-containing products at different time

periods in different locations. Reitman Rep. 9–13; see, e.g., Harris, 218 F.R.D. at 597. Among

these individualized questions:     Which PFAS was the class member exposed to?                Which

Defendant’s products, substances, or activities did that PFAS come from, if any? Which of the

thousands of non-party manufacturers or sellers is the PFAS linked to, if any? When did the

Defendant make or sell those products or engage in those activities, if ever? What were the PFAS-



62
    See e.g., Gates, 655 F.3d at 265–68; St. Jude, 425 F.3d at 1122; Coleman, 2013 WL 5461855,
at *40–42; In re Fosamax Prods. Liab. Litig., 248 F.R.D. 389, 399–401 (S.D.N.Y. 2008); Welding
Fume, 245 F.R.D. at 309–11; Perez, 218 F.R.D. at 271–75.
                                                 33
related risks of that product or of those activities, if any? What did the Defendant or applicable

non-parties know about any such risks at the time, if anything?         What warnings, if any,

accompanied those products or activities? How was the class member exposed?

       Answers to any of these questions, which vary enormously among class members and

Defendants (Beck Rep. 4–5, 16–27; Reitman Rep. 4–14), let alone the many relevant non-party

manufacturers and sellers, can have a dispositive impact on the knowledge, foreseeability, and

reasonableness issues that inform the necessarily class-member- and Defendant-specific

negligence determinations. See, e.g., 1 CV Ohio Jury Instrs. 401.01, 401.07. Courts thus routinely

reject certification when, as here, putative class members would have to prove negligence across

different products made or sold by different defendants over a long time period. See Welding

Fume, 245 F.R.D. at 309–10; Palmer, slip op. at 42–43.63

       Hardwick’s lengthy but superficial account of what Defendants supposedly knew at certain

times about the persistence, bioaccumulation, and purported health effects of certain PFAS and yet

allegedly kept from regulators and the public does not call for a different result. As an initial

matter, Hardwick is wrong on the substance: Defendants and others disclosed ample information

about PFAS (through, for example, product labeling, published studies, regulatory disclosures, and

other communications). But more important for present purposes is that even if there were any

truth to Hardwick’s assertions, those assertions only underscore the disparate nature of the

proposed class. Hardwick’s own assertions show that different Defendants acquired different

knowledge about different PFAS at different times and took different actions in response to that




63
   See also, e.g., Am. Med. Sys., 75 F.3d at 1074, 1084–85; Barraza v. C.R. Bard Inc., 322 F.R.D.
369, 381, 390 (D. Ariz. 2017); Zehel-Miller, 223 F.R.D. at 664; Harris, 218 F.R.D. at 597; In re
Baycol Prods. Litig., 218 F.R.D. 197, 208, 212 (D. Minn. 2003); Benner v. Becton Dickinson &
Co., 214 F.R.D. 157, 165–67 (S.D.N.Y. 2003); Wilson, 817 N.E.2d at 66.
                                               34
knowledge. A class member exposed to, say, PFOS used by one Defendant and numerous non-

parties in the mid-1980s would face very different facts on knowledge (and many other issues)

than another class member exposed to, say, PFBA used by a different Defendant or non-party in

the mid-1990s, or than a third class member exposed to PFOA used by a third Defendant and other

non-parties in the early-2000s. And on and on and on. See Brown v. Worthington Steel, Inc., 211

F.R.D. 320, 326 (S.D. Ohio 2002) (Sargus, J.) (rejecting commonality for a single company whose

policies changed over time).

        Proving battery for each class member. Similar cohesion difficulties afflict Hardwick’s

battery claim. Whether any particular class member’s exposure to PFAS constitutes a harmful or

offensive touching (even setting aside the differences in state law) depends on the type of PFAS,

the amount and nature of exposure, and the health circumstances of the class member. See Beck

Rep. 10–11, 20–28; Herzstein Rep. 9–10. For some class members, some exposures to some PFAS

would be neither harmful nor offensive (either objectively or subjectively). See, e.g., Rhodes, 636

F.3d at 95 (rejecting battery claim based on asymptomatic PFOA exposure). Likewise, a class

member’s ability to prove the intent required (in most states) for a battery claim would depend on

individual inquiries into what PFAS he or she was exposed to, when he or she was exposed, and

the nature and circumstances of the exposure (including how the PFAS got from a Defendant to

the class member). See Palmer, slip op. at 45–46 (refusing to certify class for PFAS battery claim).

Even then, the ability of one class member to prove intent or a harmful/offensive touching for one

Defendant would have no bearing on another class member’s ability to prove those things for

another Defendant whose alleged actions led to exposure to a different type of PFAS in a different

location through different means during a different time period. These claims are incapable of

rising or falling as a class.



                                                35
       Proving causation for each class member. The same is true of causation, even assuming

that the fifty states had a single causation standard. This is not a case where all class members

were exposed to the same substance in the same way due to the actions of a single defendant.

Much to the contrary, class members were exposed to anywhere between two to five thousand

different kinds of substances (Mem. 4), made or used by different Defendants and potentially

others (Reitman Rep. 9–13), and their exposures happened in one or more different ways, including:

(a) drinking municipal or well water containing various PFAS; (b) working with certain PFAS or

products containing PFAS; (c) using consumer products containing particular PFAS; (d) breathing

PFAS air emissions; or (e) some as yet unknown means of exposure. Beck Rep. 16–27. What’s

more, their exposures happened at different times and in different places. Id. at 4–5, 10, 16–30.

Different Defendants were involved in making, selling, using, or releasing different PFAS and

PFAS-containing products. See Reitman Rep. 9–13. And many non-Defendants made, sold, used,

or released PFAS and PFAS-containing products. See id. Some Defendants had no connection to

certain PFAS and PFAS-containing products. And some Defendants had connections to certain

PFAS and PFAS-containing products only for certain periods of time or only in certain locations.

       As a result, putative class members would have different causation arguments based on

different evidence. A New York resident exposed to certain PFAS made by a certain Defendant

or non-party from drinking well water sourced near a manufacturing facility in 1980 has a very

different case, to put it lightly, from a Texas resident exposed at work in a third party’s

fluoropolymer coating facility in 2015 to other PFAS made by a different Defendant or non-parties.

And those two have different cases still from an Ohio (or Kentucky) firefighter who worked with

AFFF, made with PFAS from a different Defendant (or non-party) still. Which, if any, entities are

liable to the individual in New York is irrelevant to determining which, if any, entities are liable



                                                36
to the Texas class member, not to mention the Ohio (or Kentucky) firefighter. Now substitute

another state, another kind of PFAS made or used by a different Defendant or non-party still,

different levels of PFAS, different products, and a different exposure path. The permutations are

virtually endless.64

        Facing similar, but far less sprawling, proposed classes, courts in the Sixth Circuit and all

around the nation have ruled that individual causation questions defeat the cohesion needed to

certify a class. In Ball, for instance, the Sixth Circuit rejected class certification in a toxic

emissions case because “there is no ‘single course of conduct,’” and “there are multiple defendants

with presumably differing liability levels.” 385 F.3d at 728 (quoting Fed. R. Civ. P. 23(b)(2)).

The Sixth Circuit reached the same result in American Medical Systems, reasoning that “there is

no common cause of injury” because “the products are different, each plaintiff has a unique

complaint, and each receives different information.” 75 F.3d at 1084–85. And the Welding Fume

court similarly denied class certification because “the great variety of products, manufacturers,

warnings, employers, and workplaces involved” in exposure to manganese fumes mean that “there

is ultimately no single course of conduct by all of the defendants.” 245 F.R.D. at 310–11. Many

other cases adopt the same reasoning.65 There is no basis for this Court to chart a different course.

                                          *       *       *




64
    Even in the states that recognize such theories, alternative or market-share liability cannot save
the proposed class from these causation issues because this suit does not name all potential PFAS
sources as defendants and because PFAS and PFAS-containing products are not fungible. See, e.g.,
Goldman v. Johns-Manville Sales Corp., 514 N.E.2d 691, 696–701 (Ohio 1987) (refusing to apply
either theory where all suppliers were not before the court and the products were not fungible).
65
    See, e.g., Modern Holdings, 2018 WL 1546355, at *7–8, *13–16; Barraza, 322 F.R.D. at 389–
90; Henke v. ARCO Midcon, LLC, 2014 WL 982777, at *14–16 (E.D. Mo. Mar. 12, 2014);
Coleman, 2013 WL 5461855, at *41–42; Palmer, slip op. at 43–44; Reilly v. Gould, Inc., 965 F.
Supp. 588, 602–04 (M.D. Pa. 1997); Kurczi v. Eli Lilly & Co., 160 F.R.D. 667, 673–75, 677 (N.D.
Ohio 1995).
                                                 37
        Given all of these differences, it makes sense that in cases not even approaching this level

of individualized factors—including PFAS cases—courts routinely reject class certification on

cohesion and similar grounds. Ball, 385 F.3d at 727–28; Welding Fume, 245 F.R.D. at 309–11;

Wilson, 817 N.E2d at 65–66; Rowe, 2008 WL 5412912, at *9–22; Rhodes, 253 F.R.D. at 374–80;

Palmer, slip op. at 18–20, 42–47. This massive case, with this much variation, deserves even less

to be certified.

                   3.   Other individualized issues preclude certification.

        All of this is plenty to deny certification on cohesiveness grounds. But other important

issues only add to the need for individual inquiries. Briefly:

   As explained, choice-of-law questions would require the court to determine the place of injury

    for each class member and assess all of the other factors relevant under Ohio law. See, e.g., St.

    Jude, 425 F.3d at 1120. The frequency with which people move and (like Hardwick) work

    across state lines makes individual determinations essential and weighs against certification.

    See, e.g., Georgine, 83 F.3d at 627.

   Defenses based on statutes of limitations and repose, including state-specific discovery rules,

    likewise call for class-member-specific analysis. As noted, information about the presence of

    PFAS in people’s blood and associated potential health concerns have been in the public

    domain for a long time.       And some class members—depending on their attention to

    government reports or news stories, their proximity to known sites of PFAS contamination,

    their participation in previous PFAS testing or PFAS litigation, and their development of any

    actual illness purportedly related to PFAS—would have had sufficient actual knowledge of

    their potential negligence or battery claims to trigger the statute of limitations in their state.

    But the analysis and answer would be different for different class members (even setting aside



                                                 38
     differences in state law), creating another cohesion problem for the proposed class. See Barnes

     v. Am. Tobacco Co., 161 F.3d 127, 149 (3d Cir. 1998) (“determining whether each class

     member’s claim is barred by the statute of limitations raises individual issues that prevent class

     certification”).66

    Defenses like contributory negligence, comparative negligence, and assumption of risk also

     raise necessarily individualized questions that undermine cohesion. Those defenses turn on

     how particular class members were exposed to PFAS, what they knew about PFAS at the time

     of exposure, and what they could have done to avoid exposure. The proposed class includes,

     for example, individuals (including Hardwick himself) who sold PFAS or PFAS-containing

     products to other class members. Many decisions recognize the individualized nature of these

     defenses as a barrier to cohesion.67

    The federal-government-contractor defense—which protects manufacturers and sellers of

     products that conformed to reasonably precise specifications approved by the federal

     government (Boyle v. United Techs. Corp., 487 U.S. 500 (1988))—likewise requires individual

     inquiries. The defense potentially applies to some PFAS-containing products (including

     certain AFFF) but not all. As a result, some, but not all, class members would face the defense

     by different combinations of Defendants, depending on which PFAS or PFAS-containing

     products they were exposed to.

                                            *      *       *




66
    See also, e.g., Georgine, 83 F.3d at 626–27; Prempro, 230 F.R.D. at 567; Wilson, 817 N.E.2d
at 545; Henke, 2014 WL 982777, at *19–20; Modern Holdings, 2018 WL 1546355, at *16.
67
    See, e.g., Prempro, 230 F.R.D. at 567; Barnes, 161 F.3d at 146–49; Georgine, 83 F.3d at 626–
27; Zehel-Miller, 223 F.R.D. at 664; Wilson, 817 N.E.2d at 545; Barraza, 322 F.R.D. at 379–81,
390; Perez, 218 F.R.D. at 271; Fosamax, 248 F.R.D. at 401–02.
                                                  39
       The upshot is that the Court cannot “declare[]” Defendants’ conduct “unlawful only as to

all of the class members or as to none of them,” as it must for a (b)(2) class. Dukes, 564 U.S. at

360. Hardwick’s motion thus must be denied.

       B.       Hardwick’s Commonality Arguments Do Not Change This Conclusion.

       Hardwick makes only passing reference to cohesiveness, even though cohesiveness is a

more stringent requirement not only than commonality but also than predominance. His motion

says nothing about the enormous variations among putative class members or the many cases

rejecting class certification based on similar variations. Hardwick instead lumps together all class

members, all PFAS, and all Defendants (Mem. 49–50)—assuming away all of the thousands of

non-party manufacturers and sellers—and focuses on commonality (id. at 38–40).

       But not even that less rigorous standard is met here. Hardwick identifies a series of

questions that he claims to be common ones for purposes of commonality. Id. at 39–40. He does

not, however, back those ipse dixit statements with actual evidence that the liability and relief

questions in this case have common classwide answers. And the record assembled by Defendants

refutes even Hardwick’s assertions of commonality, far more any possible assertion of

cohesiveness.

       1. Though Hardwick purports to identify “common legal and factual questions,” Mem.

39–40, none of them are amenable to common, classwide answers. And as the Supreme Court has

made clear, “[w]hat matters to class certification . . . is not the raising of common ‘questions’—

even in droves—but rather, the capacity of a class-wide proceeding to generate common answers

apt to drive the resolution of the litigation. Dissimilarities within the proposed class are what have

the potential to impede the generation of common answers.’” Dukes, 564 U.S. at 350; see also id.

(commonality requires that “determination of [supposed common questions’] truth or falsity will

resolve an issue that is central to the validity of each one of the claims in one stroke”).
                                                  40
       Here, as canvassed above, a determination of “[w]hether Defendants owed a duty to a

Plaintiff and members of the class to refrain from acts and/or omissions reasonably likely to result

in PFAS in the[ir] blood,” and “[w]hether Defendants knew, anticipated, foresaw, and/or should

have known, anticipated, and or/foreseen that [their actions] were unreasonably dangerous” or

“likely to result in” PFAS accumulation in class members’ bodies, Mem. 39–40 (questions a-c),

turn on numerous individualized inquiries. Different Defendants engaged in different acts, with

regard to different forms of PFAS, at different time periods, in different locations, subject to

differing legal and regulatory standards. See, e.g., Reitman Rep. 9–10, 12–13. Whether one of

them “owed a duty” to a given class member, or reasonably foresaw one class member’s exposure

to one form of PFAS in a certain location in a particular time period, says nothing about whether

that same defendant (or another defendant) owed a duty or reasonably foresaw exposure to a

different type of PFAS for a different class member through different means in a different location

decades apart. Additionally, whether exposure to a particular PFAS was “unreasonably dangerous”

to any class member, whether PFAS “is injurious, offensive, and/or otherwise harmful” to any

particular class member, and “[w]hether a reasonable physician would order medical monitoring

under the circumstances,” Mem. 39–40 (questions b, e, h), turns on a multitude of individualized

considerations pertaining to the type of PFAS, its quantity, the length of exposure, and the

individual’s medical background. See Section I.A, supra; Herzstein Rep. 2–3.

       Even more dubious is the ability to answer on a classwide basis whether any given

Defendant’s “actions and/or omissions proximately caused PFAS to contaminate, persist in, and

accumulate in the blood and/or bod[y] of” any individual class member, and whether Defendants’

conduct caused “irreparable harm” to any individual. Mem. 39–40 (questions d, f). Answers to

all of these questions turn on highly individualized inquiries regarding the causal connection



                                                41
between, on the one hand, each Defendant’s individualized actions regarding different types of

PFAS in different locations and during different time periods and, on the other hand, the risk of

illness posed to individuals with unique medical backgrounds who were exposed to those different

types of PFAS in different quantities over different periods of time. As a result, whether any given

Defendant’s “conduct warrants injunctive and/or declaratory relief,” Mem. 40 (question g), i.e.,

whether any individual class member can prove a viable claim against any particular defendant,

cannot possibly be answered on a classwide basis.

       In short, the vast “[d]issimilarities within the proposed class . . . impede the generation of

common answers’” to any of the questions that Plaintiff poses. Dukes, 564 U.S. at 350. As a

result, commonality is lacking. See, e.g., Ball, 385 F.3d at 727–78 (affirming denial of certification

of class seeking medical monitoring after exposure to toxic substances, because “[p]laintiffs have

raised individualized issues”); Am. Med. Sys., 75 F.3d at 1081 (reversing district court and finding

commonality lacking, because “[p]laintiffs’ claims will differ . . . depending upon the [product]

model [received] and the year it was issued”); Harris, 218 F.R.D. at 596 (commonality was lacking

because the purportedly “central factual issues” that plaintiff identified would be “highly

individualized”).

       Nor does Hardwick meet the part of the commonality requirement that a plaintiff must

“demonstrate that the class members ‘have suffered the same injury.’” Dukes, 564 U.S. at 349–

50; accord Rikos v. Procter & Gamble Co., 799 F.3d 497, 505 (6th Cir. 2015) (plaintiff must show

that he “can prove . . . that all members of the class have suffered the ‘same injury’”). Here, for

all of the reasons described in discussing cohesiveness, and given the undisputed expert analyses

and Hardwick’s own admissions, Hardwick plainly has not shown that he can prove that all class

members have suffered the “same injury.”          See, e.g., Dukes, 564 U.S. at 356 (finding no



                                                 42
commonality where plaintiff had not shown that his “theory can be proved on a classwide basis”);

Hood v. Gilster-Mary Lee Corp., No. 3:14-cv-05012, 2016 WL 5852866, at *5 (W.D. Mo. Sept.

30, 2016) (denying certification of medical monitoring class, where “there may not be a common

answer to whether class members ‘have suffered the same injury,’” because “[u]nique medical

histories and exposure levels would likely lead to variations in appropriate monitoring protocols”).

       2. None of the cases on which Hardwick relies supports a different result—not on

commonality and certainly not on cohesion.

       In a handful of cases, courts have certified class actions to litigate claims for certain PFAS

exposure. Even assuming their correctness, though, those cases resemble this one even less than

a rain drop resembles the Pacific Ocean. They all involved emissions of one or two PFAS from a

single facility operated by a single defendant that allegedly affected a single community by

creating localized exposures that went far beyond exposures elsewhere:

   Sullivan v. Saint-Gobain Performance Plastics Corp., 2019 WL 8272995 (D. Vt. Aug. 23,

    2019), involved PFOA emissions from a fabric coating plant, a class of no more than 8,300

    residents who had already undergone blood testing, and evidence explaining how the emissions

    got into the water of all class members.

   Hermens v. Textile Coated, Inc., Nos. 216-2017-CV-00524 et al. (N.H. Super. Ct. Jul. 30,

    2017), involved PFOA and PFOS emissions from a facility manufacturing fluoropolymer films,

    laminates, and composites, a class consisting of individuals living in no more than 250

    residences who ingested water with PFOA/PFOS concentrations above state standards, and no

    evidence of alternative PFOA/PFOS sources.

   Burdick v. Tonoga, Inc., 110 N.Y.S.3d 219 (Sup. Ct. 2018), aff’d, 112 N.Y.S.3d 342 (App. Div.

    2019), involved PFOA emissions from another fabric coating plant, a class of about 400


                                                43
     residents with PFOA blood levels above background, no evidence of alternative sources, and

     reliance on the notion that medical-monitoring requirements in New York are less demanding

     than in other states.68

The other cases invoked by Hardwick—some of which did not even involve class certification and

none of which involved the stringent cohesion requirement—are even further afield.69

         In stark contrast to any of those cases, here Hardwick seeks certification of a nationwide

class consisting of hundreds of millions of putative class members allegedly exposed to different

combinations of thousands of different types of substances somehow attributable to different

Defendants and third parties, in different locations through different means over a forty-plus year




68
    Hardwick also references, but does not cite, Leach v. E.I. du Pont de Nemours & Co., 2002
WL 1270121, at *13 (W. Va. Cir. Ct. Apr. 10, 2002), which involved PFOA emissions from a
single facility and the application of loose class certification standards. Later PFAS class
certification decisions readily distinguished Leach. See, e.g., Rowe, 2008 WL 5412912, at *9;
Palmer, slip op. at 38; Rhodes, 259 F.R.D. at 374–81.
69
    See Benoit v. Saint-Gobain Performance Plastics Corp., 959 F.3d 491 (2d Cir. 2020) (no
consideration of class certification); In re NFL Players Concussion Injury Litig., 821 F.3d 410 (3d
Cir. 2016) (certifying Rule 23(b)(3) settlement class—consisting of two separately represented
subclasses—for concussion claims against a single defendant based on a single alleged course of
conduct); In re Oil Spill by the Oil Rig Deepwater Horizon, 295 F.R.D. 112 (E.D. La. 2013)
(certifying Rule 23(b)(3) class for settlement in a single-event, single-location case against a single
defendant under federal maritime law); Bovee v. Coopers & Lybrand, 216 F.R.D. 596 (S.D. Ohio
2003) (certifying Rule 23(b)(3) class against accounting firm for federal securities-fraud claim);
In re Telectronics Pacing Sys., Inc., 172 F.R.D. 271 (S.D. Ohio 1997) (certifying numerous state-
law-specific, separately represented subclasses under Rules 23(b)(1) and (b)(3) to litigate claims
based on one defect in two nearly identical pacemaker leads made by one manufacturer that already
had a defect research program in place, where the Sixth Circuit subsequently reversed certification
of a (b)(1) settlement class, In re Telectronics Pacing Sys., Inc., 221 F.3d 870, 882 (6th Cir. 2000));
Donovan v. Philip Morris USA, Inc., 268 F.R.D. 1 (D. Mass. 2010) (certifying “narrow” class of
20-pack-year smokers of one brand of cigarettes in one state for implied-warranty and state-
statutory claims—but not negligence claims—in a “unique” case under a “uniquely circumscribed”
approach); Sutton v. Hoffman-La Roche Inc., Nos. A-5545-18T3 et al. (N.J. Super. Ct. App. Div.
May 27, 2020) (non-precedential decision allowing property damage class for 400 properties
contaminated by unspecified emissions from a single industrial site under New Jersey class
certification standard that “has always been more liberal than the federal standard” and is “even
more so than before”).
                                                  44
period. There is no support for certification of such a non-cohesive class; the class does not even

satisfy commonality, far less cohesion. See Ball, 385 F.3d at 728.

        The Court could stop now and hold that Hardwick has not established the cohesiveness (or

even commonality) required for Rule 23(b)(2) class actions. But Hardwick’s class-certification

request has many more problems.

II.     HARDWICK’S PROPOSED                   RELIEF       ALSO      DEFEATS         RULE      23(B)(2)
        CERTIFICATION.

        In addition to Hardwick’s failure to establish the cohesiveness required for a Rule 23(b)(2)

class, Hardwick also fails (b)(2)’s requirement that “a single injunction or declaratory judgment

would provide [final] relief to each member of the class.” Dukes, 564 U.S. at 360; see Fed. R. Civ.

P. 23(b)(2) (providing that there must be “final injunctive relief or corresponding declaratory

relief” that applies to “the class as a whole”).

        A.      Hardwick Has Failed To Explain the Supposed Classwide Relief.

        As an initial matter, it is not at all clear what the class’s proposed judgment would be—

which alone defeats certification under Rule 23(b)(2). Hardwick bears the burden of proving that

he seeks relief suitable for (b)(2) certification. Am. Med. Sys., 75 F.3d at 1086. And when a

plaintiff fails to “describe the equitable relief sought in sufficient detail that the district court can

conceive of an injunction that comports with the requirements of Rule 23(b)(2) and 65(d),” the

district court must deny certification. E.g., Vallario v. Vandehey, 554 F.3d 1259, 1267–68 (10th

Cir. 2009).

        That aptly describes the motion here. When asked directly, Hardwick refused to share any

details about the relief his motion seeks. He would not answer Defendants’ interrogatories asking

for an explanation of such fundamental things as how the Court approved science panel would be

selected and established, how the science panel would operate (or even at what stage of the case it


                                                   45
would kick in); whether the science panel’s findings would be binding on the class; whether he

was expressly seeking medical-monitoring relief; or his plan for trying this mandatory class action.

See, e.g., Ex. 11 (Pl.’s Resp. to Solvay); Ex. 12 (Pl.’s Resp. to DAI) at No. 1 (arguing, among other

things, that details regarding the medical monitoring Plaintiff seeks constitutes protected work-

product and is not relevant to class certification). All of these are relevant to class certification for

many reasons, not least because they affect whether Plaintiff is really requesting “final injunctive

relief or corresponding declaratory relief” that can possibly apply to “the class as a whole.” Fed.

R. Civ. P. 23(b)(2); see Dukes, 564 U.S. at 360.

        Nor has Hardwick otherwise provided any level of detail about the vaguely described

“medical monitoring program and scientific studies/scientific panel” the motion seeks on behalf

of the class. Mem. 42. He does not explain, for instance, who will be monitored, for what

conditions, over what period of time, or how or by whom any proposed “scientific studies” will be

designed or conducted. Nor does he support with any expert analysis the purported ability to

conduct any sort of classwide monitoring or scientific studies. Cf. Herzstein Rep. 2–4 (medical

monitoring); Alexander Rep. 4–8, 14–16 (feasibility of the epidemiology).                  Under these

circumstances, Hardwick has failed his burden of showing that the class’s requested injunctive

relief satisfies Rule 23(b)(2) and Rule 65(d), which alone defeats certification. E.g., Vallario, 554

F.3d at 1267–68.

        B.      The Relief that Plaintiff Possibly Seeks Fails to Provide Final Injunctive Relief
                Uniformly to Each Class Member.

        To the extent the Court can ascertain what Plaintiff seeks as injunctive relief, that relief

does not satisfy Rule 23(b)(2)’s requirements—for two reasons: (1) The relief does not apply

uniformly “to each member of the class,” Dukes, 564 U.S. at 360, and (2) the relief is not “final




                                                   46
injunctive” relief, Fed. R. Civ. P. 23(b)(2) (emphasis added). See 7AA Fed. Prac. & Proc. Civ.

§ 1775 (3d ed.) (laying out these two prongs of Rule 23(b)(2) relief).

       1. No classwide injunction. Rule 23(b)(2) requires a single injunction across all class

members—here, a single, classwide injunction binding all 330 million would-be members; it “does

not authorize class certification when each individual class member would be entitled to a different

injunction or declaratory judgment against the defendant.” Dukes, 564 U.S. at 360–61. Neither

form of class relief here—(i) undefined “medical monitoring” and (ii) amorphous “nationwide

medical and epidemiological studies,” Mem. 49–50—meets that requirement.

       First, as to the unspecified “medical monitoring,” Hardwick has not even indicated what

conditions the 330 million-member putative class would be monitored for, far less how any

medical monitoring would be administered. And for good reason: as explained in the expert report

of Dr. Jessica Herzstein, a leading expert in medical monitoring, determining whether any putative

class member is entitled to medical monitoring, and determining what sort of monitoring (if any)

is appropriate, would necessarily be individualized—based on each putative class member’s

quantity and type of PFAS exposure, underlying health conditions, existing medical treatment, and

more—to account for any illnesses for which that particular individual is even possibly at a

heightened risk. See, e.g., Herzstein Rep. 2.

       Medical monitoring is appropriate only when, for a particular individual, (i) the health

effects associated with exposure to a specific hazardous chemical are established and (ii) the

specific disease(s) associated with that exposure is known. Id. at 7–8. And even when those two

requirements are met, (iii) the person to be screened must be at a significantly increased risk of

that disease as a result of exposure in order for the program to offer a health benefit. Id. at 7.




                                                  47
       Each of those three basic aspects of medical monitoring is individualized, making

Hardwick’s blanket request for monitoring across the entire country fundamentally flawed:

   As to the health effects associated with exposure, “[w]hether any individual is at a significantly
    increased risk of disease due to exposure depends on the individual’s relative exposure to
    PFAS and individual characteristics, assuming any elevated risk exists at all.” Herzstein Rep.
    2. “The risk of adverse effects depends on several factors, including the exposure dose, the
    frequency of exposure, the route and duration of exposure, and the time of exposure during the
    lifecycle,” and “[h]ealth risks associated with PFAS . . . are also influenced by many other
    environmental, social, or genetic factors.” Id. at 20.

   As to the specific disease or diseases associated with PFAS, Hardwick offers nothing, relying
    instead on disease generally. But this conflicts with medical monitoring basics and with PFAS
    toxicology, as explained above. Relatedly, the motion’s threshold level of exposure—0.05 ppt
    of PFOA and 0.05 ppt of any other PFAS—is not supported by science and, if accepted, would
    mean that nearly the entire population of the United States should receive special testing for
    supposed PFAS-exposure-related conditions. Herzstein Rep. 3, 20–22.

   This cost–benefit analysis of whether to order monitoring—which is why monitoring is
    ordered only when a person has a significantly increased risk of disease from exposure—is
    also individualized. Herzstein Rep. 6, 9–10. Ultimately, the appropriateness of medical
    monitoring depends on “highly individualized” questions such as the disease being monitored
    and the potential risks of the contemplated monitoring program itself. Id. at 2–3. Medical
    monitoring would be inappropriate or unnecessary for some individuals even when it could be
    appropriate for others at the same type and level of exposure, such as when the disease is
    already being screened as part of an individual’s typical medical care regimen administered by
    their own personal physicians. Id. at 2. Medical monitoring will also be unhelpful for
    individuals with diseases where (i) early detection is not possible or (ii) there is no medical
    advantage to the early detection of the disease. Id. at 2, 3, 7, 17. And yet the motion groups
    everyone in this diverse country together, thus proposing to subject “persons to unnecessary
    testing to no advantage, while raising the risk of various adverse outcomes.” Id. at 18–19.

       Accordingly, this form of relief does not constitute a single injunction that would provide

relief to each member of the class, as it must under Rule 23(b)(2). The motion’s medical-

monitoring program, to the extent it offers one, cannot “prove the medical necessity” of monitoring

across the entire country “without further individualized proceedings to consider class members’

individual characteristics and medical histories and to weigh the benefits and safety of a

monitoring program.” E.g., Gates, 655 F.3d at 269 (affirming denial of class certification for this

reason); see also, e.g., Thompson v. Am. Tobacco Co., 189 F.R.D. 544, 555 (D. Minn. 1999)

                                                 48
(denying certification because of the need for “fashioning individualized medical monitoring

programs for each Plaintiff,” and because “an individual’s need for medical monitoring above and

beyond that of the general . . . public cannot be determined in a class-wide basis”); In re MTBE

Prods. Liab. Litig., 209 F.R.D. 323, 344 (S.D.N.Y. 2002) (denying Rule 23(b)(2) certification

because “[i]f this Court were to grant plaintiffs’ request and issue [the proposed injunctive relief]

to the class, it could not do so without crafting a specific remedy for each class member”).70

       Second, Hardwick’s other form of relief—amorphous “nationwide medical and

epidemiological studies”—would not provide relief to “each member of the class” through a single

injunction any more than unspecified, nationwide monitoring would. Dukes, 564 U.S. at 360.

       To satisfy Rule 23(b)(2), this study would have to determine on a classwide basis whether

thousands of different types of substances at different exposure levels and in different

combinations affect the risk of different ailments in different groups of 330,000,000 individuals

over different periods of time. To describe that hypothetical study is to show that it would be

highly individualized.

       The motion, for its part, fails to explain how any study—the design of which is never

offered—could possibly provide uniform relief for each class member. So the only evidence in

the record on what such a study would look like comes from Dr. Dominik Alexander, an expert in




70
   Even aside from these individualized issues, many courts have treated requests for medical
monitoring as a form of damage relief, so that Rule 23(b)(2) certification is inappropriate. See,
e.g., Dukes, 564 U.S. at 360–61 (Rule 23(b)(2) “does not authorize class certification when each
class member would be entitled to an individualized award of monetary damages”); Paternostro
v. Choice Hotel Int’l Servs. Corp., 309 F.R.D. 397, 403 (E.D. La. 2015) (holding, where plaintiffs
sought medical monitoring, that “the relief sought here is primarily monetary,” such that Rule
23(b)(2) certification is inappropriate); Barraza, 322 F.R.D. at 386–87 (denying Rule 23(b)(2)
certification, because medical monitoring did not constitute injunctive relief); see also Gates, 655
F.3d at 263 (“question[ing],” in light of Dukes, whether medical monitoring classes “can be
certified under Rule 23(b)(2)”). For this reason, too, this supposed (b)(2) class cannot be certified.
                                                 49
epidemiology. And he confirms what is intuitive: No “nationwide medical and epidemiological

studies” of the sort conceived of by the motion could provide single classwide relief. Dr.

Alexander explains that, for example, it is impossible to study the synergistic effect of what the

class definition proposes: PFOA and 5,000 different types of PFAS across 330 million people.

Alexander Rep. 14–15. Dr. Alexander also explains that the motion has failed to articulate a plan

for a feasible study even for a single PFAS or a distinct group of PFAS (let alone the approximately

5,000 PFAS). Id. at 5. Any of these kinds of studies, and especially the study the motion

apparently seeks, would need to account for potential synergistic effects to various PFAS, as well

as the confounding influence of other PFAS in individuals’ blood serum. Id. at 14–15. But there

are no proposed mechanisms, safeguards, or controls to address the myriad confounding factors

that would undermine a comprehensive, nationwide study of this magnitude. Id. at 14–16.

       Dr. Alexander also clarifies that there is no possible comparison to the Leach Settlement

Science Panel—and in fact that the Leach Settlement Science Panel shows that the motion’s

proposed studies would be impossible on this scale. Id. at 7–8. The Leach Settlement Science

Panel conducted only a limited assessment of one PFAS compound (PFOA), and it still took

approximately seven years to reach its final conclusions.71 By design and agreement of the parties,

that assessment did nothing to establish any sort of causal link for PFOA or any other type of

PFAS, as even Hardwick concedes.72 Nor was the Leach Settlement Science Panel looking for

what the science panel here would be searching for: The Leach Settlement Science Panel

investigated a “probable link,” a defined term in the Leach settlement agreement that expressly

fell well short of the evidence needed to find a scientifically conclusive causal link, as would be



71
          See      C8        Panel,       Panel      Background,                available         at
http://www.c8sciencepanel.org/panel_background.html.
72
   Pl. Brief at 3.
                                                50
sought here.73 And many of the studies relied upon by the Leach Settlement Science Panel were

cross-sectional, rendering them ill-designed or ill-equipped to scientifically address disease

causation. See Alexander Rep. 8.74 At bottom, then, the Leach Settlement Science Panel does not

provide a roadmap for a comprehensive, scientifically conclusive study here; if anything, it shows

that one is not possible. See id. at 7–8, 12–13.

       It thus remains the case that the comprehensive study sought by the motion could not

possibly “provide relief to each member of the class.” Dukes, 564 U.S. at 360–61. Hardwick cites

no on-point authority to the contrary.75

       Nor is any such study needed or appropriate. In his motion, Hardwick suggests that all

other mechanisms of government have failed, leaving this Court as “the only option” to “address

the massive health threat caused by Defendants’ PFAS contamination.” Mem. 30. Even ignoring

Hardwick’s unsupported and unjustified assertions that PFAS constitutes a “massive health threat”

and that Defendants are categorically responsible for this alleged threat, the idea that this Court is




73
        C-8       Science        Panel,      Probable       Link        Reports,     available      at
http://www.c8sciencepanel.org/prob_link.html#:~:text=A%20%22probable%20link%22%20in%
20this,and%20a%20particular%20human%20disease.
74
   Cross-sectional studies examine the correlation between an exposure and the prevalence of a
disease in a defined population at a specified point in time, thereby providing a “snapshot” of the
potential exposure-disease relationship at a particular time. Because exposures and outcomes are
typically assessed simultaneously in a cross-sectional study, it may not be possible to determine
whether the exposure preceded or followed the disease, thereby obscuring cause-and-effect
relationships. Thus, cross-sectional surveys are considered lower quality designs compared with
the more analytically rigorous cohort and case-control designs and are insufficient to establish
causation on their own. Alexander Rep. 27 & App’x A at 6.
75
   Tellingly, Plaintiff does not cite any case law outside of the settlement context where a court has
granted class certification for the purpose of forcing defendants to fund a study or science panel
so that plaintiffs can attempt to meet their burden to prove causation. And even in the settlement
context, such a procedure is constitutionally dubious. See In re: RoundUp Prods. Liab. Litig.,
2020 WL 32723305, *5–6 (N.D. Cal. July 6, 2020) (“Even with the consent of both sides, it’s
questionable whether it would be constitutional (or otherwise lawful) to delegate the function of
deciding the general causation question . . . from judges and juries to a panel of scientists.”).
                                                   51
“the only option” (or, indeed, the appropriate option) to study and address PFAS is not true.

Academics, regulatory agencies, and public-health organizations have been studying and

evaluating PFAS.76 Hardwick apparently disagrees with the efforts undertaken to date regarding

PFAS and beseeches this Court to substitute its judgment for that of the states, the branches of

government to which these decisions are committed and the broader public health community.

The Court may not do so—for Hardwick has proposed no relief that provides a single injunction

across the class.

          2. No final injunctive relief. Hardwick’s requested forms of relief also fail to satisfy (b)(2)

because they do not entail “final injunctive relief or corresponding declaratory relief.” Fed. R.

Civ. P. 23(b)(2) (emphasis added). To satisfy this requirement, the injunctive or declaratory relief

must be final across the class; it may not merely be a step toward additional, individualized relief.

See id.; 7AA Fed. Prac. & Proc. Civ. § 1775 (3d ed.).

          Even the question whether traditional medical-monitoring relief satisfies this element has

split courts around the country. See 7AA Fed. Prac. & Proc. Civ. § 1775 & nn.17–18 (collecting

cases). And the motion’s requested relief is anything but traditional. The “injunction” and other

relief sought would not be the end of this legal pursuit but instead would merely be the first step

in a process that is intended to lead to follow-on lawsuits for damages (should the “science panel”

link PFAS to some health condition in humans). Plaintiff is open about this, purportedly modeling

this request after the Leach Settlement Science Panel. See, e.g., Am. Compl. ¶ 79. But that panel

was the product of a bilateral settlement, not a judicial order. Further, Rule 23(b)(2) does not allow

plaintiffs to use the class device as a first stage in an incremental process. Such a result is




76
     See, e.g., n.48, supra.
                                                    52
inconsistent with the Rule’s requirement that any injunctive or corresponding declaratory relief be

“final.”77

        Andrews v. Chevy Chase Bank, 545 F.3d 570 (7th Cir. 2008), is instructive on this score.

Plaintiffs there, seeking certification of a Rule 23(b)(2) class action, requested a declaration that

class members were entitled to rescind certain loan transactions with the defendant. The Seventh

Circuit held that such a use of Rule 23(b)(2) would be improper, noting the rule’s requirement that

any relief awarded be “final.” Id. at 576–77. As the court stated, “a declaration of a ‘rescission

class’ would only initiate a process of individual rescission actions.” Id. at 577 (emphasis in

original). And an order that merely initiates future relief would be “essentially advisory” and “is

not a form of ‘final’ declaratory relief under Rule 23(b)(2).” Id. Put differently, it is not enough

that the remedial order, whether injunctive or declaratory, “affects the entire class; [an] order [that]

merely establishes a system for eventually providing individualized relief” does not, on its own,

“provide ‘final’ relief to any class member” and thus does not satisfy Rule 23(b)(2). Jamie S. v.

Milwaukee Pub. Schs., 668 F.3d 481, 499 (7th Cir. 2012). Just so for Hardwick’s proposed

“initiation” class here, which would do little more than set the stage for a multiplicity of individual

follow-on personal injury lawsuits (if the findings go Hardwick’s way).




77
   Hardwick’s requested declaratory relief is no more “final” than his requested injunction. Rule
23(b)(2) does not allow for certification of a class seeking declaratory relief as such; declaratory
relief must be “corresponding” to a request for “final injunctive relief.” Fed. R. Civ. P. 23(b)(2).
And “[d]eclaratory relief ‘corresponds’ to injunctive relief” only “when as a practical matter it
affords injunctive relief or serves as a basis for later injunctive relief.” Fed. R. Civ. P. 23(b)(2)
advisory committee notes to 1966 amendments. Hardwick’s requested declaration—that
Defendants are liable to the class—does not do anything remotely like that. That request is also
improper, for “[d]eclaratory judgments are not meant simply to proclaim that one party is liable to
another.” Johnson v. McCuskey, 72 F. App’x 475, 478 (7th Cir. 2003); see also Corliss v. O’Brien,
200 F. App’x 80, 84 (3d Cir. 2006) (same).
                                                  53
       The lack of finality here is even worse than in those cases, for the science panel’s findings

may not be “binding.” Hardwick testified that the “binding findings” he purports to seek from his

science panel would be binding only if the panel’s conclusions are helpful to him and the class in

establishing a link between PFAS and a class member’s present or future illness. If not, then

Hardwick does not intend for those findings to be binding at all. This “heads I win, tails you lose”

approach to the declaratory and injunctive relief guts the very notion of finality. As a result,

certification under Rule 23(b)(2) is inappropriate.

III.   THE CLASS DEFINITION MAKES THE CLASS UNCERTIFIABLE.

       To this point, the brief has shown the uncertifiable nature of the proposed class under Rule

23(b)(2) itself (and under (a)(2)’s commonality requirement)—in arguments that apply to any

nationwide class of the almost indescribable breadth that the Court has before it here. But there

are also problems more specific to the particular class that the motion proposes here—first that the

proposed class definition makes certification impossible.

       It should go without saying that, “[a]s part of [the] endeavor” to certify a Rule 23(b)(2)

class action, the Court must be able to “define the class.” Ball v. Kasich, No. 2:16-CV-282, 2018

WL 6437426, at *4 (S.D. Ohio Dec. 7, 2018) (Sargus, J.) (quotation omitted); see also 7A Fed.

Prac. & Proc. Civ. § 1760 (3d ed.) (“[A]n essential prerequisite of an action under Rule 23 is that

there must be a ‘class.’”). The “required rigorous analysis” of any class-certification motion,

therefore, “includes examination of[] the proposed definition of the class.”           Edwards v.

McCormick, 196 F.R.D. 487, 490 (S.D. Ohio 2000).

       As with other requirements of Rule 23, it falls on “[t]he party moving to certify” to

“sufficiently define the class.” Brown, 211 F.R.D. at 326 (Sargus, J.); see Brashear v. Perry Cnty.,

No. 6:06-143-DCR, 2006 WL 3021135, at *3 (E.D. Ky. Oct. 23, 2006); see also Mem. 36

(conceding that “Plaintiff has the burden to adequately define the proposed class”). A “[k]ey
                                                54
element[]” of this burden requires the plaintiff to “specify[] a particular group that was harmed

during a particular time frame, in a particular location, in a particular way.” Brown, 211 F.R.D. at

326 (Sargus, J.).

       1. Hardwick comes nowhere near meeting his burden of adequately defining the class;

nothing about his class definition—not the group that was harmed, not the time frame, not the

location, and not the way—is “particular.”

       Hardwick proposes to define the class to include, with certain exceptions (such as the Court

and counsel), “any individual residing within the United States at the time of class certification for

one year or more since 1977 with 0.05 parts per trillion (ppt) of PFOA and at least 0.05 ppt of any

other PFAS in their blood serum”—some 330 million people. Mem. 4. He provides no reason

why the definition dates back to 1977, which this Court found important in Brown. 211 F.R.D. at

326. Nor does he offer any expert evidence or any rationale in support of this definition. Requiring

both PFOA and another kind of PFAS, at arbitrarily selected levels, is based on laypersons’

speculation rather than any scientific evidence. Perhaps worst of all, Hardwick has declined to

provide any evidence to support his threshold requirement of 0.05 ppt or any cumulative or

synergistic relationships between PFOA and other forms of PFAS. This is a class definition cut

from whole cloth by laypeople.

       Defendants could have left it at that—after all, by Hardwick’s own admission, he bears the

burden of demonstrating that his putative class is adequately defined. But Defendants offered

Hardwick another chance to explain the rationale for his class definition. One defendant served

an interrogatory asking for the scientific basis of the class definition, and another served an

interrogatory asking for Hardwick’s plan for implementing it. Ex. 13 (DuPont’s First Set of

Interrogatories); Ex. 14 (Archroma’s First Set of Interrogatories). And yet Plaintiff refused to



                                                 55
answer either interrogatory, thus ensuring that his burden remained unmet. Ex. 15 (Plaintiff’s

Responses/Objections to DuPont’s First Set of Interrogatories); Ex. 16 (Plaintiff’s

Responses/Objections to Archroma’s First Set of Interrogatories).

       Had Hardwick relied on experts, rather than a layperson’s say so, he would have learned

that his proposed class definition is—and we do not say this lightly—absurd in several ways.

       For starters, it is impossible to test for PFAS blood serum concentrations as low as 0.05

ppt. As Dr. Dallas Wait (an expert analytical chemist) explains, the proposed class definition’s

concentration criterion—0.05 parts per trillion, or 0.00005 ng/ml—is 2,000 times lower than

detection limits currently achievable by commercial toxicological or forensics laboratories for any

PFAS, much less all PFAS in blood serum. Wait Rep. 3–4. This is “orders of magnitude” below

the current detection limit for the most well-known and commonly tested-for PFAS. Id. at 3.

       But even if testing for concentrations that low could be achieved, it would require a

ludicrous process. As Dr. Wait further explains, testing down to 0.05 parts per trillion would

require many times more as much blood as a typical laboratory blood draw. Wait Rep. 7. What’s

more, because the general population is not normally tested for PFOA or PFAS, knowing who is

in the class and bound by any judgment would require hundreds of millions of people to submit

potentially vast quantities of blood to specialized labs. Id.




       To add insult to injury, it is entirely unclear what each laboratory would be testing for: as

Dr. Reitman (an expert in polymer sciences) points out, the “any other PFAS” on which class

membership is conditioned is poorly defined—which is why regulators and others cannot agree on



                                                 56
what that umbrella term includes. Reitman Rep. 4. Nor can they test for it: there are no accepted

or validated methods of testing for most PFAS in blood. Only a limited number of PFAS

compounds have been analyzed in blood serum, and methods to detect the “vast majority” of PFAS

compounds in blood serum do not yet exist. Wait Rep. 5. The CDC testing methods, which are

generally in line with the capabilities of commercial laboratories, test for 8 to 12 different PFAS,

and the most inclusive methods published in recent scientific literature tested for 43 PFAS. Id. at

5–6. It is not at all clear how Hardwick intends to identify individuals with the PFAS compounds

in their blood for which no detection method yet currently exists, let alone at the undetectable

levels that define the class.

        And there is still more. Hardwick wants Defendants to pay for all of the testing that this

mere identification of potential class members would require, to the tune of hundreds of billions

of dollars

                                                                The lower the detection limits

                                              , the more labor-intensive and expensive it is to test.

Wait Rep. 7. When researchers test at detection levels ranging from 0.001 to 0.006 ng/ml

                                             they recommend analyzing no more than 20 serum

samples per day, followed by a rigorous 9-hour cleaning process. Id. These modifications place

severe limits on the number of samples that can be processed (and increase the expense per

sample), which renders their method unsuited for large scale biomonitoring purposes. Id. Here,

Hardwick apparently seeks to test the blood of 330 million potential class members at detection

levels that are likely not possible and certainly not feasible. Nor does Hardwick grapple at all with

the practical reality that many potential class members will not want to have their blood samples

taken and tested.



                                                 57
       All of this also puts the cart before the horse. A class definition cannot use part of the relief

sought in the lawsuit—here, testing, at Defendants’ expense—to determine class membership. See

Romberio, 385 F. App’x at 433 (holding that “[c]lass certification . . . was an abuse of discretion”

where the defendant “would have to provide the very relief requested [] in order to determine

whether any individual was, in the first instance, a class member”). Forcing Defendants to pay

hundreds of billions of dollars just to determine who is in the class would make a mockery of Rule

23 and trample Defendants’ due process rights.

       In sum, as class definitions go, this one is the very definition of inadequate: it is confusing,

unsupported, and impossible to implement.

       2. Hardwick has tried to cut off these arguments by asserting that “ascertainability” is not

a requirement for a Rule 23(b)(2) class. Mem. 36; Cole v. City of Memphis, 839 F.3d 530, 542

(6th Cir. 2016) (declining to apply “ascertainability” requirement to plaintiff’s motion to certify

Fed. R. Civ. P. 23(b)(2) class). But the issues addressed above do not concern whether the class

is merely “administratively [un]feasible,” Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 538

(6th Cir. 2012), the test for ascertainability; rather, the class definition here flunks the fundamental

requirement of making sense, being adequately defined, and having support in the record—that is,

of being a “class” at all. See, e.g., Brown, 211 F.R.D. at 326 (Sargus, J.); Edwards, 196 F.R.D. at

490. Because Hardwick has failed to meet his burden of showing that the class definition is

adequate, the class cannot be certified regardless of any ascertainability requirement.




                                                  58
       But Hardwick is wrong in arguing that there is no ascertainability requirement here.

Ascertainability is implicit in Fed. R. Civ. P. 23, and does not change depending on the particular

subpart of Rule 23(b) under which the plaintiff moves.78

       Neither does Cole help Hardwick. Cole did not hold that there is no ascertainability

requirement whenever the plaintiff seeks certification under Rule 23(b)(2). Cole was a civil-rights

case, for which Rule 23(b)(2) is particularly well-suited. See Advisory Committee Notes to 2003

Amendment to Fed. R. Civ. P. 23(b)(2). This case is of course different, not only in subject matter

but in requested relief. Cole, 839 F.3d at 542 (explaining that the “focus in a (b)(2) class is more

heavily placed on the nature of the remedy sought”). Cole involved a prohibitive injunction. The

plaintiff sought to enjoin a police practice of clearing Beale Street in Memphis at a particular time

of day—that made it unnecessary for the Court to identify putative class members, because the

City of Memphis would be required to stop the practice altogether, not merely as applied to certain

individuals. Here, by contrast, Hardwick seeks a mandatory “injunction” requiring Defendants to,

among other things, provide and pay for medical monitoring only for people who satisfy the

requirements of his putative class definition. To effectuate this “injunction,” the Court would need

to identify putative class members, because Defendants cannot be ordered to provide and pay for

medical monitoring for non-class members. 79 See, e.g., League of Women Voters of N.C. v.




78
   At any rate, this class definition, if accepted, would transform this into a Rule 23(b)(3) class, as
it would require Defendants to pay money—and lots of it—just to determine class membership:
Hardwick wants Defendants to pay for hundreds of billions of dollars of testing. Dep. 64:15–
67:14. And no one disputes that Rule 23(b)(3) requires “ascertainability.” See Sandusky Wellness
Ctr., LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 466 (6th Cir. 2017), as corrected (Sept.
1, 2017).
79
   All of Hardwick’s other cases (see Mem. 36) also involve prohibitive injunctions that permitted
complete relief without the need to identify each putative class member.
                                                  59
N. Carolina, 769 F.3d 224, 236 (4th Cir. 2014) (explaining differences between prohibitive and

mandatory injunctions); Stanley v. Univ. of S. Cal., 13 F.3d 1313, 1320 (9th Cir. 1994) (same).

       In sum: Hardwick has failed to meet his burden of showing that the class definition is

adequate. Much to the contrary, his class definition is riddled with fatal flaws, each of which,

taken alone, would bar class certification even apart from the other flaws in Plaintiff’s motion.

IV.    HARDWICK IS NEITHER AN ADEQUATE NOR A TYPICAL PLAINTIFF.

       Hardwick fares no better in attempting to show that he is an adequate or typical plaintiff

under Rule 23(a). Hardwick is neither, for four reasons: (A) resolving his claims does not

necessarily resolve other class members’ claims; (B) he is subject to unique defenses; (C) he

cannot fairly protect the class’s interests because of his conflicts with them; and (D) he cannot

vigorously pursue these claims because he has handed the reins to class counsel and has no time

to devote to proper management of a class action of the sort proposed here.

       A.      Hardwick Fails Typicality Because Resolving His Claims Does Not Necessarily
               Resolve Other Class Members’ Claims.

       Typicality rests on a straightforward premise: “as goes the claim of the named plaintiff, so

[must] go the claims of the class.” Sprague v. Gen. Motors Corp., 133 F.3d 388, 399 (6th Cir.

1998) (en banc). “In pursuing their own claims, the named plaintiffs” must be able to “advance

the interests of the entire” class. Id. If, instead, by pursuing his own claim the named plaintiff

does not necessarily pursue the claims of all class members, typicality is not met. Mays v. LaRose,

951 F.3d 775, 793–94 (6th Cir. 2020); see Gen. Tel. Co. v. Falcon, 457 U.S. 147, 161 (1982). That

occurs when, for example, the class members have different exposures to different products or

when they “experience[] distinct difficult[ies]” with them. E.g., Am. Med. Sys., 75 F.3d at 1082

(no typicality when there are different kinds of injuries after exposure to variations of the product).

And that is true even in cases involving a single defendant’s product.


                                                  60
       This case is far worse than that. At issue here are not variations of a single defendant’s

product or substance, but variations of thousands of different substances made, sold, and used by

eleven different Defendants and thousands of non-party manufacturers and sellers. We have no

idea what PFAS or PFAS-containing products are at issue for any given class member, and the

variation among putative class members and exposures is nearly infinite. The claims of the

putative members of this vast proposed class will not, therefore, rise or fall with Hardwick’s

particular claims, meaning typicality is not met. Am. Med. Sys., 75 F.3d at 1082.

       Consider just a few examples of how Hardwick’s claims are distinct from other members

of this 330-million-member proposed class.

       Unique experiences as a firefighter. Firefighters are different when it comes to PFAS. See

Beck Rep. 35–36. This Court could in theory resolve Hardwick’s specific claims in a way that

applies uniquely to his particular firefighting experience (including as a long-time airport

firefighter during the 1990s and 2000s) without even beginning to resolve the claims for any non-

firefighters (the hundreds of millions of them) or even other firefighters with their own unique

experiences. According to Hardwick himself, after all, firefighters likely carry a higher risk of

PFAS exposure compared to the general population. See Dep. 123:3–18; 168:6–19; 193:25–194:3.

Hardwick was a firefighter who used AFFF throughout his career and would sometimes get

“covered” in it. Id. at 157:18. He would train with AFFF once a week during his time with the

Cincinnati/Northern Kentucky Airport. Id. at 211:23–212:4. And he would wear firefighter

personal protective equipment, which he thinks is made with PFAS but very much worth wearing

as the benefits of wearing it outweigh any purported risks of doing so. Id. at 177:10–178:14.

       AFFF and seller of AFFF. This Court could also resolve this case in a way that applies to

Hardwick’s alleged exposure to PFAS from AFFF, but not in a way that would resolve anyone



                                               61
else’s claims relating to PFAS from AFFF or other sources. Hardwick not only used AFFF, but

he also demonstrated and sold it to other firefighters. Dep. 92:21–94:19. In 2008 alone, he sold

200 gallons of AFFF to a former employer, the Cincinnati/Northern Kentucky Airport Fire

Department. Id. at 93:21–94:19. As a seller and user, Hardwick would inevitably face questions

about his knowledge, or his failure to obtain knowledge from MSDSs and other information

available to him, that many other class members would not face. See Beck Rep. 23, 26, 35.

       Unique makeup of PFAS.




                                     Resolving Hardwick’s individual claims will not resolve these

proposed members’ claims.

       Lack of present injury. Hardwick has disclaimed any present illness or disease related to

alleged exposure to PFAS. Id. at 153:10–154:3; Ex. 7 (Pl’s Resps. to Arkema) at No. 5. Resolving

the individual claims of a plaintiff like that will not at all (far less necessarily) resolve the claims

of a class member who has a present illness or disease that the class member believes is caused by

PFAS exposure.

       At bottom, Hardwick’s claims are necessarily keyed to certain types of PFAS, at certain

amounts, through certain types of exposure that are, according to him, unknown and unconnected

to any Defendant. Those claims are substantially different from putative class members’ claims



                                                  62
that would be based on different types of PFAS at different levels and through different kinds of

exposures from many different potential sources and products over many decades. The body of

evidence required to assess Hardwick’s claim would not necessarily resolve any other putative

class member’s claim. Hardwick’s claims thus could go one way, but millions of other class

members’ claims could go the other way. He could “prove his own claim but not necessarily have

proved anybody else’s claim.” Beattie v. CenturyTel, Inc., 511 F.3d 554, 561 (6th Cir. 2007)

(quotation omitted). That means his proposed class fails typicality. See, e.g., Welding Fume, 245

F.R.D. at 308–11; Modern Holdings, 2018 WL 1546355, at *9–10; Burkhead v. Louisville Gas &

Elec. Co., 250 F.R.D. 287, 296–97 (W.D. Ky. 2008).

       A recent case from the Sixth Circuit, Mays v. LaRose, illustrates the point. 951 F.3d 775

(6th Cir. 2020). The class members there, like the ones here, had superficial similarities. They all

had been “arrested and held in detention in Ohio” during one weekend in November—“between

close of business on Friday and the close of the polls on Election Day.” Id. at 793. But looking at

all beneath the surface, the class members had “substantially different claims” from one another

because of the different circumstances and timing of their arrests. Id. Those who were arrested

before a certain time could state a claim, whereas those who were arrested after that time could

not. Thus, “the claims of the named plaintiffs do not necessarily resolve the claims of the entire

class,” and typicality was not satisfied. Id. at 794. The same is true, indeed much more so, here.

This proposed class is not like a class of people arrested in Ohio on one weekend in November

(itself insufficient); it is like a class of anyone arrested, anywhere, over the past forty-plus years,

for whatever reason. Cf. id. at 793–94. It does not come close to satisfying typicality.

       B.      Hardwick Fails Typicality Because He Is Subject To Unique Defenses.

       Hardwick fails typicality also because of atypical defenses that Defendants can and will

assert against him. “It is well established that when a putative representative may be subject to
                                                  63
unique defenses, i.e., a possible defense applicable only to him or a subset of the class that includes

him, the representative cannot establish typicality and class certification must be denied.” 1

McLaughlin on Class Actions § 4:18 (17th ed. Oct. 2020 update) (collecting cases).

       Defendants here have defenses against Hardwick that will consume his time and that are

or may be unavailable against countless other class members (though each case as to each

individual involves its own unique set of circumstances). See Mooradian v. FCA US, LLC, 286 F.

Supp. 3d 865, 870 (N.D. Ohio 2017); see also, e.g., In re Cardinal Health, Inc. Sec. Litig., 226

F.R.D. 298, 310 (S.D. Ohio 2005). For example, PFAS aside, firefighters face health risks far

beyond those of the general population. Dep. 193:25–194:3. They are exposed to many hazardous

chemicals, many of which (unlike PFAS) are proven carcinogens. Id. 87:16–91:20. They have a

much higher rate of certain cancers than the general population due to chemicals encountered in

smoke. Id. 168:6–19. Indeed, under Ohio law, firefighters get a presumption for worker’s

compensation purposes that certain cancers are work-related—all having nothing to do with PFAS.

Dep. 190:19–191:24; O.R.C. § 4123.68(X).




                   See generally Background, supra.

       Hardwick also faces unique defenses based on his use of mil-spec AFFF and his access to

AFFF MSDS warnings. He never looked at those warnings and thus would be subject to unique



                                                  64
arguments based on that. Dep. 248:20–23. Further, he would be subject to unique defenses or

atypical defenses given his role in selling AFFF.

       C.      Hardwick Fails Adequacy Because of His Conflicts with the Putative Class.

       Hardwick also flunks Rule 23(a)(4)’s adequacy requirement, which “serves to uncover

conflicts of interest between named parties and the class they seek to represent.” Amchem, 521

U.S. at 625 (citation omitted). “It is axiomatic that a putative representative” like Hardwick

“cannot adequately protect the class if his interests are antagonistic to or in conflict with the

objectives of those he purports to represent.” Rutherford v. City of Cleveland, 137 F.3d 905, 909

(6th Cir. 1998) (citation omitted); see Cross v. Nat’l Tr. Life Ins. Co., 553 F.2d 1026, 1031 (6th

Cir. 1977). That is the case here: Hardwick’s interests admittedly clash with those of the class.

       This should come as no surprise, given that Hardwick seeks “to act on behalf of a single

giant class” of people—over 330 million people, a class comprised of the nation, including many

who are currently engaged in medical-monitoring and other litigation that would be devoured by

this class—with diverse exposures to thousands of different chemicals at varying levels and widely

different times. Amchem, 521 U.S. at 626. Take these four examples of real-world conflicts:

       1. Current diseases or symptoms versus future-injury allegations only. This class fails for

the same reason as the class in Amchem, 521 U.S. 591—because of the present-versus-future-

injury conflicts. Hardwick is litigating this case on the premise that it matters not one whit whether

he has any disease or has shown any symptoms allegedly linked to any kind of PFAS. Indeed, he

has disclaimed any need to discuss any symptoms of any disease, contending that this Court should

not consider them in ordering relief. Dep. 153:10–154:3; Ex. 7 (Pl’s Resps. to Arkema) at No. 5.

And that makes sense, too, for a plaintiff who has suffered no current symptoms or disease (or

even any claimed risk of disease or symptoms) from PFAS.



                                                 65
       But we know that there will be (and are now) absent class members with currently existing

diseases or symptoms they allege are from PFAS. And they would certainly not be happy with

Hardwick’s concession—indeed the principal theory of his case—that risk and causation are not

known and need to be studied. They would very much want to put their actual diseases and

symptoms in the fore of this case—and argue that they can prove risk and causation, rather than

first sue to find out. Imagine someone with high levels of some type of PFAS who lived near some

company’s (including a non-party) plant and who developed a cancer allegedly because of the

company’s PFAS. That person will not be fairly represented by Hardwick, someone who swears

away any actual diseases or symptoms.

       Hardwick may try to wiggle out from this certification-precluding defect by citing his

footnote that attempts to exclude “any individual who has already released or filed claims for any

diagnosed or manifest disease or manifest sickness that such individual attributes to Defendants’

release of PFAS.” Mem. 4 n.2. But even setting aside the vagueness of that exclusion (for example,

it does not seem to include already-filed claims that do not require manifest sickness), it does not

exclude people who will allege present illness after certification—who have not already filed

claims—including those who might incur illnesses or injuries during what could be the many years

that it takes for the unspecified science panel to conduct the unspecified studies proposed by

Hardwick. Id.

       2. Type of relief—research versus money. That leads to a second conflict: the relief

Hardwick seeks. Conflicts in the relief requested, as exist here, are quintessential examples of

conflicts that preclude adequacy. See, e.g., Amchem, 521 U.S. at 626.

       People who are symptomatic will not want studies; they will want money or monitoring,

and will want to obtain it without waiting for the unspecified studies to be conducted. And yet



                                                66
Hardwick seeks, for himself, only “knowledge” about any PFAS effects. Dep. 133:5–134:11. He

disclaims seeking any medical monitoring or monetary relief, putting him in conflict with class

members seeking or wanting to seek money, monitoring, or other relief. Id. There is no need to

speculate about this: Other putative class members are already suing these Defendants and many

non-parties for money damages in medical-monitoring and other cases, see, e.g., In re AFFF Prods.

Liab. Litig., No. 2:18-mn-2873 (D.S.C.); Lindsey v. 3M Company, No. 5:15-cv-1750 (N.D. Ala.),

and (even if Hardwick is able to artificially carve those out) others will in future cases, too.

Whereas Hardwick wants scientific studies (and possibly some undefined but necessarily generic

medical monitoring), others will want tailored and more specialized monitoring. And others may

care little about monitoring but instead want money for alleged economic losses or battery or

mental anguish or loss of property use and enjoyment or remediation or property value impacts.

Still others would want to add claims against a multitude of entities not before the Court in this

suit, whether they be governmental or municipal bodies, product manufacturers, site owners, or

others, in order to improve their chances for success or to seek fuller monetary and other relief

from entities more closely tied to particular PFAS exposures. Still other absent class members

may have no claim whatsoever related to PFAS and no interest in the non-opt out class Plaintiff

seeks.

         3. Type and level of PFAS. The motion’s requested class relief creates other conflicts that

make Hardwick an inadequate representative. In processing Hardwick’s injunctive relief, conflicts

will inevitably arise between Hardwick and the class members. Determinations will need to be

made about who gets monitoring for which chemicals and at which levels: a medical-monitoring

class cannot comprise the general population. Herzstein Rep. 3. And some chemicals at least at

some levels will be left out, and thus some class members will be left out. Hardwick is unsuited



                                                 67
to be the class representative for all.




        He cannot, in short, be the class representative for millions of people exposed to thousands

of different chemicals in different amounts and ways. Beck Rep. 4–5.

       4. Exposure—Hardwick versus other firefighters. Hardwick’s type of exposure creates

conflicts between Hardwick and other firefighters. Hardwick demonstrated and sold AFFF to

other firefighters. Dep. 92:21–94:19. As just one example of Hardwick’s distribution of AFFF,

in 2008, he sold 200 gallons of AFFF to a former employer, the Cincinnati/Northern Kentucky

Airport Fire Department. Id. at 93:21–94:19. The firefighters exposed to PFAS from the AFFF

Hardwick sold to them, including his former colleagues at the CVG Airport Fire Department, will

have possible claims against him.

       All of this also raises the possibility of impermissible claim splitting, further making

Hardwick inadequate and the class improper. The proposed class litigation (which, again, does

not allow opt-outs) would interfere with separate medical-monitoring and other litigation that some

Americans have chosen or would choose in the future. In this way, this case is like Burkhead—

where the named plaintiffs had “voluntarily foregone their [individual] personal injury claims” for

damages and tried to impose that decision on the class. 250 F.R.D. at 296–97. Other class members,

however, understandably did not want to give up their claims for damages, and thus the lead

plaintiff in such a scenario was held not to be an adequate one. Id.80 Just so here, where other



80
  See also Teflon, 254 F.R.D. at 366–68; Henke v. Arco Midcon, L.L.C., No. 4:10-CV-86, 2014
WL , at *11 (E.D. Mo. Mar. 12, 2014); In re Fosamax Prod. Liab. Litig., 248 F.R.D. 389, 401
(S.D.N.Y. 2008); Krueger v. Wyeth, Inc., 2008 WL 481956, at *3 (S.D. Cal. 2008); MTBE, 209
                                                68
class members will not want to give up their own monetary and other claims for medical

monitoring and a wide variety of alleged injuries in the future but would not have the option to opt

out of this Rule 23(b)(2) class action if certified.

        D.      Hardwick Fails Adequacy Because of His Lack of Knowledge of His Case.

        Hardwick’s lack of knowledge about the facts and fundamentals of his case means that he

cannot vigorously pursue it, which independently defeats adequacy. See Bond v. Antero Res. Corp.,

328 F.R.D. 187, 196 (S.D. Ohio 2018).

        As for the “facts . . . comprising [his] case,” Hardwick lacks basic knowledge. In re AEP

ERISA Litig., No. C2-03-67, 2008 WL 4210352, at *2 (S.D. Ohio Sept. 8, 2008). He could not

name a single kind of PFAS, Dep. 39:7–13; 39:18–20; he admits that he does not know what PFAS

are, how many there are, or how they differ from each other or from other chemicals, Dep. 38:21–

39:6; 39:14–17; and he does not know the testing limits for any PFAS, Dep. 231:20–232:1. See

Roundtree v. Cincinnati Bell, Inc., 90 F.R.D. 7, 10 (S.D. Ohio 1979). And as for the fundamentals

of his claims, Hardwick is equally uninformed—and actually splits from counsel on major

decisions such as whether his relief would be binding on the class or even himself. Dep. 135:20–

137:4. He did not choose which companies to sue and could not name any Defendant or any

specific Defendant’s products, id. at 75:24–76:1; 233:1–6; he has “no idea” why the proposed class

is defined as it is or how he would determine who is a member, id. at 109:3–22; and he does not

know what tests, if any, could be used, how much those tests would cost, or the risks associated

with the tests themselves, id. at 238:3–239:5. This lack of knowledge of the facts and fundamentals

is made worse by the reality that Hardwick is ill-equipped to spend much time on this suit—he

currently works 15 hours a day, 7 days a week (Dep. 164:20–165:11)—and thus would struggle,


F.R.D. at 338–40; Clark v. Experian Info. Sols., Inc., 2001 WL 1946329, at *3–4 (D.S.C. 2001);
Thompson, 189 F.R.D. at 550–51.
                                                   69
even if he knew much about his case, to actively supervise the work of counsel and protect the

interests of such a massive and disparate class.

       Hardwick seeks to assuage these concerns by pointing to his able counsel. See id. at 75:24–

76:1; 109:11–18; 232:3–14. But a proposed representative’s inadequacy cannot be “compensated

by the enthusiasm of [his] lawyers.” Smyth v. Carter, 168 F.R.D. 28, 33 (W.D. Va. 1996).

Adequacy instead exists to ensure that “named plaintiffs” are “willing and able to monitor the work

of class counsel.” AEP, 2008 WL 4210352, at *2 (emphasis added). While Rule 23(g) requires

scrutiny of the proposed class counsel’s adequacy (and is not challenged here), the class

representative must stand on his own two feet under Rule 23(a)(4). Id. (collecting cases).

Hardwick—who “undu[ly] rel[ies] on counsel,” is “unfamiliar with his own [case],” and appears

to be a mere “puppet[] for class counsel,” id. (quotation omitted) (collecting cases)—cannot.81

V.     HARDWICK’S PROPOSED CLASS CANNOT BE CERTIFIED BECAUSE
       DOING SO WOULD VIOLATE THE CONSTITUTION.

       Certifying a non-opt-out class in this case cannot be done consistent with the Constitution.

It would violate Article III, the Seventh Amendment, and due process.

       A.      This Court Lacks Article III Jurisdiction Because Hardwick Lacks Standing.

       A class cannot be certified if the named plaintiff lacks standing. See, e.g., Frank v. Gaos,

139 S. Ct. 1041, 1046 (2019) (per curiam); O’Shea v. Littleton, 414 U.S. 488, 494 (1974). The

question whether Hardwick has standing is not new to this case, but the facts and posture are. At

the motion-to-dismiss stage, the parties litigated standing, and the Court found that Hardwick had

alleged the three standing elements—injury-in-fact, traceability, and redressability. See MTD Op.


81
  See, e.g., Monroe v. City of Charlottesville, 579 F.3d 380, 385 (4th Cir. 2009); Berger v. Compaq
Computer Corp., 257 F.3d 475, 482 (5th Cir. 2001); Maywalt v. Parker & Parsley Petroleum Co.,
67 F.3d 1072, 1078 (2d Cir. 1995); Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 727–28
(11th Cir. 1987); In re Monster Worldwide, Inc. Secs. Litig., 251 F.R.D. 132, 136 (S.D.N.Y. 2008);
In re Microsoft Corp. Antitrust Litig., 214 F.R.D. 371, 374–75 (D. Md. 2003).
                                                   70
16. The Court based its Article III holding on the allegations of “an increased risk of disease” to

Hardwick because of the PFAS in his blood; traceable to “each Defendant”; and redressable with

“damages and medical monitoring.” See MTD Op. 16–21. At that time, though, the Court could

consider only the pleadings. Because the case has moved “beyond the pleading stage” to class

certification, “the Court must now look beyond the allegations of the complaint and assess whether

record evidence supports” standing. In re Terazosin Hydrochloride, 220 F.R.D. 672, 680 (S.D.

Fla. 2004) (citation omitted); see Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).

       Hardwick can no long carry his burden to establish his standing because he has run away

from the allegations on which this Court based its standing decision:

              He no longer claims that he is at “an increased risk of disease,” MTD Op. 16; he

               now admits that he is suing to “learn [his] personal risk,” because he does not

               “know what these chemicals can potentially do.” Dep. 133:21–134:1 (emphasis

               added), id. at 136:17–18.




           

                                           he now admits that he “ha[s] no idea” if he was “ever . . .

               exposed” to PFAS from any of Defendants’ products or chemicals, e.g., Dep. 68:25,

               69:15–19, 71:10; Ex. 17 (Plaintiff’s Revised Responses and Objections to

               Interrogatory 1 of AGC Chemicals Americas, Inc.’s First Set of Interrogatories);

               Ex. 18 (Plaintiff’s Revised Responses and Objections to Interrogatory 7 of Daikin

               America, Inc.’s First Set of Interrogatories); Ex. 19 (Plaintiff’s Revised Responses




                                                 71
                and Objections to Interrogatory 7 of Solvay Specialty Polymers USA, LLC’s First

                Set of Interrogatories).

               Hardwick no longer asks for damages, cognizable medical-monitoring relief, or

                indeed any kind of binding relief; now all he wants is “a group” to study “what the

                effects are on my body,” and if that group finds no effects, he does not want to be

                bound by their determination. Dep. 133:7–10, 135:10–137:4.

Hardwick, in short, no longer meets his burden to establish standing—on any of the three prongs.

        1. On injury in fact, Hardwick admits he is suing over “an unquantified or unknown risk

of possible future injury from [PFAS]”—which is not enough to establish standing. Schoelwer v.

Omega Flex, Inc., No. 1:14-cv-360, 2014 WL 7185295, at *8 (S.D. Ohio Dec. 16, 2014).

Specifically, he admits that he does not “know what these chemicals can potentially do,” Dep.

136:17–19, so he brought this suit to “learn” whether he is at any risk—not because he claims to

be at an increased risk, but because he “want[s] to know [his] risk.” Dep. 133:21. Through this

lawsuit, therefore, he is “trying to gather the information required to see what the risk is” and “what

the effects are.” Id. at 128:1–4, 133:7–10 (emphasis added). By Hardwick’s own sworn testimony,

this suit is thus “to satisfy [his] curiosity and fear,” id. at 133:17–134:1, not to get monitoring for

a disease that he was told or even believes he is at an increased risk of developing.

        A plaintiff cannot sue to resolve his “[f]ear” that an injury might happen in the future. See

Shelby Advocates for Valid Elections v. Hargett, 947 F.3d 977, 981 (6th Cir. 2020); Schoelwer,

2014 WL 7185295, at *8 (same is true for claims seeking medical monitoring). For injury in fact

in this kind of case, the plaintiff must at least show a “substantial risk” of future diseases or illness

(and even that the Sixth Circuit has suggested may no longer be enough). Shelby, 947 F.3d at 982;

see Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013); Schoelwer, 2014 WL 7185295, at



                                                   72
*8. Hardwick’s admissions that he has no evidence of such an increased risk of injury foreclose

that showing—and thus close the courthouse doors to his claims.

       Hardwick’s admissions also show that he is “asserting an abstract general interest common

to all members of the public,” which is not enough for injury in fact “no matter how sincere or

deeply committed [the] plaintiff is to vindicating that general interest on behalf of the public.”

Carney v. Adams, __ U.S. __, 2020 WL 7250101, at *4 (U.S. Dec. 10, 2020) (internal quotation

marks omitted). Quite literally, Hardwick asserts an interest allegedly shared by 330 million

Americans: to learn about the effects from PFAS. He has to assert—and now have proof of—far

more, at least by offering evidence that he himself is at a substantial risk of developing future

diseases or illness because of PFAS. When he testified under oath, Hardwick did the opposite.

       Hardwick may argue that his past exposure to PFAS in and of itself injured him so that he

can bring this case. But that would be wrong in this prospective-relief-only case. “Past exposure”

(here, to PFAS) does not allow a plaintiff to receive any prospective relief “if unaccompanied by

any continuing, present adverse effects” (here, evidence or even a claim of a substantially increased

risk of developing injury from the PFAS). O’Shea, 414 U.S. at 495–96; see, e.g., Hearring v.

Sliwowski, 806 F.3d 864, 868 (6th Cir. 2015). This Court recognized as much in its motion-to-

dismiss decision, rightly basing its injury-in-fact holding only on Hardwick’s allegedly present

“increased risk of disease.” MTD Op. 16. Now that Hardwick has abandoned that theory with his

admissions, there can be no injury in fact sufficient to maintain this exclusively forward-looking

case. See also ECF No. 105 (Defendants’ Joint Reply Br.) at 4–7.

       2. Nor, at any rate, can Hardwick establish traceability. At this stage of the case, Hardwick

must, with evidence, trace his claim of injury to particular defendants. Allen v. Wright, 468 U.S.

737, 758 (1984). But Hardwick openly admits that it is entirely speculative—that he has “no idea,”



                                                 73
e.g., Dep. 68:25, 69:15–19, 71:10—whether PFAS entered his blood from any particular defendant

in any particular way. He has therefore not met his burden on traceability.

         Likewise defeating traceability is Hardwick’s inability to exclude the possibility that the

“independent role of third-party actors” not before the court may have caused his alleged injury.

United States v. Carroll, 667 F.3d 742, 745 (6th Cir. 2012); see Dep. 232:3–233:23. On this point,

far from excluding that possibility, Hardwick again openly admits that others were involved. This

admission was wise, given the evidence in the case—including from Dr. Reitman, who explains

that there are a multitude of non-parties that made, sold, used, and released, and were otherwise

connected to, PFAS and PFAS-containing products. See Reitman Rep. 9–13. To take just one

example of possibly hundreds, Hardwick used AFFF once a week during his time with the

Cincinnati/Kentucky airport (Dep. 211:23–212:4)—it was “flowing foam on a regular basis,” Ex.

20, KH_000077—and yet Hardwick has not named as defendants many companies that

manufacture the AFFF he was covered with (Dep. 232:3–233:23). The same is true of Hardwick’s

use of firefighter gear: He used it but did not sue the manufacturers he identified as the ones

providing his gear. Dep. 73:10–75:1. Traceability therefore is absent twice over, once because

Hardwick has “no idea” whether the named Defendants caused his alleged injury, and again

because there are many others not before the Court that undoubtedly contributed to it.

         3. Redressability is also lacking. At the motion-to-dismiss stage, this Court spent several

pages discussing how the Complaint could be read as seeking “damages and medical monitoring”

(with perhaps the additional “oversight of further scientific study”), which would satisfy

redressability. MTD Op. 17–21; see Sutton v. St. Jude Med. S.C., Inc., 419 F.3d 568, 575 (6th Cir.

2005).




                                                 74
         But all that is out the window. Asked what relief he is seeking in this case, Hardwick

disclaimed seeking damages and made no mention of medical monitoring. Dep. 133:5–134:11.

That makes sense, too, because




         All Hardwick wants now is a science panel so he can learn about PFAS—“a group,” in

Hardwick’s words, “to determine what the effects are on my body,” if there are any. Dep. 133:7–

10, 137:3–4. To put it starkly (as Hardwick did at his deposition), his requested relief is

“knowledge,” and “[a]part from knowledge,” there is “[no]thing else” that he “expect[s] to get

from this lawsuit.” Id. at 134:6–11.

         Unlike a damages or medical-monitoring case, a case to obtain “the relief in knowing,” as

Hardwick puts it, id. at 133:7, is no Article III “Case” at all. The “psychic satisfaction” in gathering

knowledge on an issue “is not an acceptable Article III remedy because it does not redress a

cognizable Article III injury.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 107 (1998)

(citation omitted). It may help quell Hardwick’s “fear” or quench his “curiosity,” Dep. 133:17–

134:1, but it does not satisfy Article III’s redressability requirement, for it does nothing to remedy

any increased risk of disease (assuming one existed)—the only possibly cognizable injury in fact

here. See Clapper, 568 U.S. at 416; Kardules v. City of Columbus, 95 F.3d 1335, 1355 (6th Cir.

1996).

         Hardwick’s desire for a non-binding resolution doubles the problem. A plaintiff separately

fails redressability when “resolution” of his case “would not [be] binding” on him—when, that is,

he would not “be obliged to honor [a] legal determination the suit produced.” See Lujan, 504 U.S.



                                                  75
at 569; North Carolina v. Rice, 404 U.S. 244, 246 (1971) (per curiam); Lewis v. Governor of

Alabama, 944 F.3d 1287, 1302 (11th Cir. 2019) (en banc). That is the case here according to

Hardwick himself. If the science panel finds against him, Hardwick will not “accept that science

panel’s finding[s] to preclude [him] from suing a PFAS manufacturer” in the future “for [an] illness”

that might, in theory, arise sometime later on. E.g., Dep. 135:20–137:4, 140:3–8. This is also

what Hardwick’s lawyers said in their motion-to-dismiss opposition brief: that the science “panel

would provide the Court with advice and assistance” and “with reports and recommendations”

only, not with any binding determinations. ECF No. 94 at 23. Because Hardwick openly seeks a

“non-binding judgment[],” his “claim is not redressable and th[e] court lacks jurisdiction over it.”

Leu v. Int’l Boundary Comm’n, 605 F.3d 693, 695 (9th Cir. 2010) (citation omitted); see McClure

v. Ashcroft, 335 F.3d 404, 410 (5th Cir. 2003). His requested science-panel relief will not be “a

decree of a conclusive character”—here, “immediate[ly] and definitive[ly] determin[ing]” that

Defendants are, or are not, liable to Hardwick and the class. See Aetna Life Ins. Co. of Hartford,

Conn. v. Haworth, 300 U.S. 227, 241 (1937) (citation omitted). Instead, at the end of this massive

proceeding, Hardwick would get nothing more than some information, not binding on him, that he

could then use in a future case if he decides to bring one. That is a “ghost[] that slay[s]” if there

ever was one. Felix Frankfurter, A Note on Advisory Opinions, 37 Harv. L. Rev. 1002, 1008 (1924).

       It does not matter, either, that Hardwick could possibly use the knowledge he gains in this

proceeding to obtain real relief in a future case (e.g., to get money damages or medical monitoring

later on, in a later suit). See United States v. Asakevich, 810 F.3d 418, 420 (6th Cir. 2016). A

federal court has no power to entertain this proceeding if it does not seek an “acceptable Article

III remedy.” Steel Co., 523 U.S. at 107. And Hardwick’s knowledge-seeking, science-panel suit




                                                 76
does not. It is, instead, a kind of administrative or legislative inquiry, not a “Case” that a federal

court may entertain under Article III.

       Hardwick may counter that obtaining research on PFAS could solve some problems, indeed

some really important ones. But “[t]he federal courts are not free-range problem solvers,” and

they cannot order relief in the abstract even when it might help improve a situation. Hearring, 806

F.3d at 868. As the Supreme Court summarized last week, it is not “for courts to pass upon abstract,

intellectual problems,” even when they are important. Carney, 2020 WL 7250101, at *4 (cleaned

up). They can order relief only when it will directly and personally remedy the plaintiff’s

cognizable injury in fact. And Hardwick’s science panel—instituted to give him the “relief in

knowing” what the “possible effects are on [his] body,” Dep. 133:7–10—does not fit the bill.

       At bottom, now that the Court must consider the record rather than just the pleadings,

Hardwick has failed to carry his burden of establishing standing. This class thus cannot be certified.

       B.      Certification Would Violate Article III Because the Proposed Class Contains
               Numerous Uninjured Parties.

       Just as the only named Plaintiff’s lack of standing defeats class certification, so does a class

that is defined to include significant numbers of members who lack standing. See Colley v. Procter

& Gamble Co., No. 1:16-CV-918, 2016 WL 5791658, *8 (S.D. Ohio Oct. 4, 2016) (citing Amchem,

521 U.S. at 613); Loreto v. Procter & Gamble Co., No. 1:09-CV-815, 2013 WL 6055401, at *4

(S.D. Ohio Nov. 15, 2013).

       That describes this putative class, which encompasses millions of people who have suffered

no harm or injury under any conceivable standard. Millions of would-be class members, like

Hardwick, will have no illness or disease they or any expert (or even the proposed science panel)

might even possibly attribute to their PFAS exposures. And because of the breathtakingly broad

class definition—to repeat, having a not-even-detectable level of PFOA plus any other kind of


                                                 77
PFAS—millions of class members would not even be at any risk (far less a significant one) of

developing any disease. Hardwick provides no expert or other support to the contrary.82

        Courts confronting PFAS classes not even approaching the overbreadth of this one have

denied certification because of the lack of support that any member of the class—let alone all of

them—had been exposed to PFAS at a level of medical significance. Take Rowe v. E.I. duPont de

Nemours & Co., No. CIV. 06-1810 (RMB), 2008 WL 5412912 (D.N.J. Dec. 23, 2008), for

example. The court there rejected the PFOA-based class because the Rowe plaintiffs, like

Hardwick here, failed to provide any basis for concluding that class members have had significant

exposure to a substance that puts them at a significant increased risk of contracting a serious illness.

“A class action,” after all, “is not intended to be an easy way around research problems.” Id. at

*14. Neither is it here.

        All of this, moreover, assumes that the relevant state law authorizes a claim without a

present illness or disease. But many States do not. Take Kentucky, where Hardwick spent a large

portion of his professional firefighting career, which does not allow for medical monitoring in the

absence of an identifiable present physical injury. See, e.g., Wood v. Wyeth-Ayerst Labs., 82

S.W.3d 849, 859 (Ky. 2002); Henry v. Dow Chem. Co., 701 N.W.2d 684 (Mich. 2005); Hinton v.

Monsanto Co., 813 So. 2d 827 (Ala. 2001); Lowe v. Philip Morris, Inc., 183 N.W.2d 181 (Ore.

2008). In these States, class members with no present illness would have no cognizable injury,




82
  The C8 Health Project, which Hardwick references repeatedly, is of no assistance to him. The
subjects who elected to participate had a median PFOA blood serum level of 28 ng/mL (ppb)—
                                                             60,000 times more than the level
Hardwick would require for putative class membership. See Barry, V., et al., Perfluorooctanoic
Acid (PFOA) Exposures and Incident Cancers among Adults Living Near a Chemical Plant, Envt’l
Health Perspectives, at 1314, 1316 (Nov.–Dec. 2013).
                                                  78
which only compounds the uninjured-class-member problem. That problem alone erects an

independent constitutional barrier to certification.

       C.      Certifying this Class Would Violate Defendants’ and Absent Class Members’
               Seventh Amendment Rights.

       Nor can the Court certify this class without running afoul of the Seventh Amendment

(assuming the Court ignores Hardwick’s admission that he seeks non-binding relief). See Feltner

v. Columbia Pictures TV, Inc., 523 U.S. 340, 355 (1998). The Complaint purports to demand a

jury, but explicitly asks for the science panel, not the jury, to determine general causation (i.e., “a

causal connection between any single or combination of PFAS in human blood and any injury,”

Am. Compl. ¶ 75). This motion doubles down on this request. Mem. 49–50. If that requested

relief is binding, as it must be to satisfy redressability, then it violates the Seventh Amendment by

delegating the question of general causation to a science panel.83

       This Court demurred on this issue at the motion-to-dismiss stage, but it must decide it now.

Before certifying a class, courts must “carefully scrutinize[]” the proposed class to protect putative

class members’ Seventh Amendment rights. Coleman v. Gen. Motors Acceptance Corp., 296 F.3d

443, 448 (6th Cir. 2002) (quotation omitted); see Ortiz v. Fibreboard Corp., 527 U.S. 815, 845–

46 (1999). This proposed class does not pass any level of scrutiny. It includes people who will

want to bring—and perhaps even those who have already brought (see above at p. 66)—claims for

money damages, claims for medical monitoring, claims for property damage, class actions and

other claims all dependent on proving causation, but who could be precluded from doing so by the

Science Panel’s findings. As for any disease found by the Science Panel not to be caused by



83
  Any binding Science Panel would also take the case away from the Court, in violation of due
process and the Federal Rules of Civil Procedure, as Defendants argued in the joint motion to
dismiss.

                                                  79
exposure to a certain level or particular type of PFAS, any sufferers of those diseases now or in

the future would thereafter be forever precluded from suing—and will thus be deprived of their

constitutionally protected jury rights. See RoundUp, 2020 WL 3723305, at *2. And this class

includes relief that strips Defendants of their jury rights, by delegating to the Science Panel the

ability to make binding findings on general causation. This Court cannot allow that.

       D.      Certifying this Class Would Violate Absent Class Members’ and Defendants’
               Due Process Rights.

       This proposed class also violates constitutional due process in at least two ways: First,

without any notice, it would bind putative class members involved in other litigation to the findings

of this litigation (assuming the relief were binding, contrary to what Hardwick requests); and

second, it would result in this Court asserting personal jurisdiction over state common-law claims

of persons who live outside Ohio and who cannot demonstrate that their claims arise out of

particular Defendants’ contacts with this State.

       1. Putative class members’ due-process rights. Because Rule 23(b)(2) affords no notice

or opt-out procedures, certification “create[s] the possibility . . . that individual class members’

compensatory-damages claims would be precluded by litigation they had no power to hold

themselves apart from.” Dukes, 564 U.S. at 364. Once a court has certified a class, any judgment

entered in the action binds all members of that class. See, e.g., Hansberry v. Lee, 311 U.S. 32, 40

(1940). This class, if certified, would therefore bind the unnamed class members—all 330 million

of them—to the findings in this case, without any notice or ability to opt out.

       That is the case for any mandatory (non-opt-out) class, which is why courts must carefully

guard against certifying an overbroad mandatory class—one that, for example, includes class

members who have money-damages claims against the defendants arising from the same

transaction or occurrence as the class claims. See Ortiz, 527 U.S. at 846–47. This proposed class


                                                   80
is exactly what courts fear. It may include people actually litigating claims against these same

Defendants about these same issues (see above at p. 66), and it certainly includes those who would

want to do so in the future. If the factfinder here finds a lack of general causation, or an insufficient

risk to warrant testing and monitoring for certain chemicals and exposure levels, those findings

would bind all class members, depriving them of their rights to be heard and to present evidence

and expert testimony in their other cases—and of their ability to assert claims in other pending

litigation or later actions. See Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (issue preclusion); New

Hampshire v. Maine, 532 U.S. 742, 748 (2001) (claim preclusion). This class would, that is,

without notice to anyone, deprive all class members of their “own day in court.” Ortiz, 527 U.S.

at 846. It is unconstitutional to do this to plaintiffs in other litigation or those who might want to

bring other litigation for damages (or who already have) but may end up being precluded by the

findings of this litigation. And it is unconstitutional to resurrect claims already decided whether

by litigation or settlement (if that is what Hardwick tries to do).

        2. Defendants’ due process rights. Certifying the class would violate Defendants’

constitutional due-process rights under Bristol-Myers Squibb Co. v. Superior Ct., 137 S. Ct. 1773

(2017). Under the standard outlined there, due process does not allow this Court to assert personal

jurisdiction over the state common-law claims of persons who live outside Ohio and whose claims

do not arise out of any particular Defendants’ contacts with the state. See id. at 1781. That

describes the overwhelming majority of would-be class members here—97 percent of the putative

class, going off of census data. If Bristol-Myers applies, therefore, this class cannot be certified.

        Hardwick argues that Bristol-Myers does not apply to class claims. But a number of courts

have already rejected that argument, holding instead that Bristol-Myers prohibits nationwide class

actions when, as here, the defendants are not subject to general jurisdiction in the forum and the



                                                   81
putative class members’ claims do not arise out of the particular defendant’s contacts with the

State where the class action is brought. See, e.g., In re Dicamba Herbicides Litig., No. MDL 2820,

2019 WL 460500, at *6 (E.D. Mo. Feb. 6, 2019) (collecting cases); Maclin v. Reliable Reports of

Texas, Inc., 314 F. Supp. 3d 845, 851 (N.D. Ohio 2018); cf. Kondash v. Kia Motors Am., Inc., No.

1:15-CV-506, 2016 WL 11246421, at *6 (S.D. Ohio June 24, 2016) (dismissing non-Ohio

plaintiffs’ claims because claims did not arise out of or relate to defendants’ activities in Ohio).

That is the correct reading of Bristol-Myers. Allowing the claims of non-resident absent class

members to proceed is inconsistent with Bristol-Myers and would lead to gamesmanship and artful

pleading in an effort to circumvent defendants’ due process rights. Under that approach, plaintiffs

could avoid Bristol-Myers simply by naming as the only plaintiff an in-state class representative

whose claims purportedly arise out of the defendant’s contacts with the state, and calling all non-

residents a class rather than naming them individually. Indeed, that is exactly what Hardwick

seeks to do here. This Court should not allow it.

       Defendants recognize that the Seventh Circuit has held that Bristol-Myers only applies to

named plaintiffs in class actions, Mussat v. IQIVA, Inc., 953 F.3d 441 (7th Cir. 2020), but the Sixth

Circuit has not decided the issue. Defendants also recognize that this Court recently has held that

the Supreme Court’s decision in Bristol-Myers does not apply to unnamed class members, Wiggins

v. Bank of Am., -- F. Supp. 3d. -- , No. 2:19-CV-3223, 2020 WL 5642422 (S.D. Ohio Sept. 22,

2020); Progressive Health & Rehab Corp. v. Medcare Staffing, Inc., No. 2:19-CV-4710, 2020 WL

3050185 (S.D. Ohio June 8, 2020), but this Court correctly decided that Bristol-Myers mandates

dismissal of claims by non-resident putative class representatives who could not, themselves,

establish personal jurisdiction over the defendants, Wiggins, 2020 WL 5642422. This Court here

should side with the courts that have refused to artificially limit Bristol-Myers. Defendants’



                                                 82
constitutional due process rights cannot turn on whether claims are asserted directly by non-

resident class representatives or indirectly by resident class representatives.

                                          CONCLUSION

       For these reasons, this Court should deny Plaintiff’s motion for class certification.



 Dated: December 14, 2020                             Respectfully submitted,


                                                      /s/ Theodore M. Grossman


                                                      On Behalf of the Below-Signed Attorneys for
                                                      Defendants




                                                 83
/s/ Drew H. Campbell                              /s/ Theodore M. Grossman
Drew H. Campbell (0047197) (Trial Attorney)       Theodore M. Grossman (0037591)
Bricker & Eckler LLP                              (Trial Attorney)
100 South Third Street                            JONES DAY
Columbus, Ohio 43215                              250 Vesey Street
Telephone: (614) 227-2300                         New York, NY 10281
Facsimile: (614) 227-2390                         T: 212.326.3939
Email: dcampbell@bricker.com                      F: 212.755.7306
                                                  tgrossman@jonesday.com
Kegan A. Brown (admitted pro hac vice)
Latham & Watkins LLP                              Louis A. Chaiten (0072169)
885 Third Avenue                                  James R. Saywell (0092174)
New York, NY 10022-4834                           JONES DAY
Telephone: (212) 906-1200                         North Point
Facsimile: (212) 751-4864                         901 Lakeside Avenue East
Email: kegan.brown@lw.com                         Cleveland, Ohio 44114-1190
                                                  T: (216) 586-3939
Gwyn Williams (admitted pro hac vice)             F: (216) 579-0212
Latham & Watkins LLP                              lachaiten@jonesday.com
200 Clarendon Street                              jsaywell@jonesday.com
Boston, MA 02116
Telephone: (617) 948-6000
Facsimile: (617) 948-6001                         Counsel for Daikin America, Inc. and Daikin
Email: gwyn.williams@lw.com                       Industries, Ltd.

Attorneys for Defendant Solvay Specialty
Polymers USA, LLC
                                                  /s/ James A. King
/s/ Ronald S. Kopp                                PORTER WRIGHT MORRIS & ARTHUR
Ronald S. Kopp (Trial Attorney)                   41 S. High Street, Suite 2800
Jessica A. Lopez                                  Columbus, OH 43215-6194
Roetzel & Andress                                 Phone: (614) 227-2000
222 South Main Street, Suite 400                  Email: jking@porterwright.com
Akron, OH 44308
Phone: (330) 849-6644; Fax: (330) 376-4577        Maja C. Eaton
Email: rkopp@ralaw.com                            Sara J. Gourley
                                                  SIDLEY AUSTIN LLP
Melanie Black Dubis                               One South Dearborn Street
Charles Raynal                                    Chicago, IL 60603
Parker Poe                                        (312) 853-7000
PNC Plaza, 301 Fayetteville Street, Suite 1400    Fax: (312) 853-7036
Raleigh, NC 27601                                 Email: meaton@sidley.com
Phone: 919.890.4158; Fax: 919.834.4564
melaniedubis@parkerpoe.com
                                                  Counsel for Arkema, Inc. and
Counsel for Archroma Management LLC               Arkema France, S.A.

                                             84
/s/ Shawn J. Organ                               /s/ Richard D. Schuster
Shawn J. Organ (0042052) (Trial Attorney)        Richard D. Schuster (0022813)
Erik J. Clark (0078732)                          Vorys, Sater, Seymour and Pease LLP
ORGAN LAW LLP                                    52 East Gay Street, P.O. Box 1008
1330 Dublin Road                                 Columbus, Ohio 43216-1008
Columbus, OH 43215                               Tel: (614) 464-6400
614.481.0901 (T)                                 Fax: (614) 464-6350
614.481.0904 (F)                                 Email: rdschuster@vorys.com
sjorgan@organlegal.com
ejclark@organlegal.com
                                                 Daniel L. Ring (admitted pro hac vice)
                                                 Joshua D. Yount (admitted pro hac vice)
Lanny S. Kurzweil                                Joseph M. Callaghan (admitted pro hac vice)
McCarter & English, LLP                          MAYER BROWN LLP
Four Gateway Center                              71 South Wacker Drive
100 Mulberry Street                              Chicago, Il 60606
Newark, NJ 07102                                 Tel: (312) 782-0600
(973) 639-2044                                   Fax: (312) 701-7711
lkurzweil@mccarter.com                           Email: dring@mayerbrown.com
                                                         jyount@mayerbrown.com
Kristofor T. Henning                                     jcallaghan@mayerbrown.com
McCarter & English, LLP
1600 Market Street, Suite 3900
Philadelphia, PA 19103                           Counsel for Defendant 3M Company
215.979.3846
khenning@mccarter.com




Attorneys for the Chemours Company LLC and
E.I. du Pont de Nemours and Co.




                                            85
/s/ Carl A. Aveni
Carl A. Aveni, Bar No. 0070664
(Trial Attorney)
CARLILE PATCHEN & MURPHY LLP
366 East Broad Street
Columbus, OH 43215
Ph:     614.628.0773
Fax: 614.221.0216
Email: caveni@cpmlaw.com

Peter C. Condron (pro hac vice)
Clifford J. Zatz (pro hac vice)
Laura Offenbacher Aradi (pro hac vice)
CROWELL & MORING LLP
1001 Pennsylvania Avenue, N.W.
Washington, DC 20004-2595
Ph:     202.624.2500
Fax: 202.628.5116
Email: pcondron@crowell.com
        czatz@crowell.com
        laradi@crowell.com

Counsel for AGC Chemicals Americas, Inc.




                                           86
APPENDICES




    87
                                                                   Defendants’ Appendix A
                                                            Variation in Medical Monitoring Law*

                                                                                                                                Other            Cause of     Highest
                     Harm Required            Exposure Required            Need Required            Benefit Required
                                                                                                                             Requirements         Action      Court
Alabama           “present injury or         N/A                       N/A                        N/A                       N/A                  N/A          Yes.2
                  illness.”1
Alaska            Unclear.3                  N/A                       N/A                        N/A                       N/A                  N/A          No.
                                                                                                                                                         12
Arizona           “reliable expert           “reliable expert          “plaintiffs should be      “reliable expert          “reliable expert Unclear.         No.
                                                                                                                                         10
                  testimony” showing         testimony” showing        entitled to such regular   testimony” showing        testimony.”
                  the “the toxicity[4] of    the “significance and     medical testing and        “the value of early       Successful
                  [the contaminant], the     extent of exposure.”6     evaluation as is           diagnosis.”9              plaintiffs are
                  seriousness of the                                   reasonably necessary                                 entitled to a
                  diseases for which the                               and consistent with                                  “court-
                  individuals are at risk,                             contemporary                                         supervised fund”
                  [and] the relative                                   scientific principles                                rather than a
                  increase in the chance                               applied by physicians                                “lump sum
                  of onset of the disease                              experienced in the                                   award.”11
                  in those exposed.”5                                  diagnosis and
                                                                       treatment of these
                                                                       types of injuries.”7
                                                                       “surveillance to
                                                                       monitor the effects of
                                                                       exposure to toxic
                                                                       chemicals [must be]
                                                                       reasonable and
                                                                       necessary.”8
Arkansas          Manifest physical          N/A                       N/A                        N/A                       N/A                  N/A          No.
                  injury.13




*
  The analysis of state law in this document is preliminary and illustrative and should not be understood to represent the positions that Defendants will take on state
law questions in this or any other case based a complete analysis of state law and the facts of particular claims.
                                                                                   1
                                                                                                                          Other           Cause of   Highest
                 Harm Required            Exposure Required           Need Required            Benefit Required
                                                                                                                       Requirements        Action    Court
California    The court should           The court should          “reliable medical         The court should         “reliable medical   No.22      Yes.23
              consider “the toxicity     consider “the             expert testimony” must    consider “the clinical   expert
              of the chemicals . . . ,   significance and          show “that the need for   value of early           testimony.”20
              the relative increase      extent of the             future monitoring is a    detection and            Favoring “court-
              in the chance of onset     plaintiff’s exposure to   reasonably certain        diagnosis.”19            supervised funds
              of disease in the          chemicals.”15             consequence of a                                   to pay medical
              exposed plaintiff as a                               plaintiff’s toxic                                  monitoring
              result of the exposure,                              exposure.”16                                       claims as they
              when compared to (a)                                 “[R]eliable medical                                accrue, rather
              the plaintiff’s chances                              expert testimony” must                             than the award of
              of developing the                                    show “that the                                     a lump-sum
              disease had he or she                                recommended                                        verdict.”21
              not been exposed, and                                monitoring is
              (b) the chances of the                               reasonable.”17
              members of the public
              at large of developing                               “toxic exposure
              the disease; [and] . . .                             plaintiffs may recover
              the seriousness of the                               ‘only if the evidence
              disease for which the                                establishes the
              plaintiff is at risk.”14                             necessity, as a direct
                                                                   consequence of the
                                                                   exposure in issue, for
                                                                   specific monitoring
                                                                   beyond that which an
                                                                   individual should
                                                                   pursue as a matter of
                                                                   general good sense and
                                                                   foresight.’”18
Colorado      “plaintiff suffers from    “significant exposure     “increased risk makes     “monitoring and          “tortious actions   Yes.29     No.
              an increased risk of       to a hazardous            periodic diagnostic       testing procedures       of the
              contracting a serious      substance through the     medical examinations      exist which make the     defendant.”28
              latent disease.”24         tortious actions of the   reasonably                early detection and
                                         defendant.”25             necessary.”26             treatment of the
                                                                                             disease possible and
                                                                                             beneficial.”27
Connecticut   Undecided.30               N/A                       N/A                       N/A                      N/A                 N/A        Yes.31

                                                                              2
                                                                                                                Other           Cause of   Highest
              Harm Required           Exposure Required         Need Required         Benefit Required
                                                                                                             Requirements        Action    Court
Delaware   Undecided.32              N/A                     N/A                    N/A                     N/A                 N/A        No.
Florida    “as a proximate result    “exposure greater       “the prescribed        “a monitoring           Defendant’s         Yes.40     No.
           of the exposure,          than normal             monitoring regime is   procedure exists that   negligence.38
           plaintiff has a           background levels []    reasonably necessary   makes the early         “fund for the
           significantly             to a proven hazardous   according to           detection of the        purpose of
           increased risk of         substance.”34           contemporary           disease possible.”37    monitoring the
           contracting a serious                             scientific                                     condition of
           latent disease.”33                                principles.”35                                 plaintiffs”
                                                             “the prescribed                                encouraged rather
                                                             monitoring regime is                           than a “lump-sum
                                                             different from that                            award.”39
                                                             normally
                                                             recommended in the
                                                             absence of the
                                                             exposure.”36
Georgia    Probably present          N/A                     N/A                    N/A                     N/A                 N/A        No.
           physical injury.41
Hawaii     Probably present          N/A                     N/A                    N/A                     N/A                 N/A        No.
           physical injury;
           “objectively verifiable
           functional
           impairment.”42
Idaho      Unclear.43                N/A                     N/A                    N/A                     N/A                 N/A        No.
Illinois   “actual or realized       N/A                     N/A                    N/A                     N/A                 N/A        Yes.45
           harm.”44
Indiana    Unclear.46                N/A                     N/A                    N/A                     N/A                 N/A        No.
Iowa       Probably “actual          N/A                     N/A                    N/A                     N/A                 N/A        No.
           injury.”47
Kansas     Unclear.48                N/A                     N/A                    N/A                     N/A                 N/A        No.
Kentucky   “present physical         N/A                     N/A                    N/A                     N/A                 N/A        Yes.50
           injury.”49


                                                                       3
                                                                                                                      Other           Cause of   Highest
               Harm Required           Exposure Required            Need Required          Benefit Required
                                                                                                                   Requirements        Action    Court
Louisiana   “manifest physical or     N/A                        N/A                     N/A                      N/A                 N/A        Yes.52
            mental injury or
            disease.”51
Maine       Unclear.53                N/A                        N/A                     N/A                      N/A                 N/A        No.
Maryland    “reasonably certain       “court must consider       “court must consider    “court must consider     “defendant’s        No.61      Yes.62
            and significant           whether the plaintiff      whether the plaintiff   whether the plaintiff    tortious
            increased risk of         has shown . . . that the   has shown . . . that    has shown . . . that     conduct.”59
            developing a latent       plaintiff was              increased risk makes    monitoring and testing   “the court should
            disease as a result of    significantly exposed      periodic diagnostic     procedures exist which   award medical
            exposure to a toxic       to a proven hazardous      medical examinations    make the early           monitoring costs
            substance.”54             substance through the      reasonably              detection and            ordinarily by
            Plaintiff “must present   defendant’s tortious       necessary.”57           treatment of the         establishing
            expert testimony          conduct.”56                                        disease possible and     equitably a fund,
            quantifying his or her                                                       beneficial.”58           administered by
            risk of developing a                                                                                  a trustee, at the
            latent disease.”55                                                                                    expense of the
                                                                                                                  defendant.”60




                                                                           4
                                                                                                                          Other             Cause of   Highest
                   Harm Required             Exposure Required         Need Required         Benefit Required
                                                                                                                       Requirements          Action    Court
Massachusetts   “the plaintiff bec[a]me     “the plaintiff          “diagnostic medical    “an effective medical      Defendant’s           Yes.71     Yes.72
                exposed to a hazardous      bec[a]me exposed to a   examinations are       test for reliable early    negligence.68
                substance that              hazardous               reasonably (and        detection exists” and      “The present
                produced, at least,         substance.”65           periodically)          “early detection,          value of the
                subcellular changes                                 necessary,             combined with prompt       reasonable cost of
                that substantially                                  conformably with the   and effective              such tests and
                increased the risk of                               standard of care.”66   treatment, will            care, as of the
                serious disease, illness,                                                  significantly decrease     date of the filing
                or injury.”63                                                              the risk of death or the   of the
                “No particular level or                                                    severity of the disease,   complaint.”69
                quantification of                                                          illness or injury.”67
                                                                                                                      “the lump
                increase in risk of                                                                                   sum . . . may . . .
                harm is necessary, so                                                                                 be ordered paid
                long as it is                                                                                         into an
                substantial and so                                                                                    appropriate
                long as there has been                                                                                account . . . If
                at least a                                                                                            they are not used,
                corresponding                                                                                         the award . . .
                subcellular change.”64                                                                                may be returned
                                                                                                                      to the defendant
                                                                                                                      who was
                                                                                                                      obligated to make
                                                                                                                      such payment.”70
Michigan        “present physical           N/A                     N/A                    N/A                        N/A                   N/A        Yes.74
                injury.”73
Minnesota       “subcellular injury.”75     N/A                     N/A                    N/A                        N/A                   N/A        No.
Mississippi     “present manifest           N/A                     N/A                    N/A                        N/A                   N/A        Yes.77
                injury.”76




                                                                              5
                                                                                                                     Other           Cause of   Highest
              Harm Required          Exposure Required           Need Required            Benefit Required
                                                                                                                  Requirements        Action    Court
Missouri   “significantly           “exposure to toxic        “medical monitoring       N/A                      Medical             No.82      Yes.83
           increased risk of        substances.”79            is, to a reasonable                                monitoring is a
           contracting a                                      degree of medical                                  “compensable
           particular disease                                 certainty, necessary in                            item of damage
           relative to what would                             order to diagnose                                  when liability is
           be the case in the                                 properly the warning                               established under
           absence of                                         signs of disease.”80                               traditional tort
           exposure.”78                                                                                          theories of
                                                                                                                 recovery.”81
Montana    “as a proximate result   “exposure greater         “the prescribed           “monitoring procedure    “defendant’s        Yes.91     No.
           of the exposure,         than normal               monitoring regime is      exists that makes the    negligence.”89
           plaintiff has a          background levels . . .   reasonably necessary      early detection of the   Court encourages
           significantly            to a proven hazardous     according to              disease possible”88      “setting up and
           increased risk of        substance.”85             contemporary                                       administering a
           contracting a serious                              scientific                                         medical
           latent disease.”84                                 principles.”86                                     monitoring
                                                              “the prescribed                                    fund.”90
                                                              monitoring regime is
                                                              different from that
                                                              normally
                                                              recommended in the
                                                              absence of
                                                              exposure.”87
Nebraska   “present physical        N/A                       N/A                       N/A                      N/A                 N/A        No.
           injury.”92
Nevada     “reasonably required     Unclear.94                “medical monitoring at N/A                         N/A                 No.96      Yes.97
           to undergo medical                                 issue is something
           monitoring beyond                                  greater than would
           what would have                                    be recommended as a
           been recommended                                   matter of general
           had the plaintiff not                              health care for the
           been exposed to the                                public at large.”95
           negligent act of the
           defendant.”93


                                                                         6
                                                                                                                           Other           Cause of   Highest
                Harm Required            Exposure Required            Need Required            Benefit Required
                                                                                                                        Requirements        Action    Court
New          “as a proximate result     “he or she has, relative   “the increased risk of    “monitoring               “tortious           Yes.103    No.
Hampshire    of the exposure,           to the general             disease makes it          procedures exist that     conduct of the
             plaintiff has suffered     population, been           reasonably necessary      make the early            defendant.”102
             an increased risk of       significantly              for the plaintiff to      detection of a disease
             contracting a serious      exposed . . . to a         undergo periodic          possible.”101
             latent disease.”98         proven hazardous           diagnostic medical
                                        substance.”99              examinations different
                                                                   from what would be
                                                                   prescribed in the
                                                                   absence of the
                                                                   exposure.”100
New Jersey   Physical injury            N/A                        Under New Jersey          Under New Jersey Tort     Under New           No.110     Yes.111
             required under the                                    Tort Claims Act,          Claims Act, plaintiff     Jersey Tort
             New Jersey Product                                    plaintiff must            must “demonstrate,        Claims Act,
             Liability Act.104                                     “demonstrate, through     through reliable expert   plaintiff must
             Under New Jersey                                      reliable expert           testimony predicated      provide “reliable
             Tort Claims Act, a                                    testimony predicated      upon the significance     expert
             plaintiff must                                        upon the significance     and extent of exposure    testimony.”108
             “demonstrate, through                                 and extent of exposure    to chemicals . . . the    “the use of a
             reliable expert                                       to chemicals . . . that   value of early            court-supervised
             testimony predicated                                  such surveillance to      diagnosis.”107            fund to
             upon the significance                                 monitor the effect of                               administer
             and extent of exposure                                exposure to toxic                                   medical-
             to chemicals, the                                     chemicals is                                        surveillance
             toxicity of the                                       reasonable and                                      payments in mass
             chemicals, the                                        necessary.”106                                      exposure
             seriousness of the                                                                                        cases . . . is []
             diseases for which                                                                                        highly
             individuals are at risk,                                                                                  appropriate.”109
             the relative increase
             in the chance of onset
             of disease in those
             exposed.”105
New Mexico   Unclear.112                N/A                        N/A                       N/A                       N/A                 N/A        No.



                                                                              7
                                                                                                      Other       Cause of   Highest
                  Harm Required         Exposure Required     Need Required    Benefit Required
                                                                                                   Requirements    Action    Court
New York       “allegations of the      N/A                 N/A               N/A                 N/A             No.114     Yes, in
               physical manifestation                                                                                        part.115
               of or clinically
               demonstrable
               presence of toxins in
               the plaintiffs body are
               sufficient to ground a
               claim for personal
               injury and that for such
               a claim, if proven, the
               plaintiff may be
               awarded, as
               consequential damages
               for such injury, the
               costs of medical
               monitoring.”113
North          “recognized present    N/A                   N/A               N/A                 N/A             N/A        No.
Carolina       injury.”116
North Dakota   “legally cognizable    N/A                   N/A               N/A                 N/A             N/A        No.
               injury” that is
               “present.”117




                                                                    8
                                                                                                                              Other            Cause of   Highest
                  Harm Required              Exposure Required             Need Required            Benefit Required
                                                                                                                           Requirements         Action    Court
Ohio           “increased risk of—          “the mere existence of      “plaintiffs must offer    Doctor must have an     “individualized      No.126     No.
               and corresponding cost       a toxin in the              ‘evidence that a          “idea which disease     exposure data.”124
               of screening for—            environment is              reasonable physician      he would be screening   “defendant’s
               certain diseases             insufficient to establish   would order medical       for or treating.”123    tortious
               that . . . are more likely   causation without           monitoring for                                    conduct.”125
               to occur as a result of”     proof that the level of     them.’”121
               a defendant’s tortious       exposure could cause        “monitoring must be
               conduct.”118                 the plaintiff’s             directed toward the
               The risk must be             symptoms, the               disease for which the
               “legally                     symptom being, in this      tort victim is at risk,
               significant.”119             case, a substantially       and will only include
                                            ‘increased risk’ of         procedures which are
                                            contracting a number        medically prudent in
                                            of serious diseases.”120    light of that risk as
                                                                        opposed to measures
                                                                        aimed at general
                                                                        health.”122
Oklahoma       “existing disease or         N/A                         N/A                       N/A                     N/A                  N/A        No.
               physical injury.”127
Oregon         “present physical            N/A                         N/A                       N/A                     N/A                  N/A        Yes.129
               injury.”128
Pennsylvania   “as a proximate result       “exposure greater           “the prescribed           “a monitoring           “defendant’s         Yes.136    Yes.137
               of the exposure,             than normal                 monitoring regime is      procedure exists that   negligence” and
               plaintiff has a              background levels . . .     reasonably necessary      makes the early         expert
               significantly                to a proven hazardous       according to              detection of the        testimony.134
               increased risk of            substance.”131              contemporary              disease possible.”133    “a medical
               contracting a serious                                    scientific principles”                            monitoring trust
               latent disease.”130                                      and “the prescribed                               fund is a more
                                                                        monitoring regime is                              appropriate
                                                                        different from that                               remedy than
                                                                        normally                                          lump sum
                                                                        recommended in the                                damages in mass
                                                                        absence of the                                    exposure toxic
                                                                        exposure.”132                                     tort cases.”135


                                                                                   9
                                                                                                    Other       Cause of   Highest
                  Harm Required       Exposure Required     Need Required    Benefit Required
                                                                                                 Requirements    Action    Court
Rhode Island   “Present harm.”138     N/A                 N/A               N/A                 N/A             N/A        No.
South          Manifest physical      N/A                 N/A               N/A                 N/A             N/A        No.
Carolina       injury.139
South Dakota   Unclear.140            N/A                 N/A               N/A                 N/A             N/A        No.
Tennessee      Unclear (“murky”141)   N/A                 N/A               N/A                 N/A             N/A        No.
Texas          “present physical      N/A                 N/A               N/A                 N/A             N/A        No.
               injury.”142




                                                                 10
Utah   “increased risk . . . of    “exposure . . . to a    “test has been           “a medical test for        Defendant’s          Yes.160   Yes.161
       a serious disease,          toxic substance.”147    prescribed by a          early detection            negligence.158
       illness, or injury.”143     “Exposure” means        qualified physician      exists.”153                “Although we do
       “plaintiff must prove       “ingesting, inhaling,   according to             “early detection [must     not mandate a
       that the exposure was       injecting, or           contemporary             be] beneficial,            trust fund,
       of sufficient intensity     otherwise absorbing     scientific               meaning that a             leaving it to the
       and/or duration to          the substance in        principles.”149          treatment exists that      trial court to
       increase his or her risk    question into the       “only medical            can alter the course of    fashion a suitable
       of the anticipated harm     body.”148               monitoring costs found the illness.”154             equitable remedy,
       significantly over the                              to be reasonable and     “it is not enough that     we do hold that
       plaintiff’s risk prior to                           necessary will be        early detection and        any award must
       exposure. No                                        compensable.”150         treatment are shown to     provide for the
       particular level of                                 Plaintiff must “prove    be theoretically           defendant’s
       quantification is                                   that by reason of the    beneficial. It also must   payment of only
       necessary to satisfy                                exposure to the toxic    be shown that              the costs of the
       this requirement of                                 substance caused by      administration of the      medical
       significantly increased                             the defendant’s          test to a specific         monitoring
       risk.”144                                           negligence, a            plaintiff is medically     services that will
                                                                                                               actually be
       “the plaintiff must                                 reasonable physician advisable for that
       prove that the illness,                             would prescribe for      plaintiff.”155             provided to the
       the risk of which has                               her or him a                                        plaintiff.”159
                                                                                    “the plaintiff must
       been increased by                                   monitoring regime        prove that a test exists
       exposure to the toxin,                              different than the one   for detecting the onset
       is a serious one . . . an                           that would have been     of the illness before it
       illness that in its                                 prescribed in the        would be apparent to
       ordinary course may                                 absence of that          the layperson.”156
       result in significant                               particular
                                                                                    Consider whether “the
       impairment or                                       exposure.”151
                                                                                    benefits of the
       death.”145                                          “We therefore require    monitoring would be
       “the plaintiff must                                 not only that a doctor   outweighed by the
       prove that the                                      prescribe the test for   costs, which may
       substance to which he                               this plaintiff, but also include, among other
       or she was exposed is                               that the test is shown   things, the burdensome
       ‘toxic’ . . . ‘a                                    by expert testimony to frequency of the
       substance that through                              be one a reasonable      monitoring procedure,
       its chemical action                                 physician in the area    its excessive price, or
       usually kills, injures,                             of specialty would       its risk of harm to the
       or impairs an                                       order for a patient      patient.”157

                                                                     11
                                                                                                                           Other        Cause of   Highest
                Harm Required            Exposure Required            Need Required             Benefit Required
                                                                                                                        Requirements     Action    Court
             organism.’ . . . . We                                similarly situated, i.e.,
             note that the substance                              facing a similar risk of
             must be toxic to                                     the same serious
             humans rather than to                                illness from the same
             other forms of life.”146                             cause.”152
Vermont      “As a proximate result     “Exposure at a rate       “The increased risk         “Monitoring              “tortious        No.167     No.
             of the exposure,           significantly greater     makes it medically          procedures exist which   conduct of the
             plaintiffs have suffered   than the general          necessary for the           are reasonable in cost   defendant.”166
             an increased risk of       population . . . [t]o a   plaintiffs to undergo       and safe for use.”165
             contracting a serious      proven hazardous          periodic medical
             disease.”162               substance.”163            examination different
                                                                  from that prescribed
                                                                  for the general
                                                                  population in the
                                                                  absence of the
                                                                  exposure.”164
Virginia     “present, physical         N/A                       N/A                         N/A                      N/A              N/A        No.
             injury.”168
Washington   Probably “present,         N/A                       N/A                         N/A                      N/A              N/A        No.
             existing injury.”169




                                                                             12
                                                                                                                            Other              Cause of    Highest
                   Harm Required          Exposure Required            Need Required            Benefit Required
                                                                                                                         Requirements           Action     Court
West Virginia   “as a proximate result   “he or she has, relative   “the increased risk of    “monitoring               “underlying            Yes.179     Yes.180
                of the exposure,         to the general             disease makes it          procedures exist that     liability must be
                plaintiff has suffered   population, been           reasonably necessary      make the early            established based
                an increased risk of     significantly              for the plaintiff to      detection of a disease    upon a
                contracting a serious    exposed . . . to a         undergo periodic          possible.”174             recognized
                latent disease.”170      proven hazardous           diagnostic medical        “a plaintiff should not   tort—e.g.,
                                         substance.”171             examinations different    be required to show       negligence, strict
                                                                    from what would be        that a treatment          liability, trespass,
                                                                    prescribed in the         currently exists for      intentional
                                                                    absence of the            the disease that is the   conduct, etc.”177
                                                                    exposure.”172             subject of medical        “lump-sum
                                                                    “a determination [can     monitoring.”175           damage awards”
                                                                    be] based, at least in    “factors such as          may be
                                                                    part, upon the            financial cost and the    appropriate.178
                                                                    subjective desires of a   frequency of testing
                                                                    plaintiff for             need not necessarily
                                                                    information concerning    be given significant
                                                                    the state of his or her   weight.”176
                                                                    health.”173


Wisconsin       “actual, present         N/A                        N/A                       N/A                       N/A                    N/A         No.
                injury.”181
Wyoming         Unclear.182              N/A                        N/A                       N/A                       N/A                    N/A         No.
                                                                                                                                                     188
District of     “as a proximate result   “plaintiff was             “that increased risk      “monitoring and           “negligent acts of     Yes.        No.
Columbia        of that exposure,        significantly exposed      makes periodic            testing procedures        the defendant”187
                plaintiff suffers a      to a proven hazardous      medical examinations      exist which make the
                significantly            substance.”184             reasonably                early detection and
                increased risk of                                   necessary.”185            treatment of the
                contracting a serious                                                         disease possible and
                latent disease.”183                                                           beneficial.”186




                                                                              13
                                                                                                                            Other            Cause of    Highest
                     Harm Required          Exposure Required           Need Required            Benefit Required
                                                                                                                         Requirements         Action     Court
Guam             “As a proximate result    “Plaintiff was            “increased risk makes    “Monitoring and           “negligent          Unclear.     No.
                 of exposure, plaintiff    significantly exposed     periodic diagnostic      testing procedures        actions of the
                 suffers a significantly   to a proven hazardous     medical examinations     exist which make the      defendant.”193
                 increased risk of         substance.”190            reasonably               early detection and
                 contracting a serious                               necessary.”191           treatment of the
                 latent disease.”189                                                          disease possible and
                                                                                              beneficial.”192
Northern         Unclear.194               N/A                       N/A                      N/A                       N/A                 N/A          No.
Mariana
Islands
Puerto Rico      Unclear.195               N/A                       N/A                      N/A                       N/A                 N/A          No.
Virgin Islands   “As a proximate result    “Plaintiff was            “That increased risk     “Monitoring and           “negligent          Yes.201      No.202
                 of exposure, plaintiff    significantly exposed     makes periodic           testing procedures        actions of the
                 suffers a significantly   to a proven hazardous     diagnostic medical       exist which make the      defendant”200
                 increased risk of         substance.”197            examinations             early detection and
                 contracting a serious                               reasonably               treatment of the
                 latent disease.”196                                 necessary.”198           disease possible and
                                                                                              beneficial.”199




1
  Hinton ex rel. Hinton v. Monsanto Co., 813 So. 2d 827, 831-32 (Ala. 2001).
2
  Id.
3
  No authority located. See In re NHL Players’ Concussion Injury Litig., 327 F.R.D. 245, 262 (D. Minn. 2018) (“Some of the remaining states, such as Alaska . . .
do not have any court decisions that clearly address the issues related to medical monitoring.”).
4
  In this exhibit, the bold in any quotation has been added for emphasis.
5
  Burns v. Jaquays Mining Corp., 156 Ariz. 375, 380, 752 P.2d 28, 33 (Ariz. Ct. App. 1987).
6
  Id.
7
  Id.
8
  Id.
9
  Id.
10
   Id.
11
   Burns, 156 Ariz. at 381, 752 P.2d at 34.

                                                                               14
12
   In re NHL Players’ Concussion Injury Litig., 327 F.R.D. at 262 (“Subsequent decisions make it unclear as to whether medical monitoring is a form of damages
or a stand-alone cause of action in Arizona.”).
13
   In re Prempro Prods. Liab. Litig., 230 F.R.D. 555, 569 (E.D. Ark. 2005) (“Arkansas has rejected medical monitoring as a cause of action, and questions its
availability as a remedy.”) (citing Baker v. Wyeth–Ayerst Labs. Division, 338 Ark. 242, 992 S.W.2d 797, 799 (1999)).
14
   Potter v. Firestone Tire & Rubber Co., 6 Cal. 4th 965, 1009, 863 P.2d 795, 824-25 (Cal. 1993).
15
   Id.
16
   Id.
17
   Id.
18
   Id.
19
   Id.
20
   Id.
21
   Potter, 6 Cal. 4th 965 at 1010 n.28, 863 P.2d at 825 n.28.
22
   Potter, 6 Cal. 4th 965 at 1009, 863 P.2d at 825 (referring to test for “medical monitoring damages”).
23
   Id.
24
   Bell v. 3M Co., 344 F. Supp. 3d 1207, 1225 (D. Colo. 2018).
25
   Id.
26
   Id.
27
   Id.
28
   Id.
29
   Id. at 1224 (predicting that “the Colorado Supreme Court would probably recognize a claim for medical monitoring absent present physical injury”).
30
   The Connecticut Supreme Court “assume[d], without deciding” that a medical monitoring claim would require that “each plaintiff” prove that “(1) [t]he
defendant’s negligence (2) caused (3) the plaintiff to become exposed to a hazardous substance that produced, at least, subcellular changes that substantially
increased the risk of serious disease, illness, or injury (4) for which an effective medical test for reliable early detection exists, (5) and early detection, combined
with prompt and effective treatment, will significantly decrease the risk of death or the severity of the disease, illness or injury, and (6) such diagnostic medical
examinations are reasonably (and periodically) necessary, conformably with the standard of care, and (7) the present value of the reasonable cost of such tests and
care, as of the date of the filing of the complaint.” Dougan v. Sikorsky Aircraft Corp., 2020 WL 5521391, at *7 (Conn. Sept. 14, 2020) (quoting Donovan v. Philip
Morris USA, Inc., 455 Mass. 215, 226, 914 N.E.2d 891, 902 (2009)).
31
   Id.
32
   M.G. ex rel. K.G. v. A.I. Dupont Hosp. for Children, 393 F. App’x 884, 892 (3d Cir. 2010) (“we decline to predict whether the Delaware Supreme Court might
acknowledge some variant of a medical monitoring claim.”).
33
   Petito v. A.H. Robins Co., Inc., 750 So. 2d 103, 106-07 (Fla. Dist. Ct. App. 1999).
34
   Id.
35
   Id.
36
   Id.
37
   Id.
38
   Id.
39
   Id. at 105-06.
40
   Id. at 108 (recognizing “claim” for medical monitoring).

                                                                                   15
41
   Cure v. Intuitive Surgical Inc., 705 F. App’x 826, 828 (11th Cir. 2017) (noting Georgia Court Appeals rejection of proposition that “the presence of elevated
levels of heptachlor expoxide in their blood itself constituted ‘injury.’” (alterations omitted)).
42
   In re Hawaii Fed. Asbestos Cases, 734 F. Supp. 1563, 1567 (D. Haw. 1990) (“the mere presence of asbestos fibers, pleural thickening or pleural plaques in the
lung unaccompanied by an objectively verifiable functional impairment is not enough.”); cf. In re NHL Players’ Concussion Injury Litig., 327 F.R.D. at 262
(“Some of the remaining states, such as . . . Hawaii, do not have any court decisions that clearly address the issues related to medical monitoring.”).
43
   See In re NHL Players’ Concussion Injury Litig., 327 F.R.D. at 262 (“Some of the remaining states, such as . . . Idaho . . . do not have any court decisions that
clearly address the issues related to medical monitoring.”); cf. Hepburn v. Bos. Sci. Corp., 2018 WL 2275219, at *4-5 (D. Idaho May 17, 2018) (concluding a
plaintiff showing that “they have been exposed to harm and they have a genuine and reasonable fear of future harm” suffices as an injury under Idaho law and
suggesting that plaintiff could establish a “cognizable legal injury” of “require[d] continual medical monitoring” by amending her complaint to explain “what type
of medical monitoring she must endure, how invasive it is, how often she endures it, or how necessary the monitoring is”).
44
   Berry v. City of Chicago, 2020 IL 124999, ¶ 34, 2020 WL 5668974, at *7 (Ill. 2020) (“there are practical reasons for requiring a showing of actual or realized
harm before permitting recovery in tort.”); Almond v. Janssen Pharms., Inc., 2020 WL 6545892, at *4 (E.D. Pa. Nov. 6, 2020) (noting that the Illinois Supreme
Court in Berry “expressly refused to recognize [a] common law claim[] for medical monitoring in the absence of physical injury”).
45
   Berry, 2020 IL 124999, ¶ 34.
46
   Hostetler v. Johnson Controls, Inc., 2020 WL 5543081, at *4 n.4 (N.D. Ind. Sept. 16, 2020) (“It is unclear if Indiana would even recognize a claim for damages
for medical monitoring based on an increased risk of future injury.”).
47
   Pickrell v. Sorin Grp. USA, Inc., 293 F. Supp. 3d 865, 868 (S.D. Iowa 2018) (“This Court finds that the Iowa Supreme Court would be unlikely to adopt a
medical monitoring cause of action rooted in a negligence theory, especially absent an actual injury. Due to Iowa’s requirement that negligence claims include an
actual injury, this Court concludes that the Iowa Supreme Court, if confronted with the opportunity to recognize a medical monitoring cause of action, would either
decline to do so or would require an actual injury.”).
48
   No authority located; cf. Burton v. R.J. Reynolds Tobacco Co., 884 F.Supp. 1515, 1523 n.6 (D. Kan. 1995) (stating in dicta: “a separate tort action for medical
monitoring arises in an instance where a plaintiff has been exposed to hazardous materials, which may increase his or her susceptibility to contracting a latent
disease, but the plaintiff has not yet suffered any injuries.”).
49
   Wood v. Wyeth-Ayerst Lab., Div. of Am. Home Products, 82 S.W.3d 849, 859 (Ky. 2002) (“Thus, having weighed the few potential benefits against the many
almost-certain problems of medical monitoring, we are convinced that this Court has little reason to allow such a remedy without a showing of present physical
injury.”).
50
   Id.
51
   La. Civ. Code Ann. art. 2315 (“Damages do not include costs for future medical treatment, services, surveillance, or procedures of any kind unless such
treatment, services, surveillance, or procedures are directly related to a manifest physical or mental injury or disease.”); see also Bourgeois v. A.P. Green Indus.,
Inc., 783 So. 2d 1251, 1260 (La. 2001) (“Because a cause of action for medical monitoring of asymptomatic plaintiffs existed prior to the effective date of Act 989,
plaintiffs have a vested right to assert their causes of action for medical monitoring if those rights accrued prior to July 9, 1999.”).
52
   Id.
53
   No authority located.
54
   Exxon Mobil Corp. v. Albright, 433 Md. 303, 388, 71 A.3d 30, 81, on reconsideration in part, 433 Md. 502, 71 A.3d 150 (2013).
55
   Exxon Mobil Corp., 433 Md. at 391, 71 A.3d at 84.
56
   Exxon Mobil Corp., 433 Md. at 388, 71 A.3d at 81-82.
57
   Id.
58
   Id.
59
   Exxon Mobil Corp., 433 Md. at 389, 71 A.3d at 82.
                                                                                 16
60
   Id.
61
   Exxon Mobil Corp., 433 Md. at 388, 71 A.3d at 81 (“In sum, we hold that Maryland recognizes a remedy of recovery for medical monitoring costs resulting
from exposure to toxic substances resulting from a defendant's tortious conduct.”).
62
   Id.
63
   Donovan v. Philip Morris USA, Inc., 455 Mass. 215, 226, 914 N.E.2d 891, 902 (2009).
64
   Id.
65
   Id.
66
   Id.
67
   Id.
68
   Id.
69
   Id.
70
   Donovan, 455 Mass. at 226 n.12, 914 N.E.2d at 902 n.12 (adding that a “plaintiff’s reasonable attorney’s fees and costs may be paid out of such award.”).
71
   Id. at 902-03 (referring to “cause of action” for medical monitoring).
72
   Id.
73
   Henry v. Dow Chem. Co., 473 Mich. 63, 68, 72 (2005).
74
   Id.
75
   In re NHL Players’ Concussion Injury Litig., 327 F.R.D. at 264 (discussing Bryson v. Pillsbury Co., 573 N.W.2d 718, 721 (Minn. Ct. App. 1998)); see also
Thompson v. Am. Tobacco Co., 189 F.R.D. 544, 552 (D. Minn. 1999) (“Given the novelty of the tort of medical monitoring and that the Minnesota Supreme Court
has yet to recognize it as an independent theory of recovery, this Court is not inclined at this time to find that such a tort of exists under Minnesota law.”); Palmer
v. 3M Co., 2005 WL 5891911 (Minn. Dist. Ct. Apr. 26, 2005) (“medical monitoring is not recognized as an independent cause of action by Minnesota courts,
Plaintiffs’ claim for medical monitoring must be dismissed.”).
76
   Paz v. Brush Engineered Materials, Inc., 949 So. 2d 1, 5 (Miss. 2007).
77
   Id.
78
   Meyer ex rel. Coplin v. Fluor Corp., 220 S.W.3d 712, 718 & n.7 (Mo. 2007) (en banc) (noting that in “this appeal of a class certification decision, which is a
procedural matter, there is no need for this Court to establish precisely what must be proven in order to recover medical monitoring damages”).
79
   Id.
80
   Id.
81
   Id. at 717.
82
   Id. at 718 (“plaintiff can obtain damages for medical monitoring upon a showing . . . .”).
83
   Id.
84
   Lamping v. Am. Home Prods, Inc., 2000 WL 35751402, *11 (Mont. Dist. Ct. Feb. 02, 2000).
85
   Id.
86
   Id.
87
   Id.
88
   Id.
89
   Id.
90
   Id.
91
   Id. (“public policy dictates Montana’s recognition of an independent cause of action for medical monitoring under the specific facts of this case . . . .”).

                                                                                  17
92
   Avila v. CNH Am. LLC, 2007 WL 2688613, at *1 (D. Neb. Sept. 10, 2007) (“I also agree with the defendants that Nebraska law does not recognize a claim for
medical monitoring when no present physical injury is alleged.”).
93
   Sadler v. PacifiCare of Nev., 130 Nev. 990, 1001, 340 P.3d 1264, 1272 (2014).
94
   Id. (“At this early stage of the district court action, and in light of our treatment of medical monitoring as a remedy, rather than a cause of action, we decline to
identify specific factors that a plaintiff must demonstrate to establish entitlement to medical monitoring as a remedy.”).
95
   Sadler, 130 Nev. at 1001, 340 P.3d at 1271.
96
   Id. (noting “our treatment of medical monitoring as a remedy, rather than a cause of action . . . .”); id. at 994 (noting that “the Badillo court concluded that there
is no common law cause of action for medical monitoring in Nevada”).
97
   Id.
98
   Hermens v. Textiles Coated Inc. No. 216-2017-cv-524, -525, slip. op. at 12 (N.H. Super. Ct., Hillsborough Cnty. N. March 16, 2018); Brown v. Saint-Gobain
Performance Plastics Corp., 2018 WL 10517306, at *1-2 (D.N.H. Oct. 10, 2018) (noting that the “New Hampshire Supreme Court has not yet recognized such a
claim” for medical monitoring without “present physical injury” but that “the Superior Court adopted the elements of a medical monitoring claim as laid out by the
Supreme Court of West Virginia” in Bower v. Westinghouse Elec. Corp., 522 S.E.2d 424, 430 (W. Va. 1999)).
99
   Hermens. No. 216-2017-cv-524, -525, slip. op. at 12.
100
    Id.
101
    Id.
102
    Id.
103
    Id. (“recognizing a claim for medical monitoring”).
104
    Sinclair v. Merck & Co., Inc., 195 N.J. 51, 65, 948 A.2d 587, 595 (2008) (“Here, it is not disputed that plaintiffs do not allege a personal physical injury. Thus,
we conclude that because plaintiffs cannot satisfy the definition of harm to state a product liability claim under the [New Jersey Product Liability Act], plaintiffs’
claim for medical monitoring damages must fail.”).
105
    Ayers v. Jackson Twp., 106 N.J. 557, 606, 525 A.2d 287, 312 (1987).
106
    Id.
107
    Id.
108
    Id.
109
    Ayers, 106 N.J. at 609, 525 A.2d at 314.
110
    Ayers, 106 N.J. at 606, 525 A.2d at 312 (“we hold that the cost of medical surveillance is a compensable item of damages where . . . .”).
111
    Id.
112
    No authority located.
113
    Benoit v. Saint-Gobain Performance Plastics Corp., 959 F.3d 491, 501 (2d Cir. 2020) (interpreting Caronia v. Philip Morris USA, Inc., 22 N.Y.3d 439, 448, 5
N.E.3d 11, 16 (2013)).
114
    Id. (referring to “costs of medical monitoring”).
115
    Caronia v. Philip Morris USA, Inc., 22 N.Y.3d 439, 446, 5 N.E.3d 11, 14 (2013) (answering in the negative to the following question: “Under New York Law,
may a current or former longtime heavy smoker who has not been diagnosed with a smoking-related disease, and who is not under investigation by a physician for
such a suspected disease, pursue an independent equitable cause of action for medical monitoring for such a disease?”).
116
    Curl v. Am. Multimedia, Inc., 187 N.C. App. 649, 657, 654 S.E.2d 76, 81 (2007) (emphasis in original).
117
    Trina Mehl v. Canadian Pac. Ry., Ltd., 227 F.R.D. 505, 518 (D.N.D. 2005) (“Accordingly, it is clear North Dakota requires a legally cognizable injury to be
present before damages may be awarded. Given these basic principles of North Dakota tort law, a plaintiff would be required to demonstrate a legally cognizable
injury to recover any type of damages in a newly recognized tort, including a medical monitoring claim.”).
                                                                                   18
118
    Baker v. Chevron U.S.A. Inc., 533 F. App’x 509, 525 (6th Cir. 2013) (applying Ohio law).
119
    Id.
120
    Id.
121
    Id.
122
    Id.
123
    Id.
124
    Id.
125
    Id.
126
    Hardwick v. 3M Co., 2019 WL 4757134, at *9 (S.D. Ohio Sept. 30, 2019), reconsideration denied, 2020 WL 4436347 (S.D. Ohio Aug. 3, 2020) (noting Sixth
Circuit cases for the proposition that “medical monitoring is an available remedy in a tort action under Ohio law.”).
127
    Cole v. ASARCO Inc., 256 F.R.D. 690, 695 (N.D. Okla. 2009) (“Oklahoma law requires plaintiffs to demonstrate an existing disease or physical injury before
they can recover the costs of future medical treatment that is deemed medically necessary.”); see also McCormick v. Halliburton Co., 895 F. Supp. 2d 1152, 1159
(W.D. Okla. 2012) (“the Court concludes that the Oklahoma Supreme Court would not recognize a medical monitoring remedy in the absence of any guidance
from the Oklahoma legislature and would instead defer to the Oklahoma legislature to first recognize such a remedy.”); Taylor v. Michelin N. Am., Inc., 2018 WL
1569495, at *6 (N.D. Okla. Mar. 30, 2018) (granting summary judgment to defendants on medical monitoring claim because “plaintiffs have not yet presented
evidence of physical injuries attributable to contaminants from the plant”).
128
    Lowe v. Philip Morris USA, Inc., 344 Or. 403, 407, 183 P.3d 181, 182 (2008).
129
    Id.
130
    Redland Soccer Club, Inc. v. Dep't of the Army & Dep’t of Def. of the U.S., 548 Pa. 178, 195-96 (1997).
131
    Id.
132
    Id.
133
    Id.
134
    Id.
135
    Id. at 189 n.6.
136
    Id. at 195 (referring to “elements of a cause of action for medical monitoring”).
137
    Id.
138
    Miranda v. Dacruz, 2009 WL 3515196, at *8 (R.I.Super. Ct. Oct. 26, 2009) (holding that it “is patently unfair to saddle Defendants with the cost of indefinite
monitoring considering [plaintiff] does not exhibit any present harm and there are numerous other superseding causes for these conditions”).
139
    Easler v. Hoechst Celanese Corp., 2014 WL 3868022, at *5 n.5 (D.S.C. Aug. 5, 2014) (“The court notes that if Easler intended to plead medical monitoring as
a state law claim, this claim would fail because South Carolina has yet to recognize a cause of action for medical monitoring.”).
140
    No authority located.
141
    Sutton v. St. Jude Med. S.C., Inc., 419 F.3d 568, 576 n.7 (6th Cir. 2005) (noting that “Tennessee law is murky on the issue of whether claims for medical
monitoring are cognizable,” but “there are reasons why such claims are most probably proper”).
142
    Norwood v. Raytheon Co., 414 F. Supp. 2d 659, 665-67 (W.D. Tex. 2006).
143
    Hansen v. Mountain Fuel Supply Co., 858 P.2d 970, 979 (Utah 1993).
144
    Id.
145
    Id.
146
    Id.
147
    Id.
                                                                                19
148
    Id.
149
    Id.
150
    Id. at 981.
151
    Id. at 980.
152
    Id.
153
    Id. at 979.
154
    Id.
155
    Id. at 980.
156
    Id. at 979.
157
    Id. at 980.
158
    Id.
159
    Id. at 982.
160
    Id. (“Because the cause of action we craft today . . . .”).
161
    Id.
162
    Sullivan v. Saint-Gobain Performance Plastics Corp., 431 F. Supp. 3d 448, 466 (D. Vt. 2019) (applying Vermont law and noting that it is “premature to define
the exact requirements”).
163
    Id.
164
    Id.
165
    Id.
166
    Id.
167
    Id. at 470 (allowing “Plaintiffs to seek a medical monitoring remedy at trial”).
168
    Ball v. Joy Techs., Inc., 958 F.2d 36, 39 (4th Cir. 1991) (applying Virginia law); see also In re All Pending Chinese Drywall Cases, 80 Va. Cir. 69 (Va. Cir. 2010)
(“Therefore, although the claim for medical monitoring may in fact be a claim for which Plaintiffs have no adequate remedy at law, the Court does not find that it
has the authority to fashion that remedy without authorization or guidance from the General Assembly.”).
169
    Duncan v. Nw. Airlines, Inc., 203 F.R.D. 601, 606 (W.D. Wash. 2001).
170
    Bower v. Westinghouse Elec. Corp., 206 W. Va. 133, 141, 522 S.E.2d 424, 432 (1999).
171
    Id.
172
    Id.
173
    Bower, 206 W. Va. at 142, 522 S.E.2d at 433.
174
    Bower, 206 W. Va at 141-42, 522 S.E.2d at 432-33.
175
    Bower, 206 W. Va at 142-43, 522 S.E.2d at 433-34.
176
    Bower, 206 W. Va at 142, 522 S.E.2d at 433.
177
    Id.
178
    Bower, 206 W. Va at 143, 522 S.E.2d at 434.
179
    Bower, 206 W. Va at 141, 522 S.E.2d at 432 (recognizing “a claim for medical monitoring”).
180
    Id.
181
    Alsteen v. Wauleco, Inc., 2011 WI App 105, ¶ 26.
182
    No authority located.
183
    Arias v. DynCorp., 928 F. Supp. 2d 10, 16 n.2 (D.D.C. 2013) (citing Reed v. Philip Morris Inc., 1997 WL 538921, at *16 n.10 (D.C. Super. Aug. 18, 1997)).
                                                                                  20
184
    Id.
185
    Id.
186
    Id.
187
    Id.
188
    Id. (referring to “cause of action for medical monitoring”).
189
    Abuan v. Gen. Elec. Co., 3 F.3d 329, 334 (9th Cir. 1993) (Guam law); Duncan v. N.W. Airlines, Inc., 203 F.R.D. 601, 607 n.3 (W.D. Wash. 2001) (noting that
Abuan decision on medical monitoring was dicta).
190
    Id.
191
    Id.
192
    Id.
193
    Id.
194
    No authority located.
195
    Barreras Ruiz v. Am. Tobacco Co., 180 F.R.D. 194, 197 (D.P.R. 1998) (“we will not consider the substantive question of whether Puerto Rico law authorizes
medical monitoring”).
196
    Josephat v. St. Croix Alumina, LLC, 2000 WL 1679502, at *11 (D.V.I. Aug. 7, 2000).
197
    Id.
198
    Id.
199
    Id.
200
    Id.
201
    Id. (referring to “medical monitoring claim”).
202
    Arno v. Hess Corp., 2019 WL 5295588, at *19 (V.I. Super. Ct. Oct. 17, 2019) (noting Virgin Islands has not yet recognized a cause of action for medical
monitoring but citing Josephat).




                                                                              21
                                                                       Defendants’ Appendix B
                                                                     Variation in Negligence Law*

                           Relationship Required to         Substantial Factor Test for           Highest Court               Statute of          Statute of Repose
                                Impose Duty?                   Proximate Cause?                                              Limitations
    Alabama             No.1                               Unclear.2                          No.3                      2 years.4                20 years.5
    Alaska              No.6                               Yes.7                              Yes.8                     2 years.9                10 years.10
    Arizona             Yes.11                             Probably.12                        Yes.13                    2 years.14               N/A.
    Arkansas            Unclear.15                         Probably.16                        Yes.17                    3 years.18               N/A.
    California          No.19                              No.20                              Yes.21                    2 years.22               N/A.
    Colorado            No.23                              Yes.24                             Yes.25                    2 years.26               10 years.27
    Connecticut         Yes.28                             Yes.29                             Yes.30                    2 years.31               10 years.32
    Delaware            Probably not.33                    No.34                              Yes.35                    2 years.36               N/A.
    Florida             No.37                              Probably.38                        Yes.39                    4 years.40               12 years.41
    Georgia             Unclear.                           Probably not.42                    No.43                     2 years.44               10 years.45
    Hawaii              Probably.46                        Yes.47                             Yes.48                    2 years.49               N/A.
                                                                50                                   51                         52
    Idaho               Unclear.                           Yes.                               Yes.                      2 years.                 10 years.53
    Illinois            Yes.54                             Yes.55                             Yes.56                    2 years.57               10-12 years.58
    Indiana             Yes.59                             Yes.60                             Yes.61                    2 years.62               10 years.63
    Iowa                No.64                              No.65                              Yes.66                    2 years.67               15 years.68
    Kansas              No.69                              Yes.70                             Yes.71                    2 years.72               10 years.73
    Kentucky            Probably not.74                    Yes.75                             Yes.76                    1 year.77                5-8 years.78
    Louisiana           Probably.79                        Yes.80                             Yes.81                    1 year.82                N/A.
    Maine               Unclear.83                         Yes.84                             Yes.85                    6 years.86               N/A.
    Maryland            No.87                              Yes.88                             Yes.89                    3 years.90               N/A.
                                   91                           92                                   93                         94
    Massachusetts       Probably.                          Yes.                               Yes.                      3 years.                 N/A.

*
  The analysis of state law in this document is preliminary and illustrative and should not be understood to represent the positions that Defendants will take on state
law questions in this or any other case based a complete analysis of state law and the facts of particular claims.
                                                                                   1
                   Relationship Required to    Substantial Factor Test for         Highest Court         Statute of   Statute of Repose
                        Impose Duty?              Proximate Cause?                                      Limitations
Michigan         Yes.95                       Yes.96                         Yes.97                3 years.98         10 years.99
Minnesota        Probably not.100             Yes.101                        Yes.102               6 years.103        N/A.
                    104                           105                              106                     107
Mississippi      No.                          Yes.                           Yes.                  3 years.           N/A.
Missouri         Yes.108                      Probably.109                   Yes.110               5 years.111        N/A.
Montana          Unclear.112                  Yes.113                        Yes.114               3 years.115        N/A.
Nebraska         Probably not.116             Yes.117                        Yes.118               4 years.119        10 years.120
Nevada           Unclear.                     Yes.121                        Yes.122               2 years.123        N/A.
                       124                        125                              126                     127
New Hampshire    Yes.                         Yes.                           Yes.                  3 years.           N/A.
New Jersey       No.128                       Yes.129                        Yes.130               2 years.131        N/A.
New Mexico       Yes.132                      No.133                         Yes.134               3 years.135        N/A.
New York         Yes.136                      Yes.137                        Yes.138               3 years.139        N/A.
                       140                        141                              142                     143
North Carolina   Yes.                         Yes.                           Yes.                  3 years.           12 years.144
North Dakota     Yes.145                      Maybe.146                      No.147                6 years.148        N/A.
Ohio             Probably not.149             Maybe.150                      No.151                2 years.152        10 years.153
Oklahoma         No.154                       Maybe.155                      No.156                2 years.157        N/A.
Oregon           No.158                       Yes.159                        Yes.160               2 years.161        10 years.162
Pennsylvania     No.163                       Yes.164                        Yes.165               2 years.166        N/A.
Rhode Island     No.167                       Maybe.168                      No.169                3 years.170        N/A.
South Carolina   Yes.171                      Maybe.172                      No.                   3 years.173        N/A.
South Dakota     No.174                       Yes.175                        Yes.176               3 years.177        N/A.
Tennessee        No.178                       Yes.179                        Yes.180               1 year.181         6-10 years.182
Texas            No.183                       Yes.184                        Yes.185               2 years.186        15 years.187
Utah             No.188                       Yes.189                        Yes.190               2 years.191        N/A.
Vermont          No.192                       Probably not.193               Yes.194               3 years.195        N/A.
Virginia         No.196                       Unclear.197                    No.198                2 years.199        N/A.

                                                                   2
                            Relationship Required to        Substantial Factor Test for             Highest Court             Statute of          Statute of Repose
                                 Impose Duty?                  Proximate Cause?                                              Limitations
    Washington            Unclear.200                      Yes.201                            Yes.202                   3 years.203               12 years.204
    West Virginia         No.205                           Maybe.206                          No.207                    2 years.208               N/A.
                                                                209                                 210                         211
    Wisconsin             Unclear.                         Yes.                               Yes.                      3 years.                  N/A.
    Wyoming               No.212                           Yes.213                            Yes.214                   4 years.215               N/A.
    District of           No.216                           Yes.217                            Yes.218                   3 years.219               N/A.
    Columbia
    Guam                  Unclear.                         Yes.220                            Yes.221                   2 years.222               N/A.
    Northern Mariana      Unclear.                         Unclear.                           No.                       2 years.223               N/A.
    Islands
    Puerto Rico           Probably not.224                 Unclear.                           No.                       1 year.225                N/A.
                                                                226                                 227                         228
    U.S. Virgin Islands   Unclear.                         Yes.                               Yes.                      2 years.                  N/A.



1
  See DiBiasi v. Joe Wheeler Elec. Membership Corp., 988 So. 2d 454, 461 (Ala. 2008) (relationship is relevant to duty analysis, but not required).
2
  The Alabama Supreme Court has declined to address whether the substantial-factor test applies to proximate causation analysis. See Bobo v. TVA, 2015 WL
3833879, at *19 (N.D. Ala. June 22, 2015) (certifying question, which was later declined). Although the Supreme Court has approvingly cited, in an asbestos case,
a case applying a substantial-factor test, the court expressly did not decide which standard applied. Kruse v. Vanderbilt Minerals, LLC, 189 So. 3d 42, 57-58 (Ala.
2015); see Bobo v. TVA, 855 F.3d 1294, 1309 (11th Cir. 2017).
3
  See Bobo, 2015 WL 3833879, at *19); Kruse, 189 So. 3d at 57-58; see also Bobo, 855 F.3d at 1309.
4
  Ala. Code § 6-2-38(l); Mitchell v. Thornley, 98 So.3d 556, 559 (Ala. Civ. App. 2012).
5
  See Ex parte Liberty Nat’l Life Ins. Co., 825 So. 2d 758, 763 (Ala. 2002) (“Since 1858, causes of action asserted in Alabama courts more than 20 years after they
could have been asserted have been considered to have been extinguished by the rule of repose.”).
6
  See Joseph v. State, 26 P.3d 459, 473 (Alaska 2001) (relationship is relevant to duty analysis, but not required).
7
  Winschel v. Brown, 171 P.3d 142, 148 (Alaska 2007).
8
  See id.
9
  Alaska Stat. § 09.10.070(a).
10
   Alaska Stat. § 09.10.055. However, the statute of repose does not apply if “the personal injury, death, or property damage resulted from . . . a defective product.”
Id. § 09.10.055(b)(1)(E).
11
   Although some relationship is required to support a finding of duty, there need not be a “preexisting relationship[]” between the parties. Quiroz v. ALCOA Inc.,
416 P.3d 824, 829 (Ariz. 2018) (“Unlike duties based on special relationships, duties based on public policy do not necessarily require preexisting relationships.”).
12
   See Thompson v. Better-Bilt Aluminum Prods. Co., Inc., 832 P.2d 203, 207 (Ariz. 1992); cf. Barrett v. Harris, 86 P.3d 954, 961 & n.8 (Ariz. App. 2004) (noting
potential conflict but applying substantial-factor test).

                                                                                   3
13
   See Thompson, 832 P.2d at 207.
14
   Ariz. Rev. Stat. § 12-542; Rowland v. Kellogg Brown & Root, Inc., 115 P.3d 124, 126 (Ariz. App. 2005).
15
   See Fields v. Wyeth, Inc., 613 F. Supp. 2d 1056, 1060 n.1 (W.D. Ark. 2009) (noting, in case where plaintiff sued manufacturers of type of drug plaintiff
consumed but not the particular drugs plaintiff consumed, that “[i]t is doubtful that any duty exists under the present facts and as a matter of Arkansas law”
because duty “arises out of the recognition that relations between individuals may impose upon one a legal obligation for the other”; however, court went on to
decide case based on proximate causation) (citation omitted).
16
   See Boyd v. Reddick, 573 S.W.2d 634, 677-78 (Ark. 1978) (“[T]he trial court properly instructed the jury on the question of intervening proximate cause and that
it was within the province of the jury to determine whether appellee Reddick’s conduct was a substantial factor in producing the damage complained of . . . .”).
17
   See id.
18
   Ark. Code § 16-56-105; Bryan v. City of Cotter, 344 S.W.3d 654, 656 (Ark. 2009).
19
   Kesner v. Superior Court, 384 P.3d 283, 304 (Cal. 2016) (“Although we have held that the existence of a relationship between the plaintiff and the defendant is
one basis for finding liability premised on the conduct of a third party, we have never held that such a relationship is a prerequisite to finding that a defendant had a
duty to prevent injuries due to its own conduct or possessory control.”) (internal citation omitted).
20
   See Mitchell v. Gonzales, 819 P.2d 872, 873 & n.2 (Cal. 1991) (substantial-factor test applies to cause in fact rather than proximate cause analysis).
21
   See id.
22
   Cal. Code Civ. Proc. § 335.1; So v. Shin, 212 Cal. App. 4th 652, 662 (2013).
23
   Westin Operator, LLC v. Groh, 347 P.3d 606, 612 (Colo. 2015) (relationship is relevant to duty analysis, but not required).
24
   See Ekberg v. Greene, 588 P.2d 375, 377 (Colo. 1978) (“Where the circumstances make it likely that defendant’s negligence will result in injuries to others and
where this negligence is a substantial factor in causing the injuries sustained, the requirement of proximate causation is satisfied.”).
25
   Id.
26
   Colo. Rev. Stat. § 13-80-102(1)(a).
27
   “Ten years after a product is first sold for use or consumption, it shall be rebuttably presumed that the product was not defective and that the manufacturer or
seller thereof was not negligent and that all warnings and instructions were proper and adequate.” Colo. Rev. Stat. § 13-21-403(3).
28
   See Neil v. Shiels, Inc., 347 A.2d 102, 107 (Conn. 1974) (“Unless some relationship exists between the person injured and the defendant, by which the latter
owes a duty to the former, there can be no liability for negligence.”); Angiolillo v. Buckmiller, 972 A.2d 312, 322 (Conn. App. 2007) (“There was no relationship
between the . . . defendants and [plaintiff] that would give rise to such a duty.”).
29
   Paige v. St. Andrew’s Roman Catholic Church Corp., 734 A.2d 85, 91 (Conn. 1999).
30
   Id.
31
   Conn. Gen. Stat. § 52-584.
32
   Conn. Gen. Stat. § 52-577a(a) (“No product liability claim [including one based on negligence] . . . may be brought against any party . . . later than ten years
from the date that the party last parted with possession or control of the product.”). But see id. § 52-577c(b) (applying discovery rule to certain claims based on
“exposure to a hazardous chemical substance or mixture or hazardous pollutant released into the environment”).
33
   See Ramsey v. Georgia S. Univ. Advanced Dev. Ctr., 189 A.3d 1255, 1273-74 & nn.92-93 (Del. 2018).
34
   Culver v. Bennett, 588 A.2d 1094, 1098-99 (Del. 1991).
35
   Id.
36
   10 Del. Code § 8119; see Morton v. Sky Nails, 884 A.2d 480, 481 (Del. 2005).
37
   See Sewell v. Racetrac Petrol., Inc., 245 So.3d 822, 825-26 (Fla. 3d DCA 2017) (relationship is relevant to duty analysis, but not required).
38
   See McCain v. Florida Power Corp., 593 So. 2d 500, 503 (Fla. 1992) (“[H]arm is ‘proximate’ in a legal sense if prudent human foresight would lead one to
expect that similar harm is likely to be substantially caused by the specific act or omission in question.”) (emphasis added); see also Guinn v. AstraZeneca
Pharms. LP, 598 F. Supp. 2d 1239, 1246 (M.D. Fla. 2009) (questioning whether substantial-factor test is limited to concurrent-cause cases).
                                                                                   4
39
   See McCain, 593 So. 2d at 503.
40
   Fla. Stat. § 95.11(3)(a).
41
   Fla. Stat. § 95.031(2)(b)(2) (encompassing negligence actions that qualify as products liability actions). But see id. § 95.031(2)(c)-(d) (identifying exceptions to
statute of repose).
42
   See John Crane, Inc. v. Jones, 604 S.E.2d 822, 825 & n.4 (Ga. 2004) (criticizing application of substantial-factor test to proximate cause).
43
   See id.
44
   Ga. Code § 9-3-33; see Harris v. Fulton DeKalb Hosp. Auth., 255 F. Supp. 2d 1347, 1374 (N.D. Ga. 2002).
45
   Ga. Code § 51-1-11(c).
46
   See Bodell Constr. Co. v. Ohio Pac. Tech, Inc., 458 F. Supp. 2d 1153, 1166 (D. Haw. 2006) (granting summary judgment for defendant on plaintiffs’ negligence
claim where “no contract existed between them and there is nothing to suggest any other type of relationship that would impose a duty on [defendant]”); see also
Bailey v. United States, 289 F. Supp. 2d 1197, 1211 (D. Haw. 2003) (“The Hawaii Supreme Court has stated that the existence of a duty is guided by several
principles. First, the existence of a duty depends on whether a relation exists between the parties that the community determines imposes a legal obligation upon
one for the benefit of the other. In other words, the existence of a duty turns on whether the interest of a plaintiff who has suffered invasion is entitled to legal
protection at the expense of a defendant. Second, whether a duty exists is a question of fairness that involves weighing the nature of the risk, the magnitude of the
burden of guarding against the risk, and the public interest in the proposed solution. Third, a court will not impose a new duty ‘without any logical, sound, and
compelling reasons taking into consideration the social and human relationships of our society.’”) (citation omitted).
47
   See Estate of Frey v. Mastroianni, 463 P.3d 1197, 1207, 1210 (Haw. 2020).
48
   See id.
49
   Haw. Rev. Stat. § 657-7; Mansha Consulting LLC v. Alakai, 236 F. Supp. 3d 1267, 1272 (D. Haw. 2017).
50
   Applies when there are multiple possible causes of injury. Garcia v. Windley, 164 P.3d 819, 823 (Idaho 2007); see also Fouche v. Chrysler Motors Corp., 692
P.2d 345, 348-49 (Idaho 1984).
51
   See Garcia, 164 P.3d at 823; Fouche, 692 P.2d at 348-49.
52
   Idaho Code § 5-219(4); Morningstar Holding Corp. v. G2, LLC, 2012 WL 287517, at *11 (D. Idaho Jan. 31, 2012).
53
   Idaho Code § 6-1403(2); see Oats v. Nissan Motor Corp. in U.S.A., 879 P.2d 1095 (Idaho 1994) (applying statute of repose in case alleging negligence, among
other claims).
54
   Nelson v. Aurora Equip. Co., 909 N.E.2d 931, 939 (Ill. App. Ct. 2009) (holding, in take-home asbestos case, that “no duty exists because no relationship
exists”).
55
   In Illinois, proximate cause breaks down into cause in fact and foreseeability, with substantial-factor test applicable only to the former. Donaldson v. Central Ill.
Pub. Serv. Co., 767 N.E.2d 314, 331 (Ill. 2002), abrogated in other part by In re Commitment of Simons, 821 N.E.2d 1184 (Ill. 2004); Rahic v. Satellite Air-Land
Motor Serv., Inc., 24 N.E.3d 315, 321 (Ill. App. 2014).
56
   See Donaldson, 767 N.E.2d at 331.
57
   735 ILCS 5/13-202; Zachman v. Citibank, N.A., 183 F. Supp. 3d 922, 924 (N.D. Ill. 2016).
58
   735 ILCS 5/13-213(b).
59
   Rodriguez v. U.S. Steel Corp., 24 N.E.3d 474, 477 (Ind. App. 2014) (“A duty of reasonable care is not, of course, owed to the world at large, but arises out [of
the] relationship between the parties.”) (citation omitted).
60
   See Huey v. Milligan, 175 N.E.2d 698, 703 (Ind. 1961).
61
   See id.
62
   Ind. Code § 34-20-3-1(b)(1); DuRocher v. Riddell, Inc., 97 F. Supp. 3d 1006, 1029 (S.D. Ind. 2015).
63
   Ind. Code § 34-20-3-1(b)(2).

                                                                                   5
64
   Knake v. King, 492 N.W.2d 416, 417 (Iowa 1992) (“A particular relationship between the actor and victim is not an absolute requirement in establishing a legal
duty or standard of due care, especially when the consequences of a negligent act cause[] harm to another.”).
65
   Thompson v. Kaczinski, 774 N.W.2d 829, 837-39 (Iowa 2009).
66
   See id.
67
   Iowa Code § 614.1(2); see Herbst v. Givaudan Flavors Corp., 2019 WL 6108098, at *5 (N.D. Iowa Aug. 19, 2019).
68
   Iowa Code § 614.1(2A).
69
   See Manley v. Hallbauer, 387 P.3d 185, 188 (Kan. App. 2016) (“In Kansas, courts apply a foreseeability test: A person owes a duty if (1) the plaintiff is a
foreseeable plaintiff and (2) the probability of harm is foreseeable.”).
70
   Burnette v. Eubanks, 425 P.3d 343, 351 (Kan. 2018).
71
   Id.
72
   Kan. Stat. § 60-513(a)(4); see LCL, LLC v. Falen, 390 P.3d 571, 576 (Kan. App. 2017).
73
   Kan. Stat. § 60-3303.
74
   It appears that foreseeability, rather than relationship, is the focus of the duty analysis. See M & T Chem., Inc. v. Westrick, 525 S.W.2d 740, 741 (Ky. App. 1974)
(“Every person owes a duty to every other person to exercise ordinary care in his activities to prevent any foreseeable injury from occurring to such other
person.”). But see Johnson v. S.O.S. Transp., Inc., 926 F.2d 516, 520 (6th Cir. 1991) (“[T]he continued viability of the universal duty concept under Kentucky law
is questionable.”). Nonetheless, the universal-duty rule continues to be cited post-Johnson. See Wilson v. United States, 2014 WL 3866047, at *4 (E.D. Ky. Aug. 6,
2014); Stevenson v. Mohon, 2014 WL 6872169, at *7 (Ky. App. Dec. 5, 2014) (unpublished).
75
   See Gonzalez v. Johnson, 581 S.W.3d 529, 533-34 (Ky. 2019).
76
   See id.
77
   Ky. Rev. Stat. § 413.140(1)(a); Kendall v. Godbey, 537 S.W.3d 326, 335 (Ky. App. 2017).
78
   Ky. Rev. Stat. § 411.310(1) (“In any product liability action, it shall be presumed, until rebutted by a preponderance of the evidence to the contrary, that the
subject product was not defective if the injury, death or property damage occurred either more than five (5) years after the date of sale to the first consumer or
more than eight (8) years after the date of manufacture.”).
79
   See Labarre v. Occidental Chem. Co., 250 So. 3d 932, 938-39 (La. App. 2018) (“Whether a legal duty exists, and the extent of that duty, depends on the facts
and circumstances of the case, and the relationship of the parties.”). But see Chaisson v. Avondale Indus., Inc., 947 So. 2d 171, 181-84 (La. App. 2006) (holding
that employer of worker exposed to asbestos owed duty to worker’s wife).
80
   Sinitiere v. Lavergne, 391 So. 2d 821, 825 (La. 1980).
81
   Id.
82
   La. Civ. Code, art. 3492; Reggio v. E.T.I., 15 So. 3d 951, 956-57 (La. 2008).
83
   A relationship between the parties is at least relevant to the duty analysis, but it is unclear whether it’s necessary. See, e.g., FDIC v. S. Prawer & Co., 829 F.
Supp. 439, 452-53 (D. Me. 1993) (dismissing NIED claim by plaintiff against defendants who interacted with husband’s company, noting that plaintiff “had no
relationship to those parties”); Zemco Indus., Inc. v. FCW Techs., Inc., 2004 WL 237716, at *3 (Me. Super. Ct. Jan. 20, 2004) (rejecting
indemnification/contribution claim based on negligence for lack of duty where there was “no relationship” between plaintiff and defendant).
84
   Cyr v. Adamar Assocs. Ltd. P’ship, 752 A.2d 603, 604 (Me. 2000).
85
   Id.
86
   14 Me. Rev. Stat. § 752; Frontier Commc’ns Corp. v. Barrett Paving Materials, Inc., 631 F. Supp. 2d 110, 115 (D. Me. 2009).
87
   See Kennedy Krieger Inst., Inc. v. Partlow, 191 A.3d 425, 450-51 (Md. 2018) (relationship is relevant to duty analysis, but not required).
88
   In Maryland, proximate cause breaks down into cause in fact and foreseeability, with the substantial-factor test applicable only to the former. See Copsey v.
Park, 160 A.3d 623, 636 (Md. 2017); Eagle-Picher Indus., Inc. v. Balbos, 604 A.2d 445, 459 (Md. 1992).
89
   See Copsey, 160 A.3d at 636); Eagle-Picher Indus., 604 A.2d at 459.
                                                                                  6
90
   Md. Code, Cts. & Jud. Proc. § 5-101; see Ukaegbu v. Select Portfolio Servicing, Inc., 2017 WL 2930465, at *9 (D. Md. July 7, 2017).
91
   See Dhimos v. Cormier, 509 N.E.2d 1199, 1201 (Mass. 1987) (“Absent a relationship, we cannot say that there was a duty of care owed by the defendants to the
plaintiff . . . .”); Miranda v. Anderson, 2006 WL 2006134, at *3 (Mass. Super. Ct. Apr. 6, 2006) (holding that aunt of teen driver who collided with plaintiff’s car
owed plaintiff no duty because “[t]here was no relationship between [the aunt] and the plaintiff”).
92
   Tritsch v. Boston Edison Co., 293 N.E.2d 264, 266-67 (Mass. 1973).
93
   Id.
94
   Mass. Gen. Laws, ch. 260 § 2A; Khatchatourian v. Encompass Ins. Co. of Mass., 935 N.E.2d 777, 780 (Mass. App. 2010).
95
   In re Certified Question from Fourteenth Dist. Court of Appeals of Tex., 740 N.W.2d 206, 212 (Mich. 2007) (“[W]hen there is no relationship between the
parties, no duty can be imposed.”).
96
   Brisboy v. Fibreboard Corp., 418 N.W.2d 650, 653 (Mich. 1988).
97
   Id.
98
   Mich. Comp. Laws § 600.5805; see Schaendorf v. Consumers Energy Co., 739 N.W.2d 402, 404-05 (Mich. App. 2007).
99
   Mich. Comp. Laws § 600.5805(12) (“[F]or a product that has been in use for not less than 10 years, the plaintiff, in proving a prima facie case, must do so
without the benefit of any presumption.”) (footnote omitted).
100
    See Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 937 (8th Cir. 2012) (“Determining whether a duty exists requires an assessment of (1) the
relationship of the parties, and (2) the foreseeability of the risk involved.”); Dunnigan v. Federal Home Loan Mortg. Corp., 184 F. Supp. 3d 726, 739 (D. Minn.
2016) (Freddie Mac owed no duty to plaintiff where “whatever relationship existed between Freddie Mac and [plaintiff] was more attenuated than the relationship
between [plaintiff] and her lenders, and lenders owe no general duty of care to borrowers”).
101
    See Osborne v. Twin Town Bowl, Inc., 749 N.W.2d 367, 372 (Minn. 2008).
102
    See id.
103
    Minn. Stat. § 541.05, subd. 1(5); Lickteig v. Kolar, 782 N.W.2d 810, 815 (Minn. 2010).
104
    Chatman v. Pfizer, Inc., 960 F. Supp. 2d 641, 654 (S.D. Miss. 2013) (“As a general rule, in the context of negligence claims a relationship is not necessary for a
duty to exist.”); se Scafide v. Bazzone, 962 So. 2d 585, 592 (Miss. App. 2006) (“Determining whether a duty is owed is approached by asking ‘whether the
plaintiff’s interests are entitled to legal protection against the defendant’s conduct,’ rather than focusing solely on the level of relationship between parties.”).
105
    See McCorkle v. United Gas Pipe Line Co., 175 So.2d 480, 487 (Miss. 1965).
106
    See id.
107
    Miss. Code § 15-1-49; Alston v. Pope, 112 So. 3d 422, 424 n.3 (Miss. 2013).
108
    Parra v. Building Erection Servs., 982 S.W.2d 278, 283 (Mo. App. 1998) (“The common denominator that must be present is the existence of a relationship
between the plaintiff and defendant that the law recognizes as the basis of a duty of care.”) (citation omitted); accord Nat’l Union Fire Ins. Co. of Pittsburgh, Pa.
v. Raczkowski, 764 F.3d 800, 803 (8th Cir. 2014). But see Groppel Co., Inc. v. U.S. Gypsum Co., 616 S.W.2d 49, 56 (Mo. App. 1981) (“While privity, or the lack
of it, may be a relevant factor to consider when deciding if a duty is owed, we perceive no sound reason why it should be the determinative factor.”).
109
    Nesselrode v. Executive Beechcraft, Inc., 707 S.W.2d 371, 381 (Mo. 1986) (“Under established principles of causation, the proximate cause of an event or
injury need only be a substantial factor or efficient causal agent.”). But see Callahan v. Cardinal Glennon Hosp., 863 S.W.2d 852, 863 (Mo. 1993).
110
    See Nesselrode, 707 S.W.2d at 381.
111
    Mo. Stat. § 516.120; State ex rel. Heart of Am. Council v. McKenzie, 484 S.W.3d 320, 324 (Mo. 2016).
112
    Compare Seal v. Hart, 50 P.3d 522, 528 (Mont. 2002) (“The question of duty is a problem of the relation between individuals which imposes upon one a legal
obligation for the benefit of the other. In other words, in order for [plaintiff] to prevail against [defendant], he had to establish some relationship between the
parties which obliged [defendant] to a particular standard of conduct.”) (internal citation omitted), with Fisher v. Swift Transp. Co., Inc., 181 P.3d 601, 606-07 (“At
the most basic level, we all share the common law duty to exercise the level of care that a reasonable and prudent person would under the same circumstances. . . .

                                                                                  7
In analyzing whether a duty exists, we consider whether the imposition of that duty comports with public policy, and whether the defendant could have foreseen
that his conduct could have resulted in an injury to the plaintiff.”).
113
    In Montana, proximate cause breaks down into cause in fact and foreseeability, with the substantial-factor test applicable only to former. See Gaudreau v.
Clinton Irrigation Dist., 30 P.3d 1070, 1076 (Mont. 2001); Estate of Strever v. Cline, 924 P.2d 666, 672 (Mont. 1996).
114
    See Gaudreau, 30 P.3d at 1076; Estate of Strever, 924 P.2d at 672.
115
    Mont. Code § 27-2-204; Nelson v. Nelson, 50 P.3d 139, 142 (Mont. 2002).
116
    See Erickson v. U-Haul Int’l, Inc., 738 N.W.2d 453, 459-63 (Neb. 2007) (holding that lessor may have owed duty to warn third party despite absence of
relationship; “When determining whether a legal duty exists for actionable negligence, a court considers (1) the magnitude of the risk, (2) the relationship of the
parties, (3) the nature of the attendant risk, (4) the opportunity and ability to exercise care, (5) the foreseeability of the harm, and (6) the policy interest in the
proposed solution”). But see id. at 460 (“The duty of reasonable care generally does not extend to third parties absent other facts establishing a duty. The common
law has traditionally imposed liability only if the defendant bears some special relationship to the potential victim.”) (footnote omitted).
117
    Kudlacek v. Fiat S.p.A., 509 N.W.2d 603, 611-12 (Neb. 1994).
118
    Id.
119
    Neb. Rev. Stat. § 25-207; Keith v. Data Enters., Inc., 925 N.W.2d 723, 732 (Neb. App. 2019).
120
    Neb. Rev. Stat. § 25-224(2). This statute of repose applies only to products manufactured in Nebraska; for products manufactured elsewhere, the applicable
statute of repose is that of the state or country of manufacture, if one exists.
121
    Holcomb v. Georgia Pac., LLC, 289 P.3d 188, 196 (Nev. 2012).
122
    Id.
123
    Nev. Rev. Stat. § 11.190; Garner v. Bank of Am. Corp., 2014 WL 1945142, at *4 (D. Nev. May 13, 2014).
124
    Guitarini v. Macallen Co., 95 A.2d 784, 785 (N.H. 1953) (“The relation of the parties determines whether any duty to use due care is imposed by law upon one
party for the benefit of another. ‘If there is no relationship, there is no duty.’”).
125
    Estate of Joshua T. v. State, 840 A.2d 768, 771 (N.H. 2003).
126
    Id.
127
    N.H. Rev. Stat. § 508:4; Pichowicz v. Watson Ins. Agency, Inc., 768 A.2d 1048, 1049 (N.H. 2001).
128
    See Snyder v. American Ass’n of Blood Banks, 676 A.2d 1036, 1048 (N.J. 1996) (“The absence of a contractual or special relationship is not dispositive.”); see
also Robinson v. Vivirito, 86 A.3d 119, 124 (N.J. 2014) (“Foreseeability is a critical but not dispositive factor in the analysis of whether a duty of care to avoid
harm to a third party is recognized. Foreseeability often subsumes many factors deemed relevant to the recognition of a duty. Those factors include the relationship
between the plaintiff and the alleged negligent party, the nature of the risk, and the ability to alter behavior to avoid injury to another.”) (internal citations omitted).
129
    Brown v. U.S. Stove Co., 484 A.2d 1234, 1243 (N.J. 1984).
130
    Id.
131
    N.J. Stat. § 2A:14-2(a); Kowalsky v. Deutsche Bank Nat’l Trust Co., 2015 WL 5770523, at *5 (D.N.J. Sept. 30, 2015).
132
    See Calkins v. Cox Estates, 792 P.2d 36, 39 (N.M. 1990) (a plaintiff “must show that a relationship existed by which defendant was legally obliged to protect
the interest of plaintiff”).
133
    See id. at 42 n.6.
134
    Id.
135
    N.M. Stat. § 37-1-8; Nowell v. Medtronic Inc., 372 F. Supp. 3d 1166, 1242 (D.N.M. 2019).
136
    In re New York City Asbestos Litig., 840 N.E.2d 115, 119 (N.Y. 2005) (“Generally, such a duty may arise only ‘where there is a relationship either between
defendant and a third-person tortfeasor that encompasses defendant’s actual control of the third person’s actions, or between defendant and plaintiff that requires
defendant to protect plaintiff from the conduct of others.’”) (citation omitted).
137
    New York courts use the term “substantial cause.” Derdiarian v. Felix Contracting Corp., 414 N.E.2d 666, 670 (N.Y. 1980).
                                                                                     8
138
    Id.
139
    N.Y. C.P.L.R. § 214; Zimmerman v. Poly Prep Country Day Sch., 888 F. Supp. 2d 317, 336 (E.D.N.Y. 2012).
140
    See McCants v. National Coll. Ath. Ass’n, 201 F. Supp. 3d 732, 738 (M.D.N.C. 2016) (citing Pinnix v. Toomey, 87 S.E.2d 893, 897 (N.C. 1955)); Durkee v.
C.H. Robinson Worldwide, Inc., 765 F. Supp. 2d 742, 748 (W.D.N.C. 2011) (citing Kientz v. Carlton, 96 S.E.2d 14, 17 (N.C. 1957)).
141
    Brown v. Neal, 197 S.E.2d 505, 509 (N.C. 1973); Gillikin v. Burbage, 139 S.E.2d 753, 759 (N.C. 1965).
142
    See Brown, 197 S.E.2d at 509; Gillikin, 139 S.E.2d at 759.
143
    N.C. Gen. Stat. § 1-52; Birtha v. Stonemor, N.C., LLC, 727 S.E.2d 1, 7 (N.C. App. 2012).
144
    N.C. Gen. Stat. § 1-46.1(1).
145
    See Azure v. Belcourt Pub. Sch. Dist., 681 N.W.2d 816, 820 (N.D. 2004) (“Duty is essentially a question of whether the relationship between the actor and the
injured person gives rise to any legal obligation on the actor’s part for the benefit of the injured person.”); accord Hoff v. Elkhorn Bar, 613 F. Supp. 2d 1146, 1156
(D.N.D. 2009).
146
    See Reagan v. Hi-Speed Checkwigher Co., Inc., 1993 WL 733715, at *4 (D.N.D. Apr. 20, 1993); Andrews v. O’Hearn, 387 N.W.2d 716, 726-27 (N.D. 1986).
147
    See Andrews, 387 N.W.2d at 726-27.
148
    N.D. Cent. Code § 28-01-16; see Kuntz v. Muehler, 603 N.W.2d 43, 47 (N.D. 1999).
149
    See Vadaj v. French, 89 N.E.3d 73, 77 (Ohio App. 2017) (although “‘duty’ is ‘the relationship between the plaintiff and the defendant from which arises an
obligation on the part of the defendant to exercise due care toward the plaintiff,’” “[t]he existence of a duty depends on the foreseeability of the injury.”); see also
Asad v. Continental Airlines, Inc., 328 F. Supp. 2d 772, 782-83 (N.D. Ohio 2004) (“[U]nder Ohio law, a legal duty may be imposed in misfeasance actions if the
resulting injury was foreseeable, but in nonfeasance actions such duties are limited to certain types of relationships.”).
150
    See In re: E. I. Du Pont De Nemours & Co. C-8 Personal Injury Litig., 2016 WL 659112, at *62-64 (S.D. Ohio) (Sargus, C.J.); Pang v. Minch, 559 N.E.2d
1313, 1324 (Ohio 1990) (adopting substantial-factor test when “a plaintiff suffers a single injury as a result of the tortious acts of multiple defendants”).
151
    See In re: E. I. Du Pont De Nemours & Co. C-8 Personal Injury Litig., 2016 WL 659112, at *62-64.
152
    Ohio R.C. § 2305.10; Nadra v. Mbah, 893 N.E.2d 829, 834 (Ohio 2008).
153
    Ohio R.C. § 2305.10(C)(1).
154
    See Smith v. Central Mine Equip. Co., 876 F. Supp. 2d 1261, 1268-69 (W.D. Okla. 2012) (“The contours of this duty, however, depend on the relationship of
the parties and the facts and circumstances of a particular case. The most important consideration in determining whether a defendant owes a duty of care is the
foreseeability of harm to the plaintiff.”) (internal citation omitted); see also Lowery v. Echostar Satellite Corp., 160 P.3d 959, 964 (Okla. 2007) (“We have long
recognized that without regard to the relationship of the parties, a person owes a duty of care to another person whenever the circumstances place the one person in
a position towards the other person such that an ordinary prudent person would recognize that if he or she did not act with ordinary care and skill in regard to the
circumstances, he or she may cause danger of injury to the other person.”).
155
    See Brigance v. Velvet Dove Rest., Inc., 725 P.2d 300, 305 (Okla. 1986) (approvingly citing New Jersey decision applying substantial-factor test without
expressly adopting it); see also Clark v. Penn Square Mall Ltd. P’ship, 2013 WL 599569, at *2 (W.D. Okla. Feb. 13, 2013) (applying substantial-factor test in case
governed by Oklahoma law).
156
    See Brigance, 725 P.2d at 305.
157
    12 Okla. Stat. § 95; Cabinet Sols., L.L.C. v. Kelley, 288 P.3d 254, 256 (Okla. Civ. App. 2012).
158
    See Clement v. Ecolab, Inc., 341 F. Supp. 3d 1205, 1214-14 (D. Or. 2018) (“In the absence of a specific duty created, defined, or limited by a specified status,
relationship or standard of conduct, ‘the issue of liability for harm actually resulting from defendant's conduct properly depends on whether that conduct
unreasonably created a foreseeable risk to a protected interest of the kind of harm that befell the plaintiff.’”) (quoting Fazzolari ex rel. Fazzolari v. Portland Sch.
Dist., 734 P.2d 1326 (Or. 1987)); JH Kelly, LLC v. Quality Plus Servs., Inc., 472 P.3d 280, 286 (Or. App. 2020) (“Negligence in Oregon extends to the limits of
the general principles of foreseeability articulated in Fazzolari . . . .”).
159
    Sworden v. Gross, 409 P.2d 897, 898 (Or. 1966).
                                                                                   9
160
    Id.
161
    Or. Rev. Stat. § 12.110; Torch v. Windsor Surry Co., 2019 WL 6709379, at *7 (D. Or. Dec. 9, 2019).
162
    Or. Rev. Stat. § 30.905(2) (“A product liability civil action for personal injury or property damage must be commenced before the later of: (a) Ten years after
the date on which the product was first purchased for use or consumption; or (b) The expiration of any statute of repose for an equivalent civil action in the state in
which the product was manufactured, or, if the product was manufactured in a foreign country, the expiration of any statute of repose for an equivalent civil action
in the state into which the product was imported.”).
163
    Althaus ex rel. Althaus v. Cohen, 756 A.2d 1166, 1169 (Pa. 2000) (relationship is relevant to duty analysis, but not required).
164
    Rost v. Ford Motor Co., 151 A.3d 1032, 1049 (Pa. 2016).
165
    Id.
166
    42 Pa. Cons. Stat. § 5524(2).
167
    Oliver v. Narragansett Bay Ins. Co., 205 A.3d 445, 453 (R.I. 2019) (relationship is relevant to duty analysis, but not required).
168
    See Wells v. Uvex Winter Optical, Inc., 635 A.2d 1188, 1191 (R.I. 1994).
169
    See id.
170
    R.I. Gen. Laws § 9-1-14; McNulty v. Chip, 116 A.3d 173, 180 n.7 (R.I. 2015).
171
    McCullough v. Goodrich & Pennington Mortg. Fund, Inc., 644 S.E.2d 43, 47 (S.C. 2007) (“In order for liability to attach based on a theory of negligence, the
parties must have a relationship recognized by law as providing the foundation for a duty to prevent an injury.”); Andrade v. Johnson, 588 S.E.2d 588, 592 (S.C.
2003) (same).
172
    See Anderson v. United States, 2015 WL 9918406, at *17-20 (D.S.C. Oct. 9, 2015) (applying substantial-factor test to negligence claim governed by South
Carolina claim); Little v. Brown & Williamson Tobacco Corp., 243 F. Supp. 2d 480, 498-99 (D.S.C. 2001) (applying substantial-factor test to product liability
claim under South Carolina law); see also Wallace v. Milliken & Co., 389 S.E.2d 448, 450 (S.C. App. 1990) (approvingly citing Restatement (Second) of Torts’
substantial-factor test in non-negligence proximate-cause analysis).
173
    S.C. Code § 15-3-530; Cline v. J.E. Faulkner Homes, Inc., 597 S.E.2d 27, 29 (S.C. App. 2004).
174
    Johnson v. Hayman & Assocs., Inc., 867 N.W.2d 698, 702 (S.D. 2015) (“[T]he lack of a relationship between the parties is not necessarily fatal to the duty
determination.”).
175
    Mulder v. Tague, 186 N.W.2d 884, 887 (S.D. 1971).
176
    Id.
177
    S.D. Codified Laws § 15-2-12.2.
178
    Satterfield v. Breeding Insulation Co., 266 S.W.3d 347, 362-64 (Tenn. 2008).
179
    McClenahan v. Cooley, 806 S.W.2d 767, 775 (Tenn. 1991).
180
    Id.
181
    Tenn. Code § 28-3-104; see Woody v. Kelley, 2020 WL 6568866, at *3 (W.D. Tenn. Nov. 9, 2020).
182
    Tenn. Code § 29-28-103(a).
183
    See West Houston Airport, Inc. v. Millennium Ins. Agency, Inc., 349 S.W.3d 748, 753-54 (Tex. App. 2011) (“[T]he nature of the relationship between the
plaintiff and defendant is a significant consideration in determining the existence of a duty of care,” but “foreseeability of harm is the principal factor to consider
when determining whether a party owes a duty”); accord Texas Home Mgmt., Inc. v. Peavy, 89 S.W.3d 30, 33-34 (Tex. 2002).
184
    In Texas, proximate cause breaks down into cause in fact and foreseeability, with the substantial-factor test applicable only to the former. See McClure v. Allied
Stores of Tex., Inc., 608 S.W.2d 901, 903 (Tex. 1980).
185
    See id.
186
    Tex. Civ. Prac. & Rem. Code § 16.003; JPMorgan Chase Bank, N.A. v. Professional Pharmacy II, 508 S.W.3d 391, 414 (Tex. App. 2014).
187
    Tex. Civ. Prac. & Rem. Code § 16.012(c).
                                                                                  10
188
    See B.R. ex rel. Jeffs v. West, 275 P.3d 228, 230 (Utah 2012) (“[T]he legal-relationship factor is typically a ‘plus’ factor—used to impose a duty where one
would otherwise not exist, such as where the act complained of is merely an omission.”); see also Pyper v. Reil, 437 P.3d 493, 498-99 (Utah App. 2018) (“Courts
determine the existence of a duty as a matter of law, which depends on “the legal relationship between the parties, the foreseeability of injury, the likelihood of
injury, public policy as to which party can best bear the loss occasioned by the injury, and other general policy considerations.”) (internal citation omitted).
189
    See McCorvey v. Utah State Dep’t of Transp., 868 P.2d 41, 45 (Utah 1993).
190
    See id.
191
    Utah Code § 78B-6-706; see Mecham v. C.R. Bard, Inc., 2020 WL 2768997, at *3 (D. Utah May 27, 2020).
192
    See Long Trail House Condo. Ass’n v. Engelberth Constr., Inc., 59 A.3d 752, 757 (Vt. 2012) (relationship is relevant to duty analysis, but not required).
193
    See Wilkins v. Lamoille Cty. Mental Health Servs., Inc., 898 A.2d 245, 251 (Vt. 2005) (“[W]e have occasionally employed the phrase ‘substantial factor’ in
referring to proximate cause . . . but we have never abandoned the but-for test of causation or suggested that ‘substantial factor’ represents anything other than an
equivalent formulation of the but-for test.”). But see Hamblin v. United States, 327 F. Supp. 2d 315, 324 (D. Vt. 2004).
194
    See Wilkins, 898 A.2d at 251.
195
    12 Vt. Stat. § 512; see Soutiere v. Betzdearborn, Inc., 189 F. Supp. 2d 183, 189 (D. Vt. 2002).
196
    Quisenberry v. Huntington Ingalls Inc., 818 S.E.2d 805, 808 (Va. 2018) (holding that it “is not dispositive as to the existence of a duty” that the parties are
“strangers under the law”).
197
    In an old case, the Virginia Supreme Court of Appeals cited the original Restatement’s discussion of the substantial-factor test regarding proximate causation
with some approval. Spence v. American Oil Co., 197 S.E. 468, 474 (Va. 1938).
198
    See id.
199
    Va. Code § 8.01-243; Laws v. McIlroy, 724 S.E.2d 699, 702 (Va. 2012).
200
    The parties’ relationship is relevant to duty determination, but it’s not clear whether it’s required. See Squires v. McLaughlin, 265 P.2d 265, 269 (Wash. 1953)
(“The duty which one person owes to another depends in part on the relationship existing between them.”); Christensen v. Weyerhaeuser Timber Co., 133 P.2d
797, 800 (Wash. 1943) (“In determining the question of what its duties were, so far as the deceased was concerned, the legal relationship between the parties must
be considered.”).
201
    However, the test applies only in “a narrow class of cases.” Dunnington v. Virginia Mason Med. Ctr., 389 P.3d 498, 501-02 (Wash. 2017).
202
    See id.
203
    Both general statute (Wash. Rev. Code § 4.16.080) and product liability statute (id. § 7.72.060) are 3 years, and it’s unclear which one applies. See Green v.
A.P.C. (Am. Pharm. Co.), 960 P.2d 912, 915 (Wash. 1998).
204
    Wash. Rev. Code § 7.72.060(2).
205
    See Aikens v. Debow, 541 S.E.2d 576, 581 (W. Va. 2000) (“The ultimate test of the existence of a duty to use care is found in the foreseeability that harm may
result if it is not exercised.”) (citation omitted).
206
    See Ward v. West, 445 S.E.2d 753, 756 (W. Va. 1994) (approvingly citing decisions applying substantial-factor tests in negligence case); Thornton v. CAMC,
Etc., 305 S.E.2d 316, 324-25 (W. Va. 1983) (adopting substantial-factor test for malpractice actions alleging increased risk of injury).
207
    See Ward, 445 S.E.2d at 756; Thornton, 305 S.E.2d at 324-25.
208
    W. Va. Code § 55-2-12; Richards v. Walker, 813 S.E.2d 923, 927 n.8 (W. Va. 2018).
209
    Milwaukee & Suburban Transport Corp. v. Royal Transit Co., 139 N.W.2d 595, 599 (Wis. 1966).
210
    Id.
211
    Wis. Stat. § 893.54; Ledford v. Baenen, 2018 WL 1709411, at *3 (E.D. Wis. Apr. 9, 2018).
212
    See Rice v. Collins Commc’n, Inc., 236 P.3d 1009, 1014-15 (Wyo. 2010) (relationship is relevant to duty analysis, but not required).
213
    Lucero v. Holbrook, 288 P.3d 1228, 1234 (Wyo. 2012) (“In order to qualify as a legal cause, the conduct must be a substantial factor in bringing about the
plaintiff’s injuries.”).
                                                                                 11
214
    Id.
215
    Wyo. Stat. § 1-3-105; Tolman v. Stryker Corp., 926 F. Supp. 2d 1255, 1259 (D. Wyo. 2013).
216
    Presley v. Commercial Moving & Rigging, Inc., 25 A.3d 873, 888 (D.C. 2011) (“[A] determination of whether a duty exists is the result of a variety of
considerations and not solely the relationship between the parties.”) (citation omitted).
217
    See Alliegro v. ACandS, Inc., 691 A.2d 102, 106 n.11 (D.C. 1997).
218
    See id.
219
    D.C. Stat. § 12-301(8); Patteson v. AstraZeneca, LP, 876 F. Supp. 2d 27, 37 (D.D.C. 2012).
220
    See Fenwick v. Watabe Guam, Inc., 2009 WL 126628, at *4 (Guam Jan. 21, 2009).
221
    See id.
222
    7 Guam Code § 11306.
223
    7 CMC § 2503; see Flores v. First Hawaiian Bank, 2013 WL 12188155, at *8 (D.N. Mar. I. Nov. 8, 2013).
224
    Relationship appears to be sufficient, but not necessary, to establish a duty. See Sanchez v. Seguros Triple S, Inc., 687 F. Supp. 2d 6, 9 (D.P.R. 2010) (“Puerto
Rico law dictates a duty to act arises: (1) by a statute, regulation, ordinance, bylaw or contract; (2) as the result of a special relationship between the parties that has
arisen through custom; or (3) as the result of a traditionally recognized duty of care particular to the situation.”); Albertorio-Santiago v. Reliable Fin. Servs., 612 F.
Supp. 2d 159, 169 (D.P.R. 2009) (“Under Puerto Rico law, a legal duty arises in one of three ways: (1) by a statute, regulation, ordinance, bylaw, or contract; (2)
as the result of a special relationship between the parties that has arisen through custom; or (3) as the result of a traditionally recognized duty of care particular to
the situation.”).
225
    31 Laws of P.R. § 5298.
226
    See Molloy v. Independence Blue Cross, 56 V.I. 155, 180 n.6 (2012).
227
    See id.
228
    5 V.I. Code § 31; Jacobs v. Hilton Worldwide Holdings, Inc., 2020 WL 5579825, at *7 (D.V.I. Sept. 17, 2020).




                                                                                    12
                                                                    Defendants’ Appendix C
                                                                    Variation in Battery Law*

                                            Elements                            Heightened         Offensiveness Or            Highest      Statute of     Statute of
                                                                                  Intent          Physical Impairment          Court       Limitations      Repose
    Alabama           “(1) the defendant touched the plaintiff; (2) the        No.2             No physical impairment        Yes.4        6 years.5       N/A
                      defendant intended to touch the plaintiff; and (3) the                    required and chemical
                      touching was conducted in a harmful or offensive                          exposure may be sufficient
                      manner.”1                                                                 for offensive contact.3
    Alaska            “A person commits the tort of battery when the actor     Yes.7            Unclear.8                     Partial.9    2 years.10      10 years.11
                      intends to cause harmful or offensive contact with
                      another; one need not intend injury but must intend
                      to cause contact.”6
    Arizona           “[A] battery claim requires proof that the defendant     Yes.13           No physical impairment        Partial.15   2 years.16      N/A
                      intended to cause harmful or offensive contact with                       required.14
                      the plaintiff.”12
    Arkansas          Battery requires a showing that the actor “intended to   Yes.18           Unclear.19                    Partial.20   1 year.21       N/A
                      cause harmful or offensive contact with [another] or
                      acted with the intent to create the apprehension of
                      some harmful or offensive contact and that this
                      contact resulted in and caused damages.”17
    California        “(1) defendant touched plaintiff, or caused plaintiff to Yes.23           No physical impairment        No.          2 years.26      N/A
                      be touched, with the intent to harm or offend                             required,24 and chemical
                      plaintiff; (2) plaintiff did not consent to the touching;                 exposure may be sufficient
                      (3) plaintiff was harmed or offended by defendant’s                       for offensive contact.25
                      conduct; and (4) a reasonable person in plaintiff’s
                      position would have been offended by the
                      touching.”22
    Colorado          Action intended to cause a harmful or offensive          Yes.28           No physical impairment        Yes.30       2 years.31      N/A
                      contact with another, and resulting harmful or                            required.29
                      offensive contact.27




*
  The analysis of state law in this document is preliminary and illustrative and should not be understood to represent the positions that Defendants will take on state
law questions in this or any other case based a complete analysis of state law and the facts of particular claims.
                                                                                   1
                                     Elements                            Heightened         Offensiveness Or           Highest       Statute of   Statute of
                                                                           Intent          Physical Impairment         Court        Limitations    Repose
Connecticut   “An actor is subject to liability to another for battery   No—reduced      Unclear whether physical      Partial.36   3 years.37    N/A
              if (a) he acts intending to cause a harmful or             threshold for   impairment required34 or
              offensive contact with the person of the other or a        intent          whether chemical
              third person, or an imminent apprehension of such a        permitting      exposure may be sufficient
              contact, and (b) a harmful contact with the person of      recklessness    for a harmful contact.35
              the other directly or indirectly results.”32               or
                                                                         negligence.33
Delaware      “[B]attery is the intentional, unpermitted contact         No.39           No physical impairment        Yes.41       2 years.42    N/A
              upon the person of another which is harmful or                             required.40 Unclear
              offensive.”38                                                              whether chemical
                                                                                         exposure may be sufficient
                                                                                         for offensive contact.
Florida       “Battery consists of the infliction of a harmful or        No.44           No physical impairment        Partial.46   4 years.47    N/A
              offensive contact upon another with the intent to                          required.45
              cause such contact or the apprehension that such
              contact is imminent.”43
Georgia       “[A]ny unlawful touching is a physical injury to the       Uncertain.      No physical impairment        No.          2 years.51    N/A
              person and is actionable. Generally speaking, an                           required,49 and exposure to
              ‘unlawful’ touching is one which is ‘offensive,’ and                       particulate matter may be
              an ‘offensive’ touching is one which proceeds from                         sufficient for offensive
              anger, rudeness, or lust.”48                                               contact.50
Hawaii        “[A] defendant causes battery when he or she               No.53           Chemical exposure             No.          2 years.55    N/A
              intentionally causes bodily contact to the plaintiff in                    sufficient for offensive
              a way not justified by the plaintiff’s apparent wishes                     contact.54
              or by a privilege, and the contact is in fact harmful or
              against the plaintiff’s will.”52
Idaho         Battery “requires intentional bodily contact which is      No.57           No physical impairment        Yes.59       2 years.60    N/A
              either harmful or offensive.”56                                            required.58
Illinois      “A battery is defined as the unauthorized touching of      Yes.62          Chemical exposure             No.          2 years.64    N/A
              the person of another” and requiring an affirmative                        sufficient for offensive
              act intended to cause an unpermitted contact.61                            contact.63




                                                                            2
                                   Elements                             Heightened      Offensiveness Or        Highest       Statute of   Statute of
                                                                          Intent       Physical Impairment      Court        Limitations    Repose
Indiana     “[B]attery requires a ‘harmful or offensive contact         Yes.66       Chemical exposure          Partial.68   2 years.69    N/A
            with a person, resulting from an act intended to cause                   probably sufficient for
            the plaintiff or a third person to suffer such a contact,                offensive contact.67
            or apprehension that such a contact is imminent.’”65
Iowa        “An actor is subject to liability to another for battery    Uncertain.   No physical impairment     Partial.72   2 years.73    N/A
            if a. he acts intending to cause a harmful or offensive                  required.71
            contact with the person of the other or a third person,
            or an imminent apprehension of such a contact, and
            b. an offensive contact with the person of the other
            directly or indirectly results.”70
Kansas      “Battery is defined as the unprivileged touching or         Yes.75       No physical impairment     Yes.77       1 year.78     10 years.79
            striking of one person by another, done with the                         required.76
            intent of bringing about either a contact or an
            apprehension of contact, that is harmful or
            offensive.”74
Kentucky    “[A] battery is any unlawful touching of the person         No.81        Exposure to particulate    No.          1 year.83     N/A
            of another, either by the aggressor, or by any                           matter sufficient for
            substance set in motion by him or her.”80                                offensive contact.82
Louisiana   “A harmful or offensive contact with a person,              No.85        Chemical exposure          Yes.87       1 year.88     N/A
            resulting from an act intended to cause the plaintiff to                 sufficient for offensive
            suffer such a contact.”84                                                contact.86
Maine       “[A]n unlawful touching of the person of another,           No.90        Likely no physical         Partial.92   6 years.93    N/A
            unpermitted and unprivileged, done with the                              impairment required.91
            intention of bringing about a harmful or offensive
            contact.”89
Maryland    “[T]he tort of battery requires intent by the actor ‘to     Yes.95       Chemical exposure          No.          3 years.97    N/A
            bring about a harmful or offensive contact.... [It is]                   probably sufficient for
            confined to intentional invasions of the interests in                    offensive contact.96
            freedom from harmful or offensive contact.’”94




                                                                           3
                                       Elements                            Heightened      Offensiveness Or           Highest        Statute of   Statute of
                                                                             Intent       Physical Impairment         Court         Limitations    Repose
Massachusetts   “An actor is subject to liability to another for battery   No.99        Unclear, but exposure to      Partial.101   3 years.102   N/A
                if [a] he acts intending to cause a harmful or                          particulate matter may not
                offensive contact with the person of the other or a                     be sufficient for offensive
                third person, or an imminent apprehension of such a                     contact.100
                contact, and [b] a harmful contact with the person of
                the other directly or indirectly results.”98
Michigan        “[T]he wilful and harmful or offensive touching of         No.104       Chemical or particulate       No.           2 years.106   N/A
                another person which results from an act intended to                    matter exposure sufficient
                cause such a contact.”103                                               for offensive contact.105
Minnesota       “A battery is defined as an intentional unpermitted        No.108       Chemical exposure             Partial.110   2 years.111   N/A
                offensive contact with another.”107                                     probably sufficient for
                                                                                        offensive contact.109
Mississippi     “[A]n assault occurs when a person (1) acts intending      Yes.113      Chemical exposure             Yes.115       1 year.116    N/A
                to cause a harmful or offensive contact with the                        sufficient for offensive
                person of the other or a third person, or an imminent                   contact.114
                apprehension of such contact, and (2) the other
                person is thereby put in such imminent
                apprehension.... A battery goes one step beyond an
                assault in that a harmful contact actually occurs.”112
Missouri        “To recover damages for a battery, the plaintiff must      Uncertain.   No physical impairment        No.           2 years.119   N/A
                plead and prove an intended, offensive bodily contact                   required.118
                with another person.”117
Montana         “An actor is subject to liability to another for battery   Uncertain.   No physical impairment        Partial.122   2 years.123   N/A
                if (a) he acts intending to cause a harmful or                          required.121
                offensive contact with the person of the other or a
                third person, or an imminent apprehension of such a
                contact, and (b) a harmful contact with the person of
                the other directly or indirectly results.”120
Nebraska        “Battery is an intentional tort which includes             Probably     Chemical exposure             No.           4 years.127   N/A
                physical contact with another without consent or           not.125      probably sufficient for
                justification.”124                                                      offensive contact.126
Nevada          “A battery is an intentional and offensive touching of     No.129       Uncertain.                    No.           2 years.130   N/A
                a person who has not consented to the touching.”128


                                                                              4
                                        Elements                           Heightened          Offensiveness Or           Highest    Statute of   Statute of
                                                                             Intent           Physical Impairment         Court     Limitations    Repose
New Hampshire    “A defendant may be held liable for battery if (a) he     Uncertain.132    Uncertain.                    No.       3 years.133   N/A
                 acts intending to cause a harmful or offensive contact
                 with the person of the other or a third person, or
                 imminent apprehension of such a contact, and (b) a
                 harmful contact with the person of the other directly
                 or indirectly results.”131
New Jersey       “Common-law battery is an intentional tort involving      Yes.135          Chemical exposure             No.       2 years.137   N/A
                 the harmful or offensive touching of plaintiff’s                           sufficient for offensive
                 person without his consent.”134                                            contact.136
New Mexico       “A tortfeasor is liable for battery if (1) he acts        No.139           No physical impairment        No.       3 years.141   N/A
                 intending to cause a harmful or offensive contact                          required.140
                 with the person of the other or a third person, or an
                 imminent apprehension of such a contact, and (2) an
                 offensive contact with the person of the other directly
                 or indirectly results.”138
New York         “To establish a battery … it need only be shown that      Unclear.143      Exposure to emissions         No.       1 year.145    N/A
                 the defendant made bodily contact with the plaintiff                       probably sufficient for
                 and that the contact was either offensive in nature or                     offensive contact.144
                 without his or her consent.”142
North Carolina   “An assault is an offer to show violence to another       No—reduced       Physical impairment           No.       3 years.149   10
                 without striking him, and a battery is the carrying of    threshold for    required for battery claims                           years.150
                 the threat into effect by the infliction of a blow.’146   intent           based on exposure to
                                                                           permitting       smoke.148
                                                                           recklessness
                                                                           or gross
                                                                           negligence.147



North Dakota     “(1) An actor is subject to liability to another for      Unclear.         No physical impairment        No.       2 years.153   N/A
                 battery if (a) he acts intending to cause a harmful or                     required.152
                 offensive contact with the person of the other or a
                 third person, or an imminent apprehension of such a
                 contact, and (b) an offensive contact with the person
                 of the other directly or indirectly results.”151


                                                                              5
                                        Elements                            Heightened         Offensiveness Or          Highest        Statute of   Statute of
                                                                              Intent          Physical Impairment        Court         Limitations    Repose
Ohio             “For a complaint to sound in battery, the essence of       No.155          Chemical or particulate      No.           1 year.157    N/A
                 the act complained of must be an ‘intentional,                             matter exposure sufficient
                 offensive touching.’”154                                                   for offensive contact.156
Oklahoma         “An actor is subject to liability to another for battery   Yes.159         No physical impairment       Yes.161       2 years.162   N/A
                 if (a) he acts intending to cause a harmful or                             required.160
                 offensive contact with the person of the other or a
                 third person, or an imminent apprehension of such a
                 contact, and (b) a harmful contact with the person of
                 the other directly or indirectly results.”158
Oregon           “To constitute liability for a battery, the conduct        Yes.164         No physical impairment       Partial.166   2 years.167   N/A
                 which brings about the harm must be an act of                              required, and chemical
                 volition on the actor’s part, and the actor must have                      exposure probably
                 intended to bring about a harmful or offensive                             sufficient for offensive
                 contact or put the other party in apprehension                             contact.165
                 thereof.”163
Pennsylvania     “[A] harmful or offensive contact with a person,           No.169          Chemical or particulate      No.           2 years.171   N/A
                 resulting from an act intended to cause the plaintiff                      matter exposure sufficient
                 or a third person to suffer such a contact, or                             for offensive contact.170
                 apprehension that such a contact is imminent.”168
Rhode Island     “[A]n act that was intended to cause, and does cause,      No.173          No physical impairment       Yes.175       3 years.176   N/A
                 an offensive contact with or unconsented touching of                       required.174
                 or trauma upon the body of another, thereby
                 generally resulting in the consummation of the
                 assault.”172
South Carolina   “[A] battery is the unlawful touching or striking of       No—reduced      No physical impairment       Yes.180       3 years.181   N/A
                 another by the aggressor himself or by any substance       threshold for   required.179
                 put in motion by him, done with the intention of           intent.178
                 bringing about a harmful or offensive contact which
                 is not legally consented to by the other, and not
                 otherwise privileged.”177
South Dakota     “[A]ny willful and unlawful use of force or violence       No.183          Unclear.                     Partial.184   2 years.185   N/A
                 upon the person of another.”182




                                                                               6
                                       Elements                             Heightened       Offensiveness Or           Highest        Statute of   Statute of
                                                                              Intent        Physical Impairment         Court         Limitations    Repose
Tennessee       “A battery necessarily requires an unpermitted              Unclear.      No physical impairment        No.           1 year.188    N/A
                touching of the plaintiff by the defendant or by some                     required.187
                object set in motion by the defendant.”186
Texas           “A person commits a battery if he intentionally or          Yes.190       No physical impairment        Yes.193       2 years.194   N/A
                knowingly causes physical contact with another                            required.191 Chemical
                when he knows or should reasonably believe the                            exposure probably
                other person will regard the contact as offensive or                      insufficient for offensive
                provocative.”189                                                          contact.192
Utah            An actor will be liable for battery if: “(a) he acts        No.196        No physical impairment        Yes.198       4 years.199   N/A
                intending to cause a harmful or offensive contact                         required.197
                with the person of the other or a third person, or an
                imminent apprehension of such a contact, and (b) a
                harmful contact with the person of the other directly
                or indirectly results.”195
Vermont         Battery “is an intentional act that results in harmful      Unclear.201   Unclear.202                   No.           3 years.203   N/A
                contact with another.”200
Virginia        “The tort of battery is an unwanted touching which is       Yes.205       No physical impairment        No.           2 years.207   N/A
                neither consented to, excused, nor justified.”204                         required. Chemical
                                                                                          exposure probably
                                                                                          sufficient for offensive
                                                                                          contact.206
Washington      “A battery is [a] harmful or offensive contact with a       No.209        No physical impairment        Partial.211   2 years.212   N/A
                person, resulting from an act intended to cause the                       required.210
                plaintiff or a third person to suffer such a contact.”208
West Virginia   “An actor is subject to liability to another for battery    No.214        No physical impairment        Partial.216   2 years.217   N/A
                if (a) he acts intending to cause a harmful or                            required. Chemical
                offensive contact with the person of the other or a                       exposure not sufficient for
                third person, or an imminent apprehension of such a                       offensive contact.215
                contact, and (b) a harmful contact with the person of
                the other directly or indirectly results.”213




                                                                               7
                                             Elements                             Heightened         Offensiveness Or             Highest      Statute of     Statute of
                                                                                    Intent          Physical Impairment           Court       Limitations      Repose
    Wisconsin         “A battery is the intentional, unprivileged, harmful or    Probably         No physical impairment         No.          3 years.222     N/A
                      offensive touching of a person by another.”218             not.219          required.220 Chemical
                                                                                                  exposure probably
                                                                                                  sufficient for offensive
                                                                                                  contact.221
    Wyoming           “(1) An actor is subject to liability to another for       Unclear.         Unclear.                       No.          1 year.224      N/A
                      battery if (a) he acts intending to cause a harmful or
                      offensive contact with the person of the other or a
                      third person, or an imminent apprehension of such a
                      contact, and (b) an offensive contact with the person
                      of the other directly or indirectly results.”223



1
  West Morgan-East Lawrence Water and Sewer Authority v. 3M Co., 208 F. Supp. 3d 1227, 1236 (N.D. Ala. 2016) (citing Ex parte Atmore Community Hosp.,
719 So.2d 1190, 1193 (Ala. 1998)).
2
  Id. at 1236-1237 (“A plaintiff can establish ‘intent’ by showing that the defendant ‘desires or is substantially certain of the injury to result from his or her act.’”)
(quoting Ex parte Capstone Bldg. Corp., 96 So.3d 77, 96 (Ala. 2012) and finding that alleged awareness of release of PFOA and PFOS into water supply sufficed
to allege intent by providing “a reasonable inference” that discharge was made with a substantial certainty that water would be used for drinking, without need to
identify a specific intent to harm a particular individual).
3
  Id. at 1236 (citing Harper v. Winston Co., 892 So.2d 346, 353 (Ala. 2004)).
4
  Ex parte Capstone Bldg. Corp., 96 So.3d 77, 96 (Ala. 2012); Harper v. Winston Co., 892 So.2d 346, 353 (Ala. 2004).
5
  Ala. Code § 6-2-34(1).
6
  DeNardo v. Corneloup, 163 P.3d 956, 960 (Alaska 2007).
7
  Id. (although noting it suffices for intent under Alaska law to intend to cause contact and is not necessary to intend to cause harm, the Alaska Supreme Court
refused to deem general diffusion of smoke into plaintiff’s apartment “intentional” without allegation of “deliberate” contact with the plaintiff).
8
  Id. (finding no battery, the court did not decide whether smoke was sufficient for offensive contact or whether physical harm was required).
9
  Id.
10
   Alaska Stat. Ann. § 09.10.070(a).
11
   Alaska Stat. Ann. § 09.10.055.
12
   Ryan v. Napier, 425 P.3d 230, 235 (Ariz. 2018).
13
   Id. (“[A] battery claim requires proof that the defendant intended to cause harmful or offensive contact with the plaintiff”) (citation omitted).
14
   Johnson v. Pankratz, 2 P.3d 621, 624 (Ariz. Ct. App. 2000) (“With an intentional tort such as battery, ‘physical injury need not be sustained’”) (quoting Skousen
v. Nidy, 367 P.2d 248, 250 (Ariz. 1961)).
15
   Ryan, 425 P.3d 230.
16
   Ariz. Rev. Stat. Ann. § 12-542(1).
17
   Haley v. Elkins, 576 S.W.3d 111, 116 (Ark. Ct. App. 2019).

                                                                                    8
18
   Id.; Mann v. Pierce, 505 S.W.3d 150, 154 (Ark. 2016) (battery requires showing the actor “acted with the intent to cause harmful contact … and did so”).
19
   Arkansas courts do not appear to have addressed whether the “damages” caused by the contact must include physical injury; the Arkansas Supreme Court’s
statement that the actor must have “acted with the intent to cause harmful contact … and did so,” Mann, 505 S.W.3d 150, 154 (emphasis added) may suggest a
requirement of physical harm, but may be specific to the facts of the case at bar.
20
   Mann, 505 S.W.3d 150.
21
   Ark. Code Ann. § 16-56-104.
22
   So v. Shin, 212 Cal. App. 4th 652, 659 (3d Dist. 2013).
23
   Id. (requiring not just the intent to cause the contact but the intent to harm or offend the plaintiff); see also Barth v. Firestone Tire and Rubber Co., 673 F. Supp.
1466, 1475 (N.D. Cal. 1987) (defendant’s alleged intentional mislabeling of containers of toxic substances and requirement that employees work with them do not
constitute willful physical assault or battery because the acts were not undertaken “for the purpose of injuring the employee[s].”)
24
   So v. Shin, 212 Cal. App. 4th at 659 (only issue before the court where an offensive touching was alleged was plaintiff’s consent).
25
   Barth v. Firestone Tire and Rubber Co., 673 F. Supp. 1466 (N.D. Cal. 1987).
26
   Cal. Code Civ. P. § 335.1.
27
   White v. Muniz, 999 P.2d 814, 816 (Colo. 2000) (adopting Restatement (Second) of Torts definition).
28
   Id. at 819 (“With regard to the intent element of the intentional torts of assault and battery, we hold that … a plaintiff must prove that the actor desired to cause
offensive or harmful consequences by his act,” and not merely to cause a contact that happened to be offensive or harmful).
29
   Whitley v. Andersen, 551 P.2d 1083, 1085 (Colo. Ct. App. 1976) (“One who intentionally inflicts upon another an offensive, although non-harmful, bodily
contact, is liable therefor even though the act committed was not done with the intent to cause actual physical harm.”)
30
   White, 999 P.2d 814.
31
   Colo. Rev. Stat. Ann. § 13-80-102.
32
   Maselli v. Regional Sch. Dist. No. 10, 235 A.3d 599, 660 (Conn. Ct. App. 2020).
33
   Id. “[A]n actionable assault and battery may be one committed wilfully or voluntarily, and therefore intentionally; one done under circumstances showing a
reckless disregard of consequences; or one committed negligently.”) (quoting Markey v. Santangelo, 195 Conn. 76, 78, 485 A.2d 1305 (1985)) (“Intentional
conduct is, therefore, not always required for assault and battery”).
34
   The elements of battery defined by Connecticut courts require an intent to cause either a “harmful or offensive contact” but require that a “harmful contact”
results. It is not clear whether the exclusion of “offensive contact” from the resulting harm implies that a physical injury must result or whether other harm may
include non-physical harms that extend beyond offense.
35
   Vernon Village, Inc. v. Gottier, 755 F. Supp. 1142, 1156 (D. Conn. 1990) (finding no intent, and therefore no battery, for presence of contaminants in drinking
water without deciding whether presence of contaminants “could be characterized as a ‘harmful contact’”).
36
   Markey, 485 A.2d 1305.
37
   Conn. Gen. Stat. Ann. § 52-577.
38
   Hunt ex rel. DeSombre v. State, Dep’t of Safety and Homeland Sec., Div. of Del. State Police, 69 A.3d 360 (Del. 2013).
39
   Id. (“The intent necessary for battery is the intent to make contact with the person, not the intent to cause harm.”)
40
   Brzoska v. Olson, 668 A.2d 1355, 1360 (Del. 1995) (“[T]he contact need not be harmful[;] it is sufficient if the contact offends the person’s integrity,” and a
person need not know about the offensive nature of the contact until after the event).
41
   Id.
42
   Del. Code Ann. Tit. 10, § 8119.
43
   Quilling v. Price, 894 So. 2d 1061, 1063 (Fla. Dist. Ct. App. 2005).
44
   Long v. Baker, 37 F. Supp. 3d 1243, 1252 n.8 (M.D. Fla. 2014) (the intent required for battery “is not necessarily a hostile intent, or a desire to do harm. Where a
reasonable man would believe that a particular result was substantially certain to follow, he will be held in the eyes of the law as though he had intended it....
                                                                                   9
However, the knowledge and appreciation of a risk, short of substantial certainty, is not the equivalent of intent.”) (quoting Spivey v. Battaglia, 258 So. 2d 815,
816-817 (Fla. 1972)).
45
   Paul v. Holbrook, 696 So. 2d 1311, 1312 (Fla. Dist. Ct. App. 1997) (following Prosser on Torts in noting that “the defendant is liable not only for contact which
do actual harm, but also for those relatively trivial ones which are merely offensive and insulting”).
46
   Spivey, 258 So. 2d 815.
47
   Fla. Stat. Ann. § 95.11(3)(o).
48
   Vasquez v. Smith, 576 S.E.2d 59, 62 (Ga. Ct. App. 2003).
49
   Id. at 61 (“any unlawful touching of a person’s body, even though no physical injury ensues, violates a personal right and constitutes a physical injury to that
person.”)
50
   One Georgia court, which later vacated its judgment after reversal by the Georgia Supreme Court, determined that particulate matter was capable of causing
contact sufficient for battery: Richardson v. Hennly, 434 S.E.2d 772, 775 (Ga. Ct. App. 1993), reversed on other grounds by Richardson v. Hennly, 444 S.E.2d 317
(Ga. 1994) (noting that pipe smoke “is capable of ‘touching’ or making contact with one’s person in a number of ways”).
51
   Ga. Code Ann. § 9-3-33.
52
   Adams v. Dole Food Co., Inc., 323 P.3d 122, 135 (Haw. Ct. App. 2014).
53
   Id. at 134-136 (allegations that defendants knew of the hazards of DBCP chemical but intentionally continued to use DBCP-containing products in operations
involving plaintiffs sufficient for battery claim).
54
   Id. at 136 (contact with DBCP chemical sufficient for battery allegation).
55
   Haw. Rev. Stat. § 657-7.
56
   White v. Univ. of Idaho, 797 P.2d 108, 109 (Idaho 1990).
57
   Id. at 111 (agreeing with the Court of Appeals that “The intent element of the tort of battery does not require a desire or purpose to bring about a specific result
or injury; it is satisfied if the actor’s affirmative act causes an intended contact which is unpermitted and which is harmful or offensive”).
58
   Neal v. Neal, 873 P.2d 871 (Idaho 1994) (reversing dismissal of battery claim where an offensive, but not harmful, contact was alleged).
59
   Id.; White, 797 P.2d 108.
60
   Idaho Code Ann. § 5-219(5).
61
   Campbell v. A.C. Equipment Servs. Corp., Inc., 610 N.E.2d 745, 748 (Ill. App. Ct. 1993).
62
   Glowacki v. Moldtronics, Inc., 636 N.E.2d 1138, 1141 (Ill. App. Ct. 1994) (dismissal appropriate where plaintiffs did not allege defendants were “specifically
aware of the dangers of the various chemicals to which plaintiff allegedly was exposed or that they intentionally misrepresented these dangers to plaintiff”);
Pechan v. DynaPro, Inc., 622 N.E.2d 108, 118-119 (Ill. App. Ct. 1993) (because “the act of smoking generally is not done with the intent of touching others with
emitted smoke” and the plaintiff failed to allege that the smokers in her office “intended that she be exposed to their smoke, or that reasonable persons should have
known that their smoke would” harm plaintiff, “the facts alleged in this case do not give rise to a battery.”)
63
   Handley v. Unarco Indus., Inc., 463 N.E.2d 1011, 1023 (Ill. App. Ct. 1984) (allegations that employer intended asbestos to enter employees’ lungs and bodies
sufficient to allege battery); Pechan v. DynaPro, Inc., 622 N.E.2d at 118-119 (finding no battery from second-hand cigarette smoke, but “not holding that one can
never be battered by secondhand smoke” and citing cases involving “unconsented touching” that involve contact with drugs or radioactive gases); see also
Zurbriggen v. Twin Hill Acquisition Co., Inc., 455 F. Supp. 3d 702, 732 (N.D. Ill. 2020) (exposure to allegedly toxic fabric in uniforms sufficient for harmful or
offensive contact).
64
   735 Ill. Comp. Stat. § 5/13-202.
65
   Baker v. Monsanto Co., 962 F. Supp. 1143, 1160 (S.D. Ind. 1997) (quoting Fields v. Cummins Empl. Fed’l Credit Union, 540 N.E.2d 631, 640 (Ind. Ct. App.
1989)).



                                                                                  10
66
   Mullins v. Parkview Hosp., Inc., 865 N.E.2d 608, 611 (Ind. 2007) (requiring not just that an actor intend a contact but that the actor intend that the contact be
harmful or offensive); Baker, 962 F. Supp. at 1160-1161 (defendant’s employee’s awareness of plaintiff’s exposure to PCB chemicals insufficient for battery
where there was no evidence that defendant’s employee knew PCBs could cause injury or intentionally concealed facts)
67
   Baker, 962 F. Supp. at 1160-1161 (assuming that contact with PCBs would suffice for battery while finding that there was no evidence of intent).
68
   Mullins, 865 N.E.2d 608.
69
   Ind. Code § 34-11-2-4(a)(1).
70
   Nelson v. Winnebago Indus., Inc., 619 N.W.2d 385, 388-389 (Iowa 2000).
71
   Id. at 389 (battery “does not require a physical injury”).
72
   Id.
73
   Iowa Code Ann. § 614.1(2).
74
   Baska v. Scherzer, 156 P.3d 617, 622 (Kan. 2007).
75
   McElhaney v. Thomas, 405 P.3d 1214, 1221 (Kan. 2017) (requiring a specific intent to cause a harmful or offensive contact, not merely to cause a contact); but
see Baska v. Scherzer, 156 P.3d at 626 (reversing the ruling below that “a defendant must have a specific intent to commit the battery on the plaintiff to be liable to
the plaintiff for battery”).
76
   McElhaney v. Thomas, 405 P.3d at 1220 (sufficient for battery where actor intends an offensive contact and an offensive contact results).
77
   Id.
78
   Kan. Stat. Ann. § 60-514.
79
   Kan. Stat. Ann. § 60-513(b).
80
   Modern Holdings, LLC v. Corning Inc., 2015 WL 1481457, at *10 (E.D. Ky. Mar. 31, 2015) (citing Vitale v. Henchey, 24 S.W.3d 651, 657 (Ky. 2000)).
81
   Id. at *11 (sufficient to show that defendant conducted its operations and used hazardous substances “with the purpose of releasing [particulate matter] into the
surrounding community”).
82
   Id. at *10-*11.
83
   Ky. Rev. Stat. Ann. § 413.140(1)(a).
84
   Swope v. Columbian Chem. Co., 281 F.3d 185, 195 (5th Cir. 2002) (citing Caudle v. Betts, 512 So.2d 389, 391 (La. 1987)).
85
   Id. at 201 (sufficient that defendant knew to a substantial certainty that harm to employees was substantially certain to follow from exposure to ozone, without a
need to show the defendant “desired to do any harm or even that the defendant knew to a substantial certainty the full extent of the bodily harm that would result.”)
(emphasis in original).
86
   McClain v. City of New Orleans, 137 So. 3d 671, 678 (La. Ct. App. 2014) (contact with sprayed chemical sufficient for battery claim); Swope, 281 F.3d at 196
n.38 (collecting earlier Louisiana cases).
87
   Fricke v. Owens-Corning Fiberglas Corp., 571 So. 2d 130, 132 (La. 1990).
88
   La. Civ. Code § 3492.
89
   Parker v. Dall-Leighton, 2018 WL 4604006, at *3 (D. Me. Sept. 25, 2018) (citing Wilson v. State, 268 A.2d 484, 486-487 (Me. 1970)).
90
   Id. (“[t]o act intentionally in tort is to act with substantial certainty as to the consequences of one’s action”) (quoting Pattershall v. Jenness, 485 A.2d 980, 984
(Me. 1984)).
91
   Id. (“Though the [Maine] Law Court has never directly defined the term ‘offensive contact,’ it has indicated that” the term may be defined according to the
Restatement (Second) of Torts, which defines offensive contact as contact that “offends a reasonable sense of personal dignity,” and does not require physical
harm.)
92
   Pattershall, 485 A.2d 980.
93
   Me. Rev. Stat. Ann. Tit. 14 § 752.
94
   Shaw v. Brown & Williamson Tobacco Corp., 973 F. Supp. 539, 547 (D. Md. 1997) (quoting Janelsins v. Button, 648 A.2d 1039 (Md. Ct. App. 1994)).
                                                                                  11
95
   Id. at 548 (finding that even under the “substantial certainty” test for intent, there was no claim for battery where the defendant did not know with substantial
certainty that secondhand smoke “would touch any particular non-smoker. While it may have had knowledge that second-hand smoke would reach some non-
smokers, the Court finds that such generalized knowledge is insufficient to satisfy the intent requirement for battery.”)
96
   Id. at 548 (assuming, without deciding, that secondhand smoke could “touch” plaintiffs).
97
   Md. Code Ann. Cts. & Jud. P. § 5-101.
98
   Waters v. Blackshear, 591 N.E.2d 184, 185 (Mass. 1992).
99
   Id. (defendant had required intent for battery whether or not he “intended to cause the injuries that [plaintiff] sustained” or “understood the seriousness of his
conduct and all the harm that might result from it”).
100
    Sullivan v. H.P. Hood & Sons, Inc., 168 N.E.2d 80, 85 (Mass. 1960) (ingestion of mouse fecal matter in milk did not constitute a battery).
101
    Id.; Waters, 591 N.E.2d 184.
102
    Mass. Gen. Laws. Ann. Ch. 260, § 4.
103
    Espinoza v. Thomas, 472 N.W.2d 16, 21 (Mich. Ct. App. 1991).
104
    Rose v. Braciszewski, 2009 WL 3276431, at *5 (Mich. Ct. App. Oct. 13, 2009) (not requiring specific intent; “[t]he intent necessary to make out a battery is the
intent to cause a harmful or offensive contact with another person, or knowing, with substantial certainty, that such contact would result.”).
105
    Id. at *5 (smoke and fumes); see also McNaughton v. 3M Company et al., No. 18-00086-CZ at 4 (Mich. Cir. Ct. Dec. 6, 2019) (PFAS).
106
    Mich. Comp. Laws Ann. § 600.5805(3).
107
    Paradise v. City of Minneapolis, 297 N.W.2d 152, 154 (Minn. 1980).
108
    Werlein v. United States, 746 F. Supp. 887, 907 (D. Minn. 1990) (under Minnesota law, intent to cause a harmful or offensive contact, or knowledge that such
contact is substantially certain to occur, suffice) (citing Schumann v. McGinn, 240 N.W.2d 525, 529-530 (Minn. 1976)) (finding that “dispos[al] of highly toxic
substances into sandy ground directly above a regional aquifer” constitutes sufficient evidence that defendant “knew its conduct was substantially certain to cause
an offensive or harmful contact”).
109
    Id. (suggesting a prediction that under Minnesota law, exposure to toxic substances released into groundwater constitutes a harmful or offensive contact).
110
    Schumann, 240 N.W.2d 525.
111
    Minn. Stat. § 541.07(1).
112
    J.R. ex rel. R.R. v. Malley, 62 So. 3d 902, 906 (Miss. 2011).
113
    Franklin Corp. v. Tedford, 18 So. 3d 215, 238, 240 (Miss. 2009) (finding jury instruction that required only “belief that the consequences [of an action] were
substantially certain to result from it” insufficient for intent).
114
    Id. at 222 (exposure to toxic glue sufficient for battery).
115
    Id.
116
    Miss. Code Ann. § 15-1-35.
117
    State ex rel. Halsey v. Phillips, 576 S.W.3d 177, 181n.5 (Mo. 2019).
118
    Cooper v. Albacore Holdings, Inc., 204 S.W.3d 238, 246 (Mo. Ct. App. 2006) (offensive but not physically harmful touching sufficient).
119
    Mo. Rev. Stat. § 516.140.
120
    Collins v. State, Dep’t of Justice, Div. of Highway Patrol, 755 P.2d 1373, 1377 (Mont. 1988).
121
    Schuster v. Yellowstone Cnty., 2014 WL 3909141, at *3 (Mont. 2014) (“A battery claim does not require a demonstration of damages, only a demonstration of
contact that offends a reasonable sense of personal dignity”).
122
    Id.
123
    Mont. Code Ann. § 27-2-204(3).
124
    Schwan v. CNH Am. LLC, 2006 WL 1215395, at *31 (D. Neb. May 4, 2006) (citing Kant v. Altayar, 704 N.W.2d 537, 540 (Neb. 2005).

                                                                                 12
125
    Id. at *31-*32 (finding sufficient allegation of battery where plaintiffs claimed defendants intentionally discharged contaminants into water, soil, and air and
into an unlined pond and pits in such a manner that they would migrate offsite into plaintiffs’ water, soil, and air supply and plaintiffs would come into contact
with them).
126
    Id. (finding allegation of contact with numerous waste chemicals sufficient for battery claim).
127
    Neb. Rev. Stat. Ann. § 25-207.
128
    Humboldt Gen. Hosp. v. Sixth Jud. Dist. Ct., 376 P.3d 167, 171 (Nev. 2016).
129
    Salazar v. Stubbs, 2018 WL 4177550, at *3 (Nev. Ct. App. Aug. 10, 2018) (unpublished) (“the intent necessary for a civil battery is the intent to do an act that
causes harm, not the intent to cause the harm”).
130
    Nev. Rev. Stat. Ann. § 11.190(4)(c).
131
    Rand v. Town of Exeter, 976 F. Supp. 2d 65, 76 (D.N.H. 2013).
132
    Id. (noting that “[t]he New Hampshire Supreme Court has not defined the elements of the common law intentional torts of assault or battery”).
133
    N.H. Rev. Stat. Ann. § 508:4.
134
    Corradetti v. Sanitary Landfill, Inc., 912 F. Supp. 2d 156, 161 (D.N.J. 2012) (New Jersey law).
135
    Id. (dismissing battery claim in groundwater contamination case for failure to prove intent and rejecting plaintiffs’ contention that “the level of intent required
in a case such as this may be satisfied by the discharging of contaminants into the environment and failing to remediate such contaminants.”)
136
    Smith v. Honeywell, 2011 WL 810065, at *4 (D.N.J. Feb. 28, 2011) (finding that alleging contact with chromium, COPR, and related wastes was sufficient to
plead an offensive contact for purposes of battery).
137
    N.J. Stat. Ann. § 2A:14-2.
138
    Milliron v. Cnty. of San Juan, 384 P.3d 1089, 1095 (N.M. Ct. App. 2016).
139
    Id. (“The intent required to commit battery extends only to the physical touching at issue and not to the resulting harm,” and assessing claim under the
“substantial certainty” test as to intent); California First Bank v. State, 801 P.2d 646, 656 (Nev. 1990) (noting that “the term ‘intent’ also denotes ‘that the actor
believes that the consequences are substantially certain to result from [the action taken]’ and that it is not necessary for intent to put a particular person at risk of
harm).
140
    Bustos v. City of Clovis, 365 P.3d 67 (N.M. Ct. App. 2015) (“It is black-letter law that causing an offensive touching, even indirectly to another’s clothing and
not resulting in injury, is the tort of battery”).
141
    N.M. Stat. § 37-1-8.
142
    Messina v. Matarasso, 284 A.D.2d 32, 34-35 (N.Y. App. Div. 2001).
143
    New York does not require specific intent to cause injury: Id. at 35 (“An action for battery may be sustained without a showing that the actor intended to cause
injury as a result of the intended contact, but it is necessary to show that the intended contact was itself ‘offensive,’ i.e., wrongful under all the circumstances.”).
However, other cases do suggest a heightened intent showing for battery by emissions: see Stanley v. Amalithone Realty, Inc., 921 N.Y.S.2d 491, 501 (N.Y. Supr.
2011) (no battery by cellular radiation where ‘[n]o deliberate act was taken by defendants to make contact with plaintiffs’ person or property” despite knowledge
of radio frequency emissions); Major v. Astrazeneca, Inc., 2006 WL 2640622, at *20-*21 (N.D.N.Y. Sept. 13, 2006) (granting defendants summary judgment on
battery claim and finding, under New York law, no intent to contact plaintiffs, even by transferred intent, where defendants disposed of wastes on plaintiffs’
property, absent knowledge that the wastes would contact plaintiffs “by air, soil, or water”).
144
    Corcoran v. N.Y. Power Auth., 935 F. Supp. 376, 387-388 (S.D.N.Y. 1996) (exposure to radiation sufficient for battery).
145
    N.Y. Civ. Prac. Law and Rules § 215(3).
146
    Dickens v. Puryear, 276 S.E.2d 325, 330 (N.C. 1981); accord Tuggles v. United States, 2019 WL 954978, at *8 (M.D.N.C. Feb. 27, 2019).
147
    Alford v. Catalytica Pharma., Inc., 564 S.E.2d 267, 270-271 (N.C. Ct. App. 2002), reversed on other grounds by Alford v. Catalytica Pharma., Inc., 577 S.E.2d
293 (N.C. 2003).

                                                                                   13
148
    Faircloth v. Duke Univ., 267 F. Supp. 2d 470, 476 (2003) (“assault or battery claims based on exposure to cigarette smoke definitely cannot be raised under
North Carolina law absent physical injury”); McCracken v. Sloan, 252 S.E.2d 250, 252 (N.C. Ct. App. 1979) (same).
149
    N.C. Gen. Stat. Ann. § 1-52(19).
150
    N.C. Gen. Stat. Ann. § 1-52(16).
151
    Wishnatsky v. Huey, 584 N.W.2d 859, 861 (N.D. Ct. App. 1998).
152
    Id. at 861-862 (physical injury not required but brief bodily contact and “rude and abrupt manner” insufficient for offensive contact battery).
153
    N.D. Cent. Code § 28-01-18(1).
154
    Tichon v. Wright Tool & Forge, 974 N.E.2d 746, 749 (Ohio Ct. App. 2012).
155
    In re E.I. du Pont de Nemours & Co. C-8 Pers. Injury Litig., 2015 WL 4092866, at *14-*15 (S.D. Ohio July 6, 2015) (Ohio law requires only substantial
certainty that defendant’s act will bring about a harmful or offensive contact, and does not require actual purpose or that defendant’s act will lead to such contact
with a specific person).
156
    Id. at *14-16 (allowing battery claims to proceed in suit alleging PFOA contamination); Leichtman v. WLW Jacor Commc’ns, Inc., 92 Ohio App. 3d 232, 235-
36 (1994) (reversing dismissal of battery claim involving tobacco smoke intentionally blown in plaintiff’s face).
157
    Ohio Rev. Code Ann. § 2305.111(B).
158
    Brown v. Ford, 905 P.2d 223, 229 n.34 (Okla. 1995); overruled on other grounds by Smith v. Pioneer Masonry, Inc., 226 P.3d 687 (Okla. 2009).
159
    O’Brien v. Berry, 370 P.3d 836, 841 (Okla. Ct. App. 2016) (noting that “[a] person intends to commit a battery if [he/she] acts for the purpose of making a
[harmful/offensive] contact with another.”)
160
    Brown, 905 P.2d at 230 (offensive touching sufficient for battery).
161
    Id.
162
    Okla. Stat. Ann. tit. 12 § 95(3).
163
    Doe 1 v. Lake Oswego Sch. Dist., 297 P.3d 1287, 1293 (Or. 2013).
164
    Ballard v. City of Albany, 191 P.3d 679 (Or. Ct. App. 2008) (battery is a “voluntary act that is intended to cause the resulting harmful or offensive contact.”)
165
    Lake Oswego Sch. Dist., 297 P.3d at 1293 (“It is not necessary that the contact do actual physical harm—it is sufficient if the contact is offensive or insulting.”);
Gulden v. Crown Zellerbach Corp., 890 F.2d 195, 196-197 (9th Cir. 1989) (under Oregon law, contact with toxic levels of PCBs sufficient for battery).
166
    Lake Oswego Sch. Dist., 297 P.3d 1287.
167
    Or. Rev. Stat. § 12.110(1).
168
    Johnson v. Sunoco, Inc. (R&M), 2018 WL 925009, at *4 (E.D. Penn. Feb. 15, 2018) (quoting Levenson v. Souser, 557 A.2d 1081, 1088 (Pa. Super. Ct. 1989)).
169
    Id. (plaintiffs “sufficiently stated a claim of battery under Pennsylvania law” where they alleged defendant had placed benzene-containing products “into the
stream of commerce knowing and intending that [plaintiff] and other similarly situated persons would come into contact with them and use them” and that benzene
exposure could potentially lead to blood and bone marrow disorders, without alleging a specific intent to harm plaintiffs individually) (battery under Pennsylvania
law does not require specific intent but rather intent “extends both to the desired consequences and to the consequences substantially certain to follow from the
act”) (emphasis added) (quoting Field v. Phila. Elec. Co., 565 A.2d 1170, 1178 (Pa. Super. Ct. 1989)).
170
    Id. (contact with benzene-containing products sufficient for contact element of battery claim).
171
    42 Pa. Cons. Stat. Ann. § 5524.
172
    Broadley v. State, 939 A.2d 1016, 1021 (R.I. 2008).
173
    Hennessey v. Pyne, 694 A.2d 691, 696 (R.I. 1997) (noting that intent to injure plaintiff is not necessary “in a situation in which a defendant willfully sets in
motion a force that in its ordinary course causes the injury,” but finding that wayward golf ball did not hit plaintiff “in its ordinary course”).
174
    Rhode Island requires only “offensive contact” or “unconsented touching,” not physical harm: Broadley, 939 A.2d at 1021.
175
    Id.
176
    R.I. Gen. Laws § 9-1-14(b).
                                                                                   14
177
    Mellen v. Lane, 659 S.E.2d 236, 244 (S.C. Ct. App. 2008) (quoting Smith v. Smith, 9 S.E.2d 584, 589 (S.C. 1940)).
178
    Id. at 245 (“In civil actions, the intent, while pertinent and relevant, is not an essential element” of assault and battery).
179
    Id. (“Physical injury is not an element of battery. While there must be a touching, any forcible contact, irrespective of its degree, will suffice.”) (citing Herring
v. Lawrence Warehouse Co., 72 S.E.2d 453, 458 (S.C. 1952)).
180
    Smith, 9 S.E.2d 584; Herring, 72 S.E.2d 453.
181
    S.C. Code Ann. § 15-3-530(5).
182
    Frey v. Kouf, 484 N.W.2d 864, 867 (S.D. 1992).
183
    Id. (“In a battery cause of action, it is not necessary to prove the actor had a ‘specific design’ to cause bodily contact” or a “desire to do any harm”; intent may
be inferred from actions taken with substantial certainty that contact will occur).
184
    Id.
185
    S.D. Cod. Laws § 15-2-15(1).
186
    Brown v. Christian Bros. Univ., 428 S.W.3d 38, 57 (Tenn. Ct. App. 2013).
187
    Brown, 428 S.W.3d at 57 (sufficient to allege physical contact that is offensive in that it “infringes on a reasonable sense of personal dignity ordinarily
respected in a civil society.”)
188
    Tenn. Code Ann. § 28-3-104(a).
189
    Bailey v. C.S., 12 S.W.3d 159, 162 (Tex. Ct. App. 2000).
190
    Mo-Vac Serv. Co., Inc. v. Escobedo, 603 S.W.3d 119, 126-127 (Tex. 2020) (interpreting Restatement (Second) of Torts definition of intent for battery to require
that “an actor’s intent must be directed toward a particular contact or apprehension, not merely a possibility of some contact or apprehension. This specificity is to
be expected for a tort that involves an actor and an identifiable victim.”)
191
    Sanchez v. Striever, 2020 WL 5637879, at *3 (Tex. Ct. App. Sept. 22, 2020) (“Personal indignity is the essence of an action for battery; and consequently the
defendant is liable not only for contacts which do actual physical harm, but also for those which are offensive and insulting”) (quoting Fisher v. Carrousel Motor
Hotel, Inc., 424 S.W.2d 627, 630 (Tex. 1967)).
192
    Tijerina v. Phillip Morris, Inc., 1996 WL 885617, at *6 (N.D. Tex. Oct. 8, 1996) (refusing to certify class where no evidence offered that a class of persons
suffer harm, illness, or mental anguish because of exposure to toxic fibers in cigarette filters).
193
    Mo-Vac Serv. Co., 603 S.W.3d 119; Fisher, 424 S.W.2d 627.
194
    Tex. Civ. Prac. & Rem. Code § 16.003(a)
195
    Wagner v. State, 122 P.3d 599, 603 (Utah 2005) (following Second Restatement of Torts).
196
    Id. at 603-604 (“We hold that the actor need not intend that his contact be harmful or offensive in order to commit a battery so long as he deliberately made the
contact and so long as that contact satisfies our legal test for what is harmful or offensive.”)
197
    Id. at 609.
198
    Id.
199
    Utah Code Ann. § 78B-2-307.
200
    Christman v. Davis, 889 A.2d 746, 749 (Vt. 2005). Vermont courts do not appear to have provided a fuller statement of the elements of battery, but the
Christman court cites Kent v. Katz, 146 F. Supp. 450, 463 (D. Vt. 2001) (quoting the Restatement (Second) of Torts to the effect that “[a]n actor is subject to
liability to another for battery if (a) he acts intending to cause a harmful or offensive contact with the person of the other or a third person, or an imminent
apprehension of such a contact, and (b) a harmful contact with the person of the other directly or indirectly results.”
201
    See Wilson v. Smith, 477 A.2d 964, 965 (citing a case finding it “to be error to exclude evidence of acts which tended to show the ‘purpose and design’ of
defendant in an action for assault, noting that “[t]hough relevant case law is sparse, the history of the intent element in Vermont is consistent with modern law on
the subject,” and holding that intent is an element of assault and battery).
202
    See Haverly v. Kaytec, Inc., 738 A.2d 86, 89-90 (Vt. 1999) (appearing to contemplate battery claim based only on offensive contact).
                                                                                   15
203
    Vt. Stat. Ann. tit. 12 § 512(1).
204
    Koffman v. Garnett, 574 S.E.2d 258, 261 (Va. 2003).
205
    Neurology Servs., Inc. v. Fairfax Med. PWH, LLC, 67 Va. Cir. 1, *9 (2005) (no intent to batter through exposure to asbestos despite “knowledge of probable
consequences”).
206
    Adams v. Commonwealth, 534 S.E.2d 347, 350 (Va. Ct. App. 2000) (criminal battery) (finding it unnecessary for an unlawful touching to result in injury to the
plaintiff) (intangible “substances” such as light and sound can result in battery if evidence shows “the substance made objectively offensive or forcible contact with
the victim’s person resulting in some manifestation of a physical consequence or corporeal hurt); Neurology Servs., 67 Va. Cir. at *9 (undisputed exposure to
asbestos fibers a “touching”).
207
    Va. Code Ann. § 8.01-243(A).
208
    Sutton v. Tacoma Sch. Dist. No. 10, 324 P.3d 763, 766 (Wash. Ct. App. 2014) (internal quotation marks omitted).
209
    Id. (“For there to be intent to cause harmful or offensive contact, the act must be done for the purpose of causing the contact ... or with knowledge on the part of
the actor that such contact ... is substantially certain to be produced. [T]he requisite intent for battery is the intent to cause the contact, not the intent to cause
injury”) (internal quotation marks omitted) (citing Garratt v. Dailey, 279 P.2d 1091 (1955)).
210
    Id. (finding claims of bodily contact and contact with spittle sufficed to allege battery, without claims of physical impairment).
211
    Garratt, 279 P.2d 1091.
212
    Wash. Rev. Code Ann. § 4.16.100(1).
213
    W. Va. Fire & Cas. Co. v. Stanley, 602 S.E.2d 483, 494 (W. Va. 2004) (quoting Restatement (Second) of Torts).
214
    In re E.I. du Pont de Nemours & Co. C-8 Pers. Injury Litig., 2015 WL 4092866, at *14-*15 (S.D. Ohio July 6, 2015) (West Virginia follows the Restatement
(Second) of Torts definition of “intent,” under which the act is intentional when the actor “believes that the consequences are substantially certain to result from
it,” and does not require substantial certainty of contact with a specific plaintiff) (emphasis in original) (citing Funeral Servs. by Gregory, Inc. v. Bluefield Cmty.
Hosp., 413 S.E.2d 79 (W. Va. 1991), overruled on other grounds by Courtney v. Courtney, 437 S.E.2d 436 (1993)).
215
    McClenathan v. Rhone-Poulenc, Inc., 926 F. Supp. 1272, 1276 n.5 (S.D. W. Va. 1996) (“The Court is not prepared to extend the contours of this tort [battery]
to hold the mere presence and resultant inhalation of chemicals in the air constitutes a “harmful or offensive contact” by the emitter.”); accord Rhodes v. E.I. du
Pont de Nemours and Co., 657 F. Supp. 2d 751, 773 (S.D. W. Va. 2009).
216
    Funeral Servs, 413 S.E.2d 79.
217
    W. Va. Code Ann. § 55-2-12(b).
218
    Lestina v. West Bend Mut. Ins. Co., 501 N.W.2d 28, 30 (Wis. 1993).
219
    Walters v. Soriano, 2005 WL 2665339, at *4 (Wis. Ct. App. Oct. 20, 2005) (unpublished) (“The torts of battery and assault require proof of intent. A battery
claim requires proof that the defendant ‘had the mental purpose to cause bodily harm ... or was aware that his or her conduct was practically certain to cause bodily
harm’”); but see Brabazon v. Joannes Bros. Co., 286 N.W. 21, 26 (Wis. 1939) (no battery where demonstration of “fly spray” chemical mixture caused plaintiff’s
allergic reaction, because no intent to do injury).
220
    Becker v. Automatic Garage Door Co., 456 N.W. 2d 888, 891 (Wis. Ct. App. 1990) (unlawful touching “in an angry, revengeful, rude, or insolent manner”
sufficient without physical impairment).
221
    Brabazon, 286 N.W. at 26 (assuming, without deciding, “fly spray” could be the medium of a battery).
222
    Wis. Stat. Ann. § 893.54(1m).
223
    Wyoming courts do not appear to have formally defined the elements of battery. However, the Wyoming Supreme Court has acknowledged that allegations
stating the elements required by the Restatement (Second) of Torts are well-pleaded: Jung-Leonczynska v. Steup, 782 P.2d 578, 583 (Wyo. 1989).
224
    Wyo. Stat. Ann. § 1-3-105(a)(v)(B).



                                                                                  16
                                                                   Defendants’ Appendix D
                                                              Variation in Civil Conspiracy Law*

                    Stand-Alone                                                                       Unlawful Object Or       Highest     Statute of     Statute Of
                                                              Elements
                       Claim                                                                           Manner Required         Court      Limitations      Repose
    Alabama        No.1             The combination of two or more persons to do (a)                 Only the manner          Yes.4       2 years.5       20 years.6
                                    something that is unlawful, oppressive, or immoral; or (b)       must be unlawful.3
                                    something that is not unlawful, oppressive, or immoral, by
                                    unlawful, oppressive, or immoral means; or (c) something
                                    that is unlawful, oppressive, or immoral, by unlawful,
                                    oppressive, or immoral means.2
    Alaska         N/A              (1) Two or more persons; (2) an object to be accomplished;       N/A                      In part.8   2 years.9       N/A
                                    (3) a meeting of the minds on the object or course of action;
                                    (4) one or more unlawful overt acts; and (5) damages as a
                                    result of the overt act or acts.7
    Arizona        No.10            Two or more people must agree to accomplish an unlawful          Only the manner          Yes.13      2 years.14      N/A
                                    purpose or to accomplish a lawful object by unlawful             must be unlawful.12
                                    means, causing damages.11
    Arkansas       No.15            A combination of two or more persons to accomplish a             Only the manner          Yes.18      3 years.19      N/A
                                    purpose that is unlawful or oppressive or to accomplish          must be unlawful.17
                                    some purpose, not in itself unlawful, oppressive or immoral,
                                    by unlawful, oppressive or immoral means, to the injury of
                                    another.16
    California     No.20            The formation and operation of the conspiracy and damage         The object must be       Yes.23      2 years.24      N/A
                                    resulting to plaintiff from an act or acts done in furtherance   unlawful.22
                                    of the common design.21
    Colorado       No.25            (1) Two or more persons; (2) an object to be accomplished;       Only the manner          Yes.28      2 years.29      10 years.30
                                    (3) a meeting of the minds on the object or course of action;    must be unlawful.27
                                    (4) one or more unlawful overt acts; and (5) damages as the
                                    proximate result thereof.26




*
  The analysis of state law in this document is preliminary and illustrative and should not be understood to represent the positions that Defendants will take on state
law questions in this or any other case based a complete analysis of state law and the facts of particular claims.
                                                                                   1
              Stand-Alone                                                                     Unlawful Object Or    Highest    Statute of   Statute Of
                                                      Elements
                 Claim                                                                         Manner Required      Court     Limitations    Repose
Connecticut   No.31         (1) A combination between two or more persons, (2) to do a        Only the manner       Yes.34    2 years.35    N/A
                            criminal or an unlawful act or a lawful act by criminal or        must be unlawful.33
                            unlawful means, (3) an act done by one or more of the
                            conspirators pursuant to the scheme and in furtherance of
                            the object, (4) which act results in damage to the plaintiff.32
Delaware      No.36         (1) A confederation or combination of two or more persons;        Only the manner       Yes.39    2 years.40    N/A
                            (2) An unlawful act done in furtherance of the conspiracy;        must be unlawful.38
                            and (3) Actual damage.37
District of   No.41         (1) An agreement between two or more persons; (2) to              Only the manner       Yes.44    3 years.45    N/A
Columbia                    participate in an unlawful act, or in a lawful act in an          must be unlawful.43
                            unlawful manner; and (3) an injury caused by an unlawful
                            overt act performed by one of the parties to the agreement
                            (4) pursuant to, and in furtherance of, the common scheme.42
Florida       No.46         (1) An agreement between two or more parties; (2) to do an        Only the manner       Yes.49    4 years.50    12 years.51
                            unlawful act or to do a lawful act by unlawful means; (3) the     must be unlawful.48
                            doing of some overt act in pursuance of the conspiracy; and
                            (4) damage to plaintiff as a result of the acts done under the
                            conspiracy.47
Georgia       No.52         A combination between two or more persons either to do            Only the manner       Yes.55    2 years.56    10 years.57
                            some act which is a tort, or else to do some lawful act by        must be unlawful.54
                            methods which constitute a tort.53
Hawaii        No.58         In general, the common law tort of civil conspiracy has three N/A                       In        2 years.61    N/A
                            elements: (1) the formation of a conspiracy; (2) wrongful                               part.60
                            conduct in furtherance of the conspiracy; and (3) damage.59
Idaho         No.62         An agreement between two or more to accomplish an                 Only the manner       Yes.65    2 years.66    10 years.67
                            unlawful objective or to accomplish a lawful objective in an      must be unlawful.64
                            unlawful manner.63
Illinois      No.68         A combination of two or more persons for the purpose of           Only the manner       Yes.71    2 years.72    N/A
                            accomplishing by concerted action either an unlawful              must be unlawful.70
                            purpose or a lawful purpose by unlawful means.69




                                                                           2
               Stand-Alone                                                                    Unlawful Object Or     Highest    Statute of   Statute Of
                                                        Elements
                  Claim                                                                        Manner Required       Court     Limitations    Repose
Indiana        No.73         A combination of two or more persons, by concerted action,       Only the manner        Yes.76    2 years.77    10 years.78
                             to accomplish an unlawful purpose or to accomplish some          must be unlawful.75
                             purpose, not itself unlawful, by unlawful means.74
Iowa           No.79         An understanding between two or more parties to harm             The object must be     Yes.82    2 years.83    15 years.84
                             another combined with an act taken in furtherance of the         unlawful.81
                             conspiracy which cause injury.80
Kansas         No.85         (1) Two or more persons; (2) an object to be accomplished;       Only the manner        Yes.88    2 years.89    10 years.90
                             (3) a meeting of the minds in the object or course of action;    must be unlawful.87
                             (4) one or more unlawful overt acts; and (5) damages as the
                             proximate result thereof.86
Kentucky       No.91         A corrupt or unlawful combination or agreement between           Only the manner        Yes.94    1 year.95     5-8 years.96
                             two or more persons to do by concert of action an unlawful       must be unlawful.93
                             act, or to do a lawful act by unlawful means.92
Louisiana      No.97         He who conspires with another person to commit an                Only the manner        Yes.100   1 year.101    N/A
                             intentional or willful act is answerable, in solido, with that   must be unlawful.99
                             person, for the damage caused by such act.98
Maine          No.102        A conspiracy claim requires commission of an                     N/A                    Yes.104   6 years.105   N/A
                             independently recognized tort.103
Maryland       No.106        A combination of two or more persons by an agreement or          Only the manner        Yes.109   3 years.110   N/A
                             understanding to accomplish an unlawful act or to use            must be unlawful.108
                             unlawful means to accomplish an unlawful act not in itself
                             illegal, with the further requirement that the act or means
                             employed must result in damages to the plaintiff.107
Massachusetts Yes.111        “Two kinds of civil conspiracy have been delineated in the       N/A                    Yes.113   3 years.114   N/A
                             decisions. The element of coercion has been required only if
                             there was no independent basis for imposing tort liability—
                             where the wrong was in the particular combination of the
                             defendants rather than in the tortious nature of the
                             underlying conduct. However, another form of civil
                             conspiracy, reflected in the Restatement (Second) of Torts §
                             876 (1979), derives from ‘concerted action,’ whereby
                             liability is imposed on one individual for the tort of
                             another.”112

                                                                            3
              Stand-Alone                                                                    Unlawful Object Or     Highest    Statute of   Statute Of
                                                      Elements
                 Claim                                                                        Manner Required       Court     Limitations    Repose
Michigan      No.115        A combination of two or more persons, by some concerted          Only the manner        Yes.118   3 years.119   10 years.120
                            action, to accomplish a criminal or unlawful purpose, or to      must be unlawful.117
                            accomplish a purpose not unlawful by criminal or unlawful
                            means.116
Minnesota     No.121        A combination of persons to accomplish an unlawful               Only the manner        Yes.124   6 years.125   N/A
                            purpose or a lawful purpose by unlawful means.122                must be unlawful.123
Mississippi   Yes.126       (1) An agreement between two or more persons, (2) to             Only the manner        Yes.129   3 years.130   N/A
                            accomplish an unlawful purpose or a lawful purpose               must be unlawful.128
                            unlawfully, (3) an overt act in furtherance of the conspiracy,
                            (4) and damages to the plaintiff as a proximate result.127
Missouri      No.131        (1) Two or more persons; (2) with an unlawful objective; (3)     The objective must     Yes.134   5 years.135   N/A
                            after a meeting of the minds; (4) committed at least one act     be unlawful.133
                            in furtherance of the conspiracy; and, (5) the plaintiff was
                            thereby damaged.132
Montana       No.136        (1) Two or more persons; (2) an object to be accomplished;       Only the manner        Yes.139   3 years.140   N/A
                            (3) a meeting of the minds on the object or course of action;    must be unlawful.138
                            (4) one or more unlawful overt acts; and (5) damages as the
                            proximate result thereof.137
Nebraska      No.141        A combination of two or more persons to accomplish by            Only the manner        Yes.144   4 years.145   10 years.146
                            concerted action an unlawful or oppressive object, or a          must be unlawful.143
                            lawful object by unlawful or oppressive means.142
Nevada        Yes.147       Two or more persons undertaking some concerted action            The object must be     Yes.150   2 years.151   N/A
                            with the intent to accomplish an unlawful objective for the      unlawful.149
                            purpose of harming another, and resulting damage.148
New           No.152        (1) Two or more persons; (2) an object to be accomplished        Only the manner        Yes.155   3 years.156   N/A
Hampshire                   (i.e., an unlawful object to be achieved by lawful or            must be unlawful.154
                            unlawful means or a lawful object to be achieved by
                            unlawful means); (3) an agreement on the object or course
                            of action; (4) one or more unlawful overt acts; and (5)
                            damages as the proximate result thereof.153




                                                                          4
               Stand-Alone                                                                    Unlawful Object Or     Highest    Statute of   Statute Of
                                                       Elements
                  Claim                                                                        Manner Required       Court     Limitations    Repose
New Jersey     No.157        A combination of two or more persons acting in concert to        Only the manner        Yes.160   2 years.161   N/A
                             commit an unlawful act, or to commit a lawful act by             must be unlawful.159
                             unlawful means, the principal element of which is an
                             agreement between the parties to inflict a wrong against or
                             injury upon another, and an overt act that results in
                             damage.158
New Mexico     No.162        (1) That a conspiracy between two or more individuals            Only the manner        Yes.165   3 years.166   N/A
                             existed; (2) that specific wrongful acts were carried out by     must be unlawful.164
                             the defendants pursuant to the conspiracy; and (3) that the
                             plaintiff was damaged as a result of such acts.163
New York       No.167        (1) An agreement; (2) to participate in an unlawful act; (3)     The object must be     Yes.170   3 years.171   N/A
                             an injury caused by an unlawful overt act performed by one       unlawful.169
                             of the parties to the agreement; (4) which overt act was done
                             pursuant to and in furtherance of the common scheme.168
North          No.172        A combination of two or more persons acting in concert to        Only the manner        Yes.175   3 years.176   6 years.177
Carolina                     commit an unlawful act or to commit a lawful act by              must be unlawful.174
                             unlawful means, the principal element of which is an
                             agreement to inflict a wrong against or injury upon another,
                             and an overt act that results in damage.173
North Dakota   No.178        A combination of two or more persons acting in concert to        Only the manner        Yes.181   6 years.182   N/A
                             commit an unlawful act or to commit a lawful act by              must be unlawful.180
                             unlawful means, the principal element of which is an
                             agreement between the parties to inflict a wrong against or
                             injury upon another and an overt act that results in
                             damages.179
Ohio           No.183        (1) A malicious combination, (2) involving two or more           Only the manner        Yes.186   2 years.187   N/A
                             persons, (3) causing injury to person or property, and (4) the   must be unlawful.185
                             existence of an unlawful act independent from the
                             conspiracy itself.184
Oklahoma       No.188        A combination of two or more persons to do an unlawful           Only the manner        Yes.191   2 years.192   N/A
                             act, or to do a lawful act by unlawful means.189                 must be unlawful.190




                                                                           5
               Stand-Alone                                                                    Unlawful Object Or     Highest    Statute of   Statute Of
                                                       Elements
                  Claim                                                                        Manner Required       Court     Limitations    Repose
Oregon         No.193        (1) Two or more persons; (2) an object to be accomplished;       The object must be     Yes.196   2 years.197   8 years.198
                             (3) a meeting of minds on the object or course of action; (4)    unlawful.195
                             one or more unlawful overt acts; and (5) damages as the
                             proximate result thereof.194
Pennsylvania   Yes.199       Two or more persons combining or agreeing with intent to         Only the manner        Yes.202   2 years.203   N/A
                             do an unlawful act or to do an otherwise lawful act by           must be unlawful.201
                             unlawful means. Proof of malice, i.e., an intent to injure, is
                             essential in proof of a conspiracy.200
Rhode Island   No.204        Civil conspiracy requires evidence of an unlawful enterprise, The object must be        Yes.207   3 years.208   N/A
                             specific intent to do something illegal or tortious, and a valid unlawful.206
                             underlying intentional tort theory.205
South          Yes.209       A combination of two or more persons joining for the             The object must be     Yes.212   3 years.213   N/A
Carolina                     purpose of injuring and causing special damage to the            unlawful.211
                             plaintiff.210
South Dakota   No.214        (1) Two or more persons; (2) an object to be accomplished;       Only the manner        Yes.217   3 years.218   N/A
                             (3) a meeting of the minds on the object or course of action     must be unlawful.216
                             to be taken; (4) the commission of one or more unlawful
                             overt acts; and (5) damages as the proximate result of the
                             conspiracy.215
Tennessee      No.219        A combination of two or more persons who, each having the        Only the manner        Yes.222   1 year.223    6-10
                             intent and knowledge of the other’s intent, accomplish by        must be unlawful.221                           years.224
                             concert an unlawful purpose, or accomplish a lawful
                             purpose by unlawful means, which results in damage to the
                             plaintiff.220
Texas          No.225        A civil conspiracy is a combination by two or more persons       Only the manner        Yes.228   2 years.229   15 years.230
                             to accomplish an unlawful purpose or to accomplish a             must be unlawful.227
                             lawful purpose by unlawful means.226
Utah           No.231        (1) A combination of two or more persons, (2) an object to       Only the manner        Yes.234   4 years.235   N/A
                             be accomplished, (3) a meeting of the minds on the object or     must be unlawful.233
                             course of action, (4) one or more unlawful, overt acts, and
                             (5) damages as a proximate result thereof.232



                                                                            6
                    Stand-Alone                                                                       Unlawful Object Or     Highest     Statute of   Statute Of
                                                               Elements
                       Claim                                                                           Manner Required       Court      Limitations    Repose
    Vermont         Undecided.236   A combination of two or more persons to effect an illegal         Only the manner        Incon-     3 years.240   N/A
                                    purpose, either by legal or illegal means, or to effect a legal   must be unlawful.238   clusive-
                                    purpose by illegal means. For a civil action, the plaintiff                              ly.239
                                    must be damaged by something done in furtherance of the
                                    agreement, and the thing done must be something unlawful
                                    in itself.237
    Virginia        No.241          A plaintiff must establish that at least one member of the        Only the manner        Yes.244    2 years.245   N/A
                                    conspiracy, in agreement with another member, committed           must be unlawful.243
                                    an act that was itself wrongful or tortious, and that such act
                                    damaged the plaintiff.242
    Washington      No.246          (1) Two or more people combined to accomplish an                  Only the manner        Yes.249    3 years.250   12 years.251
                                    unlawful purpose, or combined to accomplish a lawful              must be unlawful.248
                                    purpose by unlawful means; and (2) the conspirators entered
                                    into an agreement to accomplish the object of the
                                    conspiracy.247
    West Virginia   No.252          A combination of two or more persons by concerted action          Only the manner        Yes.255    2 years.256   N/A
                                    to accomplish an unlawful purpose or to accomplish some           must be unlawful.254
                                    purpose, not in itself unlawful, by unlawful means. The
                                    cause of action is not created by the conspiracy but by the
                                    wrongful acts done by the defendants to the injury of the
                                    plaintiff.253
    Wisconsin       No.257          (1) The formation and operation of the conspiracy; (2) the        Only the manner        Yes.260    3 years.261   N/A
                                    wrongful act or acts done pursuant thereto; and (3) the           must be unlawful.259
                                    damage resulting from such act or acts.258
    Wyoming         No.262          (1) Two or more persons; (2) an object to be accomplished;        Only the manner        Yes.265    4 years.266   N/A
                                    (3) a meeting of the minds in the object or course of action;     must be unlawful.264
                                    (4) one or more unlawful overt acts; and (5) damages as the
                                    proximate cause thereof.263



1
  Ex parte Alabama Dep’t of Transp., 764 So.2d 1263, 1271 (Ala.2000).
2
  Hooper v. Columbus Reg’l Healthcare Sys., Inc., 956 So. 2d 1135, 1141 (Ala. 2006).
3
  Id.

                                                                                   7
4
  Id.
5
  Ala. Stat. § 6-2-38(l).
6
  Ex parte Liberty Nat’l Life Ins. Co., 825 So. 2d 758, (2002).
7
  Davis v. King Craig Tr., 2017 WL 2209879, at *3 (Alaska May 17, 2017) (citing Morasch v. Hood, 232 Or. App. 392, 402, 222 P.3d 1125, 1131–32 (2009) (setting
forth elements).
8
  Davis, 2017 WL 2209879, at *3 (holding only that civil conspiracy requires “unlawful acts by two or more persons.”).
9
  Ak. Stat. § 09.10.070.
10
   Wells Fargo Bank v. Arizona Laborers, Teamsters & Cement Masons Local No. 395 Pension Tr. Fund, 38 P.3d 12, 36 (Ariz. 2002) (“In short, liability for civil
conspiracy requires that two or more individuals agree and thereupon accomplish an underlying tort which the alleged conspirators agreed to commit.”).
11
   Id.
12
   Id.
13
   Id.
14
   Ariz. Rev. Stat. § 12-542.
15
   Chambers v. Stern, 64 S.W.3d 737, 743 (Ark. 2002).
16
   Id.
17
   Id.
18
   Id.
19
   Ark. Code Ann. § 16-56-105.
20
   Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 869 P.2d 454, 457 (Cal. 1994).
21
   Id.
22
   Id.
23
   Id.
24
   Cal. Code Civ. P. § 335.1.
25
   Jet Courier Serv., Inc. v. Mulei, 771 P.2d 486, 502 (Colo. 1989).
26
   Id.
27
   Nelson v. Elway, 908 P.2d 102, 106 (Colo. 1995).
28
   Id.
29
   Colo. Rev. Stat. Ann. § 13-80-101(1)(n)(1).
30
   Colo. Rev. Stat. Ann. § 13-21-403.
31
   Marshak v. Marshak, 628 A.2d 964, 970-71 (Conn. 1993), overruled on other grounds by State v. Vakilzaden, 742 A.2d 767 (Conn. 1999).
32
   Id.
33
   Id.
34
   Id.
35
   Conn. Gen. Stat. Ann. § 52-584.
36
   Nicolet, Inc. v. Nutt, 525 A.2d 146, 149–50 (Del. 1987).
37
   Id.
38
   Id.
39
   Id.
40
   Del. Code § 8119.
                                                                              8
41
   Griva v. Davison, 637 A.2d 830, 848 (D.C. 1994).
42
   Id.
43
   Id.
44
   Id.
45
   D.C. Code § 12-301.
46
   Philip Morris USA, Inc. v. Russo, 175 So. 3d 681, 686 n.9 (Fla. 2015).
47
   Id.
48
   Id.
49
   Id.
50
   Fla. Stat. Ann. § 95.11(3)(a).
51
   Fla. Stat. Ann. § 95.031.
52
   Metro Atlanta Task Force for the Homeless, Inc. v. Ichthus Cmty. Tr., 780 S.E.2d 311, 317 (Ga. 2015).
53
   Id.
54
   Id.
55
   Id.
56
   O.C.G.A. § 9-3-33.
57
   O.C.G.A. § 51-1-11.
58
   Weinberg v. Mauch, 890 P.2d 277, 286 (Haw. 1995).
59
   Siu v. Alwis, 2009 WL 1789319, at *11 (D. Haw. June 18, 2009).
60
   Weinberg v. Mauch, 890 P.2d 277, 286 (Haw. 1995).
61
   Haw. Rev. Stat. § 657-7.
62
   McPheters v. Maile, 64 P.3d 317, 321 (Idaho 2003).
63
   Id.
64
   Id.
65
   Id.
66
   Idaho Code § 5-219(4).
67
   Idaho Code § 6-1403.
68
   McClure v. Owens Corning Fiberglas Corp., 720 N.E.2d 242, 258 (Ill. 1999).
69
   Id.
70
   Id.
71
   Id.
72
   735 ILCS 5/13-202.
73
   Winkler v. V.G. Reed & Sons, Inc., 638 N.E.2d 1228, 1234 (Ind. 1994); Indianapolis Horse Patrol, Inc. v. Ward, 217 N.E.2d 626, 628 (Ind. 1966).
74
   Ward, 217 N.E.2d at 628.
75
   Id.
76
   Id.
77
   Ind. Code Ann. § 34-11-2-4.
78
   Ind. Code Ann. § 34-20-3-1.
79
   Anderson v. Anderson Tooling, Inc., 928 N.W.2d 821, 826 (Iowa 2019).
                                                                               9
80
   Id.
81
   Id.
82
   Id.
83
   Iowa Code Ann. § 614.1(2).
84
   Iowa Code Ann. § 614.1.
85
   State ex rel. Mays v. Ridenhour, 811 P.2d 1220, 1226 (Kan. 1991).
86
   Id.
87
   Id.
88
   Id.
89
   K.S.A. § 60-513.
90
   K.S.A. § 60-3303.
91
   Catholic Health Initiatives, Inc. v. Wells, 2018 WL 3798562, at *3 (Ky. Ct. App. Aug. 10, 2018) (citing Davenport’s Adm’x v. Crummies Creek Coal Co., 184
S.W.2d 887, 888 (Ky. 1945)).
92
   Wells, 2018 WL 3798562, at *3 (quoting Smith v. Board of Education of Ludlow, 94 S.W.2d 321, 325 (Ky. 1936)).
93
   Id.
94
   Davenport’s Adm’x, 184 S.W.2d at 888.
95
   K.R.S. § 413.140(1).
96
   K.R.S. § 411.310.
97
   Ross v. Conoco, Inc., 828 So. 2d 546, 552 (La. 2002).
98
   La. Civ. Code Ann. art. 2324.
99
   Ross, 828 So. 2d at 552.
100
    Id.
101
    La. Civ. Code Ann. art. 3492.
102
    Potter, Prescott, Jamieson & Nelson, P.A. v. Campbell, 708 A.2d 283, 286 (Me. 1998).
103
    Id.
104
    Id.
105
    Me. Rev. Stat. Ann. Tit. 14, § 753.
106
    Shenker v. Laureate Educ., Inc., 983 A.2d 408, 428 (Md. 2009).
107
    Id.
108
    Id.
109
    Id.
110
    Md. Jud. Proc. Art. § 5-101.
111
    Kurker v. Hill, 689 N.E.2d 833, 836 (Mass. App. 1998) (citations omitted).
112
    Id.
113
    Kyte v. Philip Morris Inc., 556 N.E.2d 1025, 1028 (Mass. 1990); Fleming v. Dane, 22 N.E.2d 609, 611 (Mass. 1939).
114
    Mass. Gen. L. Ch. 260, § 2A.
115
    Fenestra Inc. v. Gulf Am. Land Corp., 141 N.W.2d 36, 48 (Mich. 1966).
116
    Id.
117
    Id.
                                                                            10
118
    Id.
119
    Mich. Comp. L. Ann. § 600.5805.
120
    Id.
121
    Leiendecker v. Asian Women United of Minnesota, 848 N.W.2d 224, 228 n.2 (Minn. 2014).
122
    Hannon v. Sanner, 2008 WL 2492410, at *6 (Minn. Ct. App. June 24, 2008).
123
    Id.
124
    Harding v. Ohio Cas. Ins. Co. of Hamilton, Ohio, 41 N.W.2d 818, 823 (Minn. 1950).
125
    Minn. Stat. Ann. § 541.05(1)(5).
126
    Rex Distrib. Co., Inc. v. Anheuser-Busch, LLC, 271 So. 3d 445, 455 (Miss. 2019) (holding that underlying wrong, not necessarily underlying tort, was necessary
to allege civil conspiracy).
127
    Id.
128
    Id.
129
    Id.
130
    Miss. Code Ann. § 15-1-49.
131
    Rice v. Hodapp, 919 S.W.2d 240, 245 (Mo. 1996).
132
    Id.
133
    Id.
134
    Id.
135
    Mo. Rev. Stat. § 516.120(4).
136
    Simmons Oil Corp. v. Holly Corp., 852 P.2d 523, 530 (Mont. 1993).
137
    Id.
138
    Id.
139
    Id.
140
    Mont. Stat. § 27-2-204.
141
    Wiekhorst Bros. Excavating & Equip. Co. v. Ludewig, 529 N.W.2d 33, 39–40 (Neb. 1995).
142
    Id.
143
    Id.
144
    Id.
145
    Neb. Rev. Stat. § 25-207.
146
    Neb. Rev. Stat. § 25-224.
147
    Guilfoyle v. Olde Monmouth Stock Transfer Co., 335 P.3d 190, 198 (Nev. 2014).
148
    Id.
149
    Id.
150
    Id.
151
    Nev. Rev. Stat. § 11.190(4)(e).
152
    In re Appeal of Armaganian, 784 A.2d 1185, 1189 (N.H. 2001).
153
    Id.
154
    Id.
155
    Id.
                                                                               11
156
    N.H. Rev. Stat. Ann. § 508:4(I).
157
    Banco Popular N. Am. v. Gandi, 876 A.2d 253, 263 (N.J. 2005).
158
    Id.
159
    Id.
160
    Id.
161
    N.J. Stat. Ann. § 2A:14-2.
162
    Ettenson v. Burke, 17 P.3d 440, 445 (N.M. App. 2001).
163
    Id.
164
    Id.
165
    Deflon v. Sawyers, 137 P.3d 577, 582 (N.M. 2006).
166
    N.M. Stat. Ann. § 37-1-8.
167
    Summit & Spitzer v. Lindner, 452 N.Y.S.2d 80, 93–94 (N.Y. App. Div. 1982); Cresser v. Am. Tobacco Co., 662 N.Y.S.2d 374, 378 (N.Y. Sup. Ct. 1997).
168
    Lindsay v. Lockwood, 625 N.Y.S.2d 393, 397 (N.Y. Sup. Ct. 1994).
169
    Id.
170
    Bereswill v. Yablon, 160 N.E.2d 531, 533 (N.Y. 1959).
171
    N.Y. Civ. Prac. § 214.
172
    Henry v. Deen, 310 S.E.2d 326, 334 (N.C. 1984).
173
    Carson v. Moody, 394 S.E.2d 194, 198 (N.C. App. 1990).
174
    Id.
175
    State ex rel. Cooper v. Ridgeway Brands Mfg., LLC, 666 S.E.2d 107, 115 (N.C. 2008).
176
    N.C. Gen. Stat. Ann. § 1-52.
177
    N.C. Gen. Stat. Ann. § 1-50(a).
178
    Hurt v. Freeland, 589 N.W.2d 551, 560 (N.D. 1999).
179
    Id.
180
    Id.
181
    Id.
182
    N.D. Code § 28-01-16.
183
    Gibson v. City Yellow Cab Co., 2001 WL 123467, at *3 (Ohio App. Feb. 14, 2001).
184
    Id.
185
    Id.
186
    Kenty v. Transamerica Premium Ins. Co., 650 N.E.2d 863, 866 (Ohio 1995).
187
    Oh. Rev. Code § 2305.10(A).
188
    Brock v. Thompson, 948 P.2d 279, 294 (Okla. 1998).
189
    Id.
190
    Id.
191
    Id.
192
    Ok. Stat. Ann. Tit. 12, § 95.
193
    Bonds v. Landers, 566 P.2d 513, 516 (Or. 1977).
194
    Id.
                                                                             12
195
    Id. (“The primary purpose of a conspiracy must be to cause injury to another.”).
196
    Id.
197
    O.R.S. § 12.110(1).
198
    O.R.S. § 30.905(1).
199
    Skipworth by Williams v. Lead Indus. Ass’n, Inc., 690 A.2d 169, 174 (Pa. 1997).
200
    Id.
201
    Id.
202
    Id.
203
    Pa. Code § 5524(7).
204
    Vose v. City of Pawtucket, 2019 WL 3241134, at *2 (D.R.I. July 18, 2019).
205
    Id.
206
    Id.
207
    Read & Lundy, Inc. v. Washington Tr. Co. of Westerly, 840 A.2d 1099, 1102 (R.I. 2004).
208
    R.I. Gen. L. § 9-1-14(b).
209
    Allegro, Inc. v. Scully, 791 S.E.2d 140, 144 (S.C. 2016).
210
    Id.
211
    Id.
212
    Id.
213
    S.C. Code § 15-3-530.
214
    Kirlin v. Halverson, 758 N.W.2d 436, 455 (S.D. 2008).
215
    Id.
216
    Id.
217
    Id.
218
    S.D. Code § 15-2-14.
219
    Clear Water Partners, LLC v. Benson, 2017 WL 376391, at *4 (Tenn. Ct. App. Jan. 26, 2017).
220
    Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 703 (Tenn. 2002).
221
    Id.
222
    Id.
223
    Tenn. Code Ann. § 28-3-104(a)(1)(A).
224
    Tenn. Code Ann. § 29-28-103(a).
225
    Hart v. Moore, 952 S.W.2d 90, 98 (Tex. Ct. App.1997).
226
    Firestone Steel Prods. Co. v. Barajas, 927 S.W.2d 608, 614 (Tex. 1996).
227
    Id.
228
    Id.
229
    Tex. Civ. Prac. Code § 16.003.
230
    Tex. Civ. Prac. Code § 16.012.
231
    Estrada v. Mendoza, 275 P.3d 1024, 1029 (Utah App. 2012).
232
    Id.
233
    Id.
                                                                             13
234
    Alta Indus. v. Hurst, 846 P.2d 1282, 1290 n.7 (Utah 1993).
235
    Utah Code § 78B-2-307.
236
    Davis v. Vile, 2003 WL 25746021, at *3 (Vt. Mar. 2003).
237
    Jenkins v. Miller, 2017 WL 4402431, at *10 (D. Vt. Sept. 29, 2017).
238
    Id.
239
    Davis v. Vile, 2003 WL 25746021, at *3 (Vt. Mar. 2003).
240
    Vt. Stat. Tit. 12, § 512(4).
241
    Dunlap v. Cottman Transmission Sys., LLC, 754 S.E.2d 313, 317 (Va. 2014).
242
    L-3 Commc’ns Corp. v. Serco, Inc., 926 F.3d 85, 92 (4th Cir. 2019).
243
    Id.
244
    Dunlap, 754 S.E.2d at 317.
245
    Va. Code § 8.01-243(A).
246
    Williams v. Geico Gen. Ins. Co., 2020 WL 6287270, at *5 (W.D. Wash. Oct. 27, 2020).
247
    Chambers Creek LLC v. Schmidt, 191 Wash. App. 1021 (2015).
248
    Id.
249
    Corbit v. J. I. Case Co., 424 P.2d 290, 295 (Wash. 1967).
250
    R.C.W. § 4.16.080(2).
251
    R.C.W. § 7.72.060.
252
    Dunn v. Rockwell, 689 S.E.2d 255, 268 (W. Va. 2009).
253
    Id.
254
    Id.
255
    Id.
256
    W. Va. Code § 55-2-12.
257
    Onderdonk v. Lamb, 255 N.W.2d 507, 510 (Wis. 1977).
258
    Id.
259
    Id.
260
    Id.
261
    Wisc. Stat. § 893.54(1m)(a).
262
    Action Snowmobile & RV, Inc. v. Most Wanted Performance, LLC, 423 P.3d 317, 324 (Wyo. 2018).
263
    Id.
264
    Id.
265
    Id.
266
    Wy. Stat. § 1-3-105(a).




                                                                           14
                                                                  Defendants’ Appendix E
                                                    Variation in Alternative and Market Share Liability*

                      Alternative                                                             Market Share
                       Liability         State-Specific Variation         Highest Court         Liability          State-Specific Variation          Highest Court
                      Recognized                                                               Recognized
    Alabama          N/A              N/A                                No.                  No.1              N/A                                 No.
    Alaska           N/A              N/A                                No.                  N/A               N/A                                 No.
                                                                                                  2
    Arizona          N/A              N/A                                No.                  No.               N/A                                 No.
    Arkansas         No.3             N/A                                No.                  No.4              N/A                                 Yes.5
    California       Yes.6            Rule established in Summers v.     Yes.8                Yes, in certain   Rule established in Sindell v.      Yes.12
                                      Tice.7                                                  cases.9           Abbott Laboratories.10 Rejected
                                                                                                                in non-DES cases.11
    Colorado         N/A              N/A                                No.                  No.13             N/A                                 No.
    Connecticut      Yes.14           Follows Summers.15                 Yes.16               No.17             N/A                                 No.
    Delaware         No.18            N/A                                No.                  No.19             N/A                                 No.
                            20                           21                                       22
    District of      Yes.             Follows Summers.                   No.                  No.               N/A                                 Yes.23
    Columbia
    Florida          No.24            N/A                                Yes.25               Yes.26            As a prerequisite to its            Yes.28
                                                                                                                application, a plaintiff must
                                                                                                                show a genuine attempt to
                                                                                                                locate and to identify the
                                                                                                                manufacturer responsible for
                                                                                                                the injury. Application is
                                                                                                                limited to actions in negligence;
                                                                                                                it may not be used in
                                                                                                                conjunction with allegations of
                                                                                                                fraud, breach of warranty, or
                                                                                                                strict liability.27
    Georgia          No.29            N/A                                No.                  No.30             N/A                                 No.

*
  The analysis of state law in this document is preliminary and illustrative and should not be understood to represent the positions that Defendants will take on state
law questions in this or any other case based a complete analysis of state law and the facts of particular claims.
                                                                                   1
                Alternative                                                             Market Share
                 Liability        State-Specific Variation           Highest Court        Liability       State-Specific Variation    Highest Court
                Recognized                                                               Recognized
Hawaii          Undecided.31   N/A                                  Inconclusively.32   Yes.33         Follows Sindell.34            Yes.35
Idaho           No.36          N/A                                  No.                 No.37          N/A                           No.
Illinois        Yes.38         Follows Summers.39                   No.                 No.40          N/A                           Yes.41
Indiana         No.42          N/A                                  No.                 No.43          N/A                           Yes.44
Iowa            No.45          N/A                                  Yes.46              No.47          N/A                           Yes.48
Kansas          N/A            N/A                                  No.                 N/A            N/A                           No.
Kentucky        No.49          N/A                                  No.                 No.50          N/A                           No.
Louisiana       No.51          N/A                                  No.                 No.52          N/A                           No.
Maine           No.53          N/A                                  No.                 No.54          N/A                           No.
Maryland        No.55          N/A                                  No.                 No.56          N/A                           Yes.57
Massachusetts   Yes.58         Follows Summers.59                   No.                 No.60          N/A                           Yes.61
Michigan        No.62          N/A                                  No.                 No.63          N/A                           No.
Minnesota       No.64          N/A                                  No.                 No.65          N/A                           No.
Mississippi     N/A            N/A                                  No.                 N/A            N/A                           No.
                      66                                                  67               68
Missouri        No.            N/A                                  Yes.                No.            N/A                           Yes.69
Montana         N/A            N/A                                  No.                 N/A            N/A                           No.
Nebraska        Yes.70         If all or substantially all of the   No.                 N/A            N/A                           No.
                               available and identifiable
                               manufacturers are before the
                               court, and if some of these
                               defendants can be shown to
                               have each contributed some
                               harm at a possibly substantial
                               level, then all potential
                               defendants need not be before
                               the court.71
Nevada          N/A            N/A                                  No.                 N/A            N/A                           No.

                                                                               2
                 Alternative                                                      Market Share
                  Liability       State-Specific Variation    Highest Court         Liability          State-Specific Variation        Highest Court
                 Recognized                                                        Recognized
New Hampshire    Undecided.72   N/A                          Inconclusively.73    Yes.74            Follows Sindell.75                Yes.76
New Jersey       Yes.77         Follows Summers.78           Yes.79               No.80             N/A                               Yes.81
New Mexico       Yes.82         Follows Summers.83           No.                  N/A               N/A                               No.
New York         Yes.84         Follows Summers.85           No.                  Yes, in certain   Rejected in cases involving       Yes.88
                                                                                  cases.86          non-fungible products.87
North Carolina   No.89          N/A                          No.                  No.90             N/A                               No.
North Dakota     Undecided.91   N/A                          Inconclusively.92    Undecided.93      N/A                               Inconclusively.94
Ohio             Yes.95         Follows Summers.96           Yes.97               No.98             N/A                               Yes.99
Oklahoma         No.100         N/A                          Yes.101              No.102            N/A                               Yes.103
Oregon           No.104         N/A                          Yes.105              No.106            N/A                               Yes.107
Pennsylvania     Yes.108        Follows Summers.109          Yes.110              No.111            N/A                               Yes.112
Rhode Island     No.113         N/A                          Yes.114              No.115            N/A                               Yes.116
South Carolina   No.117         N/A                          No.                  No.118            N/A                               No.
South Dakota     No.119         N/A                          Yes.120              N/A               N/A                               No.
Tennessee        No.121         N/A                          No.                  No.122            N/A                               No.
Texas            No.123         N/A                          Inconclusively.124   Undecided.125     N/A                               Inconclusively.126
Utah             N/A            N/A                          No.                  N/A               N/A                               No.
Vermont          N/A            N/A                          No.                  N/A               N/A                               No.
Virginia         N/A            N/A                          No.                  N/A               N/A                               No.
Washington       Yes.127        Follows Summers.128          Yes.129              Yes.130           Follows Sindell.                  Yes.131
West Virginia    N/A            N/A                          No.                  N/A               N/A                               No.
                       132                      133                                           134
Wisconsin        Yes.           Follows Summers.             No                   Yes, in part.     Market share is a relevant factor Yes.136
                                                                                                    in apportioning liability among
                                                                                                    defendants.135
Wyoming          N/A            N/A                          No.                  N/A               N/A                               No.

                                                                       3
1
  Franklin County School Board v. Lake Asbestos of Quebec, Ltd., 1986 WL 69060 (N.D. Ala. Feb. 13, 1986).
2
  White v. Celotex Corp., 907 F.2d 104, 106 (9th Cir. 1990).
3
  Jackson v. Anchor Packing Co., 994 F.2d 1295 (8th Cir. 1993).
4
  Green v. Alpharma, Inc., 284 S.W.3d 29, 35-37 (Ark. 2008); Chavers v. Gen. Motors Corp., 79 S.W.3d 361, 367-78 (Ark. 2002); Jackson, 994 F.2d at 1303.
5
  Green, 284 S.W.3d at 35-37.
6
  Summers v. Tice, 199 P.2d 1 (Cal. 1948). But see Rutherford v. Owens-Illinois, Inc., 941 P.2d 1203, 1218 (Cal. 1997) (declining to extend to asbestos cases).
7
  See Summers, 199 P.2d at 1.
8
  Summers, 199 P.2d at 1; Rutherford, 941 P.2d at 1218.
9
  Sindell v. Abbott Labs., 607 P.2d 924, 937 (Cal. 1980); Brown v. Super. Ct., 751 P.2d 470, 486 (Cal. 1988) (“It is apparent that the imposition of joint liability on
defendants in a market share action would be inconsistent with this rationale. Any defendant could be held responsible for the entire judgment even though its
market share may have been comparatively insignificant.”).
10
   Sindell, 607 P.2d at 937.
11
   Ferris v. Gatke Corp., 132 Cal. Rptr. 2d 819 (Cal. App. 2003).
12
   Id.
13
   Merkley v. Pittsburgh Corning Corp., 910 P.2d 58, 59 (Colo. Ct. App. 1995).
14
   Connecticut Interlocal Risk Mgmt. Agency v. Jackson, 214 A.3d 841, 846 (Conn. 2019).
15
   Id.
16
   Id.
17
   Gullotta v. Eli Lilly & Co., 1985 WL 502793 (D. Conn. May 9, 1985).
18
   Nutt v. A.C. & S., Inc., 517 A.2d 690, 694 (Del. Super. Ct. 1986).
19
   In re Asbestos Litig., 509 A.2d 1116, 1118-19 (Del. Super. Ct. 1986), aff’d, Nicolet, Inc. v. Nutt, 525 A.2d 146, 150 (Del. 1987).
20
   Bowman v. Redding & Co., 449 F.2d 956, 967–68 (D.C. Cir. 1971).
21
   Id.
22
   Tidler v. Eli Lilly & Co., 851 F.2d 418, 424-25 (D.C. Cir. 1988); see also Claytor v. Owens- Corning Fiberglas Corp., 662 A.2d 1374, 1383 n.10 (D.C. 1995).
23
   Claytor, 662 A.2d at 1383 n.10.
24
   Conley v. Boyle Drug Co., 570 So. 2d 275, 279 (Fla. 1990); Vincent v. C.R. Bard, Inc., 944 So. 2d 1083, 1086 (Fla. Dist. Ct. App. 2006).
25
   Conley, 570 So. 2d at 279 (Fla. 1990).
26
   Id.
27
   Id. at 286.
28
   Id.
29
   Ga. Ct. App. §51-1-11(d); Reid v. BMW of N. Am., 430 F. Supp. 2d 1365 (N.D. Ga. 2006); Carmical v. Bell Helicopter Textron, Inc., 117 F.3d 490, 494 (11th
Cir. 1997); Talley v. City Tank Corp., 279 S.E.2d 264 (Ga. Ct. App. 1981).
30
   Ga. Ct. App. §51-1-11(d); Reid, 430 F. Supp. 2d at 1365; Carmical, 117 F.3d at 494; Talley, 279 S.E.2d at 264.
31
   Smith v. Cutter Biological, Inc., a Div. of Miles Inc., 823 P.2d 717, 725 (Haw. 1991).
32
   Id. (“We choose not to alter the theory to the point that it would be useful on the facts here.”).


                                                                                   4
33
   Id. at 728-29 (“In conclusion, we will recognize the basic market share theory of multi-tortfeasor liability, as defined herein. Acknowledging that this could open
a Pandora's box of questions, . . . we recognize that our opinion is limited to the facts presented to us, and we reserve the right to modify or amend our answers to
these questions.”).
34
   Id.
35
   Id.
36
   Doe v. Cutter Biological, 852 F. Supp. 909 (D. Idaho 1994).
37
   Id.
38
   Wysocki v. Reed, 583 N.E.2d 1139 (Ill. App. Ct. 1991).
39
   Id. at 280.
40
   Smith v. Eli Lilly & Co., 560 N.E.2d 324 (Ill. 1990); Sparapany v. Rexall Corp., 618 N.E.2d 1098, 1099 (Ill. App. Ct. 1st Dist. 1993).
41
   Smith, 560 N.E.2d at 324.
42
   City of Gary ex rel. King v. Smith & Wesson Corp., 2001 WL 333111, at *5 (Ind. Super. Jan. 11, 2001).
43
   City of Gary v. Smith & Wesson, Corp., 801 N.E.2d 1222 (Ind. 2003); Harris v. AC & S, Inc., 915 F. Supp. 1420, 1437 (S.D. Ind. 1995).
44
   City of Gary, 801 N.E.2d at 1222.
45
   Mulcahy v. Eli Lilly & Co., 386 N.W.2d 67, 74 (Iowa 1986).
46
   Id.
47
   Id. at 74–76.
48
   Id.
49
   Farmer v. Newport, 748 S.W.2d 162 (Ky. Ct. App. 1988); see also Dawson v. Bristol Labs., 658 F. Supp. 1036 (W.D. Ky. 1987).
50
   Holbrook v. Rose, 458 S.W.2d 155 (Ky. Ct. App. 1970) (product must cause harm); Farmer, 748 S.W.2d at 162; see also Dawson, 658 F. Supp. at 1036.
51
   Quick v. Murphy Oil Co., 643 So. 2d 1291, 1294 (La. App. 1994).
52
   George v. Housing Auth. of New Orleans, 906 So. 2d 1282, 1287 (La. App. 2005); Jefferson v. Lead Indus. Ass’n, Inc., 106 F.3d 1245, 1247-48 (5th Cir. 1997);
Thompson v. Johns- Manville Sales Corp., 714 F.2d 581, 583 (5th Cir. 1983).
53
   Kinnett v. Mass Gas & Electric Supply Co., 716 F. Supp. 695 (D.N.H. 1989) (applying Maine law).
54
   Id.
55
   Thodos v. Bland, 542 A.2d 1307, 1315 (Md. App. 1988).
56
   Reiter v. Pneumo Abex, LLC, 8 A.3d 725, 730 (Md. 2010).
57
   Id.
58
   Russo v. Material Handling Specialities Co., 1995 WL 1146853, at *8 (Mass. Super. Aug. 29, 1995).
59
   Id.
60
   Payton v. Abbott Labs, 437 N.E.2d 171 (Mass. 1982).
61
   Id.
62
   Napier v. Osmose, Inc., 399 F. Supp. 2d 811, 820 (W.D. Mich. 2005).
63
   Marshall v. Celotex Corp., 651 F. Supp. 389, 391 (E.D. Mich. 1987).
64
   Leuer v. Johnson, 450 N.W.2d 363 (Minn. Ct. App. 1990).
65
   Id.; see also Souder v. Owens-Corning Fiberglas Corp., 939 F.2d 647, 650 (8th Cir. 1991); Bixler v. Avondale Mills, 405 N.W.2d 428 (Minn. App. 1987).
66
   Zafft v. Eli Lilly Co., 676 S.W.2d 241 (Mo. 1984).
67
   Id.
68
   Id.; City of St. Louis v. Benjamin Moore & Co., 226 S.W.3d 110 (Mo. 2007).
                                                                                  5
69
   Zafft, 676 S.W.2d at 241; City of St. Louis, 226 S.W.3d at 110.
70
   Menne v. Celotex Corp., 861 F.2d 1453 (10th Cir. 1988) (applying Nebraska law).
71
   Id. at 1466.
72
   State v. Exxon Mobil Corporation, 126 A.3d 266, 296 (N.H. 2015) (describing market share as an “alternative liability theory”).
73
   Id.
74
   Id. at 298.
75
   Id.
76
   Id.
77
   Estate of Chin ex rel. Chin v. St. Barnabas Medical Center, 734 A.2d 778, 783 (N.J. 1999).
78
   Id.
79
   Id.
80
   Shackil v. Lederle Labs., a Div. of Am. Cyanamid Co., 561 A.2d 511 (N.J. 1989).
81
   Id.
82
   Roderick v. Lake, 778 P.2d 443, 448 (N.M. App. 2008), abrogated on other grounds by Heath v. La Mariana Apartments, 180 P.3d 664 (N.M. 2008).
83
   Id.
84
   Silver v. Sportsstuff, Inc., 14 N.Y.S.3d 421, 424-25 (N.Y. App. Div. 2015).
85
   Id.
86
   Compare Hymowitz v. Eli Lilly & Co., 539 N.E.2d 1069, 1078 (N.Y. 1989), cert. denied, 493 U.S. 944 (1989)) (“Consequently, for essentially practical reasons,
we adopt a market share theory using a national market.”) with S.F. v. Archer Daniels Midland Co., 594 F. App’x 11, 13 (2d Cir. 2014) (“[A]ll of S.F.’s claims
rely on ‘market-share liability theory,’ and we reject its application to this case.”).
87
   Archer Daniels, 594 F. App’x at 13.
88
   Hymowitz, 539 N.E.2d at 1078.
89
   Griffin v. Tenneco Resins, Inc., 648 F. Supp. 964, 966–67 (W.D.N.C. 1986).
90
   Id.
91
   Black v. Abex Corp., 603 N.W.2d 182, 191 (N.D. 1999) (“This Court has not previously addressed whether alternative liability . . . is recognized under North
Dakota law. . . . We find it unnecessary to resolve this general issue because we conclude, assuming alternative liability were recognized in this state, summary
judgment was appropriate under the facts of this case.”).
92
   Id.
93
   Id. at 199 (“This Court has never addressed whether market share liability is recognized under North Dakota tort law. . . . We find it unnecessary to resolve this
general issue because we conclude, assuming market share liability were recognized in this state, summary judgment was still appropriate based upon the record in
this case.”).
94
   Id.
95
   Minnich v. Ashland Oil Co., 473 N.E.2d 1199, 1200 (Ohio 1984). But see Ohio R.C. § 2307.73(c) (rejecting “market share, enterprise, or industrywide liability”
for product liability actions).
96
   Id.
97
   Id.
98
   Sutowski v. Eli Lilly & Co., 696 N.E.2d 187, 188 (Ohio 1998); see also Jackson v. Glidden Co., 2007 WL 184662, at *2 (Ohio Ct. App. Jan. 25, 2007); Ohio
R.C. § 2307.73(c).
99
   Sutowski, 696 N.E.2d at 188.
                                                                                  6
100
    Case v. Fibreboard Corp., 743 P.2d 1062, 1067 (Okla. 1987).
101
    Id.
102
    Id.
103
    Id.
104
    Senn v. Merrell-Dow Pharms., Inc., 751 P.2d 215 (Or. 1988).
105
    Id. at 223.
106
    Id.
107
    Id.
108
    Snoparsky v. Baer, 266 A.2d 707, 709 (Pa. 1970).
109
    Id.
110
    Id.
111
    Skipworth by Williams v. Lead Indus. Ass’n., 690 A.2d 169, 172 (Pa. 1997).
112
    Id.
113
    Almonte v. Kurl, 46 A.3d 1, 24 (R.I. 2012).
114
    Id.
115
    Gorman v. Abbott Labs., 599 A.2d 1364 (R.I. 1991); see also Clift v. Vose Hardware, Inc., 848 A.2d 1130 (R.I. 2004).
116
    Gorman, 599 A.2d at 1364.
117
    Ryan v. Eli Lilly & Co., 514 F. Supp. 1004, 1015–19 (D.S.C. 1981).
118
    Id.
119
    Jorgensen Farms, Inc. v. Country Pride Corp., 824 N.W.2d 410, 416 (S.D. 2012).
120
    Id.
121
    Davis v. Yearwood, 612 S.W.2d 917, 918 (Tenn. Ct. App. 1980).
122
    Id.
123
    Hicks v. Charles Pfizer & Co., 466 F. Supp.2d 799, 804 (E.D. Tex. 2005).
124
    Gaulding v. Celotex Corp., 772 S.W.2d 66, 71 (Tex. 1989) (“We are not to be construed as approving or disapproving alternative liability, concert of action,
enterprise liability, or market share liability in an appropriate case. We do, however, hold that these theories do not apply to the facts of this case.”).
125
    Id.
126
    Id.
127
    Martin v. Abbott Labs., 689 P.2d 368, 375 (Wash. 1984).
128
    Id.
129
    Id.
130
    Id. at 383 (“As will be demonstrated, a particular defendant's potential liability is proportional to the probability that it caused plaintiff's injury.”); George v.
Parke-Davis, 733 P.2d 507, 513–16 (Wash. 1987).
131
    Martin, 689 P.2d at 382-83; George, 733 P.2d at 513–16.
132
    Fiumefreddo v. McLean, 496 N.W.2d 226, 231 (Wisc. App. 1993).
133
    Id.
134
    Collins v. Eli Lilly Co., 342 N.W.2d 37, 49 (Wis. 1984) (“We emphasize, however, that we do not totally reject the market share theory. Rather, as we explain
below, we consider market share, if determinable, to be a relevant factor in apportioning liability among defendants.”) (now subject to 2011 Wis. Act. 2, §30
(codified at Wis. Stat. §895.046)).
                                                                                     7
135
      Id.
136
      Id.




            8
                                                                    Defendants’ Appendix F
                                                         Variation in Product Liability Act Preemption*

                        Product              Exclusive                                                                                          High Court Ruling
                                                                                       Adds Elements Or Defenses
                      Liability Act          Remedy                                                                                              On Exclusivity
    Alabama           Yes.1            No.2                   Restricts the assertion of claims against distributors.3                          Yes.4
    Alaska            No.              N/A                    N/A                                                                               N/A
    Arizona           Yes.5            No.6                   Adds affirmative defenses.7                                                       Yes.8
    Arkansas          Yes.9            Probably.10            No.                                                                               No.
    California        Partial.11       N/A.12                 Provides immunity to certain manufacturers of common consumer products            N/A
                                                              known to be “inherently unsafe.”13
    Colorado          Yes.14           Probably not.15        Restricts the assertion of claims against non-manufacturer sellers.16             No.
    Connecticut       Yes.17           Yes.18                 Restricts the assertion of claims in cases of alteration of the product.19        Yes.20
    Delaware          No.              N/A                    N/A                                                                               N/A
    Florida           No.              N/A                    N/A                                                                               N/A
    Georgia           Partial.21       N/A                    Restricts the assertion of claims against non-manufacturer sellers.22             N/A
    Hawaii            No.              N/A                    N/A                                                                               N/A
                            23                     24                                                                              25
    Idaho             Yes.             Unclear.               Restricts the assertion of claims against non-manufacturer sellers.               No.
    Illinois          No.              N/A                    N/A                                                                               N/A
    Indiana           Yes.26           Yes.27                 Adds affirmative defenses.28                                                      Yes.29
    Iowa              Partial.30       N/A                    Limits the liability of non-manufacturer sellers.31                               N/A
    Kansas            Yes.32           Probably not.33        Restricts the assertion of claims against non-manufacturer sellers.34             No.
                            35                36                                                                                   37
    Kentucky          Yes.             Yes.                   Restricts the assertion of claims against non-manufacturer sellers.               Yes.38
    Louisiana         Yes.39           Yes.40                 Specifies the elements of an “unreasonably dangerous” product.41                  Yes.42
    Maine             No.              N/A                    N/A                                                                               N/A


*
  The analysis of state law in this document is preliminary and illustrative and should not be understood to represent the positions that Defendants will take on state
law questions in this or any other case based a complete analysis of state law and the facts of particular claims.
                                                                                   1
                   Product             Exclusive                                                                                     High Court Ruling
                                                                            Adds Elements Or Defenses
                 Liability Act         Remedy                                                                                         On Exclusivity
Maryland         No.             N/A               N/A                                                                               N/A
Massachusetts    No.             N/A               N/A                                                                               N/A
Michigan         Yes.43          Unclear.44        Specifies additional elements and defenses.45                                     No.
Minnesota        Partial.46      N/A               Limits the liability of non-manufacturer sellers.47                               N/A
                       48                    49                                                 50
Mississippi      Yes.            Probably.         Specifies additional elements and defenses.                                       Dicta only.51
Missouri         Yes.52          No.53             Permits dismissal of non-manufacturer sellers in the stream of commerce54;        No.
                                                   alters affirmative defenses.55
Montana          Yes.56          Unclear.57        Specifies additional elements and defenses.58                                     No.
Nebraska         Yes.59          Unclear.60        Eliminates strict liability claims against non-manufacturer sellers61; provides   No.
                                                   defenses.62
Nevada           No.             N/A               N/A                                                                               N/A
New Hampshire    No.             N/A               N/A                                                                               N/A
                       63           64                                                          65
New Jersey       Yes.            No.               Specifies additional elements and defenses.                                       Yes.66
New Mexico       No.             N/A               N/A                                                                               N/A
New York         No.             N/A               N/A                                                                               N/A
North Carolina   Yes.67          No.68             Specifies additional elements and defenses.69                                     Yes.70
North Dakota     Yes.71          Unclear.72        Specifies additional elements and defenses, and restrict claims against non-      No.
                                                   manufacturer sellers.73
Ohio             Yes.74          Yes.75            Specifies additional elements and defenses.76                                     Yes.77
Oklahoma         Partial.78      N/A               Provides affirmative defenses and rebuttable presumptions.79                      No.
Oregon           Yes.80          Yes.81            Specifies additional elements and defenses.82                                     No.
Pennsylvania     No.             N/A               N/A                                                                               N/A
Rhode Island     No.             N/A               N/A                                                                               N/A
South Carolina   Yes.83          Unclear.84        Adds an affirmative defense85 and elements to be proved in actions involving      No.
                                                   firearms or ammunition.86
South Dakota     Partial.87      N/A               Adds defenses.88                                                                  N/A

                                                                        2
                        Product               Exclusive                                                                                          High Court Ruling
                                                                                       Adds Elements Or Defenses
                      Liability Act           Remedy                                                                                              On Exclusivity
    Tennessee         Yes.89            Yes.90                Specifies additional elements and defenses.91                                      No.
    Texas             Yes.92            Unclear.93            Specifies additional elements and defenses.94                                      No.
    Utah              Yes.95            No.96                 None.                                                                              Yes.97
    Vermont           No.               N/A                   N/A                                                                                N/A
    Virginia          No.               N/A                   N/A                                                                                N/A
    Washington        Yes.98            Yes.99                Specifies additional elements and defenses.100                                     Yes.101
    West Virginia     No.               N/A                   N/A                                                                                N/A
    Wisconsin         Yes.102           Unclear.103           Alters the elements of a strict products liability claim and adds a defense.104    No.
    Wyoming           No.               N/A                   N/A                                                                                N/A



1
  Ala. Code § 6-5-500 et seq.
2
  DISA Industries, Inc. v. Bell, 272 So. 3d 142, 144 n.1 (Ala. 2018) (citing Tillman v. R.J. Reynolds Tobacco Co., 871 So.2d 28, 35 (Ala. 2003) (Alabama Extended
Manufacturer’s Liability Doctrine does not subsume common-law claims).
3
  Ala. Code § 6-5-521(b)-(c).
4
  DISA Industries, 272 So. 3d 142.
5
  Ariz. Rev. Stat. § 12-681 et seq.
6
  Torres v. Goodyear Tire & Rubber Co., Inc., 786 P.2d 939, 947 (Ariz. 1990) (Arizona product liability “statutes expressly disclaim any limitation of the existing
common law of product liability. See A.R.S. § 12–682. Nor do the statutes attempt to oust this court from the evolution of product liability law.”); Ariz. Rev. Stat.
§ 12-682 provides that “[t]he previously existing common law of products liability is modified only to the extent specifically stated in this article and § 12-551.”
7
  Ariz. Rev. Stat. § 12-683.
8
  Torres, 786 P.2d 939.
9
  Ark. Code § 16-116-201 et seq.
10
   Fields v. Wyeth, Inc., 613 F. Supp. 2d 1056, 1059 (W.D. Ark. 2009) (treating claims for “strict products liability, negligence, fraudulent misrepresentation,
negligent misrepresentation, fraudulent concealment, and breach of implied warranties” as products liability actions under the Arkansas PLA and citing
Nationwide Rentals Co., Inc. v. Carter, 765 S.W.2d 97, 101 (Ark. 1989) (“More than one theory of liability is permissible in a products liability claim”).
11
   Cal. Civ. Code § 1714.45.
12
   Cal. Civ. Code § 1714.45 is not a full product liability act and by its terms “is intended to be declarative of and does not alter or amend existing California law.”
Cal. Civ. Code § 1714.45(d).
13
   Id.
14
   Colo. Rev. Stat. § 13-21-401 et seq.

                                                                                   3
15
   Carter v. Brighton Ford, Inc., 251 P.3d 1179, 1187 (Colo. Ct. App. 2010) (rejecting a reading of § 13-21-402 “to be a general bar of any claim based on strict
liability, negligence, contract, or warranty” and finding that “product liability actions are those tort actions which seek damages for injuries and collateral damage
caused by defective products” and not breach of warranty or other actions sounding in contract for economic loss to the product, which are not covered by the
statute).
16
   Colo. Rev. Stat. § 13-21-402.
17
   Conn. Gen. Stat. Ann. § 52-572m et seq.
18
   Winslow v. Lewis-Shepard, Inc., 562 A.2d 517, 517 (Conn. 1989) (holding that the Conn. PLA “provides the exclusive remedy for a claim falling within its
scope”); see also Collazo v. Nutribullet, 2020 WL 4194616, at *2 (D. Conn. July 21, 2020).
19
   Conn. Gen. Stat. Ann. § 52-572p.
20
   Winslow, 562 A.2d 517.
21
   Ga. Code Ann. § 51-1-11.1.
22
   Id.
23
   Idaho Code § 6-1401 et seq.
24
   Idaho Code § 6-1401 provides that “[t]he previous existing applicable law of this state on product liability is modified only to the extent set forth in this act.”
The Idaho Supreme Court has held that “a non-privity breach of warranty action against a manufacturer or seller to recover personal injuries allegedly sustained as
a result of a defective product” is governed by the Idaho Products Liability Act. Pucket v. Oakfabco, Inc., 979 P.2d 1174, 1183 (Idaho 1999), citing Oats v. Nissan
Motor Corp., 879 P.2d 1095 (Idaho 1994).
25
   Idaho Code § 6-1407.
26
   Ind. Code § 34-20-1-1 et seq.
27
   Stegemoller v. ACandS, Inc., 767 N.E.2d 974, 975 (Ind. 2002) (the Indiana legislature intended that the Indiana Product Liability Act govern “all product
liability actions, whether the theory of liability is negligence or strict liability in tort”); see also Dalton v. Teva N. Am., 891 F.3d 687, 691 (7th Cir. 2018). Ind.
Code § 34-20-1-1 states, “[t]his article governs all actions that are: (1) brought by a user or consumer; (2) against a manufacturer or seller; and (3) for physical
harm caused by a product; regardless of the substantive legal theory or theories upon which the action is brought.”
28
   Ind. Code § 34-20-6-1 et seq.
29
   Stegemoller, 767 N.E.2d 974.
30
   Iowa Code § 613.18 (not a comprehensive products liability act).
31
   Id.
32
   Kan. Stat. Ann. § 60-3301 et seq.
33
   Flaherty v. CNH Indus. Am., LLC, 446 P.3d 1078, 1103 (Kan. Ct. App. 2019) (Kansas Product Liability Act supplants common-law actions sounding in tort,
including negligence, strict liability, failure to warn, and negligent misrepresentation, but does not apply to claims for breach of warranty for economic loss); see
also Gaumer v. Rossville Truck and Tractor Co., Inc., 257 P.3d 292, 297 (Kan. 2011) (expressing skepticism that the KPLA supplants common law because it
does not contain the Model Uniform Product Liability Act’s “in lieu of and preempts” language); but see Sangha v. Volkswagen AG, 2020 WL 3256262, at *5 (D.
Kan. June 16, 2020) (“All products liability actions, regardless of theory, are merged into one product liability claim under the KLPA”).
34
   Kan. Stat. Ann. § 60-3306.
35
   Ky. Rev. Stat. § 411-300 et seq.
36
   Monsanto v. Westinghouse Elec. Corp., 950 S.W. 2d 811, 814 (Ky. 1997) (“The PLA applies to all damage claims arising from the use of products, regardless of
the legal theory advanced” and “if a claim is brought against a seller or a manufacturer of a product which is alleged to have caused injury, then the PLA applies,
regardless of whether the action is founded on strict liability in tort, negligence or breach of warranty.” See also Everage v. Johnson and Johnson, 2019 WL
1473428, at *1 (E.D. Ky. Apr. 3, 2019).
                                                                                   4
37
   Ky. Rev. Stat. § 411-340.
38
   Monsanto, 950 S.W. 2d 811.
39
   La. Rev. Stat. § 9:2800.51 et seq.
40
   Aucoin v. Southern Quality Homes, LLC, 984 So. 2d 685, 691 n. 8 (La. 2008) (“the LPLA is the exclusive remedy against manufacturers for damages resulting
from a defective product” apart from damages recoverable under “redhibition”).
41
   La. Rev. Stat. §§ 9:2800.55-58.
42
   Aucoin, 984 So. 2d 685.
43
   Mich. Comp. Laws 600.2946 et seq.
44
   Comments by the Michigan Supreme Court may imply exclusivity: Greene v. A.P. Prods., Ltd., 717 N.W. 2d 855, 859 (Mich. 2006) (“Tort reform legislation
enacted in 1995, however, displaced the common law”); Ryan v. Brunswick Corp., 557 N.W.2d 541, 545 n. 8 (Mich.1997) (“Products liability claims in Michigan
are based on a single statute, M.C.L. § 600.2946; M.S.A. § 27A.2946, and are fault based.”), abrogated on other grounds, Sprietsma v. Mercury Marine, 537 U.S.
51 (2002).
45
   Mich. Comp. Laws 600.2946-2947 (including, e.g., drug manufacturer immunity provision for drugs approved by the U.S. Food and Drug Administration).
46
   Minn. Stat. § 544.41 (not a comprehensive products liability act).
47
   Id.
48
   Miss. Code Ann. § 11-1-63.
49
   Elliott v. El Paso Corp., 181 So. 3d 263, 269 n.8 (Miss. 2015) (quoting Miss. Code Ann. § 11-1-63 that the Mississippi Products Liability Act applies “in any
action for damages caused by a product, including, but not limited to, any action based on a theory of strict liability in tort, negligence, or breach of implied
warranty” and remarking “[s]o, in a case involving a product defect, even a claim for breach of an implied warranty would seem to be subsumed by the MPLA.”)
50
   Miss. Code Ann. § 11-1-63.
51
   Elliott, 181 So. 3d 263.
52
   Mo. Rev. Stat. § 537.760 et seq.
53
   Peters v. General Motors Corp., 200 S.W. 3d 1, 17 (Mo. Ct. App. 2006) (“A plaintiff may also file a negligence or warranty claim together with a section
537.760 claim.”) (citing Blevins v. Cushman Motors, 551 S.W. 2d 602, 607-608 (Mo. 1977)) (latter case decided prior to enactment of Missouri product liability
statutes).
54
   Mo. Rev. Stat. § 537.762.
55
   Mo. Rev. Stat. § 537.764-765.
56
   Mont. Code § 27-1-719.
57
   A federal court predicting Montana law considered negligence, strict liability, failure to warn, and breach of warranty claims without determining that the claims
were limited by Mont. Code § 27-1-719: Winters v. Country Home Prods., Inc., 654 F. Supp. 2d 1173 (D. Mont. 2009).
58
   Mont. Code § 27-1-719.
59
   Neb. Rev. Stat. § 25-21, 181 et seq.
60
   Nebraska courts do not appear to have ruled on this question, but they appear to permit actions on negligence and strict liability theories and have merged
implied warranty claims with product liability claims for defective design and failure to warn: Ribeiro v. Baby Trend, Inc., 2017 WL 11485740, at *3 (D. Neb.
Apr. 12, 2017) (citing Freeman v. Hoffman-La Roche, Inc., 618 N.W. 2d 827, 843 (Neb. 2000)).
61
   Neb. Rev. Stat. § 25-21, 181.
62
   Neb. Rev. Stat. § 25-21, 182.
63
   N.J. Stat. Ann. § 2A:58C-1 et seq.

                                                                                  5
64
   The New Jersey Product Liability Act preempts claims for manufacturing, warning, or design defects sounding in tort or nuisance, but not (1) express warranty
claims, (2) claims under the New Jersey Consumer Fraud Act alleging express or affirmative misrepresentations, or, under N.J. Stat. Ann. 2A:58C-6, (3) claims
pertaining “to any environmental tort action”) Sun Chem. Corp. v. Fike Corp., 235 A.3d 145, 153-155 (N.J. 2020).
65
   N.J. Stat. Ann. 2A:58C-2-4.
66
   Sun Chem. Corp., 235 A.3d 145.
67
   N.C. Gen. Stat. Ann. § 99B-1 et seq.
68
   The Act explicitly does not cover product liability actions for breach of express warranty, but the defenses supplied in the Act do apply to claims for breach of
warranty unless expressly excluded, N.C. Gen. Stat. Ann. § 99B-2. The Act does cover actions for breach of implied warranty where the action is for injury to
person or property resulting from a sale of a product. Morrison v. Sears, Roebuck & Co., 354 S.E. 2d 495, 498-499 (N.C. 1987); see also DeWitt v. Eveready
Battery Co., Inc., 565 S.E. 2d 140, 147 (N.C. 2002).
69
   N.C. Gen. Stat. Ann. §§ 99B-2 to 99B-11.
70
   Morrison, 354 S.E. 2d 495; DeWitt, 565 S.E. 2d 140.
71
   N.D. Cent. Code § 28-01.3-01 et seq.
72
   The North Dakota products liability statute applies to actions sounding in negligence as well as strict liability. Johnson v. John Deere Co., 935 F.2d 151, 154
(8th Cir. 1991). North Dakota courts treat breach of warranty as a contract claim separate from strict liability in tort, Horstmeyer v. Golden Eagle Fireworks, 534
N.W.2d 835, 839 (N.D. 1995), but it is not clear whether such claims are covered under the Product Liability Act. N.D. Cent. Code § 28-01.3-01(2) provides that
“Product liability action” shall include any action brought against a manufacturer or seller “regardless of the substantive legal theory” of the action, on account of
injury or damage resulting from the product.
73
   N.D. Cent. Code §§ 28-01.3-03 to 28-01.3-09.
74
   Ohio Rev. Code § 2307.71 et seq.
75
   Parker v. ACE Hardware Corp., 104 N.E. 3d 298, 305-307 (Ohio Ct. App. 2018) (finding that the Ohio Products Liability Act “provided the exclusive remedy”
for negligence, negligent failure to warn, and negligent misrepresentation claims, as product liability claims under the OPLA, and accepting an Ohio federal
court’s view that “[t]hese common law claims have all been abrogated by the OPLA”). The court also concluded that breach of warranty claims not specifically
raised under the U.C.C. are barred under the OPLA.
76
   Ohio Rev. Code §§ 2307.711 to 2307.78.
77
   Stiner v. Amazon.com, Inc., 2020-Ohio-4632, ¶ 27.
78
   Okla. Stat. Ann. 76 § 57.1 et seq., § 832.1 (not a comprehensive products liability act).
79
   Okla. Stat. Ann. 76 §§ 57.1 to 57.2. Courts have interpreted Okla. Stat. Ann. 76 §§ 57.2(E) to “add a new element to the cause of action” against a non-
manufacturing seller. Shelton v. Sha Ent., 2020 WL 6389858, at *2 (W.D. Okla. Oct. 30, 2020).
80
   Or. Rev. Stat. Ann. § 30.900 et seq.
81
   Phelps v. Wyeth, Inc., 857 F. Supp. 2d 1114, 1123 (D. Or. 2012) (since passage of Oregon Products Liability Act in 1977, “Oregon courts have ruled that the
statute ‘embraces all theories a plaintiff can adduce in an action based on a product defect,’ including breaches of warranty.”); Mason v. Mt. St. Joseph, Inc., 203
P.3d 329, 332 (Or. Ct. App. 2009) (citing authority for the proposition that under the PLA, “a product liability civil action ‘embraces all theories a plaintiff can
claim in an action based on a product defect’”).
82
   Or. Rev. Stat. Ann. §§ 30.902 to 30.928.
83
   S.C. Code Ann. § 15-73-10 et seq.
84
   South Carolina courts do not appear to have considered whether the state’s products liability act provides the exclusive mechanism for a products liability action.
Courts do permit plaintiffs to bring products liability actions under theories of negligence, strict liability, and breach of warranty: Rife v. Hitachi Const. Mach. Co.,
609 S.E. 2d 565, 568 (S.C. Ct. App. 2005).
                                                                                   6
85
   S.C. Code Ann. § 15-73-20.
86
   S.C. Code Ann. § 15-73-40.
87
   S.D. Cod. Laws § 20-9-9 et seq. (not a comprehensive products liability act).
88
   S.D. Cod. Laws §§ 20-9-9 to 20-9-10.1.
89
   Tenn. Code Ann. § 29-28-101 et seq.
90
   Tenn.Code Ann. § 29–28–102(6) defines “product liability action” to encompass “all actions brought for or on account of personal injury, death or property
damage” resulting from any defective product, on a theory of “strict liability in tort; negligence; breach of warranty, express or implied; breach of or failure to
discharge a duty to warn or instruct, whether negligent or innocent; misrepresentation, concealment, or nondisclosure, whether negligent, or innocent; or under any
other substantive legal theory in tort or contract whatsoever.” Courts have construed all such actions to fall within the Act’s scope. See, e.g., Strayhorn v. Wyeth
Pharm., Inc., 882 F. Supp. 2d 1020, 1028 (W.D. Tenn. 2012) (collecting cases).
91
   Tenn. Code Ann. §§ 29-28-103 to 29-28-108.
92
   Tex. Civ. Prac. & Rem. Code Ann. § 82.001 et seq.
93
   Tex. Civ. Prac. & Rem. Code Ann. § 82.001(2) provides that “‘Products liability action’ means any action against a manufacturer or seller for recovery of
damages arising out of personal injury, death, or property damage allegedly caused by a defective product whether the action is based in strict tort liability, strict
products liability, negligence, misrepresentation, breach of express or implied warranty, or any other theory or combination of theories.” See Eckhardt v. Qualitest
Pharm. Inc., 889 F. Supp. 2d 901, 907 (S.D. Tex. 2012) (finding that plaintiffs’ claims for negligence, fraud, and misrepresentation would “fall squarely within the
statutory definition of a products liability action” and could not be pursued independently from the Texas products liability act).
94
   Tex. Civ. Prac. & Rem. Code Ann. §§ 82.003 to 82.008.
95
   Utah Code Ann. § 78B-5-816 et seq.
96
   Bylsma v. R.C. Willey, 416 P.3d 595, 600, 603 (Utah 2017) (the Utah Product Liability Act “references our products liability doctrine without changing or
redefining any of the fundamental principles of that doctrine” and thereby “presuppose[s] the continued existence of a common law products liability doctrine,”
while the Liability Reform Act merely eliminates joint and several liability and creates no immunity for sellers).
97
   Id.
98
   Wash. Rev. Code § 7.72.010 et seq.
99
   Wash. Water & Power Co. v. Graybar Electr. Co., 774 P.2d 1199, 1207 (Wash. 1989) (“the WPLA creates a single cause of action for product-related harms
that supplants previously existing common law remedies.”); see also City of Seattle v. Monsanto Co., 237 F. Supp. 3d 1096, 1102 (“The WPLA’s statutory cause
of action preempts all product-related common-law claims based on any substantive legal theory except fraud, intentionally caused harm, or claims under
Washington’s Consumer Protection Act”).
100
    Wash Rev. Code §§ 7.72.030 to 7.72.050.
101
    Wash. Water & Power, 774 P.2d 1199.
102
    Wis. Stat. Ann. § 895.047.
103
    Courts in Wisconsin do not appear to have not ruled on the exclusivity of the Wisconsin product liability act passed in 2011.
104
    Wis. Stat. Ann. § 895.047.




                                                                                  7
                                                                 Defendants’ Appendix G
                                               Variation in Contributory/Comparative Negligence Defenses*

                                Contributory Negligence                      “Pure” Comparative Negligence                  Modified Comparative Negligence
    Alabama            Yes.1
    Alaska                                                             Yes.2
    Arizona                                                            Yes.3
    Arkansas                                                                                                            Yes.4
    California                                                         Yes.5
    Colorado                                                           Yes, for product liability claims.6              Yes, for non-product liability negligence
                                                                                                                        claims.7
    Connecticut                                                        Yes, for product liability claims.8              Yes, for non-product liability negligence
                                                                                                                        claims.9
    Delaware                                                                                                            Yes.10
    Florida                                                            Yes.11
    Georgia                                                                                                             Yes.12
    Hawaii                                                             Yes, for strict product liability claims.13      Yes, for negligence claims.14
    Idaho                                                                                                               Yes.15
    Illinois                                                                                                            Yes.16
    Indiana                                                                                                             Yes.17
    Iowa                                                                                                                Yes.18
    Kansas                                                                                                              Yes.19
    Kentucky                                                           Yes.20
    Louisiana                                                          Yes.21
    Maine                                                                                                               Yes.22




*
  The analysis of state law in this document is preliminary and illustrative and should not be understood to represent the positions that Defendants will take on state
law questions in this or any other case based a complete analysis of state law and the facts of particular claims.
                                                                                   1
                         Contributory Negligence                   “Pure” Comparative Negligence       Modified Comparative Negligence
Maryland        Yes, for negligence claims.23
                However, “contributory negligence is not a
                defense in an action of strict liability in
                tort.”24
Massachusetts                                                                                      Yes, for negligence claims.25
                                                                                                   However, “[t]he apportionment principles
                                                                                                   used in negligence claims, which permit a
                                                                                                   plaintiff to recover as long as his negligence
                                                                                                   equates to less than the negligence attributed
                                                                                                   to the defendant, are not applicable to
                                                                                                   warranty cases.”26
Michigan                                                                                           Yes.27
Minnesota                                                                                          Yes.28
Mississippi                                                   Yes.29
Missouri                                                      Yes.30
Montana                                                                                            Yes, for negligence claims.31
                                                                                                   However, with a few exceptions,
                                                                                                   “contributory negligence is not a defense to
                                                                                                   the liability of a seller, based on strict
                                                                                                   liability in tort, for personal injury or
                                                                                                   property damage caused by a defectively
                                                                                                   manufactured or defectively designed
                                                                                                   product.”32
Nebraska                                                                                           Yes, for negligence claims.33
                                                                                                   However, comparative negligence does not
                                                                                                   apply to strict liability claims.34
Nevada                                                                                             Yes, for negligence claims.35
                                                                                                   However, comparative negligence does not
                                                                                                   apply to strict product liability claims.36
New Hampshire                                                                                      Yes.37
New Jersey                                                                                         Yes.38
New Mexico                                                    Yes.39

                                                                       2
                          Contributory Negligence        “Pure” Comparative Negligence       Modified Comparative Negligence
New York                                            Yes.40
North Carolina   Yes.41
North Dakota                                                                             Yes.42
Ohio                                                                                     Yes.43
Oklahoma                                                                                 Yes, for negligence claims.44
                                                                                         However, comparative negligence does not
                                                                                         apply to strict product liability claim.45
Oregon                                                                                   Yes.46
Pennsylvania                                                                             Yes, for negligence claims.47
Rhode Island                                        Yes.48
South Carolina                                                                           Yes, for negligence claims.49
                                                                                         However, comparative negligence does not
                                                                                         appear to apply to strict liability claims.50
South Dakota                                                                             Yes, for negligence claims.51
                                                                                         However, “[t]he defense of contributory
                                                                                         negligence is not available to bar recovery in
                                                                                         a strict liability case.”52
Tennessee                                                                                Yes.53
Texas                                                                                    Yes.54
Utah                                                                                     Yes.55
Vermont                                                                                  Yes, for negligence claims.56
                                                                                         Likely, for strict liability claims.57
Virginia         Yes.58
Washington                                          Yes.59
West Virginia                                                                            Yes.60
Wisconsin                                                                                Yes.61
Wyoming                                                                                  Yes.62



                                                             3
                                Contributory Negligence                      “Pure” Comparative Negligence                   Modified Comparative Negligence
    District of        Yes, for negligence claims.63
    Columbia           However, “contributory negligence . . . is
                       not a defense in strict liability cases.”64
    Puerto Rico                                                         Probably.65
    U.S. Virgin                                                                                                          Yes, for negligence claims.66
    Islands                                                                                                              However, comparative negligence is not
                                                                                                                         available in “any action based upon a statute
                                                                                                                         the violation of which imposes absolute
                                                                                                                         liability, whether or not such statute
                                                                                                                         comprehends negligent conduct.”67



1
  Burleson v. RSR Grp. Fla., Inc., 981 So. 2d 1109, 1112-13 (Ala. 2007) (“‘A plaintiff cannot recover in a negligence action where the plaintiff’s own negligence is
shown to have proximately contributed to his damage, notwithstanding a showing of negligence on the part of the defendant.’”) (citation omitted); Williams v.
Delta Int’l Mach. Corp., 619 So. 2d 1330, 1333 (Ala. 1993) (declining to “abandon the doctrine of contributory negligence”).
2
  Alaska Stat. § 09.17.060 (“In an action based on fault seeking to recover damages for injury or death to a person or harm to property, contributory fault
chargeable to the claimant diminishes proportionately the amount awarded as compensatory damages for the injury attributable to the claimant’s contributory fault,
but does not bar recovery.”); see Smith v. Ingersoll-Rand Co., 14 P.3d 990, 993-96 (Alaska 2000).
3
  Ariz. Rev. Stat. §§ 12-2505(A) (“If the jury applies [contributory negligence], the claimant’s action is not barred, but the full damages shall be reduced in
proportion to the relative degree of the claimant’s fault which is a proximate cause of the injury or death, if any.”); 12-2509(B) (“contributory negligence, as
distinguished from assumption of risk, is not a defense to a claim alleging strict liability in tort, including any product liability action . . . except claims alleging
negligence.”); Jimenez v. Sears, Roebuck & Co., 904 P.2d 861, 864, 867 (Ariz. 1995) (interpreting section 12-2509(B) “as a badly-worded but successful attempt
at preserving the common-law rule that contributory negligence is not a defense in strict liability,” with contributory negligence referring to a plaintiff’s “failure to
discover a defect in the product which the plaintiff should, if he was reasonably diligent, have discovered”) (alteration and citation omitted).
4
  Ark. Code § 16-64-122(b)(1)-(2).
5
  Li v. Yellow Cab Co., 532 P.2d 1226, 1242-43 (Cal. 1975) (“We have concluded that the ‘pure’ form of comparative negligence is that which should be adopted
in this state,” which “apportions liability in direct proportion to fault in all cases”); see Daly v. General Motors Corp., 20 Cal. 3d 725, 734-37 (Cal. 1978)
(adopting comparative fault in strict product liability context).
6
  Colo. Rev. Stat. § 13-21-406(1) (“The fault of the person suffering the harm shall not bar such person, or a party bringing an action on behalf of such a person, or
his estate, or his heirs from recovering damages, but the award of damages to such person or the party bringing the action shall be diminished in proportion to the
amount of causal fault attributed to the person suffering the harm.”).
7
  Colo. Rev. Stat. § 13-21-111(1), (3) (“[T]he court shall reduce the amount of the verdict in proportion to the amount of negligence attributable to the person for
whose injury, damage, or death recovery is made; but, if the said proportion is equal to or greater than the negligence of the person against whom recovery is
sought, then, in such event, the court shall enter a judgment for the defendant.”); Mountain Mobile Mix, Inc. v. Gifford, 660 P.2d 883, 885 (Colo. 1983) (“A
plaintiff in Colorado who is 50% or more negligent is barred from recovery under this modified contributory negligence rule.”).


                                                                                   4
8
  Conn. Gen. Stat. § 52-572o(a) (“[T]he comparative responsibility of, or attributed to, the claimant, shall not bar recovery but shall diminish the award of
compensatory damages proportionately, according to the measure of responsibility attributed to the claimant.”).
9
  Conn. Gen. Stat. § 52-572h(b) (“In causes of action based on negligence, contributory negligence shall not bar recovery in an action by any person or the
person’s legal representative to recover damages resulting from personal injury, wrongful death or damage to property if the negligence was not greater than the
combined negligence of the person or persons against whom recovery is sought including settled or released persons . . . .”).
10
   10 Del. Code § 8132 (“In all actions brought to recover damages for negligence which results in death or injury to person or property, the fact that the plaintiff
may have been contributorily negligent shall not bar a recovery by the plaintiff or the plaintiff’s legal representative where such negligence was not greater than
the negligence of the defendant or the combined negligence of all defendants against whom recovery is sought, but any damages awarded shall be diminished in
proportion to the amount of negligence attributed to the plaintiff.”); Helm v. 206 Mass. Ave., LLC, 107 A.3d 1074, 1079 (Del. 2014) (“Pursuant to Delaware’s
modified comparative negligence statute, if the plaintiff’s contributory negligence is 50% or less, the plaintiff is permitted to recover, although the recovery is
reduced proportionally. If the plaintiff’s contributory negligence is 51% or greater, however, it is an absolute bar to recovery according to the Delaware statute.”)
(footnote omitted).
11
   Fla. Stat. § 768.81(2) (“In a negligence action, contributory fault chargeable to the claimant diminishes proportionately the amount awarded as economic and
noneconomic damages for an injury attributable to the claimant’s contributory fault, but does not bar recovery.”); West v. Caterpillar Tractor Co., Inc., 336 So. 2d
80, 92 (Fla. 1976) (“Contributory or comparative negligence is a defense in a strict liability action if based upon grounds other than the failure of the user to
discover the defect in the product or the failure of the user to guard against the possibility of its existence.”).
12
   Ga. Code § 51-12-33(a) (“Where an action is brought against one or more persons for injury to person or property and the plaintiff is to some degree responsible
for the injury or damages claimed, the trier of fact, in its determination of the total amount of damages to be awarded, if any, shall determine the percentage of fault
of the plaintiff and the judge shall reduce the amount of damages otherwise awarded to the plaintiff in proportion to his or her percentage of fault.”), (g)
(“Notwithstanding the provisions of this Code section or any other provisions of law which might be construed to the contrary, the plaintiff shall not be entitled to
receive any damages if the plaintiff is 50 percent or more responsible for the injury or damages claimed.”); Johns v. Suzuki Motor of Am., Inc., — S.E.2d —, 2020
WL 6122133, at *1 (Ga. Oct. 19, 2020) (holding that strict product liability claims are subject to apportionment under the above statute). Furthermore, “[i]f the
plaintiff by ordinary care could have avoided the consequences to himself caused by the defendant’s negligence, he is not entitled to recover. In other cases the
defendant is not relieved, although the plaintiff may in some way have contributed to the injury sustained.” Ga. Code § 51-11-7.
13
   Larsen v. Pacesetter Sys., Inc., 837 P.2d 1273, 1289-90 (Haw. 1992) (“In this jurisdiction, principles of pure comparative negligence apply to strict products
liability actions.”); Armstrong v. Cione, 738 P.2d 79, 82-83 (Haw. 1987) (rejecting application of modified comparative negligence to strict product liability).
14
   Haw. Rev. Stat. § 663-31(a) (“Contributory negligence shall not bar recovery in any action by any person or the person’s legal representative to recover damages
for negligence resulting in death or in injury to person or property, if such negligence was not greater than the negligence of the person or in the case of more than
one person, the aggregate negligence of such persons against whom recovery is sought, but any damages allowed shall be diminished in proportion to the amount
of negligence attributable to the person for whose injury, damage or death recovery is made.”).
15
   Idaho Code §§ 6-1404 (product liability), 6-801 (negligence). “Under the ‘individual rule’ adopted by the Idaho legislature when it enacted comparative
negligence, the negligence of the plaintiff must be compared against each individual defendant in determining whether the plaintiff may recover.” Beitzel v. Orton,
827 P.2d 1160, 1164 (Idaho 1992). Thus, “the plaintiff’s negligence is compared to the negligence of each individual defendant, such that a plaintiff may not
recover from a defendant found to be as negligent or less negligent than himself.” Odenwalt v. Zaring, 624 P.2d 383, 386 (Idaho 1980).
16
   735 ILCS 5/2-1116(c) (“In all actions on account of death, bodily injury or physical damage to property in which recovery is predicated upon fault, the
contributory fault chargeable to the plaintiff shall be compared with the fault of all tortfeasors whose fault was a proximate cause of the death, injury, loss, or
damage for which recovery is sought. The plaintiff shall be barred from recovering damages if the trier of fact finds that the contributory fault on the part of the
plaintiff is more than 50% of the proximate cause of the injury or damage for which recovery is sought. The plaintiff shall not be barred from recovering damages
if the trier of fact finds that the contributory fault on the part of the plaintiff is not more than 50% of the proximate cause of the injury or damage for which
recovery is sought, but any economic or non-economic damages allowed shall be diminished in the proportion to the amount of fault attributable to the plaintiff.”).
                                                                                   5
In strict product liability context, contributory negligence is available for misuse and assumption of risk but not for negligent failure to discover defect. Coney v.
J.L.G. Indus., Inc., 454 N.E.2d 197, 203-04 (Ill. 1983).
17
   Ind. Code § 34-20-8-1(a) (“In a product liability action, the fault of the person suffering the physical harm, as well as the fault of all others who caused or
contributed to cause the harm, shall be compared by the trier of fact . . . .”); Ind. Code § 34-51-2-5 (“In an action based on fault, any contributory fault chargeable
to the claimant diminishes proportionately the amount awarded as compensatory damages for an injury attributable to the claimant's contributory fault, but does
not bar recovery except as provided in section 6 of this chapter.”); Ind. Code § 34-51-2-6 (plaintiff’s recovery barred if fault exceeds the fault of all other persons
who proximately contributed to plaintiff’s damages).
18
   Iowa Code § 668.3(1) (contributory fault reduces plaintiff’s damages unless plaintiff “bears a greater percentage of fault than the combined percentage of fault
attributed to the defendants, third-party defendants and persons who have been released,” in which case recovery is barred).
19
   Kan. Stat. § 60-258a(a) (“The contributory negligence of a party in a civil action does not bar that party or its legal representative from recovering damages for
negligence resulting in death, personal injury, property damage or economic loss, if that party’s negligence was less than the causal negligence of the party or
parties against whom a claim is made, but the award of damages to that party must be reduced in proportion to the amount of negligence attributed to that party.”).
20
   Ky. Rev. Stat. § 411.182; see also Hilen v. Hays, 673 S.W.2d 713, 719-20 (Ky. 1984) (rejecting contributory negligence in favor of pure comparative
negligence).
21
   La. Civ. Code art. 2323.
22
   14 Me. Rev. Stat. § 156 (plaintiff’s comparative negligence reduces recovery “to the extent considered just and equitable,” though not necessarily proportionally,
unless plaintiff “is found by the jury to be equally at fault,” in which case plaintiff “may not recover”).
23
   Coleman v. Soccer Ass’n of Columbia, 69 A.3d 1149, 1158 (Md. 2013) (maintaining contributory negligence); see Warsham v. James Muscatello, Inc., 985 A.2d
156, 167 n.10 (Md. App. 2009) (“[C]ontributory negligence, if proved, is a complete defense that bars a plaintiff’s recovery in a negligence action.”).
24
   Ellsworth v. Sherne Lingerie, Inc., 495 A.2d 348, 356 (Md. 1985).
25
   Mass. Gen. Laws 231 § 85 (“Contributory negligence shall not bar recovery in any action by any person or legal representative to recover damages for
negligence resulting in death or in injury to person or property, if such negligence was not greater than the total amount of negligence attributable to the person or
persons against whom recovery is sought, but any damages allowed shall be diminished in proportion to the amount of negligence attributable to the person for
whose injury, damage or death recovery is made.”).
26
   Rose v. Highway Equip. Co., 15 N.E.3d 241, 244 (Mass. App. 2014).
27
   Mich. Comp. Laws § 600.2959 (if plaintiff is less than 50% at fault, then all damages are reduced proportional to plaintiff’s comparative fault, but if plaintiff is
more than 50% at fault, then economic damages are reduced proportional to plaintiff’s comparative fault and noneconomic damages are barred).
28
   Minn. Stat. § 604.41, subd. 1 (“Contributory fault does not bar recovery in an action by any person or the person’s legal representative to recover damages for
fault resulting in death, in injury to person or property, or in economic loss, if the contributory fault was not greater than the fault of the person against whom
recovery is sought, but any damages allowed must be diminished in proportion to the amount of fault attributable to the person recovering.”). Note that “the fault
of multiple defendants is not to be aggregated pursuant to the comparative fault statute.” Erickson v. Whirlpool Corp., 731 F. Supp. 1426, 1428 (D. Minn. 1990).
29
   Miss. Code § 11-7-15 (“In all actions hereafter brought for personal injuries, or where such injuries have resulted in death, or for injury to property, the fact that
the person injured, or the owner of the property, or person having control over the property may have been guilty of contributory negligence shall not bar a
recovery, but damages shall be diminished by the jury in proportion to the amount of negligence attributable to the person injured, or the owner of the property, or
the person having control over the property.”); see also Horton v. American Tobacco Co., 667 So. 2d 1289, 1292-93 (Miss. 1995) (applying comparative fault
principles to strict liability claim).
30
   Mo. Stat. § 537.765(1) (“Contributory fault, as a complete bar to plaintiff’s recovery in a products liability claim, is abolished. The doctrine of pure comparative
fault shall apply to products liability claims as provided in this section.”).
31
   Mont. Code § 27-1-702 (“Contributory negligence does not bar recovery in an action by a person or the person's legal representative to recover damages for
negligence resulting in death or injury to the person or property if the contributory negligence was not greater than the negligence of the person or the combined
                                                                                   6
negligence of all persons against whom recovery is sought, but any damages allowed must be diminished in the proportion to the percentage of negligence
attributable to the person recovering.”).
32
   Id. § 27-1-719(5).
33
   Neb. Rev. Stat. § 25-21,185.09 (“Any contributory negligence chargeable to the claimant shall diminish proportionately the amount awarded as damages for an
injury attributable to the claimant’s contributory negligence but shall not bar recovery, except that if the contributory negligence of the claimant is equal to or
greater than the total negligence of all persons against whom recovery is sought, the claimant shall be totally barred from recovery.”).
34
   Shipler v. General Motors Corp., 710 N.W.2d 807, 831-32 (Neb. 2006).
35
   Nev. Rev. Stat. § 41.141 (“In any action to recover damages for death or injury to persons or for injury to property in which comparative negligence is asserted
as a defense, the comparative negligence of the plaintiff or the plaintiff’s decedent does not bar a recovery if that negligence was not greater than the negligence or
gross negligence of the parties to the action against whom recovery is sought.”).
36
   Young’s Mach. Co. v. Long, 692 P.2d 24, 26 (Nev. 1984).
37
   N.H. Rev. Stat. § 507:7-d (“Contributory fault shall not bar recovery in an action by any plaintiff or plaintiff’s legal representative, to recover damages in tort for
death, personal injury or property damage, if such fault was not greater than the fault of the defendant, or the defendants in the aggregate if recovery is allowed
against more than one defendant, but the damages awarded shall be diminished in proportion to the amount of fault attributed to the plaintiff by general verdict.”);
see Thibault v. Sears, Roebuck & Co., 395 A.2d 843, 850 (N.H. 1978) (“[J]udicially recognize[ing] the comparative concept in strict liability cases parallel to the
legislature’s recognition of it in the area of negligence.”).
38
   N.J. Stat. § 2A:15-5.1 (“Contributory negligence shall not bar recovery in an action by any person or his legal representative to recover damages for negligence
resulting in death or injury to person or property, if such negligence was not greater than the negligence of the person against whom recovery is sought or was not
greater than the combined negligence of the persons against whom recovery is sought. Any damages sustained shall be diminished by the percentage sustained of
negligence attributable to the person recovering.”); see also id. § 2A:15-5.2(a) (requiring comparative fault analysis “[i]n all negligence actions and strict liability
actions in which the question of liability is in dispute”). However, “[c]ontributory negligence is not a defense to a strict-liability action when a plaintiff’s negligent
conduct consists of merely failing to discover or guard against the possibility of a defect in a product.” Johansen v. Makita U.S.A., Inc., 607 A.2d 637, 641 (N.J.
1992).
39
   Scott v. Rizzo, 634 P.2d 1234, 1242 (N.M. 1981) (“We therefore hold that a pure comparative negligence standard shall supersede prior law in New Mexico, and
that a plaintiff suing in negligence shall no longer be totally barred from recovery because of his contributory negligence.”), superseded by statute in other part,
N.M. Stat. § 41-3A-1; see Jaramillo v. Fisher Controls Co., Inc., 698 P.2d 887, 898-99 (N.M. App. 1985) (approving applicability of comparative negligence to
product liability claim).
40
   N.Y. C.P.L.R. § 1411 (“In any action to recover damages for personal injury, injury to property, or wrongful death, the culpable conduct attributable to the
claimant or to the decedent, including contributory negligence or assumption of risk, shall not bar recovery, but the amount of damages otherwise recoverable shall
be diminished in the proportion which the culpable conduct attributable to the claimant or decedent bears to the culpable conduct which caused the damages.”).
41
   N.C. Gen. Stat. § 99B-4(3) (“No manufacturer or seller shall be held liable in any product liability action if . . . [t]he claimant failed to exercise reasonable care
under the circumstances in the use of the product, and such failure was a proximate cause of the occurrence that caused the injury or damage complained of.”).
42
   N.D. Cent. Code § 32-03.2-02 (“Contributory fault does not bar recovery in an action by any person to recover damages for death or injury to person or property
unless the fault was as great as the combined fault of all other persons who contribute to the injury, but any damages allowed must be diminished in proportion to
the amount of contributing fault attributable to the person recovering.”).
43
   Ohio R.C. § 2315.33 (“The contributory fault of a person does not bar the person as plaintiff from recovering damages that have directly and proximately
resulted from the tortious conduct of one or more other persons, if the contributory fault of the plaintiff was not greater than the combined tortious conduct of all
other persons from whom the plaintiff seeks recovery in this action and of all other persons from whom the plaintiff does not seek recovery in this action. The
court shall diminish any compensatory damages recoverable by the plaintiff by an amount that is proportionately equal to the percentage of tortious conduct of the
plaintiff . . . .”).
                                                                                    7
44
   23 Okla. Stat. § 13 (“In all actions hereafter brought, whether arising before or after the effective date of this act, for negligence resulting in personal injuries or
wrongful death, or injury to property, contributory negligence shall not bar a recovery, unless any negligence of the person so injured, damaged or killed, is of
greater degree than any negligence of the person, firm or corporation causing such damage, or unless any negligence of the person so injured, damaged or killed, is
of greater degree than the combined negligence of any persons, firms or corporations causing such damage.”).
45
   See Kirkland v. General Motors Corp., 521 P.2d 1353, 1365 (Okla. 1974).
46
   Or. Rev. Stat. § 31.600(1) (“Contributory negligence shall not bar recovery in an action by any person or the legal representative of the person to recover
damages for death or injury to person or property if the fault attributable to the claimant was not greater than the combined fault of all persons specified in
subsection (2) of this section, but any damages allowed shall be diminished in the proportion to the percentage of fault attributable to the claimant.”); see Dahl v.
Bayerische Motoren Werke (BMW), 748 P.2d 77, 80 (Or. 1987) (noting that comparative fault can apply to product liability claim).
47
   42 Pa. Cons. Stat. § 7102(a) (“In all actions brought to recover damages for negligence resulting in death or injury to person or property, the fact that the plaintiff
may have been guilty of contributory negligence shall not bar a recovery by the plaintiff or his legal representative where such negligence was not greater than the
causal negligence of the defendant or defendants against whom recovery is sought, but any damages sustained by the plaintiff shall be diminished in proportion to
the amount of negligence attributed to the plaintiff.”).
48
   R.I. Gen. Laws § 9-20-4 (“In all actions hereafter brought for personal injuries, or where personal injuries have resulted in death, or for injury to property, the
fact that the person injured, or the owner of the property or person having control over the property, may not have been in the exercise of due care or the fact that
the danger or defect was open and obvious shall not bar a recovery, but damages shall be diminished by the finder of fact in proportion to the amount of negligence
attributable to the person injured, or the owner of the property or the person having control over the property.”); see Lariviere v. Dayton Safety Ladder Co., 525
A.2d 892, 899 (R.I. 1987) (comparative negligence statute applies to negligence, strict liability, and breach of warranty claims).
49
   Nelson v. Concrete Supply Co., 399 S.E.2d 783, 784 (S.C. 1991) (“[A] plaintiff in a negligence action may recover damages if his or her negligence is not
greater than that of the defendant. The amount of the plaintiff’s recovery shall be reduced in proportion to the amount of his or her negligence. If there is more than
one defendant, the plaintiff’s negligence shall be compared to the combined negligence of all defendants.”).
50
   See Donze v. General Motors, LLC, 800 S.E.2d 479, 485 (S.C. 2017) (“[B]oth strict liability and breach of warranty are statutory constructs as are the available
defenses to these causes of action. If the General Assembly intends for comparative negligence to constitute a defense under either of these theories, it is
unquestionably capable of amending these statutory schemes accordingly.”) (internal citation omitted).
51
   S.D.C.L §§ 20-9-1 (“Every person is responsible for injury to the person, property, or rights of another caused by his willful acts or caused by his want of
ordinary care or skill, subject in the latter cases to the defense of contributory negligence.”), 20-9-2 (“In all actions brought to recover damages for injuries to a
person or to that person’s property caused by the negligence of another, the fact that the plaintiff may have been guilty of contributory negligence does not bar a
recovery when the contributory negligence of the plaintiff was slight in comparison with the negligence of the defendant, but in such case, the damages shall be
reduced in proportion to the amount of plaintiff’s contributory negligence.”).
52
   Berg v. Sukup Mfg. Co., 355 N.W.2d 833, 835 (S.D. 1984).
53
   Whitehead v. Toyota Motor Corp., 897 S.W.2d 684, 686 (Tenn. 1995) (“[S]o long as a plaintiff’s negligence remains less than a defendant’s negligence the
plaintiff may recover; in such a case, plaintiff's damages are to be reduced in proportion to the percentage of the total negligence attributable to the plaintiff.”)
(citation omitted); see id. at 693 (“[C]omparative fault principles do apply in products liability actions based on strict liability in tort.”).
54
   See Tex. Civ. Prac. & Rem. Code §§ 33.001 (“In an action to which this chapter applies, a claimant may not recover damages if his percentage of responsibility
is greater than 50 percent.”), 33.012(a) (“If the claimant is not barred from recovery under Section 33.001, the court shall reduce the amount of damages to be
recovered by the claimant with respect to a cause of action by a percentage equal to the claimant’s percentage of responsibility.”).
55
   See Utah Code § 78B-5-818(2) (“A person seeking recovery may recover from any defendant or group of defendants whose fault, combined with the fault of
persons immune from suit and nonparties to whom fault is allocated, exceeds the fault of the person seeking recovery . . . .”); S.H. ex rel. Robinson v. Bistryski,
923 P.2d 1376, 1380 (Utah 1996) (“We have previously held that comparative fault applies to a strict liability action.”).

                                                                                    8
56
   12 Vt. Stat. § 1036 (“Contributory negligence shall not bar recovery in an action by any plaintiff, or his or her legal representative, to recover damages for
negligence resulting in death, personal injury, or property damage, if the negligence was not greater than the causal total negligence of the defendant or defendants,
but the damage shall be diminished by general verdict in proportion to the amount of negligence attributed to the plaintiff.”).
57
   See Smith v. Goodyear Tire & Rubber Co., 600 F. Supp. 1561, 1568 (D. Vt. 1985); Webb v. Navistar Int’l Transp. Corp., 692 A.2d 343, 346-50 (Vt. 1996) (lead
opinion).
58
   See RGR, LLC v. Settle, 764 S.E.2d 8, 21 (Va. 2014); Smith v. Virginia Elec. & Power Co., 129 S.E.2d 655, 659 (Va. 1963) (“[O]ne who is guilty of negligence
or contributory negligence, which causes or efficiently contributes to his injuries is not entitled to recover damages therefor.”); see also Hottle v. Beech Aircraft
Corp., 47 F.3d 106, 111 (4th Cir. 1995) (“Virginia law permits contributory negligence as a defense in failure to warn cases.”).
59
   Wash. Rev. Code § 4.22.005 (“In an action based on fault seeking to recover damages for injury or death to person or harm to property, any contributory fault
chargeable to the claimant diminishes proportionately the amount awarded as compensatory damages for an injury attributable to the claimant's contributory fault,
but does not bar recovery.”).
60
   W. Va. Code § 55-7-13a(b) (“In any action based on tort or any other legal theory seeking damages for personal injury, property damage, or wrongful death,
recovery shall be predicated upon principles of comparative fault and the liability of each person, including plaintiffs, defendants and nonparties who proximately
caused the damages, shall be allocated to each applicable person in direct proportion to that person's percentage of fault.”); id. § 55-7-131c(c) (“Any fault
chargeable to the plaintiff shall not bar recovery by the plaintiff unless the plaintiff's fault is greater than the combined fault of all other persons responsible for the
total amount of damages, if any, to be awarded. If the plaintiff's fault is less than the combined fault of all other persons, the plaintiff’s recovery shall be reduced in
proportion to the plaintiff’s degree of fault.”).
61
   Wis. Stat. § 895.045 (“Contributory negligence does not bar recovery in an action by any person or the person's legal representative to recover damages for
negligence resulting in death or in injury to person or property, if that negligence was not greater than the negligence of the person against whom recovery is
sought, but any damages allowed shall be diminished in the proportion to the amount of negligence attributed to the person recovering. The negligence of the
plaintiff shall be measured separately against the negligence of each person found to be causally negligent.”). Also applies to strict product liability. Id. §
895.045(3)(b)-(c) (“If the injured party’s percentage of total causal responsibility for the injury is greater than the percentage resulting from the defective condition
of the product, the injured party may not, based on the defect in the product, recover damages from the manufacturer, distributor, seller, or any other person
responsible for placing the product in the stream of commerce”; “If the injured party’s percentage of total causal responsibility for the injury is equal to or less than
the percentage resulting from the defective condition of the product, the injured party may recover but the damages recovered by the injured party shall be
diminished by the percentage attributed to that injured party.”).
62
   Wyo. Stat. § 1-1-109(b) (“Contributory fault shall not bar a recovery in an action by any claimant or the claimant’s legal representative to recover damages for
wrongful death or injury to person or property, if the contributory fault of the claimant is not more than fifty percent (50%) of the total fault of all actors. Any
damages allowed shall be diminished in proportion to the amount of fault attributed to the claimant.”).
63
   Grogan v. General Maint. Serv. Co., 763 F.2d 444, 448 n.7 (D.C. Cir. 1985) (“Contributory negligence is a complete bar to recovery under District of Columbia
law.”).
64
   Warner Fruehauf Trailer Co., Inc. v. Boston, 654 A.2d 1272, 1275 n.7 (D.C. 1995).
65
   See 31 L.P.R. § 5141 (“Concurrent imprudence of the party aggrieved does not exempt from liability, but entails a reduction of the indemnity.”); see also
Montero Saldana v. American Motors Corp., 107 D.P.R. 452, 463 (P.R. 1978) (holding that comparative fault analysis applies in strict liability case). Puerto Rico
recognizes something called “absorption of liability,” which “basically stands for the proposition that when one of the faults is significantly larger than the other,
the larger fault absorbs the lesser.” Colon v. Rinaldi, 2006 WL 3421862, at *8 (D.P.R. Nov. 28, 2006). However, it appears that this doctrine “is limited to
intentional fault and assumption of risk or the consent of the victim.” Id. at *9 (citation omitted).
66
   5 V.I. Code § 1451(a) (“ In any action based upon negligence to recover for injury to person or property, the contributory negligence of the plaintiff shall not bar
a recovery, but the damages shall be diminished by the trier of fact in proportion to the amount of negligence attributable to the plaintiff. . . . If such claimant is

                                                                                     9
found by the trier of fact to be more at fault than the defendant, or, in the case of multiple defendants, more at fault than the combined fault of the defendants, the
claimant may not recover.”).
67
   Id. § 1451(b).




                                                                                   10
                                                                   Defendants’ Appendix H
                                                         Variations in Assumption of the Risk Defense*

                       Affirmative Defense?                                     Elements                                     Part of             Differentiate
                                                                                                                           Comparative        Primary/Secondary
                                                                                                                             Fault?           Assumption of Risk?
    Alabama           Yes.1                        “Assumption of the risk has two subjective elements: (1) the          N/A                  No.
                                                   plaintiff’s knowledge and appreciation of the risk; and (2) the
                                                   plaintiff’s voluntary exposure to that risk.”2
    Alaska            No.3                         N/A                                                                   Yes.4                No.
    Arizona           Yes.5                        “The elements of assumption of the risk are (1) a risk of harm to     Yes.7                No.
                                                   the plaintiff caused by a condition of the defendant’s property,
                                                   (2) plaintiff’s actual knowledge of the risk and appreciation of
                                                   its magnitude, and (3) plaintiff’s voluntary choice to accept the
                                                   risk given the circumstances.”6
    Arkansas          No.8                         N/A                                                                   Yes.9                No.
    California        Yes, for primary             Assumption of the risk “operate[s] as a complete bar to the           Yes, for secondary   Yes.13
                      assumption of risk.10        plaintiff’s recovery” “[i]n cases involving ‘primary assumption       assumption of
                                                   of risk’—where, by virtue of the nature of the activity and the       risk.12
                                                   parties’ relationship to the activity, the defendant owes no legal
                                                   duty to protect the plaintiff from the particular risk of harm that
                                                   caused the injury.”11
    Colorado          Yes.14                       “[A] person assumes the risk of injury or damage if he                Yes.16               No.
                                                   voluntarily or unreasonably exposes himself to injury or damage
                                                   with knowledge or appreciation of the danger and risk
                                                   involved.”15




*
  The analysis of state law in this document is preliminary and illustrative and should not be understood to represent the positions that Defendants will take on state
law questions in this or any other case based a complete analysis of state law and the facts of particular claims.
                                                                                   1
               Affirmative Defense?                                    Elements                                      Part of             Differentiate
                                                                                                                   Comparative        Primary/Secondary
                                                                                                                     Fault?           Assumption of Risk?
Connecticut   No, for negligence           To the extent that it still exists, “[t]he defense of assumption of   Yes, for             No.
              claims.17                    risk is applicable when a person knows or as a reasonable person      negligence
              Maybe, for non-              should know that in pursuing a certain course he will expose          claims.20
              negligence claims.18         himself to the risk of injury, comprehends or ought as a
                                           reasonable person to comprehend the nature and extent of the
                                           risk and voluntarily subjects himself to it. He thus assumes the
                                           risk and cannot recover damages resulting from it.”19
Delaware      Yes, for primary             “[P]rimary assumption of risk is implicated when the plaintiff        Yes, for secondary   Yes.24
              assumption of risk.21        expressly consents ‘to relieve the defendant of an obligation of      assumption of
                                           conduct toward him, and to take his chances of injury from a          risk.23
                                           known risk arising from what the defendant is to do or leave
                                           undone.’”22
Florida       Yes, for express             N/A                                                                   Yes, for implied     No.
              assumption of risk.25                                                                              assumption of
                                                                                                                 risk.26
Georgia       Yes.27                       “A defendant asserting an assumption of the risk defense must         No.                  No.
                                           establish that the plaintiff (1) had knowledge of the danger; (2)
                                           understood and appreciated the risks associated with such
                                           danger; and (3) voluntarily exposed himself to those risks.”28
Hawaii        Yes, for express             N/A                                                                   Yes, for secondary   Yes.31
              assumption of risk.29                                                                              assumption of
                                                                                                                 risk.30
Idaho         Yes, for product liability   “When the product seller proves, by a preponderance of the            Yes.34               No.
              claim.32                     evidence, that the claimant knew about the product’s defective
                                           condition, and voluntarily used the product or voluntarily
                                           assumed the risk of harm from the product, the claimant's
                                           damages shall be subject to reduction to the extent that the
                                           claimant did not act as an ordinary reasonably prudent person
                                           under the circumstances.”33
Illinois      Yes.35                       “[D]efendant bears the burden of proving that the plaintiff knew      Yes.37               No.
                                           the product was in a dangerous condition and proceeded to use it
                                           in disregard of the known danger.”36


                                                                          2
                 Affirmative Defense?                                     Elements                                     Part of        Differentiate
                                                                                                                     Comparative   Primary/Secondary
                                                                                                                       Fault?      Assumption of Risk?
Indiana         Yes.38                        “It is a defense to an action under this article (or IC 33-1-1.5     No.             No.
                                              before its repeal) that the user or consumer bringing the action:
                                              (1) knew of the defect; (2) was aware of the danger in the
                                              product; and (3) nevertheless proceeded to make use of the
                                              product and was injured.” 39
Iowa            Yes, for claims not           “[A]ssumption of risk is an affirmative defense to an                Yes, where      Yes.43
                subject to contributory       established breach of duty; the defendant contending that the        contributory
                negligence.40                 plaintiff acted unreasonably in encountering a known risk.”41        negligence is
                                                                                                                   available.42
Kansas          No.44                         N/A                                                                  Yes.45          No.
Kentucky        No.46                         N/A                                                                  Yes.47          No.
Louisiana       Yes, in limited               To the extent it still exists, “assumption of risk turns on the      Yes.50          No.51
                circumstances.48              plaintiff’s actual knowledge of the danger, and whether he has
                                              voluntarily encountered a known risk.”49
Maine           Yes, for contractual          Assumption of the risk involves “voluntarily and unreasonably        Yes.55          No.
                assumption of the risk.52     proceeding to encounter a known risk.”54
                Maybe, for strict liability
                claims.53
Maryland        Yes.56                        “The three subjective elements that the defendant must show          No.             No.
                                              are: 1) the plaintiff actually knew and appreciated the particular
                                              risk or danger created by the defect; 2) the plaintiff voluntarily
                                              encountered the risk while realizing the danger; and 3) the
                                              plaintiff’s decision to encounter the known risk was
                                              unreasonable.”57
Massachusetts   No, for negligence            A plaintiff is barred from recovering under a warranty theory        Yes.61          No.
                claims.58                     when he or she “unreasonably proceeds to use a product which
                Yes, for warranty             he [or she] knows to be defective and dangerous.”60
                claims.59




                                                                             3
               Affirmative Defense?                                    Elements                                       Part of             Differentiate
                                                                                                                    Comparative        Primary/Secondary
                                                                                                                      Fault?           Assumption of Risk?
Michigan      Yes, for product liability   “A manufacturer or seller is not liable in a product liability         Yes.65               No.
              claims.62                    action if the purchaser or user of the product was aware that use
              Maybe, for other             of the product created an unreasonable risk of personal injury
              claims.63                    and voluntarily exposed himself or herself to that risk and the
                                           risk that he or she exposed himself or herself to was the
                                           proximate cause of the injury.”64
Minnesota     No, for primary              Secondary assumption of risk applies “when the plaintiff has           Yes, for secondary   Yes.70
              assumption of risk.66        voluntarily chosen to encounter a known and appreciated danger         assumption of
              Yes, for secondary           created by the negligence of the defendant.”68                         risk.69
              assumption of the risk.67
Mississippi   Yes.71                       “In any action alleging that a product is defective pursuant to        No.                  No.
                                           paragraph (a) of this section, the manufacturer, designer or seller
                                           shall not be liable if the claimant (i) had knowledge of a
                                           condition of the product that was inconsistent with his safety;
                                           (ii) appreciated the danger in the condition; and (iii) deliberately
                                           and voluntarily chose to expose himself to the danger in such a
                                           manner to register assent on the continuance of the dangerous
                                           condition.”72
Missouri      No.73 Part of comparative    N/A                                                                    Yes.74               No.
              negligence analysis.
Montana       Yes, for product liability   “A seller named as a defendant in an action based on strict            Yes.78               No.
              claims.75                    liability in tort for damages to person or property caused by a
              No, for negligence           defectively designed or defectively manufactured product may
              claims.76                    assert the following affirmative defenses against the user or
                                           consumer, the legal representative of the user or consumer, or
                                           any person claiming damages by reason of injury to the user or
                                           consumer: . . . The user or consumer of the product discovered
                                           the defect or the defect was open and obvious and the user or
                                           consumer unreasonably made use of the product and was injured
                                           by it.”77




                                                                           4
                 Affirmative Defense?                               Elements                                      Part of             Differentiate
                                                                                                                Comparative        Primary/Secondary
                                                                                                                  Fault?           Assumption of Risk?
Nebraska        Yes.79                  “Assumption of risk shall mean that (1) the person knew of and        No.                  No.
                                        understood the specific danger, (2) the person voluntarily
                                        exposed himself or herself to the danger, and (3) the person’s
                                        injury or death or the harm to property occurred as a result of his
                                        or her exposure to the danger.”80
Nevada          Yes.81                  “In the case of strict products liability, the defendant must show    No.84                Yes.85
                                        (1) that the plaintiff actually knew and appreciated the particular
                                        risk or danger created by the defect, (2) that the plaintiff
                                        voluntarily encountered the risk while realizing the danger, and
                                        (3) that the plaintiff’s decision to voluntarily encounter the
                                        known risk was unreasonable.”82
                                        Primary implied assumption of risk “arises when ‘the plaintiff
                                        impliedly assumes those risks that are inherent in a particular
                                        activity.’”83
New Hampshire   Yes, for express and    Express assumption of the risk “applies when a plaintiff assumes      Yes, for secondary   Yes.91
                primary implied         the risk of injury by expressly releasing a defendant from            implied
                assumption of risk.86   liability for negligent acts.”88                                      assumption of
                No, for secondary       Primary implied assumption of the risk “applies when a plaintiff      risk.90
                implied assumption of   voluntarily and reasonably enters into some relation with a
                risk.87                 defendant, which the plaintiff reasonably knows involves certain
                                        obvious risks such that a defendant has no duty to protect the
                                        plaintiff against injury caused by those risks.”89
New Jersey      No.92                   N/A                                                                   Yes.93               No.
New Mexico      No.94                   N/A                                                                   Yes.95               Yes.96
New York        Yes.97                  Assumption of risk is based on plaintiff’s “agreement, express or Yes.99                   No.
                                        implied, not to hold defendant responsible for the injury-causing
                                        act, negligent though it may have been, which resulted from
                                        plaintiff’s entering into the activity with knowledge of its
                                        danger, or under circumstances from which it could be found
                                        that he or she should have had such knowledge.”98




                                                                        5
                  Affirmative Defense?                                      Elements                                         Part of            Differentiate
                                                                                                                           Comparative       Primary/Secondary
                                                                                                                             Fault?          Assumption of Risk?
North Carolina   Unclear.100                  To the extent that it is an available defense, “[n]o manufacturer          No.102              No.
                                              or seller shall be held liable in any product liability action if: . . .
                                              [t]he user knew of or discovered a defect or dangerous condition
                                              of the product that was inconsistent with the safe use of the
                                              product, and then unreasonably and voluntarily exposed himself
                                              or herself to the danger, and was injured by or caused injury
                                              with that product.”101
North Dakota     No.103                       N/A                                                                        Yes.104             No.
Ohio             Yes, for product liability   For product liability claims, “[i]f the user or consumer discovers         Yes, for product    Yes.110
                 claims against               the defect and is aware of the danger, and nevertheless proceeds           liability claims
                 manufacturers and            unreasonably to make use of the product and is injured by it, he           against suppliers
                 express and primary          is barred from recovery.”106                                               and secondary
                 assumption of risk for       “Express assumption of the risk applies when parties expressly             assumption of
                 non-product liability        agree to release liability.”107                                            risk.109
                 claims.105
                                              Under primary assumption of the risk, “a plaintiff who
                                              voluntarily engages in a recreational activity or sporting event
                                              assumes the inherent risks of that activity and cannot recover for
                                              injuries sustained in engaging in the activity unless the
                                              defendant acted recklessly or intentionally in causing the
                                              injuries.”108
Oklahoma         Yes.111                      A defendant “must prove that the plaintiff was subjectively                Yes.113             No.
                                              aware of and appreciated the specific dangers in using the
                                              specific product in the specific manner he was using it when the
                                              accident occurred.”112
Oregon           No.114                       N/A                                                                        Yes.115             No.
Pennsylvania     Yes.116                      “If the user or consumer discovers the defect and is aware of the          No.                 No.
                                              danger, and nevertheless proceeds unreasonably to make use of
                                              the product and is injured by it, he is barred from recovery.”117
                                              “Voluntary assumption of the risk involves a subjective
                                              awareness of the risk inherent in an activity and a willingness to
                                              accept it. A plaintiff has voluntarily assumed the risk where he
                                              fully understands it and voluntarily chooses to encounter it.”118

                                                                                6
                  Affirmative Defense?                                    Elements                                     Part of               Differentiate
                                                                                                                     Comparative          Primary/Secondary
                                                                                                                       Fault?             Assumption of Risk?
Rhode Island     Yes.119                      “In order to establish an assumption-of-risk defense, defendants     No.                    No.
                                              must prove that the plaintiff knew of the existence of the danger,
                                              appreciated its unreasonable character, and voluntarily exposed
                                              herself to it.”120
South Carolina   Yes, for product liability   “If the user or consumer discovers the defect and is aware of the    Yes, for secondary     Yes.124
                 claims and express           danger, and nevertheless proceeds unreasonably to make use of        assumption of
                 assumption of risk.121       the product and is injured by it, he is barred from recovery.”122    risk.123
South Dakota     Yes.125                      “A plaintiff assumes the risk when he is ‘aware the product is       No.                    No.
                                              defective, knows the defect makes the product unreasonably
                                              dangerous, has reasonable opportunity to elect whether to
                                              expose himself to the danger, and nevertheless proceeds to make
                                              use of the product.’”126
                                              “[A] person assumes the risk of injury when the person: ‘(1) had
                                              actual or constructive knowledge of the risk; (2) appreciated its
                                              character; and (3) voluntarily accepted the risk, with the time,
                                              knowledge, and experience to make an intelligent choice.’”127
Tennessee        Yes, for express             Express assumption of risk “refers to an express release, waiver,    Yes, for implied       No.
                 assumption of risk.128       or exculpatory clause, by which one party agrees to assume the       assumption of
                                              risk of harm arising from another party’s negligence.”129            risk.130
Texas            No.131                       N/A                                                                  Yes.132                No.
Utah             No.133                       N/A                                                                  Yes.134                No.
                       135
Vermont          No.                          N/A                                                                  Yes, for secondary     Yes.138
                                                                                                                   assumption of
                                                                                                                   risk.136
                                                                                                                   Probably, for strict
                                                                                                                   liability claims.137
Virginia         Yes.139                      “Application of the defense of assumption of risk requires use of    No.                    No.
                                              a subjective standard, which addresses whether a particular
                                              plaintiff fully understood the nature and extent of a known
                                              danger and voluntarily exposed herself to that danger.”140



                                                                             7
                 Affirmative Defense?                                       Elements                                      Part of             Differentiate
                                                                                                                        Comparative        Primary/Secondary
                                                                                                                          Fault?           Assumption of Risk?
Washington      Yes, for express and           “The evidence must show that the plaintiff (1) had full                Yes, for implied     Yes.144
                implied primary                subjective understanding, (2) of the presence and nature of the        secondary
                assumption of risk.141         specific risk, and (3) voluntarily chose to encounter that risk.”142   assumption of
                                                                                                                      risk.143
West Virginia   West Virginia recognizes       “[T]he defense of assumption of risk is available against a            No.                  No.
                comparative assumption         plaintiff in a product liability case where it is shown that the
                of the risk, whereby “a        plaintiff had actual knowledge of the defective or dangerous
                plaintiff is not barred        condition, fully appreciated the risks involved, and continued to
                from recovery by the           use the product.”146
                doctrine of assumption of
                risk unless his degree of
                fault arising therefrom
                equals or exceeds the
                combined fault or
                negligence of the other
                parties to the accident.”145
Wisconsin       Yes, for express                                                                                      Yes, for anything    No.
                assumption of risk.147                                                                                other than express
                                                                                                                      assumption of
                                                                                                                      risk.148
Wyoming         No.149                         N/A                                                                    Yes, for secondary   Yes.151
                                                                                                                      assumption of
                                                                                                                      risk.150
District of     Yes.152                        “[T]he plaintiff must subjectively know of the existence of the        No.                  No.
Columbia                                       risk and appreciate its unreasonable character.”153
                                               “In order to establish an assumption of risk defense in a strict
                                               liability action, the defendant must show that the plaintiff knew
                                               of the specific defect in the product and was aware of the danger
                                               arising from it, but nevertheless voluntarily and unreasonably
                                               proceeded to use the product.”154




                                                                               8
                       Affirmative Defense?                                     Elements                                     Part of              Differentiate
                                                                                                                           Comparative         Primary/Secondary
                                                                                                                             Fault?            Assumption of Risk?
    Northern          Probably.155                 “[A] plaintiff who fully understands a risk of harm to                Probably not.         No.
    Mariana Islands                                himself . . . caused by the defendant's conduct . . . and who
                                                   nevertheless voluntarily chooses to enter or remain, . . . under
                                                   circumstances that manifest his willingness to accept it, is not
                                                   entitled to recover for harm within that risk.”156
    Puerto Rico       Yes, for primary             Primary assumption of risk applies “where the plaintiff, with full    Yes, for secondary    Yes.160
                      assumption of risk.157       knowledge of the risk, enters into a relation with the defendant      assumption of
                                                   involving danger to himself.”158                                      risk.159
    U.S. Virgin       Probably, for “non-                                                                                Probably, “to the     No.
    Islands           negligent conduct which                                                                            extent it
                      constitutes waiver or                                                                              incorporates the
                      consent.”161                                                                                       concept of fault on
                                                                                                                         the part of the
                                                                                                                         actor.”162



1
  Kelton v. Gulf States Steel, Inc., 575 So. 2d 1054, 1055 (Ala. 1991).
2
  Ex parte Barran, 730 So. 2d 203, 206 (Ala. 1998); Kelton, 575 So. 2d at 1055 (“The affirmative defense of assumption of risk . . . is restricted by two
requirements: 1) knowledge and appreciation by the plaintiff of the danger he is incurring; and 2) voluntary consent to bear that risk.”).
3
  Leavitt v. Gillaspie, 443 P.2d 61, 68 (Alaska 1968); Powell v. Alaska Marine Equip., Inc., 453 P.2d 407, 409 n.5 (Alaska 1969); Hale v. O’Neill, 492 P.2d 101,
103 (Alaska 1971).
4
  Hale, 492 P.2d at 103.
5
  Ariz. Rev. Stat. § 12-2505(A) (“The defense of contributory negligence or of assumption of risk is in all cases a question of fact and shall at all times be left to
the jury.”).
6
  Gonzales v. Arizona Pub. Serv. Co., 775 P.2d 1148, 1153 (Ariz. App. 1989); see Jimenez v. Sears, Roebuck & Co., 904 P.2d 861, 865 (Ariz. 1995) (in product-
liability context, “knowledge of a product’s defect . . . is essential for assumption of risk”).
7
  Ariz. Rev. Stat. § 12-2505(A) (“If the jury applies [assumption of the risk], the claimant’s action is not barred, but the full damages shall be reduced in proportion
to the relative degree of the claimant’s fault which is a proximate cause of the injury or death, if any.”).
8
  Ouachita Wilderness Inst., Inc. v. Mergen, 947 S.W.2d 780, 786 (Ark. 1997) (“Arkansas is a comparative fault state,” so “because the jury must compare
negligence . . . , the doctrine of assumption of the risk is no longer applicable in Arkansas as a separate theory”).
9
  Howard v. Nucor-Yamato Steel Co., 2016 WL 697131, at *6 (E.D. Ark. Feb. 22, 2016) (“Assumption of risk i[s] not a separate theory; it has been subsumed
under Arkansas law into the definition of fault.”); see Ouachita Wilderness, 947 S.W.2d at 786.
10
   Knight v. Jewett, 834 P.2d 696, 707-08 (Cal. 1992).

                                                                                   9
11
   Id.
12
   Id. (“In cases involving ‘secondary assumption of risk’—where the defendant does owe a duty of care to the plaintiff, but the plaintiff proceeds to encounter a
known risk imposed by the defendant’s breach of duty—the doctrine is merged into the comparative fault scheme, and the trier of fact, in apportioning the loss
resulting from the injury, may consider the relative responsibility of the parties.”).
13
   Id.
14
   Harris v. The Ark, 810 P.2d 226, 231 (Colo. 1991) (“[A] plaintiff’s assumption of a known risk still remains an affirmative defense, as it was under the case law
predating the comparative negligence system, but does not constitute an absolute bar to a plaintiff’s negligence claim.”).
15
   Colo. Rev. Stat. § 13-21-111.7 (emphasis added); see also Harris, 810 P.2d at 231-33 & n.6.
16
   See Colo. Rev. Stat. § 13-21-111.7 (“Assumption of a risk by a person shall be considered by the trier of fact in apportioning negligence pursuant to section 13-
21-111.”); P.W. v. Children’s Hosp. Colo., 364 P.3d 891, 895 n.2 (Colo. 2016) (“[T]he question of a plaintiff’s assumption of risk is folded within the comparative
negligence analysis . . . .”); see Hendrickson v. Doyle, 150 F. Supp. 3d 1233, 1243 (D. Colo. 2015) (“Assumption of the risk is . . . simply another matter to
consider in the comparative negligence analysis.”).
17
   Conn. Gen. Stat. § 52-572h(l) (“The legal doctrines of last clear chance and assumption of risk in actions to which this section is applicable are abolished.”).
18
   Compare, e.g., Wasilewski v. Abel Womack, Inc., 2016 WL 183471, at *12 (D. Conn. Jan. 14, 2016) (barring evidence of assumption of the risk with respect to
product liability claim), with William Martens PPA v. Wild Bill Surplus Inc., 1995 WL 384672, at *2 (Conn. Super. Ct. June 20, 1995) (“The legislature apparently
intended then that assumption of risk still had a place in product liability law despite the origin of claims under that doctrine in common law negligence.”).
19
   Nally v. Charbonneau, 362 A.2d 494, 496 (Conn. 1975).
20
   Wendland v. Ridgefield Constr. Servs., Inc., 462 A.2d 1043, 1047 (Conn. 1983) (“[T]he factors relevant to the assumption of risk doctrine may be considered by
the trier” “[i]n determining the relative negligence of each party”).
21
   Helm v. 2016 Mass. Ave., LLC, 107 A.3d 1074, 1080 (Del. 2014) (“The effect of a successful primary assumption of risk defense ‘is that the defendant is
relieved of legal duty to the plaintiff; and being under no legal duty, he or she cannot be charged with negligence.’”) (citation omitted).
22
   Id. (citation omitted).
23
   “[S]econdary assumption of risk is generally implicated where ‘the plaintiff's conduct in encountering a known risk may itself be unreasonable, because the
danger is out of proportion to the advantage which he is seeking to obtain[.]’” Id. at 1080 (citation omitted). “The defense does not, however, relieve a defendant of
any legal duty to a plaintiff. The conduct of the plaintiff is instead considered a form of comparative negligence and recovery is dependent upon the relative fault a
fact-finder attributes to him or her. Accordingly, it is now accepted in Delaware that the concept of secondary assumption of risk is completely subsumed by the
principles of comparative negligence.” Id. (footnote omitted).
24
   Id.
25
   Mazzeo v. City of Sebastian, 550 So. 2d 1113, 1116 (Fla. 1989).
26
   Blackburn v. Dorta, 348 So. 2d 287, 293 (Fla. 1977).
27
   Deere & Co. v. Brooks, 299 S.E.2d 704 (Ga. 1983), superseded in other part by statute, Ga. Code § 51-12-33; Gilreath v. Smith, 797 S.E.2d 177 (Ga. App.
2017).
28
   Gilreath, 797 S.E.2d at 180 (“The knowledge requirement does not refer to a comprehension of general, non-specific risks. Rather, the knowledge that a plaintiff
who assumes the risk must subjectively possess is that of the specific, particular risk of harm associated with the activity or condition that proximately causes
injury.”) (citation omitted); see also Garner v. Rite Aid of Ga., Inc., 595 S.E.2d 582, 585 (Ga. App. 2004) (“The standard in assessing the defense of assumption of
the risk is ‘a subjective one, geared to the particular plaintiff and his situation,’ rather than an objective standard geared to the reasonable person of ordinary
prudence as applied in determining contributory negligence, a completely separate defense.”) (citation omitted).



                                                                                 10
29
   Larsen v. Pacesetter Sys., Inc., 837 P.2d 1273, 1291 (Haw. 1992) (“[E]xpress assumption of risk,” which “is essentially contractual in nature,” “survives the
merger with comparative negligence in products liability cases and . . . express assumption of risk is available as a separate defense that may bar plaintiff’s
recovery in tort and warranty strict products liability actions.”).
30
   Id. at 1290-91 (secondary assumption of the risk, which “focuses on a plaintiff’s conduct, and describes a situation where plaintiff knows of the danger presented
by a defendant's negligence and proceeds voluntarily and unreasonably to encounter it,” is “retained . . . solely as a form of contributory negligence to be compared
against defendant’s fault,” and thus “serves to reduce, rather than bar, plaintiff’s recoveries”).
31
   Id.
32
   Idaho Code § 6-1405(2)(a); Salinas v. Vierstra, 695 P.2d 369, 374-75 (Idaho 1985) (with the exception of express assumption of the risk orally or in writing,
“assumption of risk shall no longer be available as an absolute bar to recovery in any action instituted in this state”); see also Rountree v. Boise Baseball, LLC, 296
P.3d 373, 380 (Idaho 2013) (“[A]ssumption of the risk has no legal effect as a defense, except in instances of express written or oral consent.”).
33
   Idaho Code § 6-1405(2)(a).
34
   Salinas, 695 P.2d at 374 (“The types of issues raised by a plaintiff’s non-express assumption of risk . . . . should be discussed in terms of contributory
negligence, not assumption of risk, and applied accordingly under [Idaho’s] comparative negligence laws.”).
35
   Boland v. Kawasaki Motors Mfg. Corp., USA, 722 N.E.2d 1234, 1241-42 (Ill. App. Ct. 2000); Cleveringa v. J.I. Case Co., 595 N.E.2d 1193, 1208 (Ill. App. Ct.
1992) (“The doctrine of assumption of the risk is an affirmative defense in product liability cases.”).
36
   Cleveringa, 595 N.E.2d at 1208 (“In a product liability case, the issue of whether the plaintiff assumed the risk of using the product must refer to the use of that
aspect of the product that was alleged and proven to be unreasonably dangerous.”); see Boland, 722 N.E.2d at 1241 (“The test for assumption of risk is a subjective
one that allows the jury to consider the individual plaintiff’s knowledge, experience, and background in determining whether he has assumed the risk of using a
product known by him to be dangerous.”).
37
   Hanlon v. Airco Indus. Gases, 579 N.E.2d 1136, 1141 (Ill. App. Ct. 1991) (“[T]he affirmative defense of assumption of the risk no longer completely bars
recovery; instead, the misconduct will be compared in the apportionment of damages.”).
38
   Ind. Code § 34-20-6-3; Smock Materials Handling Co., Inc. v. Kerr, 719 N.E.2d 396, 402 (Ind. App. 1999) (“Incurred risk can operate as a defense to both strict
liability and negligence claims.”) (footnotes omitted).
39
   Ind. Code § 34-20-6-3.
40
   Coker v. Abell-Howe Co., 491 N.W.2d 143, 147 (Iowa 1992); see Rosenau v. City of Estherville, 199 N.W.2d 125, 133 (Iowa 1972) (“We retain assumption of
risk as a defense in other cases.”); see also Nichols v. Westfield Indus., Ltd., 380 N.W.2d 392, 399 (Iowa 1985) (“Primary assumption of risk is not an affirmative
defense,” but rather “is ‘an alternative expression for the proposition that defendant was not negligent, i.e., either owed no duty or did not breach the duty owed.’”)
(citation omitted).
41
   Coker, 491 N.W.2d at 146-47.
42
   Arnold v. City of Cedar Rapids, 443 N.W.2d 332, 333 (Iowa 1989) (secondary assumption of risk is “abolished . . . as a separate defense in all cases in which
contributory negligence is available as a defense”).
43
   See id.; Nichols, 380 N.W.2d at 399.
44
   Simmons v. Porter, 312 P.3d 345, 348 (Kan. 2013).
45
   Id.
46
   Parker v. Redden, 421 S.W.2d 586, 592 (Ky. 1967).
47
   See id.
48
   Menzer v. Kilian, — So. 3d —, 2018 WL 6519870, at *5 (La. App. Dec. 12, 2018) (assumption of the risk continues to operate where (1) “the plaintiff expressly
agreed to release the defendant from liability,” or (2) the plaintiff has “opted to place [himself] in situations which involve virtually unpreventable risks”); see also

                                                                                   11
Murray v. Ramada Inns, Inc., 521 So. 2d 1123, 1125 (La. 1988) (“[A]ssumption of risk should not operate as a total bar to recovery regardless of whether the
defendant is found negligent or strictly liable.”).
49
   Murray, 521 So. 2d at 1130.
50
   See Menzer, 2018 WL 6519870, at *5 (“[A]ssumption of the risk ha[s] been subsumed into Louisiana’s . . . comparative fault scheme and no longer operate[s] to
bar a plaintiff’s recovery.”).
51
   Murray, 521 So. 2d at 1131 (“Louisiana courts have not followed the common law tradition of dividing assumption of risk into various categories, such as
‘express,’ ‘implied primary,’ and ‘implied secondary.’”) .
52
   Wilson v. Gordon, 354 A.2d 398, 401-02 (Me. 1976) (“[V]oluntary assumption of the risk” has been abolished by the comparative fault statute, although
“[c]ontractual assumption of the risk” remains a viable defense); accord Merrill v. Sugarloaf Mountain Corp., 745 A.2d 378, 383 n.3 (Me. 2000).
53
   Johnson v. Chrysler Corp., 187 F.R.D. 440, 442 (D. Me. 1999); see also Austin v. Raybestos-Manhattan, Inc., 471 A.2d 280, 287 (Me. 1984) (“[C]ontributory
negligence of the nature that formerly was separately denominated ‘assumption of the risk’ is a defense to a strict liability claim . . . .”).
54
   Austin, 471 A.2d at 287.
55
   Wilson, 354 A.2d at 401-02.
56
   Poole v. Coakley & Williams Constr., Inc., 31 A.3d 212, 224 (Md. 2011) (“[A]ssumption of the risk functions as a complete bar to recovery because ‘it is a
previous abandonment of the right to complain if an accident occurs.’”).
57
   Ellsworth v. Sherne Lingerie, Inc., 495 A.2d 348, 356 (Md. 1985) (citation omitted).
58
   Mass. Gen. Laws Ch. 231 § 85 (“The defense of assumption of risk is hereby abolished in all actions hereunder.”).
59
   See Haglund v. Philip Morris, Inc., 847 N.E.2d 315, 323-24 (Mass. 2006).
60
   Id. (citation omitted).
61
   See Mass. Gen. Laws Ch. 231 § 85.
62
   Mich. Comp. Laws § 600.2947(3).
63
   Felgner v. Anderson, 133 N.W.2d 136, 153 (Mich. 1965) (outside product-liability context, “the doctrine of assumption of risk in [Michigan] properly is
applicable only to cases in which an employment relationship exists between the parties, as well, perhaps, where there has been an express contractual
assumption of risk.”).
64
   Mich. Comp. Laws § 600.2947(3). However, “[t]his subsection does not relieve a manufacturer or seller from a duty to use reasonable care in a product’s
production.” Id.
65
   See Felgner, 133 N.W.2d at 154 (“The traditional concepts of contributory negligence are more than ample to present that affirmative defense [assumption of
risk] to established negligent acts.”).
66
   Olson v. Hansen, 216 N.W.2d 124, 127 (Minn. 1974) (“Primary assumption of risk is not so much an affirmative defense as an expression of the idea that the
defendant owes a limited duty of care to the plaintiff with respect to the risk incident to their relationship.”).
67
   Wagner v. Thomas J. Obert Enters., 396 N.W.2d 223, 226 (Minn. 1986) (“[S]econdary assumption of risk ‘is an affirmative defense to an established breach of
duty . . . .’”) (citation omitted).
68
   Id. (citation omitted).
69
   Id. (“Secondary assumption of risk is a form of contributory negligence.”); see also Springrose v. Willmore, 192 N.W.2d 826, 827 (Minn. 1971) (“[A]ssumption
of risk must be apportioned under our comparative negligence statute.”).
70
   Wagner, 396 N.W.2d at 226.
71
   Miss. Code § 11-1-63(d) (applies “in any action for damages caused by a product, including, but not limited to, any action based on a theory of strict liability in
tort, negligence or breach of implied warranty”); Green v. Allendale Planting Co., 954 So. 2d 1032, 1040 (Miss. 2007) (holding that section 11-1-63(d) “precludes
liability for defective design when the plaintiff assumes the risk of his injuries”).
                                                                                 12
72
   Miss. Code § 11-1-63(d).
73
   See Egelhoff v. Holt, 875 S.W.2d 543, 548 (Mo. 1994).
74
   See Mo. Stat. § 537.765(3) (defining “fault”); Egelhoff, 875 S.W.2d at 548.
75
   See Mont. Code § 27-1-719(5)(a).
76
   Kopischke v. First Continental Corp., 610 P.2d 668, 687 (Mont. 1980); see also Abernathy v. Eline Oil Field Servs., Inc., 650 P.2d 772, 775-76 (Mont. 1982)
(“[T]he doctrine of implied assumption of risk is no longer applicable in Montana.”)
77
   Mont. Code § 27-1-719(5)(a).
78
   Kopischke, 610 P.2d at 687 (“[W]e will follow the modern trend and treat assumption of the risk like any other form of contributory negligence and apportion it
under the comparative negligence statute.”).
79
   Neb. Rev. Stat. § 25-21,185.12 (“Assumption of risk is an affirmative defense.”).
80
   Id.; see also Burke v. McKay, 679 N.W.2d 418, 424 (Neb. 2004) (“The doctrine of assumption of risk applies a subjective standard, geared to the individual
plaintiff and his or her actual comprehension and appreciation of the nature of the danger he or she confronts.”).
81
   Central Tel. Co. v. Fixtures Mfg. Corp., 738 P.2d 510, 512 (Nev. 1987) (assumption of risk “is a defense to strict products liability”); see also Turner v.
Mandalay Sports Entm’t, LLC, 180 P.3d 1172, 1177 (Nev. 2008).
82
   Central Tel., 738 P.2d at 512.
83
   Turner, 180 P.3d at 1177 (citation omitted).
84
   See id. (outside product liability context, primary implied assumption of the risk is “incorporated into the [trial] court’s initial duty analysis”).
85
   See id.
86
   Allen v. Dover Co-Recreational Softball League, 807 A.2d 1274, 1281-83 (N.H. 2002).
87
   Id. at 1281-82.
88
   Id. at 1281.
89
   Id. at 1282.
90
   Id. at 1281-82 (“[A] defendant is not relieved from liability for breaching a duty; instead, a plaintiff’s contributory negligence is compared to the defendant’s
negligence to apportion fault in causing the plaintiff’s injury.”).
91
   Id. at 1281-83.
92
   See Lewis v. American Cyanamid Co., 715 A.2d 967, 974 (N.J. 1998) (“For plaintiff to be held comparatively negligent, he must have voluntarily and
unreasonably encountered the known risk of [injury].”).
93
   See id.
94
   Williamson v. Smith, 491 P.2d 1147, 1148 (N.M. 1971) (“We have decided that assumption of risk should no longer be recognized as an affirmative defense.”).
But see Yount v. Johnson, 915 P.2d 341, 347 (N.M. App. 1996) (“[S]o-called primary assumption of risk remains with our jurisprudence as a shorthand for a
judicial declaration of no duty of ordinary care, or no breach of that duty, depending on the circumstances of a particular relationship between the parties.”).
95
   Yount, 915 P.2d at 346 (secondary assumption of the risk, which is “consent to a negligent breach of duty,” has “merged into contributory negligence”); see
Williamson, 491 P.2d at 1152 (“If pleaded and warranted by the evidence, the ground formerly occupied by the doctrine of assumption of risk will be covered by
the law pertaining to negligence and contributory negligence.”).
96
   See Yount, 915 P.2d at 346-47.
97
   N.Y. C.P.L.R. §§ 1411, 1412 (“Culpable conduct claimed in diminution of damages, in accordance with section fourteen hundred eleven, shall be an affirmative
defense to be pleaded and proved by the party asserting the defense.”); see also Arbegast v. Board of Educ. of S. New Berlin Cent. Sch., 480 N.E.2d 365, 371 (N.Y.
1985) (holding that section 1411 “requires diminishment of damages in the case of an implied assumption of risk but, except as public policy proscribes an

                                                                                13
agreement limiting liability, does not foreclose a complete defense that by express consent of the injured party no duty exists and, therefore, no recovery may be
had”).
98
   Arbegast, 480 N.E.2d at 368.
99
   N.Y. C.P.L.R. § 1411 (“In any action to recover damages for personal injury, injury to property, or wrongful death, the culpable conduct attributable to the
claimant or to the decedent, including contributory negligence or assumption of risk, shall not bar recovery, but the amount of damages otherwise recoverable shall
be diminished in the proportion which the culpable conduct attributable to the claimant or decedent bears to the culpable conduct which caused the damages.”).
100
    Compare McWilliams v. Parham, 152 S.E.2d 117, 120 (N.C. 1967) (“It is well established in this jurisdiction that assumption of risk is not available as a
defense to one not in a contractual relationship to the plaintiff.”), and Fagundes v. Ammons Dev. Grp., Inc., 820 S.E.2d 350, 363 n.3 (N.C. App. 2018)
(acknowledging this apparent limitation), with N.C. Gen. Stat. § 99B-4(2) (“No manufacturer or seller shall be held liable in any product liability action if: . . .
[t]he user knew of or discovered a defect or dangerous condition of the product that was inconsistent with the safe use of the product, and then unreasonably and
voluntarily exposed himself or herself to the danger, and was injured by or caused injury with that product.”).
101
    N.C. Gen. Stat. § 99B-4(2).
102
    North Carolina does not recognize comparative fault in product liability actions. See N.C. Gen. Stat. § 99B-4(3).
103
    N.D. Century Code § 32-03.2-01, -02.
104
    Id.
105
    Ohio R.C. § 2307.711(B)(1)-(2); Ochall v. McNamer, 79 N.E.3d 1215, 1228 (Ohio App. 2016); Morgan v. Kent State Univ., 54 N.E.3d 1284, 1288 (Ohio App.
2016).
106
    Jones v. White Motor Corp., 401 N.E.2d 223, 226-27 (Ohio App. 1978) (citation omitted).
107
    Ochall, 79 N.E.3d at 1228.
108
    Morgan, 54 N.E.3d at 1288 (citation omitted).
109
    Ohio R.C. § 2307.711(B)(3); Collier v. Northland Swim Club, 518 N.E.2d 1226, 1229 (Ohio App. 1987).
110
    Morgan, 54 N.E.3d at 1288. There might be no differentiation for claims governed by Ohio R.C. § 2307.711.
111
    Kirkland v. General Motors Corp., 521 P.2d 1353, 1366 (Okla. 1974); Thomas v. Holliday ex rel. Holliday, 764 P.2d 165, 171 (Okla. 1988); accord Norton v.
Spring Operating Co., 466 P.3d 598, 612 (Okla. Civ. App. 2019).
112
    Holt v. Deere & Co., 24 F.3d 1289, 1293 (10th Cir. 1994) (“[A] plaintiff can ‘assume the risk of a known defect’ without specific, technical knowledge of
the cause of the product’s dangerous, defective condition.”).
113
    See Thomas, 764 P.2d at 171 (for assumption of the risk “to avail as a defense to a tort claim for negligence there must either be an express agreement, a pre-
existing status between the defendant and plaintiff, or an element of consent to the harm that is known and appreciated by the plaintiff. Anything falling outside
these areas is simply contributory negligence.”) (emphasis omitted).
114
    Or. Rev. Stat. § 31.620(2); Blair v. Mt. Hood Meadows Dev. Corp., 630 P.2d 827, 831 (Or. 1981), reh’g denied and opinion modified in other part, 634 P.2d
241 (Or. 1981).
115
    See Sandford v. Chevrolet Div. of Gen. Motors, 642 P.2d 624, 628 (Or. 1982).
116
    Reott v. Asia Trend, Inc., 55 A.3d 1088, 1095 (Pa. 2012) (assumption of risk “is always available to a defendant in products liability case.”); Bullman v.
Giuntoli, 761 A.2d 566, 570-71 (Pa. Super. 2000) (negligence); Staub v. Toy Factory, Inc., 749 A.2d 522, 526-28 (Pa. Super. 2000) (negligence). But see Jara v.
Rexworks Inc., 718 A.2d 788, 795 (Pa. Super. 1998) (“Where an employee, in doing a job, is required to use equipment as furnished by the employer, this defense
is unavailable.”).
117
    Reott, 55 A.3d at 1096 (citation omitted).
118
    Frey v. Harley Davidson Motor Co., Inc., 734 A.2d 1, 6 (Pa. Super. 1999) (citation omitted).
119
    Sheehan v. North Am. Mktg. Corp., 610 F.3d 144, 151 (1st Cir. 2010); Walker v. Jackson, 723 A.2d 1115, 1117 (R.I. 1999).
                                                                                14
120
    Sheehan, 610 F.3d at 151.
121
    S.C. Code § 17-53-20; Davenport v. Cotton Hope Plantation Horizontal Property Regime, 508 S.E.2d 565, 571, 570-71 (S.C. 1998).
122
    S.C. Code § 17-53-20.
123
    Davenport, 508 S.E.2d at 571, 573-74.
124
    See id. at 570-74.
125
    Wangsness v. Builders Cashway, Inc., 779 N.W.2d 136, 140 (S.D. 2010), superseded by statute in other part, S.D.C.L. § 19-19-701; Duda v. Phatty McGees,
Inc., 758 N.W.2d 754, 757-60 (S.D. 2008).
126
    Wangsness, 779 N.W.2d at 140-41 (citation omitted).
127
    Duda, 758 N.W.2d at 758 (citation omitted).
128
    Perez v. McConkey, 872 S.W.2d 897, 900, 906 (Tenn. 1994).
129
    Id.
130
    Id. at 906 (implied assumption of the risk “is abolished,” and “the situations to which it applied under the former common law contributory negligence scheme
are more clearly and readily amenable to analysis . . . in terms of the common-law concept of duty and by reference to principles of comparative fault”).
131
    See Del Lago Partners, Inc. v. Smith, 307 S.W.3d 762, 772 (Tex. 2010).
132
    Id. (“We abandoned the assumption-of-the-risk doctrine as a complete defense to tort liability thirty-five years ago, holding that the Legislature’s adoption of
comparative negligence ‘evidenced its clear intention to apportion negligence rather than completely bar recovery.’”) (footnote omitted).
133
    See Utah Code § 78B-5-817(2) (defining fault); Jacobsen Constr. Co., Inc. v. Structo Lite Eng’g, Inc., 619 P.2d 306, 309-12 (Utah 1980).
134
    Utah Code § 78B-5-817(2) (defining fault); Jacobsen Constr., 619 P.2d at 309-12 (“[W]ith particular reference to our comparative negligence act, the
reasonableness of plaintiff’s conduct in confronting a known or unknown risk created by defendant’s negligence will basically be determined under principles of
contributory negligence.”).
135
    See Dillworth v. Gambardella, 970 F.2d 1113, 1118-19 (2d Cir. 1992) (primary assumption of the risk involves dangers inherent in the activity and “properly
should be framed in terms of the duty owed by a defendant”); Sunday v. Stratton Corp., 390 A.2d 398, 402-03 (Vt. 1978).
136
    Sunday, 390 A.2d at 404 (secondary assumption of risk, where there is “knowledge of the existence of the risk, appreciation of the extent of the danger, and
consent to assume it,” “is logically only a phase of contributory negligence”).
137
    See Webb v. Navistar Int’l Transp. Corp., 692 A.2d 343, 347-50 (Vt. 1996) (lead opinion).
138
    See Dillworth, 970 F.2d at 1118-19; Sunday, 390 A.2d at 404.
139
    Thurmond v. Prince William Prof’l Baseball Club, Inc., 574 S.E.2d 246, 249 (Va. 2003) (“[A] person’s voluntary assumption of the risk of injury from a known
danger operates as a complete bar to recovery for a defendant’s alleged negligence in causing that injury.”).
140
    Id.
141
    Leyendecker v. Cousins, 770 P.2d 675, 678 (Wash. App. 1989).
142
    Erie v. White, 966 P.2d 342, 345 (Wash. App. 1998) (citation omitted).
143
    Leyendecker, 770 P.2d at 678.
144
    See id.
145
    King v. Kayak Mfg. Corp., 387 S.E.2d 511, 517 (W. Va. 1989).
146
    Id. at 518.
147
    Polsky v. Levine, 243 N.W.2d 503, 505 (Wis. 1976); see also Dippel v. Sciano, 155 N.W.2d 55, 64 (Wis. 1967).
148
    Polsky, 243 N.W.2d at 505 (anything that “falls short of express consent to exposure to a particular hazard . . . constitutes contributory negligence and is subject
to the comparative negligence statute”).
149
    See Halpern v. Wheeldon, 890 P.2d 562, 565-66 (Wyo. 1995) (primary assumption of the risk is part of duty analysis); Wyo. Stat. § 1-1-109(a)(iv).
                                                                                  15
150
    Wyo. Stat. § 1-1-109(a)(iv) (defining “fault”); Halpern, 890 P.2d at 565 (“In Wyoming, the absolute defense of secondary assumption of risk (contributory
negligence) was abolished when the Legislature adopted the comparative negligence statute.”).
151
    See Halpern, 890 P.2d at 565-66.
152
    Warner Fruehauf Trailer Co., Inc. v. Boston, 654 A.2d 1272, 1274 (D.C. 1995) (“In the District of Columbia, assumption of risk by the injured party, if
established, is a complete bar to recovery in a strict liability action.”); accord Baldwin v. Harris Corp., 751 F. Supp. 2, 5 (D.D.C. 1990) (“Assumption of the risk is
a complete bar to recovery for negligence and strict liability against a manufacturer.”).
153
    Warner Fruehauf, 654 A.2d at 1275.
154
    Id.
155
    See Ito v. Macro Energy, Inc., 1993 WL 614805, at *9, 11-12 (N. Mar. I. Oct. 26, 1993).
156
    Id. at *11.
157
    Baum-Holland v. El Conquistador Partnership, L.P., S.E., 336 F. Supp. 3d 6, 22 (D.P.R. 2018); Rubio v. Southern Air Transport, Inc., 388 F. Supp. 1021, 1024
(D.P.R. 1975), aff’d, 539 F.2d 701 (1st Cir. 1976).
158
    Baum-Holland, 336 F. Supp. 3d at 23 (citation omitted).
159
    Id. at 22 (“Puerto Rico has adopted the concept of assumption of risk in actions for damages in its . . . secondary sense—which is actually a form of
comparative negligence.”)
160
    Id. at 22-23; Rubio, 388 F. Supp. at 1024.
161
    Smollett v. Skayting Dev. Corp., 793 F.2d 547, 548 (3d Cir. 1986) (citation omitted).
162
    Id.; accord Machado v. Yacht Haven U.S.V.I., LLC, 61 V.I. 373 (2014) (“[M]aintaining implied assumption of risk as a complete defense to negligence conflicts
with the Legislature’s unambiguous directive in [the comparative fault statute] . . . .”).




                                                                                  16
                                                                  Defendants’ Appendix I
                                                   Variation in Sophisticated User and Related Defenses*

                       Defense                                                                                                   Highest     Analogous, Potentially
                                                                             Standard
                     Recognized?                                                                                                 Court       Applicable Defenses1
    Alabama        Yes.2               Product seller “did not have a duty to provide [employer-purchaser] or its               Yes.5        Sophisticated
                                       employees with a warning of a danger of which they already were,[3] or had                            Intermediary.6
                                       reason to be, aware.”4
    Alaska         Unclear.7           N/A                                                                                      No.          N/A
    Arizona        Yes.8               “To succeed on this [sophisticated user] defense, Defendants must prove that, at the     No.          N/A
                                       time of the injury, [Plaintiff], because of his particular position, training,
                                       experience, knowledge, or skill, knew or should have known of the product’s
                                       risk, harm, or danger.”9
    Arkansas       Probably not.10     N/A                                                                                      No.          N/A
    California     Yes.11              Under the sophisticated user defense, “a product manufacturer or supplier is not         Yes.13       Sophisticated
                                       liable for failing to warn a sophisticated user if the user knew or should have                       Intermediary.14
                                       known of the product’s risk in light of his training or skill.”12
    Colorado       Yes.15              “To sustain a conclusion that no duty was owed to the user on this ground [of the        No.          N/A
                                       professional or amateur status of the user], we must find the record evidence to be
                                       undisputed that the user actually knew of the danger or that, based on the user’s
                                       special expertise and the circumstances of the transaction, the supplier reasonably
                                       could have believed that he knew of the danger.”16
    Connecticut    Yes.17              • When the manufacturer “has reason to believe that the purchaser of the product         Yes.21       N/A
                                         will recognize the dangers associated with the product, no warnings are
                                         mandated.”18
                                       • Under the sophisticated user defense, an “anticipated awareness of an expected
                                         user with respect to the dangers of a particular product factors into the trier’s
                                         determination of whether warnings were required and if so whether those
                                         provided were adequate.”19
                                       • “the sophisticated user doctrine is a factor to be considered in determining the
                                         need for warnings and is not an affirmative defense.”20


*
  The analysis of state law in this document is preliminary and illustrative and should not be understood to represent the positions that Defendants will take on state
law questions in this or any other case based a complete analysis of state law and the facts of particular claims.
                                                                                   1
              Defense                                                                                              Highest    Analogous, Potentially
                                                               Standard
            Recognized?                                                                                            Court      Applicable Defenses1
Delaware   Probably.22    Under the sophisticated user defense, a product seller has “no duty to warn if the      No.         Sophisticated
                          user knows or should know of the potential danger, especially when the user is a                    Purchaser.24
                          professional who should be aware of the characteristics of the product.”23
Florida    Yes.25         The sophisticated user doctrine “relieve[s] a manufacturer of the duty to warn          No.         Learned Intermediary.27
                          where there is a sophisticated user or learned intermediary with knowledge of the
                          hazard.”26
Georgia    Yes.28         Under the sophisticated user doctrine, “[w]here the product is vended to a              No.         N/A
                          particular group or profession, the manufacturer is not required to warn against
                          risks generally known to such group or profession.”29
Hawaii     Unclear.30     N/A                                                                                     No.         N/A
                    31
Idaho      Unclear.       N/A                                                                                     No.         N/A
Illinois   Probably.32    An Illinois appellate court has found no duty to warn where the user had “actual        No.         N/A
                          knowledge” and was “aware of the hazards” with the product.33
Indiana    Yes.34         “The sophisticated-user defense typically exempts a manufacturer from providing         Yes.36      Sophisticated
                          warnings about a product’s potential dangers when the users of the product are—or                   Intermediary.37
                          should be—already aware of them.”35
Iowa       Yes.38         Under the sophisticated user doctrine, “a manufacturer has no duty to warn if the       No.         Sophisticated
                          user knows or should know of the potential danger, especially when the user is a                    Intermediary40
                          professional who should be aware of the characteristics of the product.”39
Kansas     Yes.41         “In any product liability claim any duty on the part of the manufacturer or seller of   N/A         N/A
                          the product to warn or protect against a danger or hazard which could or did arise in   (Statute)
                          the use or misuse of such product, and any duty to have properly instructed in the
                          use of such product shall not extend: (a) To warnings, protecting against or
                          instructing with regard to those safeguards, precautions and actions which a
                          reasonable user or consumer of the product, with the training, experience,
                          education and any special knowledge the user or consumer did, should or was
                          required to possess, could and should have taken for such user or consumer or
                          others, under all the facts and circumstances.”42
Kentucky   Unclear.43     N/A                                                                                     No.         N/A




                                                                    2
                   Defense                                                                                              Highest    Analogous, Potentially
                                                                    Standard
                 Recognized?                                                                                            Court      Applicable Defenses1
Louisiana       Yes.44         “A manufacturer is not required to provide an adequate warning about his product        N/A         Sophisticated
                               when . . . [t]he user or handler of the product already knows or reasonably should      (Statute)   Purchaser.46
                               be expected to know of the characteristic of the product that may cause damage
                               and the danger of such characteristic.”45
Maine           No.47          N/A                                                                                     Yes.48      Sophisticated
                                                                                                                                   Purchaser.49
Maryland        Yes.50         “Under the sophisticated user doctrine a manufacturer is insulated from liability for   Yes.52      N/A
                               injuries allegedly arising out of the manufacturer’s failure to warn if the purchaser
                               was a ‘knowledgeable industrial user who has reason to know of any dangerous
                               condition which might be inherent in the product.’”51
Massachusetts   Yes.53         “According to the ‘sophisticated user’ defense, there is no duty to warn an ‘end        Yes.55      N/A
                               user’ of a product’s latent characteristics or dangers when the user knows or
                               reasonably should know of those dangers.”54
Michigan        Yes.56         • “Except to the extent a state or federal statute or regulation requires a             N/A         N/A
                                 manufacturer to warn, a manufacturer or seller is not liable in a product liability   (Statute)
                                 action for failure to provide an adequate warning if the product is provided for
                                 use by a sophisticated user.”57
                               • A “sophisticated user” is defined as “a person or entity that, by virtue of
                                 training, experience, a profession, or legal obligations, is or is generally
                                 expected to be knowledgeable about a product's properties, including a potential
                                 hazard or adverse effect. An employee who does not have actual knowledge of
                                 the product’s potential hazard or adverse effect that caused the injury is not a
                                 sophisticated user.”58
                               • Case law provides that to “prevail under a sophisticated user defense, the
                                 defendant seller must show that the user had full knowledge of the defect, and
                                 that the user should be expected to know of the defect's dangerous
                                 characteristics.”59
Minnesota       Yes.60         “Under the sophisticated user defense, a supplier has no duty to warn the ultimate      Yes.62      Sophisticated
                               user if it has reason to believe that the user will realize its dangerous                           Intermediary.63
                               condition.”61




                                                                          3
                 Defense                                                                                             Highest   Analogous, Potentially
                                                                   Standard
               Recognized?                                                                                           Court     Applicable Defenses1
Mississippi   Yes.64         • Common Law: “The common law defense provides that when a manufacturer                Yes.67     Learned Intermediary.68
                               provides information to a third party upon whom it can reasonably rely to
                               communicate that information to the ultimate end user or those parties who will be
                               exposed to the product’s hazardous effects, its duty to warn may be discharged.”65
                             • Statutory: “The statutory sophisticated-user defense provides that the
                               manufacturer is not liable ‘if the danger posed by the product is known . . . to the
                               user or consumer of the product, or should have been known . . . to the user or
                               consumer of the product, taking into account the characteristics of, and the
                               ordinary knowledge common to, the persons who ordinarily use or consume the
                               product.”66
Missouri      Yes.69         “If the user of a product knows or reasonably may be expected to know of a            No.         N/A
                             particular danger, strict liability will not result from a failure to warn of that
                             danger.”70
Montana       Unclear.71     N/A                                                                                   No.         N/A
Nebraska      Yes.72         • “Under the sophisticated user defense, a supplier has no duty to warn the ultimate Yes.75       N/A
                               user if it has reason to believe that the user will realize its dangerous
                               condition.”73
                             • Under Nebraska law, “the ‘sophisticated user’ concept also affects the element of
                               proximate cause.”74
Nevada        Unclear.76     N/A                                                                                   No.         N/A
New           Unclear.77     N/A                                                                                   No.         N/A
Hampshire
New Jersey    Yes.78         • “A manufacturer may argue that only persons with specialized training could         No.         N/A
                               reasonably be expected to use a product. In such cases, the manufacturer’s duty
                               ‘is owed only to the reasonably-anticipated sophisticated user, not the
                               untrained interloper.’”79
                             • Defense may apply to only negligence, and not strict liability, actions.80
New Mexico    Probably.81    “The sophisticated-user defense precludes liability for failure to warn when          No.         Sophisticated
                             the user of a product knows or reasonably may be expected to know of a                            Purchaser.83
                             particular danger.”82



                                                                         4
                  Defense                                                                                                   Highest   Analogous, Potentially
                                                                       Standard
                Recognized?                                                                                                 Court     Applicable Defenses1
New York       Yes.84            “where the injured party was fully aware of the hazard through general knowledge, Yes.86             N/A
                                 observation or common sense,” “courts could as a matter of law decide that a
                                 manufacturer’s warning would have been superfluous given an injured party’s
                                 actual knowledge of the specific hazard that caused the injury.”85
North          Probably not.87   N/A                                                                                       No.        N/A
Carolina
North Dakota   Unclear.88        N/A                                                                                       No.        N/A
Ohio           Probably.89       “Under the ‘bulk supplier/sophisticated user,’ or ‘knowledgeable purchaser,’              No.91      N/A
                                 doctrine, a manufacturer can discharge its duty to warn by providing the necessary
                                 information to an intermediary upon whom it can reasonably rely to communicate
                                 the information to the ultimate user of the product . . . [w]here a manufacturer raises
                                 a bulk supplier/sophisticated user defense, the pivotal question becomes the
                                 reasonableness of the supplier’s reliance on the intermediary to provide the
                                 necessary warning.”90
Oklahoma       Yes.92            Under the “sophisticated user defense,” “where a product is used in an industrial         Yes.94     N/A
                                 setting by one supposedly skilled at his job, a manufacturer has ‘no duty to warn
                                 of dangers inherent in the task or which are created by oversight or negligence of
                                 the contractor or fellow employees.’”93
Oregon         Unclear.95        N/A                                                                                       No.        Sophisticated
                                                                                                                                      Intermediary.96
Pennsylvania   No.97             N/A                                                                                       No.        N/A
Rhode Island   Unclear.98        N/A                                                                                       No.        N/A
South          No.99             N/A                                                                                       Yes.100    N/A
Carolina
South Dakota   Unclear.101       N/A                                                                                       No.        N/A
Tennessee      Unclear.102       N/A                                                                                       No         Sophisticated
                                                                                                                                      Manufacturer
                                                                                                                                      Defense.103
Texas          Yes.104           Under the sophisticated user doctrine or defense, “a product supplier should not be       Yes.106    N/A
                                 required to warn knowledgeable customers or their employees of risks of use.”105


                                                                            5
                   Defense                                                                                              Highest    Analogous, Potentially
                                                                    Standard
                 Recognized?                                                                                            Court      Applicable Defenses1
Utah            Yes.107        • “To avoid liability because the injured party was a sophisticated user, defendants    Yes.110     N/A
                                 must show that the ‘ultimate user possesses special knowledge, sophistication,
                                 or expertise’ to such an extent that ‘the user’s knowledge of the danger is
                                 equivalent to prior notice.’”108
                               • To “sustain a conclusion that no duty was owed to the user because of his
                                 professional status, the court must ‘find the record evidence to be undisputed that
                                 the user actually knew of the danger or that, based on the user’s special
                                 expertise and the circumstances of the transaction, the supplier reasonably
                                 could have believed that he knew of the danger.’”109
Vermont         Unclear.111    N/A                                                                                     No.         N/A
Virginia        Yes.112        “Simply stated, the sophisticated user defense may be permitted in cases involving      No.114      Sophisticated
                               an employer who was aware of the inherent dangers of a product which the                            Purchaser.115
                               employer purchased for use in its business. Such an employer has a duty to warn his
                               employees of the dangers of the product, and the manufacturer is absolved of any
                               concurrent duty to warn those same employees.”113
Washington      No.116         N/A                                                                                     Yes.117     N/A
West Virginia   Probably.118   • Under the sophisticated user defense, the “manufacturer must offer proof that it      No.         N/A
                                 was [] aware of the employer’s sophistication and that this awareness
                                 translated into reasonable reliance.”119
                               • The “sophisticated user doctrine is inapplicable in situations where . . . members
                                 of the public are unintentionally exposed to hazardous chemicals.”120
Wisconsin       Yes.121        • The sophisticated user defense can shield “manufacturers from liability for           No.124      N/A
                                 negligent failure to warn where the manufacturer has reason to believe that a
                                 user has the knowledge necessary to realize the dangerous condition of the
                                 product.”122
                               • The “‘sophisticated user’ defense applies only to negligence claims.”123
Wyoming         Unclear.125    N/A                                                                                     No.         N/A
                    126                                                                                                      128
District of     Yes.           Under the “experienced user” exception, the courts asks “whether the user, by           Yes.        N/A
Columbia                       virtue of his profession and experience, knew or should have known of the latent
                               danger.”127



                                                                         6
                    Defense                                                                                         Highest   Analogous, Potentially
                                                                     Standard
                  Recognized?                                                                                       Court     Applicable Defenses1
Guam             Unclear.129    N/A                                                                                 No.       N/A

Northern         Unclear.130    N/A                                                                                 No.       N/A
Mariana
Islands
Puerto Rico      Unclear.131    N/A                                                                                 No.       Sophisticated Buyer.132
Virgin Islands   Probably.133   “The sophisticated user defense only applies in situations where the ultimate       No.       Sophisticated
                                user . . . actually possessed ‘special knowledge, sophistication, or expertise in             Intermediary.135
                                relation to the product.’”134




                                                                          7
1
  This identification of analogous, potentially applicable defenses is not intended to be comprehensive. For defenses focused on bulk suppliers, see Defendants’
Appendix J, filed concurrently.
2
  Ex parte Chevron Chem. Co., 720 So. 2d 922, 926 (Ala. 1998).
3
  In this exhibit, the bold in any quotation has been added for emphasis.
4
  Ex parte Chevron, 720 So. 2d at 926.
5
  Id.
6
  Purvis v. PPG Industries, Inc., 502 So. 2d 714, 722 (Ala. 1987) (“Whether because of bulk sales, repackaging, or product combinations, these manufacturers
must rely upon downstream distributors and suppliers to do this. The law has properly evolved to the point where such reliance is permitted, so long as the
manufacturer has a reasonable basis to believe that the distributor will pass along the product information or warnings.”).
7
  No authority located.
8
  Ashford v. Accuwright Industries, Inc., 2020 WL 950217, at *7 (Ariz. Ct. App. Feb. 27, 2020) (unpublished).
9
  Id.
10
   Russell v. Ashland, Inc., 574 F. Supp. 2d 957, 958 (W.D. Ark. 2008) (declining to apply “sophisticated user” doctrine and noting that “Arkansas has not adopted
§ 388 of the Restatement (Second) of Torts”).
11
   Webb v. Special Elec. Co., 63 Cal. 4th 167, 182, 370 P.3d 1022, 1031 (2016).
12
   Id.
13
   Id.
14
   Webb, 63 Cal. 4th at 187, 370 P.3d at 1034 (under the sophisticated intermediary doctrine, “a supplier may discharge its duty to warn end users about known or
knowable risks in the use of its product if it: (1) provides adequate warnings to the product’s immediate purchaser, or sells to a sophisticated purchaser that it
knows is aware or should be aware of the specific danger, and (2) reasonably relies on the purchaser to convey appropriate warnings to downstream users who will
encounter the product.”).
15
   Halter v. Waco Scaffolding & Equip. Co., 797 P.2d 790, 794 (Colo. App. 1990).
16
   Id.
17
   Sharp v. Wyatt, Inc., 627 A.2d 1347, 1359-60 (Conn. App. Ct. 1993), aff’d, 644 A.2d 871 (Conn. 1994).
18
   Id.
19
   Id.
20
   Sharp v. Wyatt, Inc., 644 A.2d 871, 873 (Conn. 1994).
21
   Id.
22
   Smith v. Henry S. Branscome, Inc., 2004 WL 2323634, at *6 (D. Del. Oct. 8, 2004), aff’d, 161 F. App’x 212 (3d Cir. 2006) (unpublished) (predicting that
Delaware would adopt the “sophisticated user” defense).
23
   Id. (italics omitted).
24
   Ramsey v. Georgia S. Univ. Adv. Dev. Ctr., 189 A.3d 1255, 1280-81 (Del. 2018) (“Under Delaware’s ‘sophisticated purchaser’ defense, and subject to the
requirements of reasonableness and good faith, a manufacturer may satisfy its duty to warn the employee by relying on a warning it conveyed to the employer and
the employer’s independent duty to warn the employee.”).
25
   Pike v. Trinity Industries, Inc., 34 F. Supp. 3d 1193, 1199-1200 (M.D. Fla. 2014) (noting that Florida law “recognizes the ‘sophisticated user’ or ‘learned
intermediary’ doctrines” and treating them interchangeably).

                                                                                8
26
   Id.
27
   Aubin v. Union Carbide Corp., 177 So. 3d 489, 515 (Fla. 2015) (“a manufacturer may be able to rely on an intermediary to relay warnings to the end user, but
the critical inquiry is whether the manufacturer was reasonable in relying on the intermediary to fully warn the end user and whether the manufacturer fully warned
the intermediary of the dangers in its product.”).
28
   Parker v. Schmiede Mach. & Tool Corp., 445 F. App’x 231, 235 (11th Cir. 2011).
29
   Id. (grouping “sophisticated user” and “learned intermediary” defense together under Georgia law); see also Hill v. Konecranes, Inc., 2020 WL 3259178, at *19
(S.D. Ga. June 16, 2020) (“The sophisticated user doctrine ‘applies where it appears that the person using the product should know of the danger, or should in
using the product discover the danger.’”).
30
   No authority located; cf. Tabieros v. Clark Equip. Co., 944 P.2d 1279, 1306 n.17 (Haw. 1997) (referring to doctrine but not adopting or analyzing it).
31
   No authority located; cf. Robinson v. Williamsen Idaho Equip. Co., 94 Idaho 819, 827, 498 P.2d 1292, 1300 (Idaho 1972) (noting that a “protection afforded
through the warning must be reasonably coextensive with the danger, in light of the user’s experience with the product.”).
32
   Collins v. Hyster Co., 174 Ill. App. 3d 972, 980, 529 N.E.2d 303, 308 (1988).
33
   Id.
34
   Brewer v. PACCAR, Inc., 124 N.E.3d 616, 626 (Ind. 2019).
35
   Id.
36
   Id.
37
   First Nat. Bank & Tr. Corp. v. Am. Eurocopter Corp., 378 F.3d 682, 691 (7th Cir. 2004) (under Indiana law, the sophisticated intermediary defense applies if
“(1) the product is sold to an intermediary with knowledge or sophistication equal to that of the manufacturer; (2) the manufacturer adequately warns this
intermediary; and (3) the manufacturer can reasonably rely on the intermediary to warn the ultimate consumer.”); see also Nat. Gas Odorizing, Inc. v. Downs, 685
N.E.2d 155, 163 (Ind. Ct. App. 1997) (on sophisticated intermediary defense under Indiana law).
38
   Linden v. CNH Am., LLC, 673 F.3d 829, 836 (8th Cir. 2012) (internal quotation marks omitted) (applying Iowa law).
39
   Id.
40
   Daughetee v. Chr. Hansen, Inc., 960 F. Supp. 2d 849, 869-71 (N.D. Iowa 2013) (discussing “intermediary” defense).
41
   Kan. Stat. Ann. § 60-3305.
42
   Id.
43
   No authority located.
44
   La. Stat. Ann. 9:2800.57.
45
   Id.
46
   Fernandez v. Tamko Bldg. Prods., Inc., 2 F. Supp. 3d 854, 864 (M.D. La. 2014), on reconsideration in part (Apr. 11, 2014), aff’d, 588 F. App’x 394 (5th Cir.
2014) (unpublished) (“Similarly, a manufacturer has no duty to warn a sophisticated purchaser. Louisiana does not hold that a manufacturer is compelled to warn
sophisticated purchasers of dangers of which the buyer either knows or should be aware.” (internal quotation marks and alterations omitted) (emphasis in
original)).
47
   Grant v. Foster Wheeler, LLC, 2016 ME 85, ¶ 9 n.4, 140 A.3d 1242, 1245 n.4 (Me. 2016) (“NEI also argued that its duty to warn Edward Grant of any danger
present in Kaylo was relieved by the sophisticated user doctrine, an affirmative defense not yet recognized in Maine.”).
48
   Id.
49
   Unicomp, Inc. v. Elementis Pigments, Inc., 1999 WL 1995400, at *19 (D. Me. Feb. 10, 1999) (predicting adoption of sophisticated purchaser defense, under
which “no duty to warn arises when material is sold to a ‘sophisticated purchaser,’ i.e., one that knew or should have known of the risk involved.”).
50
   Miller Metal Fabrication, Inc. v. Wall, 415 Md. 210, 216 n.6, 999 A.2d 1006, 1010 n.6 (2010) (noting that the “Court has not expressly applied the doctrine, but
has affirmed, in a summary order, judgment of the Court of Special Appeals in a case applying the doctrine.”).
                                                                                9
51
   Id.
52
   Id.
53
   Taylor v. Am. Chemistry Council, 576 F.3d 16, 24 (1st Cir. 2009) (applying Massachusetts law).
54
   Id.
55
   Carrel v. Nat’l Cord & Braid Corp., 447 Mass. 431, 440, 852 N.E.2d 100, 108 (Mass. 2006).
56
   Mich. Comp. Laws § 600.2947(4).
57
   Id.
58
   Mich. Comp. Laws § 600.2945(j).
59
   Wendorf v. JLG Indus., Inc., 683 F. Supp. 2d 537, 547 (E.D. Mich. 2010) (applying Michigan law).
60
   Gray v. Badger Min. Corp., 676 N.W.2d 268, 277 (Minn. 2004) (discussing defense but stating that “we need not determine the precise applicability or scope of
the sophisticated user defense”).
61
   Id. at 276.
62
   Id.
63
   Id. at 277 (“In circumstances where it is highly impractical for the supplier to provide a warning directly to the end user, a variation of the sophisticated user
defense has been developed that focuses on the sophistication of the end user’s employer, on the premise that the employer will act in the best interest of its
employees. For ease of analysis, we will refer to this as a separate ‘sophisticated intermediary’ defense. It is often joined with the ‘bulk supplier’ defense because
bulk delivery presents one circumstance where direct warnings are impractical.”).
64
   Mississippi Valley Silica Co. v. Eastman, 92 So. 3d 666, 671 (Miss. 2012) (“Mississippi recognizes both a statutory and the common-law ‘sophisticated-user’
defense.”).
65
   Union Carbide Corp. v. Nix, Jr., 142 So. 3d 374, 386 (Miss. 2014) (italics omitted).
66
   Id.
67
   Id.
68
   Id. at 385-86 (“[C]ourts and litigants often use the terms ‘learned intermediary’ and ‘sophisticated user’ interchangeably. The ‘sophisticated-user’ terminology is
more appropriate where the injured ultimate user is aware of the product’s hazards, while the ‘learned intermediary’ terminology more aptly describes the situation
in which the intermediate purchaser is knowledgeable, but the injured ultimate user is ignorant of the product’s hazards. ‘[T]he context and facts of a particular
case will dictate which label is appropriate, regardless of the label actually used.’” (internal quotation marks and citation omitted)).
69
   Donner v. Alcoa Inc., 2015 WL 12778354, at *3 n.7 (W.D. Mo. Jan. 9, 2015) (describing “sophisticated/reasonable user doctrine” under Missouri law).
70
   Id.
71
   No authority located.
72
   Vondra v. Chevron U.S.A., Inc., 652 F. Supp. 2d 999, 1006 (D. Neb. 2009).
73
   Id.
74
   Id.
75
   Erickson v. Monarch Industries, Inc., 216 Neb. 875, 886, 347 N.W.2d 99, 108 (Neb. 1984) (“warning of a product’s defects is unnecessary where the supplier of
the product has ‘reason to believe that those who will . . . use it will have such special experience as will enable them to perceive the danger . . . .’”).
76
   No authority located.
77
   No authority located.
78
   McGarvey v. G.I. Joe Septic Serv., Inc., 293 N.J. Super. 129, 147, 679 A.2d 733, 743 (N.J. Super. App. Div. 1996).
79
   Id. (describing the “sophisticated user” defense).
80
   Perlman v. Virtua Health, Inc., 2005 WL 1038953, at *8 (D.N.J. May 3, 2005).
                                                                                 10
81
   Bellman v. NXP Semiconductors USA, Inc., 248 F. Supp. 3d 1081, 1142 (D.N.M. 2017) (“the Court is confident that the Supreme Court of New Mexico would
recognize the sophisticated-user and sophisticated-purchaser defenses in a negligent failure-to-warn case.”).
82
   Id. at 1144 (internal quotation marks omitted).
83
   Id. at 1146 (“The sophisticated-purchaser defense precludes liability for failure to warn ‘employees or customers of knowledgeable industrial purchasers as to
product-related hazards.””).
84
   Newell v. Ryobi Techs., Inc., 2015 WL 4617184, at *6 (S.D.N.Y. Aug. 3, 2015) (referring to “knowledgeable user exception”).
85
   Liriano v. Hobart Corp., 92 N.Y.2d 232, 241, 700 N.E.2d 303, 308 (N.Y. 1998).
86
   Id.
87
   Finch v. Covil Corp., 388 F. Supp. 3d 593, 608 (M.D.N.C. 2019), aff’d, 972 F.3d 507 (4th Cir. 2020) (“North Carolina does not appear to have adopted the
‘sophisticated user’ defense, whereby a manufacturer is absolved of any duty to warn employees directly when a product is sold to an employer who is aware of its
dangers.”); but see Ziglar v. E. I. Du Pont De Nemours and Co., 53 N.C. App. 147, 153, 280 S.E.2d 510, 515 (N.C. Ct. App. 1981) (“there is simply no compelling
reason to require a seller ‘to warn a person who in his occupation or profession regularly uses the product against any risk that should be known to such a regular
user.’”).
88
   DJ Coleman, Inc. v. Nufarm Americas, Inc., 693 F. Supp. 2d 1055, 1077-78 (D.N.D. 2010) (discussing doctrine but not adopting it).
89
   Midwest Specialties, Inc. v. Crown Indus. Products, Co., 142 F.3d 435, 1998 WL 109978, at *1 (6th Cir. 1998) (unpublished table decision) (“Although the
Ohio courts have adopted the Restatement (Second) of Torts, and specifically § 388 of the Restatement, they have not spoken expressly to the applicability of the
‘sophisticated user’ defense in comment n. Nevertheless, the federal courts in this circuit have applied the defense in Ohio cases, to this point without comment or
correction by the Ohio Supreme Court.”); Eastman v. Stanley Works, 2009-Ohio-634, ¶51, 907 N.E.2d 768, 782 (Ohio Ct. App. 2009) (“Our research reveals that
only one Ohio court has ever mentioned the ‘sophisticated user’ doctrine, and that court described it thusly: ‘The sophisticated or knowledgeable
purchaser defense is invoked in cases involving suppliers of dangerous products to industrial companies.’”).
90
   Midwest Specialties, Inc. v. Crown Indus. Products Co., 940 F. Supp. 1160, 1165 (N.D. Ohio 1996), aff’d sub nom. Midwest Specialties, Inc. v. Crown Indus.
Products, Co, 142 F.3d 435 (6th Cir. 1998).
91
   But see Temple v. Wean United, Inc., 50 Ohio St. 2d 317, 325, 364 N.E.2d 267, 272 (Ohio 1977) (“Manifestly, it would be futile to require that Square D notify
the employee of that which the responsible party, the employer, was already aware.”).
92
   Lee v. Carbonyx, Inc., 2014 WL 198342, at *7 n.3 (E.D. Okla. Jan. 14, 2014).
93
   Id.
94
   Duane v. Oklahoma Gas & Elec. Co., 833 P.2d 284, 286 (Okla. 1992) (“there is no duty to warn a knowledgeable user of the product of the dangers associated
therewith.”).
95
   No authority located.
96
   Schleining v. Chicago Pneumatic Tool Co., 2006 WL 696309, at *4 (D. Or. Mar. 15, 2006) (“The doctrine acknowledges a defendant may satisfy its duty to
warn by providing a warning to an intermediary such as an employer or contractor.”).
97
   Amato v. Bell & Gossett, 116 A.3d 607, 624 (Pa. Super. Ct. 2015) (“the sophisticated user defense has never been adopted in Pennsylvania”); Chin v. New Flyer
of Am., Inc., 169 A.3d 689, 702 (Pa. Commw. Ct. 2017) (“the sophisticated user/purchaser doctrine is not the law in Pennsylvania”).
98
   No authority located.
99
   Grimes v. Young Life, Inc., 2017 WL 10663785, at *4 (D.S.C. May 10, 2017) (“The South Carolina Supreme Court has not formally adopted the sophisticated
user doctrine. However, other courts have applied the sophisticated user and learned intermediary doctrine in cases involving the application of South Carolina
law.”) (internal citation omitted).



                                                                                11
100
    Lawing v. Univar, USA, Inc., 415 S.C. 209, 226, 781 S.E.2d 548, 557 (S.C. 2015) (“We agree that prior to the court of appeals’ opinion in this case, neither this
Court, nor the court of appeals, had explicitly adopted the defense. However, we need not formally adopt the doctrine at this time because as discussed, infra, the
facts of this case do not implicate the sophisticated user defense.”).
101
    Mann v. Lincoln Elec. Co., 2010 WL 4117417, at *4 (N.D. Ohio Oct. 15, 2010) (discussing “sophisticated user” defense under South Dakota law but reaching
no clear conclusions).
102
    See Pittman v. Upjohn Co., 890 S.W.2d 425, 430 (Tenn. 1994) (stating in the context of pharmaceutical sales: “Where a product is marketed solely to
professionals experienced in using the product, the manufacturer may rely on the knowledge that a reasonable professional would apply in using the product.”);
Nye v. Bayer Cropscience, Inc., 347 S.W.3d 686, 690 n.4 (Tenn. 2011) (discussing but not adopting doctrine).
103
    Morgan v. Brush Wellman, Inc., 165 F. Supp. 2d 704, 718 (E.D. Tenn. 2001) (“Defendants also claim that the plaintiffs’ claims are barred by the sophisticated
manufacturer defense. Under Tennessee law, a supplier may reasonably rely on a sophisticated purchaser to warn users about the dangers of its products. A
manufacturer is relieved of its duty to warn when goods are sold to such a sophisticated user. This defense applies whether the cause of action is based on strict
liability, breach of warranty, or negligence.”).
104
    Humble Sand & Gravel, Inc. v. Gomez, 146 S.W.3d 170, 194 (Tex. 2004).
105
    Id.
106
    Id.
107
    House v. Armour of Am., Inc., 929 P.2d 340, 345 (Utah 1996).
108
    Id.
109
    Id.
110
    Id.
111
    No authority located; cf. Wilson v. Glenro, Inc., 2012 WL 1005007, at *8 (D. Vt. Mar. 23, 2012), aff’d, 524 Fed. Appx. 739 (2d Cir. 2013) (unpublished)
(finding sophistication of consumer relevant in duty analysis).
112
    Willis v. Raymark Industries, Inc., 905 F.2d 793, 796 (4th Cir. 1990) (“Virginia recognizes the sophisticated user defense.”); cf. Reibold v. Simon Aerials, Inc.,
859 F. Supp. 193, 200 (E.D. Va. 1994) (“While this Court could find no Virginia case explicitly adopting the sophisticated user doctrine, a number of previous
federal cases interpreting Virginia law have so held.”).
113
    Willis v. Raymark Industries, Inc., 905 F.2d 793, 796 (4th Cir. 1990) (applying Virginia law).
114
    But see Morgen Industries, Inc. v. Vaughan, 471 S.E.2d 489, 493 (Va. 1996) (referring to defense but not expressly adopting it).
115
    Fisher v. Monsanto Co., 863 F. Supp. 285, 287 (W.D. Va. 1994) (“when the supplier has reason to believe that the purchaser of the product will recognize the
dangers associated with the product, no warnings are mandated.”).
116
    Rublee v. Carrier Corp., 192 Wash. 2d 190, 208, 428 P.3d 1207, 1216 n.7 (Wash. 2018) (“Washington courts have uniformly rejected a sophisticated user
defense, under which product distributors are not required to instruct or warn sophisticated users about certain risks because such users are presumably already
aware of the risks due to their expertise or sophistication.”).
117
    Id.
118
    Good v. Am. Water Works Co., Inc., 2016 WL 5402238, at *5 (S.D.W. Va. Sept. 26, 2016) (“The West Virginia Supreme Court of Appeals has not expressly
adopted the sophisticated user doctrine, although in Roney the district court concluded that the West Virginia Supreme Court likely would adopt the defense in
applying comment n to § 388 of the Restatement (Second) of Torts.”).
119
    Roney v. Gencorp, 654 F. Supp. 2d 501, 507 (S.D.W. Va. 2009).
120
    Good, 2016 WL 5402238, at *5.
121
    Burton v. Am. Cyanamid Co, 441 F. Supp. 3d 705, 718 (E.D. Wis. 2020), appeal filed, No. 20-1781 (7th Cir. May 11, 2020).
122
    Id.
                                                                                  12
123
    Id.
124
    But see Shawver v. Roberts Corp., 90 Wis. 2d 672, 686, 280 N.W.2d 226, 233 (Wis. 1979) (“Ordinarily there is no duty to warn members of a trade or
profession about dangers generally known to that trade or profession.”).
125
    No authority located.
126
    E. Penn Mfg. Co. v. Pineda, 578 A.2d 1113, 1120 (D.C. 1990).
127
    Id.
128
    Id.
129
    No authority located.
130
    No authority located.
131
    No authority located.
132
    Torres v. Nat’l. Starch and Chem. Corp., 896 F. Supp. 71, 73 (D.P.R. 1995) (“the product manufacturer owes no duty to the employee of a purchaser if the
manufacturer provides an adequate warning of any inherent dangers to the purchaser or if the purchaser has knowledge of those dangers and the duty to warn its
employees thereof.”).
133
    In re Manbodh Asbestos Litig. Series, 47 V.I. 215, 246, 2005 WL 3487838, at *11 & n.37 (V.I. Super. Nov. 28, 2005) (noting “widespread approval” of
sophisticated user defense).
134
    In re Manbodh Asbestos Litig. Series, 47 V.I. at 245 n.36, 2005 WL 3487838, at *14 n.36.
135
    In re Manbodh Asbestos Litig. Series, 47 V.I. at 240-41, 2005 WL 3487838, at *11 (“The defense bars recovery where a defendant has adequately warned a
sophisticated intermediary and reasonably relied on the conveyance of that warning to the ultimate users of the product.”).




                                                                               13
                                                                   Defendants’ Appendix J
                                                      Variation in Bulk Supplier and Related Defenses*

                       Defense                                                                                                                             Highest
                                               Intermediary Considerations                   Product Considerations          Other Considerations
                     Recognized?                                                                                                                           Court
    Alabama          Yes.1            “Whether because of bulk sales, repackaging, or N/A                                  N/A                            Yes.4
                     [Bulk            product combinations, these manufacturers must
                     Manufacturer]    rely upon downstream distributors and suppliers
                                      to [warn the ultimate consumer]. The law has
                                      properly evolved to the point where such
                                      reliance is permitted, so long as the
                                      manufacturer has a reasonable basis to
                                      believe[2] that the distributor will pass along the
                                      product information or warnings.”3
    Alaska           Unclear.5        N/A                                                  N/A                             N/A                            No
    Arizona          Yes.6            “This doctrine . . . protects a bulk supplier from   No “need to rely on the bulk    N/A                            No.
                     [Bulk            the usual duty to provide the eventual consumer      supplier defense” where
                     Supplier]        of a product with warnings of dangers                “there was no reason for
                                      associated with the product. The protection          [supplier] to believe that it
                                      arises if the bulk supplier warns its immediate      was supplying a product
                                      purchaser with the intention that such               likely to be dangerous for
                                      warning be given to the ultimate consumer.”7         the use for which it was
                                                                                           supplied nor was [product]
                                                                                           defective or unreasonably
                                                                                           dangerous.”8




*
  The analysis of state law in this document is preliminary and illustrative and should not be understood to represent the positions that Defendants will take on state
law questions in this or any other case based a complete analysis of state law and the facts of particular claims.
                                                                                   1
                Defense                                                                                                                     Highest
                                        Intermediary Considerations                   Product Considerations        Other Considerations
              Recognized?                                                                                                                   Court
Arkansas      Yes.9           “suppliers of inherently safe component parts         Doctrine applies to            N/A                     Yes.12
              [Component      are not responsible for accidents that result         “inherently safe”
              Parts Supplier] when the parts are integrated into a larger           component parts.11
                              system that the component-part supplier did
                              not design or build . . . If the component-parts
                              manufacturer does not participate in the
                              integration of the component into the finished
                              product, it is not liable for defects in the final
                              product if the component itself is not
                              defective.”10
California    Yes.13           • The material must be sold in bulk to a             “bulk supplier defense . . .   N/A                     Yes.18
              [Bulk              “sophisticated buyer.”14                           applies only to raw
              Supplier]        • The material must be “substantially changed        materials that are not
                                 during the manufacturing of a finished             inherently dangerous.”17
                                 product.”15
                               • The supplier must have a “limited role in
                                 creating the finished product.”16
Colorado      Unclear.19       N/A                                                  N/A                            N/A                     No.
Connecticut   Yes.20           The “obligation that generates the duty to avoid     • Defense applies when “the    N/A                     No.
              [Component       injury to another which is reasonably                  defendant has sold an item
              Part Supplier]   foreseeable does not—at least yet—extend to            that is only a component
                               anticipation of how manufactured components            of the product that
                               not in and of themselves dangerous or                  allegedly caused the
                               defective can become potentially dangerous             plaintiff’s injury.”22
                               dependent upon the nature of their integration       • Component product
                               into a unit designed, assembled, installed, and        cannot be “in and of
                               sold by another.”21                                    [itself] dangerous or
                                                                                      defective.”23
Delaware      Yes.24           “a manufacturer who merely supplies a                Component part cannot be       N/A                     No.
              [Component       component part subsequently assembled by             “defective.”26
              Part             another in a manner creating a dangerous
              Manufacturer]    condition is not liable to one injured thereby.”25

                                                                           2
            Defense                                                                                                                       Highest
                                  Intermediary Considerations                  Product Considerations        Other Considerations
          Recognized?                                                                                                                     Court
Florida   Yes.27          • “the duty to warn can be discharged if the       • Consider “the dangerous      Consider “the burdens to     No.35
          [Bulk             supplier passes the necessary information          nature of the product.”32    be imposed by requiring
          Supplier]         and warnings to manufacturers of the             • Consider “the form in        warnings.”34
                            product’s dangerous condition.”28                  which the product is
                          • Intermediary must have “knowledge of the           used.”33
                            danger.”29
                          • Consider “the intensity and form of the
                            warnings given” to the intermediary.30
                          • Consider “the likelihood that the warnings
                            will be adequately communicated to the
                            foreseeable users of the product.”31
Georgia   Yes.36          • “a supplier’s duty to warn an ultimate           • Consider “the degree of      Consider “the burden of      No.
          [Bulk             consumer can be discharged by a warning            danger posed by the          requiring a warning” on
          Supplier]         given to an intermediary party.”37                 absence of such a            the supplier.41
                          • Consider “the likelihood that the intermediary     warning.”39
                            will provide a warning” and the “likely          • Consider “the nature of
                            efficacy of such a warning.”38                     the potential harm.”40


Hawaii    Yes.42          • Consider “the form of any warnings given” to      • Consider “the dangerous     Consider “the burdens        No.
          [Bulk             the intermediary.43                                 condition of the            imposed on the supplier by
          Supplier]       • Consider “the reliability of the third party as a   product.”45                 requiring that he directly
                            conduit of necessary information about the        • Consider “the purpose for   warn all users.”48
                                     44
                            product.”                                           which the product is
                                                                                used.”46
                                                                             • Consider “the magnitude
                                                                               of the risk involved.”47
Idaho     Yes.49          • “the component manufacturer must give            N/A                            N/A                          Yes.52
          [Component        an adequate warning” to the intermediary.”50
          Part            • “in every circumstance the reliance on the
          Manufacturer]     intermediary must be reasonable.”51



                                                                     3
             Defense                                                                                                                     Highest
                                  Intermediary Considerations                 Product Considerations         Other Considerations
           Recognized?                                                                                                                   Court
Illinois   Yes.53        • “a supplier has a duty to supply adequate        N/A                             N/A                         No.
           [Bulk           warnings to its immediate vendee, and may
           Supplier]       be held liable to the ultimate user for its
                           failure to do so.”54
                         • “the duty will rarely extend beyond the
                           communication of warnings to the immediate
                           vendee, since, as a practical matter, the vendor
                           has neither the means of controlling the
                           vendee’s subsequent actions nor the
                           opportunity to provide warnings directly to
                           the ultimate user.”55
Indiana    Yes.56        • Consider the “third party’s knowledge.”57         • Consider “the dangerous      • Consider “the extent to   No.
           [Bulk         • Consider the “reliability of the third party as a   condition of the               which the manufacturer
           Supplier]       conduit of necessary information about the          product.”60                    could have labeled the
                           product.”58                                       • Consider “the magnitude        product to warn of the
                                                                               of the risk involved.”61       danger.”62
                         • Consider the third party’s “control over the
                           environment in which the product is used.”59                                     • Consider “the burdens
                                                                                                              imposed on the supplier
                                                                                                              by requiring that he
                                                                                                              directly warn all
                                                                                                              users.”63
Iowa       Yes.64        Consider “whether the supplier acted in a          Consider “the feasibility of    N/A                         No.
           [Bulk         manner reasonably calculated to assure either      giving direct warnings to all
           Supplier]     that the necessary information would be passed who are entitled to them.”66
                         on to the ultimate handlers of the product or that
                         their safety would otherwise be attended to.”65




                                                                    4
              Defense                                                                                                                      Highest
                                     Intermediary Considerations                  Product Considerations           Other Considerations
            Recognized?                                                                                                                    Court
Kansas      Yes.67          • Intermediary must be “capable of passing on       N/A                               N/A                     Yes.70
            [Bulk             his knowledge to his customers.”68
            Manufacturer]   • Manufacturer should “ascertain[] that the
                              distributor to whom he sells is adequately
                              trained, is familiar with the properties of the
                              [product] and safe methods of handling it, and
                              is capable of passing on his knowledge to his
                              customers.”69
Kentucky    Yes.71          N/A                                                 “if a component part is not       N/A                     No.
            [Component                                                          defective when sold by its
            Part                                                                manufacturer, then no duty
            Manufacturer]                                                       to warn can attach to the
                                                                                component manufacturer.”72
Louisiana   Unclear.73      N/A                                                 N/A                               N/A                     No.
Maine       Probably.74     N/A                                                 “a supplier of raw material       N/A                     No.
            [Bulk Raw                                                           that is not itself defective or
            Material                                                            inherently dangerous
            Supplier]                                                           generally is held to possess
                                                                                no duty to warn of dangers
                                                                                arising from the
                                                                                incorporation of the raw
                                                                                material into machinery or
                                                                                other matter.”75




                                                                       5
                  Defense                                                                                                                      Highest
                                       Intermediary Considerations                   Product Considerations        Other Considerations
                Recognized?                                                                                                                    Court
Maryland        Yes.76        • Consider “the form of any warnings given.”77        • Consider “the dangerous    • The “manner in which       Yes.86
                [Bulk         • Supplier must “reasonably” rely on the                condition of the             the product is supplied to
                Supplier]       intermediary to warn the end user.78                  product.”81                  an intermediary is an
                                                                                    • Consider “the purpose        important factor to
                              • Consider “the reliability of the third party as a                                  consider when
                                conduit of necessary information about the            for which the product is
                                                                                      used.”82                     determining whether the
                                product.”79                                                                        defendant reasonably
                              • “proof that the intermediary knew that the          • Consider “the magnitude      relied on the
                                product was dangerous does not, in and of             of the risk involved.”83     intermediary to warn
                                itself, absolve the supplier of a duty to warn                                     ultimate users of the
                                ultimate users.”80                                                                 product.”84
                                                                                                                 • Consider “the burdens
                                                                                                                   imposed on the supplier
                                                                                                                   by requiring that he
                                                                                                                   directly warn all
                                                                                                                   users.”85
Massachusetts   Yes.87        • The “relevant inquiry” of whether the defense       • Consider “the dangerous    Consider “the burden         Yes.94
                [Bulk           applies “turns on the intermediary’s                  condition of the           imposed on the supplier by
                Supplier]       knowledge of a product's hazard and its               product.”90                requiring that he directly
                                ability to pass on appropriate warnings to        • Consider “the purpose for    warn all users.”93
                                end users.”88                                       which the product is
                              • Consider “the reliability of the third party as a   used.”91
                                conduit of necessary information about the        • Consider “the magnitude
                                product.”89                                         of the risk involved.”92




                                                                           6
                Defense                                                                                                                     Highest
                                        Intermediary Considerations                  Product Considerations      Other Considerations
              Recognized?                                                                                                                   Court
Michigan      Yes.95            “a component part supplier has no duty,             Defense applies to a       N/A                         No.
              [Component        independent of the completed product                “nondefective component
              Part Supplier]    manufacturer, to analyze the design of the          part.”97
                                completed product which incorporates its
                                nondefective component part . . . . Absent a
                                defect in the component part itself, a
                                component part manufacturer has no duty
                                arising from the application of the part in a
                                completed product.”96
Minnesota     Yes.98           • The “supplier of a material that is delivered in   Consider whether warning   N/A                         Yes.103
              [Bulk              bulk can discharge its duty to warn the end        every end-user would be
              Supplier]          user by warning the buyer of the dangerous         “exceedingly costly” or
                                 condition of the materials.”99                     “impossible.”102
                               • The warning must be “adequate.”100
                               • Reliance on the intermediary must be
                                 “reasonable.”101
Mississippi   Probably.104     Suggesting that a “manufacturer’s duty to warn       N/A                        N/A                         Yes.106
              [Bulk            may be discharged by providing information of
              Supplier]        the dangerous propensities of the product to a
                               third person upon whom it can reasonably rely
                               to communicate the information to the
                               ultimate users of the product or those who will
                               be exposed to its hazardous effects.”105
Missouri      Yes.107          • A “bulk supplier may warn its immediate            N/A                        The doctrine may not        Yes.111
              [Bulk              purchaser ‘with the intention that such                                       apply to strict liability
              Supplier]          warning be given the ultimate consumer.’”108                                  claims.110
                               • A “bulk supplier must provide adequate
                                 instructions to the distributor next in line or
                                 ascertain that the distributor is informed as to
                                 the nature of the product and is in a position
                                 to convey the information so that the ultimate
                                 consumer is apprised of the dangerous
                                 propensity of the product.”109

                                                                            7
               Defense                                                                                                             Highest
                                     Intermediary Considerations                 Product Considerations    Other Considerations
             Recognized?                                                                                                           Court
Montana      Unclear.112     N/A                                                N/A                       N/A                     No.
Nebraska     Unclear.113     N/A                                                N/A                       N/A                     No.
Nevada       Yes.114
                             • The “relevant question in bulk supplier cases N/A                          N/A                     No.
             [Bulk             is whether the bulk supplier was objectively
             Supplier]         reasonable in relying on a knowledgeable
                               intermediary to provide a warning to ultimate
                               users.”115
                             • “This involves proof of two elements: 1) that
                               the bulk supplier was reasonable in believing
                               that the intermediary knew of the dangers
                               associated with the bulk product, and 2) that
                               the bulk supplier was reasonable in relying
                               on the intermediary to warn the ultimate user
                               of such dangers.”116
New          Unclear.117     N/A                                                N/A                       N/A                     No.
Hampshire
New Jersey   Yes.118         “Under the doctrine, to impose liability on a      N/A                       N/A                     Yes.120
             [Component      component part manufacturer, a plaintiff must
             Part            allege the following: (1) such defect was caused
             Manufacturer]   by the integration of a defective component
                             product into the finished product; or (2) the
                             manufacturer or distributor of the component
                             product substantially participates in the
                             integration of the component product into the
                             ultimate design of the finished product; and (i)
                             the integration of the component causes the
                             product to be defective; and (ii) the resulting
                             defective product is a proximate cause of the
                             harm.”119




                                                                        8
                 Defense                                                                                                              Highest
                                      Intermediary Considerations                Product Considerations       Other Considerations
               Recognized?                                                                                                            Court
New Mexico     Yes.121       “a bulk supplier is required to warn its          • Product cannot be           N/A                     No.
               [Bulk         immediate purchaser of any known dangers,           “inherently defective or
               Supplier]     with the intent that such warning be passed on to   dangerous at the time it
                             the ultimate consumer.”122                          leaves the manufacturer’s
                                                                                 control.”123
                                                                                • Defense applies where
                                                                                  “particular product that
                                                                                  had been manufactured
                                                                                  from a number of
                                                                                  component parts and had
                                                                                  undergone substantial
                                                                                  change.”124
New York       Yes.          The “‘bulk supplier’ doctrine cuts off the         N/A                          N/A                     No.
               [Bulk         manufacturer's liability where ‘[the
               Supplier]     manufacturer] adequately warns [its]
                             distributee of the risks and dangers associated
                             with the use of its product.’”125
North          Unclear.126   N/A                                                N/A                          N/A                     No.
Carolina
North Dakota   Unclear.127   N/A                                                N/A                          N/A                     No.
Ohio           Yes.128       “Where a manufacturer raises a bulk                N/A                          N/A                     No.
               [Bulk         supplier/sophisticated user defense, the pivotal
               Supplier]     question becomes the reasonableness of the
                             supplier’s reliance on the intermediary to
                             provide the necessary warning.”129
Oklahoma       Yes.130       • The doctrine “absolves suppliers of the duty to N/A                           N/A                     No.
               [Bulk           warn purchasers who are already aware or
               Supplier]       should be aware of the potential dangers.”131
                             • The defense only applies “when the danger
                               related to the particular product is clearly
                               known to the purchaser.”132


                                                                         9
                 Defense                                                                                                                                  Highest
                                         Intermediary Considerations                       Product Considerations          Other Considerations
               Recognized?                                                                                                                                Court
Oregon         Yes.133          N/A                                                      Doctrine applies where          Doctrine does not apply         No.
               [Raw Material                                                             supplied product was            “where the plaintiff alleges
               Supplier]                                                                 “misapplied rather than         injurious exposure to a
                                                                                         defectively designed.”134       raw material and not to a
                                                                                                                         finished product
                                                                                                                         containing the raw
                                                                                                                         material as a component
                                                                                                                         part.”135
Pennsylvania   Probably         N/A                                                      N/A                             N/A                             No.
               not.136


Rhode Island   Yes.137          If “the seller or distributor of the component            • Manufacturer must be “in     N/A                             Yes.141
               [Bulk Supplier   substantially participates in the integration of            the business of selling or
               of Component     the component into the design of the product,               otherwise distributing
               Parts]           and . . . the integration of the component causes           product components.”139
                                the product to be defective . . . and . . . the defect    • Defense does not apply if
                                in the product causes the harm,” then the seller            component was
                                is subject to liability.138                                 “defective in itself . . .
                                                                                            and the defect causes the
                                                                                            harm.”140
South          Probably.142     • “As long as the supplier has provided             • Consider “the dangerous            Consider “the burdens           No.
Carolina       [Bulk              satisfactory warnings to a reliable                 condition of the                   imposed on the supplier
               Supplier]          intermediary, it has satisfied its obligations      product.”145                       by requiring that it directly
                                  and need not take every measure possible to       • Consider “the purpose for          warn all users.”148
                                  ensure that the intermediary does in fact warn      which the product is
                                  the ultimate user.”143                              used.”146
                                • Consider “the reliability of the third party as a • Consider “the magnitude
                                  conduit of necessary information about the          of the risk involved.”147
                                  product.”144




                                                                               10
                 Defense                                                                                                                    Highest
                                        Intermediary Considerations                  Product Considerations         Other Considerations
               Recognized?                                                                                                                  Court
South Dakota   Yes.149         “‘raw material . . . suppliers have no duty to      N/A                             N/A                     No.
               [Raw Material   warn the ultimate consumer of other companies’
               Supplier]       finished products if the raw materials . . . have
                               multiple safe uses and are not inherently
                               dangerous.’”150
Tennessee      Yes.151         “we conclude that Tennessee law does support        “a manufacturer who          N/A                        Yes.154
               [Component      imposition of liability when a component            supplies a non-defective and
               Part            manufacturer substantially participates in the      safe component part
               Manufacturer]   integration of the non-defective component into     generally will not be held
                               the design of the final product, if the             liable for a defective or
                               integration of the component causes the final       unreasonably dangerous final
                               product to be defective and if the resulting        product.”153
                               defect causes the harm.”152
Texas          Yes.155         • “If the bulk supplier may reasonably rely on    N/A                               N/A                     Yes.158
               [Bulk             the intermediary to pass along the warning, it
               Supplier]         need warn only its intermediate distributor and
                                 not each individual consumer.”156
                               • “In determining whether a bulk supplier may
                                 reasonably rely on an intermediary to pass on
                                 the warning, courts may consider whether the
                                 intermediary is (1) adequately trained, (2)
                                 familiar with the properties of the product and
                                 its safe use, and (3) capable of passing on its
                                 knowledge to consumers.”157
Utah           Yes.159         “Liability for a nondefective product under the     “the bulk supplier defense is   N/A                     Yes.162
               [Bulk           rule requires two findings. First, the              available only to supplier’s
               Supplier]       participation by the component supplier in          of nondefective
                               integrating the component into the final product    products.”161
                               must be substantial. Second, the integration of
                               the nondefective component must cause the
                               integrated product to be defective.”160
Vermont        Unclear.163     N/A                                                 N/A                             N/A                     No.


                                                                          11
               Defense                                                                                                            Highest
                                    Intermediary Considerations                 Product Considerations    Other Considerations
             Recognized?                                                                                                          Court
Virginia     Yes.164       • “[I]f the danger related to the particular        N/A                       N/A                     No.
             [Bulk           product is clearly known to the
             Supplier]       purchaser/employer, then there will be no
                             obligation to warn placed upon the
                             supplier . . . . Stated another way, when the
                             supplier has reason to believe that the
                             purchaser of the product will recognize the
                             dangers associated with the product, no
                             warnings are mandated.”165
                           • Consider whether supplier could “reasonably
                             rely” on the intermediary to convey the
                             warnings.166
Washington   Yes.167       • “the bulk seller has no duty to warn the          N/A                       N/A                     Yes.170
             [Bulk           retailer of the dangers of a product if that
             Supplier]       retailer is already aware ‘through common
                             knowledge or learning’ of a specific
                             hazard.”168
                           • “distributor had only a duty to insure that the
                             retailer was knowledgeable regarding the
                             dangers and was able to warn the ultimate
                             buyers.”169




                                                                       12
                  Defense                                                                                                                     Highest
                                       Intermediary Considerations                 Product Considerations          Other Considerations
                Recognized?                                                                                                                   Court
West Virginia   Yes.171        • Consider “the form of any warnings given” to      • Consider “the dangerous     • Consider “the burdens     No.
                [Bulk            the intermediary.172                                condition of the              imposed on the supplier
                Supplier]      • Consider “the reliability of the third party as a   product.”174                  by requiring that he
                                 conduit of necessary information about the        • Consider “the purpose for     directly warn all
                                 product.”173
                                                                                     which the product is          users.”178
                                                                                     used.”175                   • Defense may be
                                                                                 • Consider “the magnitude         “inapplicable in
                                                                                   of the risk involved.”176       situations
                                                                                                                   where . . . members of
                                                                                 • “The status of the              the public are
                                                                                   manufacturer as a bulk          unintentionally
                                                                                   supplier . . . is an            exposed to hazardous
                                                                                   independent factor that         chemicals.”179
                                                                                   must be considered in
                                                                                   applying” the doctrine.177
Wisconsin       Probably.180   Consider whether the supplier had “effective      N/A                             N/A                         No.
                [Bulk          means of communicating that warning” to the
                Supplier]      end user.181

Wyoming         Unclear.182    N/A                                               N/A                             N/A                         No.
                        183
District of     Unclear.       N/A                                               N/A                             N/A                         No.
Columbia
Guam            Unclear.184    N/A                                               N/A                             N/A                         No.
Northern        Unclear.185    N/A                                               N/A                             N/A                         No.
Mariana
Islands
Puerto Rico     Unclear.186    N/A                                               N/A                             N/A                         No.




                                                                         13
                   Defense                                                                                                                     Highest
                                       Intermediary Considerations                 Product Considerations         Other Considerations
                 Recognized?                                                                                                                   Court
Virgin Islands   Yes.187       • Consider “the form of any warnings given” to      • Consider “the dangerous     Consider “the burdens        No.
                 [Bulk           the intermediary.188                                condition of the            imposed on the supplier by
                 Supplier]     • Consider “the reliability of the third party as a   product.”190                requiring that he directly
                                 conduit of necessary information about the        • Consider “the purpose for   warn all users.”193
                                          189
                                 product.”                                           which the product is
                                                                                     used.”191
                                                                                 • Consider “the magnitude
                                                                                   of the risk involved.”192




                                                                         14
1
  Purvis v. PPG Indus., Inc., 502 So. 2d 714, 720 (Ala. 1987).
2
  In this exhibit, the bold in any quotation has been added for emphasis.
3
  Purvis, 502 So. 2d at 722.
4
  Id.
5
  No authority located.
6
  Anguiano v. E.I. DuPont de Nemours and Co., Inc., 808 F. Supp. 719, 725 (D. Ariz. 1992), aff’d sub nom. Anguiano v. E.I. Du Pont De Nemours & Co., Inc., 44
F.3d 806 (9th Cir. 1995).
7
  Id.
8
  Id.
9
  Davis v. Goodyear Tire & Rubber Co., 2010 WL 1710001, at *3 (E.D. Ark. Apr. 26, 2010) (“Plaintiff argues that the Arkansas Supreme Court in Walker did not
‘adopt’ the component-parts doctrine. This may be true. However, the Arkansas court applied the doctrine to the facts of the case.”).
10
   Id. at *2.
11
   Id.
12
   Wagner v. Gen. Motors Corp., 370 Ark. 268, 276, 258 S.W.3d 749, 756 (2007) (applying but not adopting “component-parts doctrine”).
13
   Webb v. Special Elec. Co., 63 Cal. 4th 167, 184, 370 P.3d 1022, 1032 (2016).
14
   Id.
15
   Id
16
   Id.
17
   Webb, 63 Cal. 4th at 185, 370 P.3d at 1033.
18
   Id.
19
   Vista Resorts, Inc. v. Goodyear Tire & Rubber Co., 117 P.3d 60, 71 (Colo. App. 2004) (noting that Colorado jury instructions “do not encourage special
instructions for component-part manufacturers”).
20
   LaMontagne v. E.I. Du Pont De Nemours & Co., 41 F.3d 846, 857 (2d Cir. 1994) (applying Connecticut law).
21
   Id.
22
   Id. at 856.
23
   Id. at 857.
24
   Cropper v. Rego Distrib. Ctr., Inc., 542 F. Supp. 1142, 1156 (D. Del. 1982) (applying Delaware law).
25
   Id.
26
   Id.
27
   Union Carbide Corp. v. Kavanaugh, 879 So. 2d 42, 43-44 (Fla. Dist. Ct. App. 2004) (analyzing “the issue of bulk supplier liability” through the “learned
intermediary doctrine”).
28
   Id. at 44.
29
   Id.
30
   Id. at 45.
31
   Id.

                                                                             15
32
   Id.
33
   Id.
34
   Id.
35
   But see Aubin v. Union Carbide Corp., 177 So. 3d 489, 495 (Fla. 2015) (discussing intermediary doctrines generally under Florida law and citing Union Carbide
Corp. v. Kavanaugh, 879 So. 2d 42, 44 (Fla. Dist. Ct. App. 2004) with approval).
36
   Carter v. E.I. DuPont de Nemours & Co., 217 Ga. App. 139, 142 (1995) (addressing when “supplier’s duty to warn an ultimate consumer can be discharged by a
warning given to an intermediary party” in case of bulk supplier but referring to “learned intermediary” doctrine); see also Giordano v. Ford Motor Co., 165 Ga.
App. 644, 644-45, 299 S.E.2d 897, 898-99 (Ga. Ct. App. 1983) (on liability for component parts manufacturer).
37
   Carter, 217 Ga. App. at 142.
38
   Id.
39
   Id.
40
   Id.
41
   Id.
42
   Kealoha v. E.I. du Pont de Nemours & Co., 82 F.3d 894, 901-02 (9th Cir. 1996) (“Therefore, it was not unreasonable for the district court to conclude that the
Hawaii Supreme Court would apply the bulk supplier doctrine in favor of DuPont.”).
43
   Id.
44
   Id.
45
   Id.
46
   Id.
47
   Id.
48
   Id.
49
   Sliman v. Aluminum Co. of Am., 112 Idaho 277, 281-82, 31 P.2d 1267, 1271-72 (1986).
50
   Id.
51
   Id.
52
   Id.
53
   Venus v. O'Hara, 127 Ill. App. 3d 19, 20-21, 24-25, 468 N.E.2d 405, 408-09 (recognizing limited duties of “bulk distributors”); see also Manning v. Ashland Oil
Co., 721 F.2d 192, 194 (7th Cir. 1983) (discussing duties of bulk suppliers under Illinois law).
54
   Id.
55
   Id. at 24-25.
56
   Baker v. Monsanto Co., 962 F. Supp. 1143, 1150-51 (S.D. Ind. 1997) (considering “‘knowledgeable and sophisticated bulk purchaser’ defense” under Indiana
law).
57
   Id.
58
   Id.
59
   Id.
60
   Id.
61
   Id.
62
   Id.
63
   Id.
                                                                               16
64
   Stoffel v. Thermogas Co., 998 F. Supp. 1021, 1027 (N.D. Iowa 1997) (“While the Iowa Supreme Court has not explicitly approved the ‘bulk supplier’ defense by
name, . . . this Court concludes that the Iowa Supreme Court has in fact adopted that defense.”).
65
   Id. at 1026.
66
   Id.
67
   Jones v. Hittle Serv., Inc., 219 Kan. 627, 639, 549 P.2d 1383, 1394 (1976).
68
   Id.
69
   Id.
70
   Id.
71
   Vaughn v. Konecranes, Inc., 2014 WL 4956266, at *3 (E.D. Ky. Oct. 2, 2014) (applying Kentucky law).
72
   Id. (internal quotation marks omitted).
73
   No authority located.
74
   Unicomp, Inc. v. Elementis Pigments, Inc., 1999 WL 1995400, at *19 (D. Me. Feb. 10, 1999) (predicting that Maine would adopt the “bulk raw material
supplier” doctrine).
75
   Id.
76
   Eagle-Picher Indus., Inc. v. Balbos, 326 Md. 179, 218-19, 604 A.2d 445, 464 (1992) (referring to “sophisticated user” defense applicable to, among others,
“bulk suppliers”).
77
   Id.
78
   Id.
79
   Id.
80
   Id.
81
   Id.
82
   Id.
83
   Id.
84
   Id.
85
   Id.
86
   Id.
87
   Hoffman v. Houghton Chem. Corp., 434 Mass. 624, 630-31, 751 N.E.2d 848, 854-55 (2001).
88
   Id.
89
   Hoffman, 434 Mass. at 632, 751 N.E.2d at 856.
90
   Id.
91
   Id.
92
   Id.
93
   Id.
94
   Id.
95
   Citizens Ins. Co. of Am. v. Sears Roebuck and Co., 203 F. Supp. 2d 837, 846 (W.D. Mich. 2002) (applying Michigan law).
96
   Id.
97
   Id.

                                                                              17
98
   Gray v. Badger Mining Corp., 676 N.W.2d 268, 280 (Minn. 2004) (discussing the “bulk supplier defense” as “a specialized version of the sophisticated
intermediary defense”).
99
   Id.
100
    Id.
101
    Id.
102
    Id.
103
    Id.
104
    Swan v. I.P., Inc., 613 So. 2d 846, 855 (Miss. 1993) (acknowledging but not adopting the “bulk seller doctrine”).
105
    Id. at 853.
106
    Id.
107
    Donahue v. Phillips Petroleum Co., 866 F.2d 1008, 1012 (8th Cir. 1989) (citing Morris v. Shell Oil Co., 467 S.W.2d 39, 42 (Mo. 1971)); see also Mo. Rev.
Stat. Ann. § 537.762 (defense for “defendant whose liability is based solely on his status as a seller in the stream of commerce”).
108
    Donahue, 866 F.2d at 1012.
109
    Id.
110
    Menschik v. Mid-Am. Pipeline Co., 812 S.W.2d 861, 864 (Mo. Ct. App. 1991).
111
    Morris v. Shell Oil Co., 467 S.W.2d 39, 42 (Mo. 1971).
112
    No authority located.
113
    Cf. Vondra v. Chevron U.S.A., Inc., 652 F. Supp. 2d 999, 1008 (D. Neb. 2009) (“Defendants’ arguments are an amalgam of the ‘sophisticated user,’ ‘bulk
supplier,’ and ‘learned intermediary’ defenses. The parties contend that resolution of this issue requires the court to determine whether Nebraska courts have
adopted, or are likely to adopt this defense or defenses. The court finds, however, that it need not make that determination because even if such a defense is
available in Nebraska, the defendants have not presented evidence that shows, as a matter of law, that they are entitled to the defense.”).
114
    Forest v. E.I. DuPont de Nemours & Co., 791 F. Supp. 1460, 1465 (D. Nev. 1992) (“The court is confident that if faced with the issue, the Nevada Supreme
Court would adopt some form of the bulk supplier doctrine.”).
115
    Id. at 1466.
116
    Id.
117
    No authority located.
118
    Flint Group Packaging Inks N.A. Corp. v. Fox Industries Inc., 2020 WL 6156750, at *11 (D.N.J. Oct. 20, 2020) (applying New Jersey law).
119
    Id.
120
    Zaza v. Marquess and Nell, Inc., 675 A.2d 620, 629, 633-36 (N.J. 1996) (discussing defense).
121
    Parker v. E.I. DuPont de Nemours & Co., 1995-NMCA-086, ¶ 25, 121 N.M. 120, 128, 909 P.2d 1, 9.
122
    Id.
123
    Parker, 1995-NMCA-086, ¶ 16, 121 N.M. at 126, 909 P.2d at 7.
124
    Parker, 1995-NMCA-086, ¶ 25, 121 N.M. at 128, 909 P.2d at 9.
125
    Sherman v. A.J. Pegno Constr. Corp., 528 F. Supp. 2d 320, 327 (S.D.N.Y. 2007) (applying New York law).
126
    Leonard v. Bed, Bath & Beyond, Inc., 2015 WL 9582425, at *2 (E.D.N.C. Dec. 30, 2015) (recognizing the “absence of any North Carolina or Fourth Circuit
case on point” regarding the “component seller doctrine”).
127
    Veil v. Vitek, Inc., 803 F. Supp. 229, 234 (D.N.D. 1992) (“Although not specifically recognized in North Dakota, other jurisdictions have adopted what has
become known as the bulk supplier doctrine.”).
                                                                               18
128
    Midwest Specialties, Inc. v. Crown Indus. Prod. Co., 940 F. Supp. 1160, 1165 (N.D. Ohio 1996), aff’d, 142 F.3d 435 (6th Cir. 1998).
129
    Id.
130
    Tate v. Statco Eng’g & Fabricators, Inc., 2013 WL 6185476, at *6 (E.D. Okla. Nov. 25, 2013) (discussing “sophisticated purchaser exception, also referred to
as the bulk supplier defense” under Oklahoma law).
131
    Id.
132
    Id.
133
    Griffin v. Allis-Chalmers Corp. Prod. Liab. Tr., 240 Or. App. 137, 145, 246 P.3d 483, 486 (2010) (interpreting “raw material supplier” doctrine).
134
    Id.
135
    Id.
136
    Phillips v. A.P. Green Refractories Co., 428 Pa. Super. 167, 185, 630 A.2d 874, 884 (1993), aff’d sub nom. Phillips v. A-Best Prod. Co., 542 Pa. 124, 665 A.2d
1167 (1995) (applying “sophisticated user/bulk supplier doctrine”); Amato v. Bell & Gossett, 116 A.3d 607, 624 (Pa. Super. Ct. 2015) (treating Phillips as dicta
and stating that “the sophisticated user defense has never been adopted in Pennsylvania”).
137
    Gray v. Derderian, 365 F. Supp. 2d 218, 235 (D.R.I. 2005) (interpreting the “bulk supplier doctrine” as set forth in Section 5 of the Restatement (Third) of
Torts.).
138
    Id.
139
    Id.
140
    Id.
141
    Id. (interpreting the Rhode Island Supreme Court to have adopted the “bulk supplier doctrine” in Buonanno v. Colmar Belting Co., 733 A.2d 712 (R.I.1999)).
142
    Coffey v. Chem. Specialties, Inc., 4 F.3d 984, 1993 WL 318886, at *3 (4th Cir. 1993) (unpublished table decision) (“The district court, while relying upon
‘admittedly wavering guidance’ from state law, concluded that a South Carolina court facing the issue would recognize the bulk supplier defense. We agree with
this assessment.”); In re TMJ Implants Products Liab. Litig., 872 F. Supp. 1019, 1031 (D. Minn. 1995), aff’d sub nom. In re Temporomandibular Jt. (TMJ)
Implants Products Liab. Litig., 97 F.3d 1050 (8th Cir. 1996) (discussing Coffey).
143
    Coffey, 4 F.3d 984, 1993 WL 318886, at *4.
144
    Id. at *3.
145
    Id.
146
    Id.
147
    Id.
148
    Id.
149
    Berg v. Johnson & Johnson, 2013 WL 1739534, at *2 n.3, 5 (D.S.D. Mar. 25, 2013) (predicting “that the South Dakota Supreme Court would apply the raw
material supplier doctrine to the facts of this case” and noting that the doctrine has alternatively been called the “bulk supplier doctrine” and “component part
doctrine.”).
150
    Id. at *3.
151
    Davis v. Komatsu Am. Indus. Corp., 42 S.W.3d 34, 35 (Tenn.), opinion after certified question answered, 19 F. App’x 253 (6th Cir. 2001) (adopting
“component parts doctrine”); see also Jacobs v. E.I. du Pont de Nemours & Co., 67 F.3d 1219, 1243 (6th Cir. 1995) (discussing “bulk supplier/sophisticated
intermediary rule” under Tennessee law).
152
    Davis, 42 S.W.3d at 42.
153
    Id. at 38.
154
    Id.
                                                                                19
155
    Seifried v. Hygenic Corp., 410 S.W.3d 427, 432 (Tex. App. 2013).
156
    Id.
157
    Id.
158
    Alm v. Aluminum Co. of Am., 717 S.W.2d 588, 592 (Tex. 1986).
159
    Riggs v. Asbestos Corp. Ltd., 2013 UT App 86, ¶¶ 1, 19-20, 304 P.3d 61, 63, 68 (analyzing “raw material supplier rule,” alternatively called the “bulk supplier
defense”).
160
    Id. (internal quotation marks and brackets omitted).
161
    Id.
162
    Gudmundson v. Del Ozone, 2010 UT 33, ¶ 62, 232 P.3d 1059, 1073-74 (adopting the “component-parts doctrine”).
163
    Wilson v. Glenro, Inc., 2012 WL 1005007, at *9 n.3 (D. Vt. Mar. 23, 2012), aff’d, 524 F. App’x 739 (2d Cir. 2013) (declining to decide whether “Vermont will
adopt the component parts doctrine”).
164
    Fisher v. Monsanto Co., 863 F. Supp. 285, 287 (W.D. Va. 1994) (applying the “sophisticated purchaser and bulk supplier defenses”).
165
    Id.
166
    Id. at 289.
167
    Zamora v. Mobil Corp., 104 Wash. 2d 199, 205, 704 P.2d 584, 588 (1985) (en banc).
168
    Id.
169
    Id.
170
    Id.
171
    Roney v. Gencorp, 654 F. Supp. 2d 501, 507 (S.D.W. Va. 2009) (“The Court FINDS that West Virginia courts would adopt the bulk supplier defense[.]”).
172
    Id.
173
    Id.
174
    Id.
175
    Id.
176
    Id.
177
    Id.
178
    Id.
179
    Good v. Am. Water Works Co., Inc., 2016 WL 5402238, at *4-5 (S.D.W. Va. Sept. 26, 2016) (After noting that the “bulk supplier” doctrine is “closely related”
to the “sophisticated user” doctrine, writing: “the court believes that the sophisticated user doctrine is inapplicable in situations where, as here, members of the
public are unintentionally exposed to hazardous chemicals.”).
180
    Burton v. Am. Cyanamid, 334 F. Supp. 3d 949, 964 (E.D. Wis. 2018) (“Sellers of bulk materials to manufacturers of finished products often have no mechanism
to reach the end user of the product with warnings. Though the Wisconsin Supreme Court has not ruled on the issue [of the bulk supplier doctrine], courts in the
state have recognized that bulk suppliers’ duties to warn are limited by this practical reality.”).
181
    Id.
182
    No authority located.
183
    No authority located.
184
    No authority located.
185
    No authority located.
186
    No authority located.
                                                                                20
187
    Martin v. S.C. Johnson & Sons, Inc., 1996 WL 165039, at *5 (D.V.I. Mar. 21, 1996), aff’d sub nom. Martin v. S.C. Johnson & Son, Inc., 107 F.3d 7 (3d Cir.
1997) (unpublished table decision) (discussing “knowledgeable purchaser defense” as it pertains to bulk supplier).
188
    Id.
189
    Id.
190
    Id.
191
    Id.
192
    Id.
193
    Id.




                                                                               21
                                CERTIFICATE OF SERVICE

       I certify that on December 14, 2020 a true and correct copy of the foregoing was

electronically filed with the Clerk of the United States District Court of the Southern District of

Ohio, using the CM/ECF system, which will send notification of such filing to all counsel of record

at the email addresses that they have provided to the Court.



                                                  /s/ Theodore M. Grossman


                                                  On Behalf of the Above-Signed Attorneys for
                                                  Defendants
